COMPREHENSIVE AMENDMENT TO CREDIT AGREEMENT

DATED AS OF APRIL 17, 2009

AMONG




INLAND WESTERN RETAIL REAL ESTATE TRUST, INC.

AS BORROWER




AND




KEYBANK NATIONAL ASSOCIATION

AS ADMINISTRATIVE AGENT




KEYBANC CAPITAL MARKETS

AS LEAD ARRANGER AND BOOK MANAGER




AND




CERTAIN OF THE LENDERS

FROM TIME TO TIME PARTIES HERETO,

AS LENDERS











TABLE OF CONTENTS

Page







ARTICLE I.

1

ARTICLE IA.

2

DEFINITIONS

2

ARTICLE II. THE CREDIT

21

2.1.

Generally

21

2.2.

Ratable and Non Ratable Advances

22

2.3.

Collateral

22

2.4.

Final Principal Payment

26

2.5.

Unused Fee

26

2.6.

Other Fees

26

2.7.

Minimum Amount of Each Advance

26

2.8.

Principal Payments

26

2.9.

Method of Selecting Types and Interest Periods for New Advances

27

2.10.

Conversion and Continuation of Outstanding Advances

27

2.11.

Changes in Interest Rate, Etc

28

2.12.

Rates Applicable After Default

28

2.13.

Method of Payment

28

2.14.

Notes; Telephonic Notices

29

2.15.

Interest Payment Dates; Interest and Fee Basis

29

2.16.

Swingline Advances

30

2.17.

Notification of Advances, Interest Rates and Prepayments

30

2.18.

Lending Installations

31

2.19.

Non-Receipt of Funds by the Administrative Agent

31

2.20.

Replacement of Lenders under Certain Circumstances

31

2.21.

Usury

32

ARTICLE IIA  LETTER OF CREDIT SUBFACILITY

32

2A.1

Obligation to Issue.

32

2A.2

Types and Amounts.

32

2A.3

Conditions.

32

2A.4

Procedure for Issuance of Facility Letters of Credit.

33

2A.5

Reimbursement Obligations; Duties of Issuing Bank.

34

2A.6

Participation.

34

2A.7

Payment of Reimbursement Obligations.

35

2A.8

Compensation for Facility Letters of Credit.

36

2A.9

Letter of Credit Collateral Account.

37

ARTICLE III. CHANGE IN CIRCUMSTANCES

37

3.1.

Yield Protection

37

3.2.

Changes in Capital Adequacy Regulations

38

3.3.

Availability of Types of Advances

38

3.4.

Funding Indemnification

38

3.5.

Taxes

38

3.6.

Lender Statements; Survival of Indemnity

40

ARTICLE IV. CONDITIONS PRECEDENT

41

4.1.

Initial Advance

41

4.2.

Each Advance and Issuance

42

ARTICLE V. REPRESENTATIONS AND WARRANTIES

42





- i -













5.1.

Existence

42

5.2.

Authorization and Validity

43

5.3.

No Conflict; Government Consent

43

5.4.

Financial Statements; Material Adverse Effect

43

5.5.

Taxes

43

5.6.

Litigation and Guarantee Obligations

44

5.7.

Subsidiaries

44

5.8.

ERISA

44

5.9.

Accuracy of Information

44

5.10.

Regulation U

44

5.11.

Material Agreements

44

5.12.

Compliance With Laws

44

5.13.

Ownership of Properties

44

5.14.

Investment Company Act

45

5.15.

Public Utility Holding Company Act

45

5.16.

Solvency

45

5.17.

Insurance

45

5.18.

Borrower Status

46

5.19.

Environmental Matters

46

5.20.

OFAC Representation

47

5.21.

Intellectual Property.

47

5.22.

Broker’s Fees

47

5.23.

Initial Collateral Properties

47

5.24.

No Bankruptcy Filing

49

5.25.

No Fraudulent Intent

49

5.26.

Transaction in Best Interests of Borrower and Subsidiary Guarantors;
Consideration

49

5.27.

Subordination

49

5.28.

Tax Shelter Representation

49

5.29.

Anti-Terrorism Laws

50

5.30.

Survival

51

ARTICLE VI. COVENANTS

51

6.1.

Financial Reporting

51

6.2.

Use of Proceeds

52

6.3.

Notice of Default

53

6.4.

Conduct of Business

53

6.5.

Taxes

54

6.6.

Insurance

54

6.7.

Compliance with Laws

54

6.8.

Maintenance of Properties

54

6.9.

Inspection

54

6.10.

Maintenance of Status

54

6.11.

Dividends

54

6.12.

Merger; Sale of Assets

55

6.13.

Current Borrower Transactions

55

6.14.

Sale and Leaseback

55

6.15.

Acquisitions and Investments

55

6.16.

Liens

56

6.17.

Affiliates

56

6.18.

Financial Undertakings

56

6.19.

Variable Interest Indebtedness

56





- ii -













6.20.

Consolidated Net Worth

57

6.21.

Indebtedness and Cash Flow Covenants

57

6.22.

Environmental Matters

57

6.23.

Permitted Investments

58

6.24.

Minimum Average Occupancy

59

6.25.

Prohibited Encumbrances

59

6.26.

Subsidiary Guaranty

59

6.28.

Amendments to Organizational Documents

60

ARTICLE VII. DEFAULTS

60

ARTICLE VIII. ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

63

8.1.

Acceleration

63

8.2.

Amendments

63

8.3.

Preservation of Rights

64

8.4.

Insolvency of Borrower

64

ARTICLE IX. GENERAL PROVISIONS

64

9.1.

Survival of Representations

64

9.2.

Governmental Regulation

65

9.3.

Taxes

65

9.4.

Headings

65

9.5.

Entire Agreement

65

9.6.

Several Obligations; Benefits of the Agreement

65

9.7.

Expenses; Indemnification

65

9.8.

Numbers of Documents

66

9.9.

Accounting

66

9.10.

Severability of Provisions

66

9.11.

Nonliability of Lenders

66

9.12.

CHOICE OF LAW

66

9.13.

CONSENT TO JURISDICTION

66

9.14.

WAIVER OF JURY TRIAL

67

9.15.

USA Patriot Act Notice

67

ARTICLE X. THE ADMINISTRATIVE AGENT

67

10.1.

Appointment

67

10.2.

Powers

67

10.3.

General Immunity

67

10.4.

No Responsibility for Loans, Recitals, etc.

68

10.5.

Action on Instructions of Lenders

68

10.6.

Employment of Agents and Counsel

68

10.7.

Reliance on Documents; Counsel

68

10.8.

Administrative Agent’s Reimbursement and Indemnification

68

10.9.

Rights as a Lender

69

10.10.

Lender Credit Decision

69

10.11.

Successor Administrative Agent

69

10.12.

Notice of Defaults

70

10.13.

Requests for Approval

70

10.14.

Defaulting Lenders

70

10.15.

Additional Agents

71

ARTICLE XI. SETOFF; RATABLE PAYMENTS

71

11.1.

Setoff

71

11.2.

Ratable Payments

71

ARTICLE XII. BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

71





- iii -













12.1.

Successors and Assigns

71

12.2.

Participations

72

12.3.

Assignments

73

12.4.

Dissemination of Information

73

12.5.

Tax Treatment

74

ARTICLE XIII. NOTICES

74

13.1.

Giving Notice

74

13.2.

Change of Address

74

ARTICLE XIV. COUNTERPARTS

74








- iv -







COMPREHENSIVE AMENDMENT TO CREDIT AGREEMENT

This Comprehensive Amendment to Credit Agreement (the “Amendment”) dated as of
April 17, 2009, is among Inland Western Retail Real Estate Trust, Inc., a
corporation organized under the laws of the State of Maryland (the “Borrower”),
KeyBank National Association, a national banking association, and the several
banks, financial institutions and other entities from time to time parties to
the Agreement (collectively, the “Lenders”), and KeyBank National Association,
not individually, but as “Administrative Agent”.

RECITALS

A.

The Borrower is primarily engaged in the business of purchasing, owning,
operating, leasing and managing retail properties.




B.

The Borrower is qualified as a real estate investment trust under Section 856 of
the Code.




C.

The Borrower and the Lenders are parties to a Credit Agreement dated as of
October 15, 2007 (the “Original Credit Agreement”). Pursuant to Section 8.2 of
the Original Credit Agreement, Borrower and the Required Lenders (as defined in
the Credit Agreement) may enter into agreements for the purposes of modifying
certain of the terms and provisions of the Original Credit Agreement.




D.

The Borrower has requested that the Administrative Agent and the Required
Lenders, enter into this Amendment to comprehensively amend the Original Credit
Agreement to (i) decrease the Aggregate Commitment thereunder and (ii) modify
certain of the terms thereof which can be amended with the approval of the
Required Lenders. The Administrative Agent and those Lenders executing this
Amendment and constituting Required Lenders, acting on behalf of all of the
Lenders as provided in the Original Credit Agreement, have agreed to do so on
the terms set forth herein.




NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto agree as follows:

ARTICLE I.


AMENDMENT




1.1.

Continuation of Credit Agreement.  As expressly modified as provided herein, the
Original Credit Agreement shall continue in full force and effect.  

1.2

Amendment.

Articles I through XIV of the Original Credit Agreement are hereby deleted in
their entirety and replaced by Articles IA through XIV of this Agreement, as set
forth below, provided however that, notwithstanding anything else herein to the
contrary, Sections 2.13, 8.1, 8.2 and 11.2 of the Original Credit Agreement
shall continue unamended and in full force and effect.





1










ARTICLE IA.

DEFINITIONS

As used in this Agreement:

“ABR Applicable Margin” means 2.0%.

“Account Pledge Agreement” means an Account Security, Pledge and Assignment
Agreement, substantially in the form of Exhibit H hereto, to be executed and
delivered by the Borrower and the Administrative Agent for the benefit of the
Lenders with respect to the Deposit Account into which the Excess Funds are
deposited by each of the Subsidiary Guarantors and the other Subsidiaries of the
Borrower, as the same may be modified, amended or restated from time to time.

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Borrower or any
of its Subsidiaries (i) acquires any going business or all or substantially all
of the assets of any partnership, limited liability company, firm, corporation
or division thereof, whether through purchase of assets, merger or otherwise or
(ii) directly or indirectly acquires (in one transaction or as the most recent
transaction in a series of transactions) at least a majority (in number of
votes) of the securities of a corporation which have ordinary voting power for
the election of directors (other than securities having such power only by
reason of the happening of a contingency) or a majority (by percentage or voting
power) of the outstanding partnership or membership interests of a partnership
or limited liability company.

“Adjusted Annualized EBITDA” means, as of any date, an annualized amount
determined by multiplying four (4) times the Consolidated Net Income for the
most recent fiscal quarter of the Borrower for which financial results have been
reported, as adjusted by (i) deducting therefrom any income attributable to
Excluded Tenants; (ii) adding or deducting for, as appropriate, any adjustment
made under GAAP for straight lining of rents, gains or losses from sales of
assets, extraordinary items, depreciation, amortization, interest expenses,
taxes and the Consolidated Group Pro Rata Share of interest, taxes, depreciation
and amortization in Investment Affiliates; (iii) deducting therefrom an annual
amount for capital expenditures equal to (a) $0.15 per gross leaseable square
foot times the weighted quarterly average gross leaseable area of retail
Projects (which includes mixed-use Projects that are primarily retail) owned by
the Consolidated Group during such fiscal quarter and (b) $0.25 per net rentable
area of all other Projects owned by the Consolidated Group during such fiscal
quarter; (iv) adding back all master lease income (not to exceed 5% of
Consolidated Net Income); and (v) adding back the actual advisory fee paid to
the Advisor that was deducted in determining Consolidated Net Income and
deducting an assumed asset management fee and Borrower level expenses equal to
4.5% of aggregate Net Operating Income from all Projects, provided that if the
Advisor is acquired by or merged into the Borrower, beginning with the second
full fiscal quarter after such acquisition and for each fiscal quarter
thereafter no further adjustments under this clause (v) will be made and
Adjusted Annualized EBITDA will be calculated using the Borrower’s actual
general and administrative expenses.

“Adjusted Collateral Pool NOI” means, as of any date, Collateral Pool NOI for
the most recent fiscal quarter of the Borrower for which financial results have
been reported less an amount for capital expenditures equal to (a) $0.0375 per
gross leaseable square foot ($0.15 per annum divided by four quarters) times the
weighted quarterly average gross leaseable area of Qualifying Collateral Pool
Properties that are retail Projects (which includes mixed use Projects that are
primarily retail) and (b) $0.0625 per gross leaseable square foot ($0.25 per
annum divided by four





-2-










quarters) times the weighted quarterly average gross leaseable area of all other
Qualifying Collateral Pool Properties.

“Administrative Agent” means KeyBank National Association in its capacity as
agent for the Lenders pursuant to Article X, and not in its individual capacity
as a Lender, and any successor Administrative Agent appointed pursuant to
Article X.

“Advance” means a borrowing hereunder consisting of the aggregate amount of the
several Loans made by one or more of the Lenders to the Borrower of the same
Type and, in the case of LIBOR Rate Advances, for the same Interest Period,
including without limitation Swingline Advances.

 “Advisor” means Inland Western Retail Real Estate Advisory Services, Inc.

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person.  A Person
shall be deemed to control another Person if the controlling Person owns 10% or
more of any class of voting securities (or other ownership interests) of the
controlled Person or possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled Person,
whether through ownership of stock, by contract or otherwise.

“Aggregate Commitment” means, as of any date, the aggregate of the then-current
Commitments of all the Lenders, which is, as of the Amendment Effective Date,
$200,000,000.

“Agreement” means the Original Credit Agreement as modified by this
Comprehensive Amendment to Credit Agreement, as it may be further amended or
modified and in effect from time to time.

“Alternate Base Rate” means, for any day, a rate of interest per annum equal to
the higher of (i) the Prime Rate for such day, (ii) the sum of Federal Funds
Effective Rate for such day plus 1.5% per annum, and (iii) the sum of the LIBOR
Base Rate for a LIBOR Interest Period of one day, as determined by the Agent,
plus 1.5% per annum.

“Amendment Effective Date” means the date this Amendment has been fully executed
and delivered by the Borrower and the Required Lenders.

“Annualized Consolidated NOI” means, as of any date, for any entity or group of
entities without duplication, (A) the aggregate Net Operating Income for the
most recent fiscal quarter for which financial results have been reported from
all Projects owned by such entity or group of entities as of the end of such
fiscal quarter multiplied by (B) four.

“Applicable Margin” means, as applicable, the ABR Applicable Margin or the LIBOR
Applicable Margin which are used in calculating the interest rate applicable to
the various Types of Advances.

“Appraisal” means an MAI certified appraisal of an Initial Collateral Property
or a Qualifying Collateral Pool Property performed in accordance with FIRREA and
Administrative Agent’s appraisal requirements by an appraiser selected and
retained by Administrative Agent, on behalf of the Lenders, at Borrower’s
expense.





-3-










“Appraised Value” means, (i) as of any date prior to March 31, 2010, the
aggregate, as-is values of the Initial Collateral Properties as established by
the most recent Appraisals, provided that if the Consolidated Group holds less
than one hundred percent (100%) of the ownership interests in an Initial
Collateral Property, then the Consolidated Group Pro Rata Share of such
appraised value of such Initial Collateral Property will be used in determining
Appraised Value and (ii) as of March 31, 2010, and any date thereafter, the
aggregate, as-is values of the Qualifying Collateral Pool Properties as
established by the most recent Appraisals thereof.

“Article” means an article of this Agreement unless another document is
specifically referenced.

“Authorized Officer” means any of the President, Chief Financial Officer and
Chief Operating Officer, or the Chairman and Chief Executive Officer, or the
Chief Accounting Officer of the Borrower, or any other executive officer or
authorized agent approved by the Administrative Agent on behalf of the Lenders
acting singly.

“Borrower” is defined in the recitals hereto.

“Borrowing Date” means a date on which an Advance is made hereunder.

“Borrowing Notice” is defined in Section 2.9.

“Business Day” means (i) with respect to any borrowing, payment or rate
selection of LIBOR Rate Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in Cleveland, Ohio, Charlotte, N.C. and New York,
New York for the conduct of substantially all of their commercial lending
activities and on which dealings in United States dollars are carried on in the
London interbank market and (ii) for all other purposes, a day (other than a
Saturday or Sunday) on which banks generally are open in Cleveland, Ohio,
Charlotte, N.C. and New York, New York for the conduct of substantially all of
their commercial lending activities.

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person which is not a corporation and any
and all warrants or options to purchase any of the foregoing.

“Capitalization Rate” means seven and one-half percent (7.5%).

“Capitalized Lease” of a Person means any lease of Property imposing obligations
on such Person, as lessee thereunder, which are required in accordance with GAAP
to be capitalized on a balance sheet of such Person.

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with GAAP.

“Cash Equivalents”  means, as of any date:

(i)

securities issued or directly and fully guaranteed or insured by the United
States Government or any agency or instrumentality thereof having maturities of
not more than one year from such date;





-4-










(ii)

mutual funds organized under the United States Investment Company Act rated AAm
or AAm-G by S&P and P-1 by Moody’s;

(iii)

certificates of deposit or other interest-bearing obligations of a bank or trust
company which is a member in good standing of the Federal Reserve System having
a short term unsecured debt rating of not less than A-1 by S&P and not less than
P-1 by Moody’s (or in each case, if no bank or trust company is so rated, the
highest comparable rating then given to any bank or trust company, but in such
case only for funds invested overnight or over a weekend) provided that such
investments shall mature or be redeemable upon the option of the holders thereof
on or prior to a date one month from the date of their purchase;

(iv)

certificates of deposit or other interest-bearing obligations of a bank or trust
company which is a member in good standing of the Federal Reserve System having
a short term unsecured debt rating of not less than A-1+ by S&P, and not less
than P-1 by Moody’s and which has a long term unsecured debt rating of not less
than A1 by Moody’s (or in each case, if no bank or trust company is so rated,
the highest comparable rating then given to any bank or trust company, but in
such case only for funds invested overnight or over a weekend) provided that
such investments shall mature or be redeemable upon the option of the holders
thereof on or prior to a date three months from the date of their purchase;

(v)

bonds or other obligations having a short term unsecured debt rating of not less
than A-1+ by S&P and P-1+ by Moody’s and having a long term debt rating of not
less than A1 by Moody’s issued by or by authority of any state of the United
States, any territory or possession of the United States, including the
Commonwealth of Puerto Rico and agencies thereof, or any political subdivision
of any of the foregoing;

(vi)

repurchase agreements issued by an entity rated not less than A-1+ by S&P, and
not less than P-1 by Moody’s which are secured by U.S. Government securities of
the type described in clause (i) of this definition maturing on or prior to a
date one month from the date the repurchase agreement is entered into;

(vii)

short term promissory notes rated not less than A-1+ by S&P, and not less than
P-1 by Moody’s maturing or to be redeemable upon the option of the holders
thereof on or prior to a date one month from the date of their purchase; and

(viii)

commercial paper (having original maturities of not more than 365 days) rated at
least A-1+ by S&P and P-1 by Moody’s and issued by a foreign or domestic issuer
who, at the time of the investment, has outstanding long-term unsecured debt
obligations rated at least A1 by Moody’s.

“Change in Control” means any change in the membership of the Borrower’s Board
of Directors which results at any time in the number of members having served on
the Board of Directors for a term of at least twelve (12) months being less than
50% of the total number of board members.





-5-










“Change in Management” means the failure of at least one of Robert D. Parks,
Steven P. Grimes and Michael O’Hanlon to continue to be active on a daily basis
in the management of the Borrower provided that if all of such individuals shall
die or become disabled or otherwise cease being active on a daily basis in the
management of the Borrower, the Borrower shall have one hundred (120) days to
retain a replacement executive of comparable experience which is reasonably
satisfactory to the Administrative Agent.

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

“Collateral” means all of the property, rights and interests of Borrower and its
Subsidiaries that are subject to the security interests and Liens created by the
Security Documents.

“Collateral Assignment” means, collectively, (i) the Collateral Assignment of
Interests dated of even date herewith from Borrower to the Administrative Agent,
for the benefit of the Lenders, as the same may be modified, amended or
restated, pursuant to which there shall be granted to the Administrative Agent
on behalf of the Lenders a first priority lien and security interest in the
applicable Equity Interests and the other interests of Borrower in the
Collateral described therein, (ii) the Collateral Assignment of Interests dated
of even date herewith from IWR Protective Corporation, a Delaware corporation
(“IWR”), to the Administrative Agent, for the benefit of the Lenders, as the
same may be modified, amended or restated, pursuant to which there shall be
granted to the Administrative Agent on behalf of the Lenders a first priority
lien and security interest in the applicable Equity Interests and the other
interests of IWR in the Collateral described therein, and (iii) each additional
Collateral Assignment of Interests in favor of Administrative Agent, for the
benefit of the Lenders, delivered pursuant to the terms of Section 2.3, as the
same may be modified, amended or restated, and any further assignments,
certificates, powers, consents, acknowledgments, estoppels or UCC-1 financing
statements that may be delivered in connection therewith.

“Collateral Pool Debt Service” means, as of any date, an imputed annual amount
of principal and interest that would be due on the Outstanding Facility Amount
as of the last day of the most recent fiscal quarter of Borrower for which
financial results have been reported if the Outstanding Facility Amount were a
fully amortizing loan with equal monthly payments of principal and interest over
a period of thirty years at a per annum interest rate equal to the greater of
(a) 7.00% and (b) the sum of (i) the then current yield on obligations of the
United States Treasury having the closest maturity date to the tenth (10th)
anniversary of such date of calculation, and (ii) 2.50%.

“Collateral Pool Debt Service Coverage” means the Adjusted Collateral Pool NOI
divided by Collateral Pool Debt Service.

“Collateral Pool Leverage Ratio” means the Outstanding Facility Amount divided
by Collateral Pool Value, expressed as a percentage.

 “Collateral Pool NOI” means, as of any date, the sum of (a) the aggregate Net
Operating  Income (excluding Net Operating Income attributable to a tenant
subject to a voluntary or involuntary petition for relief under any federal or
state bankruptcy law pursuant to which it has rejected its Lease) for the most
recent fiscal quarter for which financial results have been reported
attributable to all Qualifying Collateral Pool Properties owned for the entirety
of such fiscal quarter plus, (b) in the case of any Qualifying Collateral Pool
Property that was owned as of the last day of such fiscal quarter, but not so
owned for the full fiscal quarter, the amount of Net Operating Income (excluding
Net Operating Income attributable to a tenant subject to a voluntary or
involuntary petition for relief under any federal or state bankruptcy law
pursuant to which it has rejected its





-6-










Lease) that would have been earned if such Qualifying Collateral Pool Property
had been so owned for the full fiscal quarter, as established by Borrower and
reasonably approved by the Administrative Agent on behalf of the Lenders.

“Collateral Pool Value” means, (i) as of any date prior to March 31, 2010, the
aggregate Appraised Values of the Initial Collateral Pool Properties then owned
by the Borrower or a Subsidiary Guarantor, (ii) for the period from March 31,
2010 through May 31, 2010, the sum of (A) with respect to those Qualifying
Collateral Pool Properties then owned by the Borrower or a Subsidiary Guarantor
that have been valued by an Appraisal, the aggregate Appraised Values of such
Qualifying Collateral Pool Properties and (B) with respect to those Qualifying
Collateral Pool Properties then owned by the Borrower or a Subsidiary Guarantor
that have not yet been valued by an Appraisal, the sum of (x) the Collateral
Pool NOI attributable to any such Qualifying Collateral Pool Properties which
have been owned by Borrower or a Subsidiary Guarantor for the most recent full
fiscal quarter for which financial results of Borrower have been reported and
for the three (3) immediately preceding entire fiscal quarters multiplied by
four and divided by the Capitalization Rate plus (y) the aggregate acquisition
cost of such Qualifying Collateral Pool Properties not so owned for such period
of four (4) consecutive entire fiscal quarters, and (iii) as of May 31, 2010 and
at all times thereafter, the aggregate Appraised Values of the Qualifying
Collateral Pool Properties then owned by the Borrower or a Subsidiary Guarantor.
For purposes of this definition, to the extent Collateral Pool Value
attributable to Qualifying Collateral Pool Properties which are occupied
pursuant to Financeable Ground Leases would exceed 15% of Collateral Pool Value,
such excess shall be excluded.

“Commitment” means, for each Lender, the obligation of such Lender to make Loans
on the terms and conditions set forth herein not exceeding the amount set forth
opposite its signature below or as set forth in any Notice of Assignment
relating to any assignment that has become effective pursuant to Section 12.3.2,
as such amount may be modified from time to time pursuant to the terms hereof.

“Consolidated Debt Service” means, for any period, without duplication,
(a) Consolidated Interest Expense for such period plus (b) the aggregate amount
of scheduled principal payments attributable to Consolidated Outstanding
Indebtedness (excluding balloon or optional principal payments made at maturity
or made at an earlier date to avoid an accelerated amortization schedule in
respect of any such Indebtedness) together with any amount deposited with or
reserved by the holders of such Consolidated Outstanding Indebtedness for
collateral purposes during such period by any member of the Consolidated Group,
to the extent such deposit or reserve is not available for the payment of
Project operating expenses, plus (c) a percentage of all such  principal
payments and deposits or reserves made during such period by any Investment
Affiliate on Indebtedness taken into account in calculating Consolidated
Interest Expense, equal to the greater of (x) the percentage of the principal
amount of such Indebtedness for which any member of the Consolidated Group is
liable and (y) the Consolidated Group Pro Rata Share of such Investment
Affiliate.

“Consolidated Group” means the Borrower and all Subsidiaries which are
consolidated with it for financial reporting purposes under GAAP.

“Consolidated Group Pro Rata Share” means, with respect to any Investment
Affiliate, the percentage of the total equity ownership interests held by the
Consolidated Group in the aggregate, in such Investment Affiliate determined by
calculating the greater of (i) the percentage of the issued and outstanding
stock, partnership interests or membership interests in such Investment
Affiliate held by the Consolidated Group in the aggregate and (ii) the
percentage of the total book value of such





-7-










Investment Affiliate that would be received by the Consolidated Group in the
aggregate, upon liquidation of such Investment Affiliate, after repayment in
full of all Indebtedness of such Investment Affiliate.

“Consolidated Interest Expense” means, for any period without duplication, the
sum of (a) the amount of interest expense, determined in accordance with GAAP,
of the Consolidated Group for such period attributable to Consolidated
Outstanding Indebtedness during such period plus (b) the applicable Consolidated
Group Pro Rata Share of any interest expense, determined in accordance with
GAAP, of each Investment Affiliate, for such period, whether recourse or
non-recourse.

“Consolidated Net Income” means, for any period, consolidated net income (or
loss) of the Consolidated Group for such period determined on a consolidated
basis in accordance with GAAP.

“Consolidated Net Worth” means, as of any date of determination, an amount equal
to (a) Total Asset Value minus (b) Consolidated Outstanding Indebtedness as of
such date.

“Consolidated Outstanding Indebtedness” means, as of any date of determination,
without duplication, the sum of (a) all Indebtedness of the Consolidated Group
outstanding at such date, determined on a consolidated basis in accordance with
GAAP (whether recourse or non-recourse), plus, without duplication, (b) the
applicable Consolidated Group Pro Rata Share of any Indebtedness of each
Investment Affiliate other than Indebtedness of such Investment Affiliate to a
member of the Consolidated Group.  

“Construction in Progress” means, as of any date, the book value of any Projects
then under development provided that a Project shall no longer be included in
Construction in Progress and shall be deemed to be a Stabilized Retail Project
and shall be valued based on its Net Operating Income upon the earlier of (i)
the expiration of the second full fiscal quarter after substantial completion
(which shall mean the receipt of a temporary certificate of occupancy or a final
certificate of occupancy) of such Project and (ii) the last day of the first
full fiscal quarter in which the Annualized Consolidated NOI attributable to
such Project divided by the Capitalization Rate exceeds the book value of such
Project.

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the Borrower or any of its Subsidiaries, are treated as a
single employer under Section 414 of the Code.

“Conversion/Continuation Notice” is defined in Section 2.10.

“Core Project” means either a Stabilized Retail Project or a Project that is
fully leased to a single tenant whose long-term unsecured debt obligations are
then rated BBB- or above by S&P and Baa3 or above by Moody’s under a triple net
lease with an unexpired lease term of at least five (5) years.

“Default” means an event described in Article VII.

“Defaulting Lender” means any Lender which fails or refuses to perform its
obligations under the Agreement within the time period specified for performance
of such obligation, or, if no time frame is specified, if such failure or
refusal continues for a period of five (5) Business Days after written notice
from the Administrative Agent; provided that (i) such Lender shall not be deemed
to be a Defaulting Lender during the period of time following such Lender’s
delivery of a written notice to the Administrative Agent detailing such Lender’s
contention that a good faith dispute exists





-8-










as to the occurrence of such a failure or refusal until a subsequent
determination is made by the Administrative Agent and communicated to such
Lender that such a good faith contest does not exist and (ii) if such Lender
cures such failure or refusal, such Lender shall cease to be a Defaulting
Lender.

“Default Rate” means the interest rate which may apply during the continuance of
a Default pursuant to Section 2.12.

“Deposit Account” means a certain account to be maintained by the Borrower with
the Depository Bank which is being pledged to the Administrative Agent for the
benefit of the Lenders pursuant to the Account Pledge Agreements, and any
replacement or substitution accounts thereafter established with the prior
written consent of Administrative Agent on behalf of the Lenders.

“Depository Bank” means Bank of America, N.A. or such other banks acceptable to
the Administrative Agent on behalf of the Lenders as the Borrower may hereafter
select to hold the Deposit Account.

“Dividend Payout Ratio” means, for any given period of time for any Person, the
ratio of (a) an amount equal to (i) 100% of all dividends or other
distributions, direct or indirect, on account of any equity interest of such
Person (except dividends or distributions payable solely in additional equity
interests of the same class) during such period, less (ii) any amount of such
dividends or distributions constituting Dividend Reinvestment Proceeds, to (b)
Funds From Operations of such Person for such period.

“Dividend Reinvestment Proceeds” means all dividends or other distributions,
direct or indirect, on account of any equity interest of any Person which any
holder(s) of such equity interest directs to be used, concurrently with the
making of such dividend or distribution, for the purpose of purchasing for the
account of such holder(s) additional equity interests in such Person or its
subsidiaries.

“Environmental Laws” means any and all foreign, Federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect, in each case to the extent the
foregoing are applicable to the Borrower or any Subsidiaries or any of its
respective assets or Projects.

“Equity Interests” means the legal, equitable and beneficial ownership interest
of Borrower (or any Subsidiaries of Borrower) in any Subsidiary of Borrower
which is either (i) the direct owner of an Initial Collateral Property or
Qualifying Collateral Pool Property or (ii) in the case of certain of the
Initial Collateral Properties, the holder of an ownership interest in such a
direct owner.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.

“Excess Funds” means that portion of the revenues of Borrower and Borrower’s
Subsidiaries from the operation of their Properties, which is distributable to
the Borrower as represented by the amounts received in the Holdco Account from
those three certain lockbox accounts maintained by the Borrower’s three
management subsidiaries with Depository Bank for receipt of all revenues from
such Properties, after payment of all debt service and operating expenses
related to such Properties from the Holdco Account, and which Borrower has
agreed to cause to be distributed from such





-9-










lockbox accounts to the Holdco Account and then from the Holdco Account to the
Deposit Account as described in Section 6.29 below.

“Excluded Subsidiary” means, a Subsidiary which is (A) a single-purpose entity
which owns only Projects subject to Secured Indebtedness and which has
restrictions on the creation of any Guarantee Obligations or additional
Indebtedness and other safeguards typically imposed on such single-purpose
entities in secured financings or (B) an entity which is primarily engaged in
the provision of services and does not own any Projects.

“Excluded Taxes” means, in the case of each Lender or applicable Lending
Installation and the Administrative Agent, taxes imposed on its overall net
income, and franchise taxes imposed on it, by any jurisdiction with taxing
authority over the Lender.

“Excluded Tenants” means, as of any date, (i) any anchor tenant or (ii) any
non-anchor tenant leasing more than 15,000 square feet of gross leaseable area
at one of the Projects that, in either case, either (a) is subject to a
voluntary or involuntary petition for relief under any federal or state
bankruptcy codes or insolvency law or (b) is not operating its business in its
demised premises at such Project unless such non-operating tenant’s lease
obligations are guaranteed by an entity whose then current long-term, unsecured
debt obligations are rated BBB-- or above by S&P and Baa3 or above by Moody’s.

“Extension Notice” is defined in Section 2.1.

“Facility Letter of Credit” means a Letter of Credit issued pursuant to
Article IIA of this Agreement.

“Facility Letter of Credit Fee” is defined in Section 2A.8.

“Facility Letter of Credit Obligations” means, as at the time of determination
thereof, all liabilities, whether actual or contingent, of the Borrower with
respect to Facility Letters of Credit, including the sum of (a) the
Reimbursement Obligations and (b) the aggregate undrawn face amount of the then
outstanding Facility Letters of Credit.

“Facility Letter of Credit Sublimit” means $50,000,000.

“Facility Termination Date” means October 14, 2010, as such date may be extended
pursuant to Section 2.1.

“Federal Funds Effective Rate” shall mean, for any day, the rate per annum
(rounded upward to the nearest one one-hundredth of one percent (1/100 of 1%))
announced by the Federal Reserve Bank of Cleveland on such day as being the
weighted average of the rates on overnight federal funds transactions arranged
by federal funds brokers on the previous trading day, as computed and announced
by such Federal Reserve Bank in substantially the same manner as such Federal
Reserve Bank computes and announces the weighted average it refers to as the
“Federal Funds Effective Rate.”

“Fee Letter” is defined in Section 2.6.

“Financeable Ground Lease” means, a ground lease reasonably satisfactory to the
Administrative Agent on behalf of the Lenders, which must provide customary
protections for a potential leasehold mortgagee (“Mortgagee”) which include,
among other things (i) a remaining





-10-










term, including any optional extension terms exercisable unilaterally by the
tenant, of no less than 25 years, (ii) a provision that the ground lease will
not be terminated until the Mortgagee has received notice of a default, has had
a reasonable opportunity to cure or complete foreclosure, and has failed to do
so, (iii) provision for a new lease to the Mortgagee as tenant on the same terms
if the ground lease is terminated for any reason, (iv) transferability of the
tenant’s interest under the ground lease without any requirement for consent of
the ground lessor unless based on delivery of customary assignment and
assumption agreements from the transferor and transferee, (v) the ability of the
tenant to mortgage tenant’s interest under the ground lease without any
requirement  for consent of the ground lessor, and (vi) that the tenant under
the ground lease is entitled to all insurance proceeds and condemnation awards
(other than the amount attributable to landlord’s fee interest in the land if an
adjustment in rent is provided for in connection therewith).

“Financial Contract” of a Person means (i) any exchange - traded or
over-the-counter futures, forward, swap or option contract or other financial
instrument with similar characteristics, or (ii) any Rate Management
Transaction.

“Financial Undertaking” of a Person means (i) any transaction which is the
functional equivalent of or takes the place of borrowing but which does not
constitute a liability on the consolidated balance sheet of such Person, or
(ii) any agreements, devices or arrangements designed to protect at least one of
the parties thereto from the fluctuations of interest rates, exchange rates or
forward rates applicable to such party’s assets, liabilities or exchange
transactions, including, but not limited to, interest rate exchange agreements,
forward currency exchange agreements, interest rate cap or collar protection
agreements, forward rate currency or interest rate options.

“First Mortgage Receivable” means any Indebtedness owing to a member of the
Consolidated Group which is secured by a first-priority mortgage, deed to secure
debt or deed of trust on commercial real estate having a value in excess of the
amount of such Indebtedness and which has been designated by the Borrower as a
“First Mortgage Receivable” in its most recent compliance certificate.

“Fixed Charge Coverage Ratio” means (i) Adjusted Annualized EBITDA divided by
(ii) the sum of (A) Consolidated Debt Service for the most recent four (4)
fiscal quarters for which financial results have been reported, plus (B) all
Preferred Dividends, if any, payable with respect to such four (4) fiscal
quarters.

“Floating Rate” means, for any day, a rate per annum equal to (i) the Alternate
Base Rate for such day plus (ii) ABR Applicable Margin for such day, in each
case changing when and as the Alternate Base Rate changes.

“Floating Rate Advance” means an Advance which bears interest at the Floating
Rate.

“Floating Rate Loan” means a Loan which bears interest at the Floating Rate.

“Free Cash Flow” means all profits, proceeds or other income relating to or
arising from the Borrower’s or any Subsidiary’s operations after the payment of
interest and required principal amortization on any Indebtedness, operating
expenses then due and payable for any Project,  general and administrative
expenses related to the operation of the Borrower, costs for tenant improvements
at any Project, capital expenditures, dividends, contractually obligated
payments for redemptions of membership interests under limited liability company
operating agreements, and margin payments with respect to Marketable Securities.





-11-










“Funds From Operations” means, with respect to a Person and for a given period,
an amount equal to the net income (or loss) of such Person for such period,
computed in accordance with GAAP, excluding gains (or losses) from extraordinary
items, plus real estate depreciation and amortization, and after adjustments for
unconsolidated affiliates.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time, applied in a manner consistent with that
used in preparing the financial statements referred to in Section 6.1.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

“Guarantee Obligation” means, as to any Person (the “guaranteeing person”), any
obligation (determined without duplication) of (a) the guaranteeing person or
(b) another Person (including, without limitation, any bank under any Letter of
Credit) to induce the creation of which the guaranteeing person has issued a
reimbursement, counter-indemnity or similar obligation, in either case
guaranteeing or in effect guaranteeing any Indebtedness, leases, dividends or
other obligations (the “primary obligations”) of any other third Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of the guaranteeing person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefore, (ii) to advance or supply
funds (1) for the purchase or payment of any such primary obligation or (2) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (iv) otherwise to assure or hold harmless
the owner of any such primary obligation against loss in respect thereof;
provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business or guarantees by the Borrower of liabilities under any interest rate
lock agreement utilized to facilitate Secured Indebtedness of another member of
the Consolidated Group or an Investment Affiliate.  The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the maximum stated
amount of the primary obligation relating to such Guarantee Obligation (or, if
less, the maximum stated liability set forth in the instrument embodying such
Guarantee Obligation), provided, that in the absence of any such stated amount
or stated liability, the amount of such Guarantee Obligation shall be such
guaranteeing person’s maximum reasonably anticipated liability in respect
thereof as determined by the Borrower in good faith.

“Holdco Account” means that certain account maintained at the Depository Bank by
Inland Holdco Management, LLC, a Delaware limited liability company, which is
the sole owner of Borrower’s three management subsidiaries.

“Indebtedness” of any Person at any date means without duplication, (a) all
indebtedness of such Person for borrowed money including without limitation any
repurchase obligation or liability of such Person with respect to securities,
accounts or notes receivable sold by such Person, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade liabilities incurred in the ordinary course of business and
payable in accordance with customary practices), to the extent such obligations
constitute indebtedness for the purposes of GAAP (excluding premiums or
discounts on debt required to be recognized under GAAP), (c) any other
indebtedness of such Person which is evidenced by a note, bond, debenture or
similar instrument,





-12-










(d) all Capitalized Lease Obligations, (e) all obligations of such Person in
respect of acceptances issued or created for the account of such Person, (f) all
Guarantee Obligations of such Person (excluding in any calculation of
consolidated Indebtedness of the Consolidated Group, Guarantee Obligations of
one member of the Consolidated Group in respect of primary obligations of any
other member of the Consolidated Group), (g) all reimbursement obligations of
such Person for letters of credit and other contingent liabilities, (h) any Net
Mark-to-Market Exposure and (i) all liabilities secured by any Lien (other than
Liens for taxes not yet due and payable) on any property owned by such Person
even though such Person has not assumed or otherwise become liable for the
payment thereof.

“Initial Collateral Properties” means those certain Projects listed in Schedule
1 attached hereto.

“Interest Period” means a LIBOR Interest Period.

“Investment” of a Person means any Property owned by such Person, including
without limitation, any loan, advance (other than commission, travel and similar
advances to officers and employees made in the ordinary course of business),
extension of credit (other than accounts receivable arising in the ordinary
course of business on terms customary in the trade), deposit account or
contribution of capital by such Person to any other Person or any investment in,
or purchase or other acquisition of, the stock, partnership interests, notes,
debentures or other securities of any other Person made by such Person.

“Investment Affiliate” means any Person in which the Consolidated Group,
directly or indirectly, has a ten percent (10%) or greater ownership interest,
whose financial results are not consolidated under GAAP with the financial
results of the Consolidated Group.

“Issuance Date” is defined in Section 2A.4(a)(2).

“Issuance Notice” is defined in Section 2A.4(c).

“Issuing Bank” means, with respect to each Facility Letter of Credit, the Lender
which issues such Facility Letter of Credit.  KeyBank shall be the sole Issuing
Bank.

“Leases” shall mean, collectively, all leases, subleases and occupancy
agreements affecting the Initial Collateral Properties or Qualifying Collateral
Pool Properties, or any part thereof now existing or hereafter executed and all
material amendments, material modifications or supplements thereto.

“Lenders” means the lending institutions listed on the signature pages of the
Credit Agreement, their respective successors and assigns, and any other lending
institutions that subsequently become parties to the Credit Agreement.

“Lending Installation” means, with respect to a Lender, any office, branch,
subsidiary or affiliate of such Lender.

“Letter of Credit” of a Person means a letter of credit or similar instrument
which is issued upon the application of such Person or upon which such Person is
an account party or for which such Person is in any way liable.

“Letter of Credit Collateral Account” is defined in Section 2A.9.





-13-










“Letter of Credit Request” is defined in Section 2A.4(a).

“Leverage Ratio” means Consolidated Outstanding Indebtedness divided by Total
Asset Value, expressed as a percentage.

“LIBOR Applicable Margin” means, as of any date with respect to any LIBOR
Interest Period, 3.5%.

“LIBOR Base Rate” means, with respect to a LIBOR Rate Advance for the relevant
LIBOR Interest Period, the applicable British Bankers’ Association LIBOR rate
(rounded upwards to the nearest 1/16th) for deposits in U.S. dollars as reported
by any generally recognized financial information service as of 11:00 a.m.
(London time) two Business Days prior to the first day of such LIBOR Interest
Period, and having a maturity equal to such LIBOR Interest Period, provided
that, if no such British Bankers’ Association LIBOR rate is available to the
Administrative Agent, the applicable LIBOR Base Rate for the relevant LIBOR
Interest Period shall instead be the rate determined by the Administrative Agent
to be the rate at which KeyBank or one of its Affiliate banks offers to place
deposits in U.S. dollars with first-class banks in the London interbank market
at approximately 11:00 a.m. (London time) two Business Days prior to the first
day of such LIBOR Interest Period, in the approximate amount of the relevant
LIBOR Rate Advance and having a maturity equal to such LIBOR Interest Period,
provided further that, in the event that the LIBOR Base Rate with respect to a
LIBOR Rate Advance is less than 3.00%, the LIBOR Base Rate shall be deemed to be
3.00%.

“LIBOR Interest Period” means, with respect to each amount bearing interest at a
LIBOR based rate, a period of one, two, three, six or twelve months, to the
extent deposits in the London interbank market with such maturities are
available to the Lenders, commencing on a Business Day, as selected by Borrower;
provided, however, that (i) any LIBOR Interest Period which would otherwise end
on a day which is not a Business Day shall continue to and end on the next
succeeding Business Day, unless the result would be that such LIBOR Interest
Period would be extended to the next succeeding calendar month, in which case
such LIBOR Interest Period shall end on the next preceding Business Day and
(ii) any LIBOR Interest Period which begins on a day for which there is no
numerically corresponding date in the calendar month in which such LIBOR
Interest Period would otherwise end shall instead end on the last Business Day
of such calendar month.  Notwithstanding the foregoing, at any one time there
will be no more than seven (7) LIBOR Interest Periods outstanding.

“LIBOR Loan” means a Loan which bears interest at a LIBOR Rate.

“LIBOR Rate” means, for any LIBOR Interest Period, the sum of (A) the LIBOR Base
Rate applicable thereto divided by one minus the then-current Reserve
Requirement and (B) the LIBOR Applicable Margin.

“LIBOR Rate Advance” means an Advance which bears interest at a LIBOR Rate.

“LIBOR Rate Loan” means a Loan which bears interest at a LIBOR Rate.

“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement).





-14-










“Loan” means, with respect to a Lender, such Lender’s portion of any borrowing
hereunder by the Borrower.

“Loan Documents” means this Agreement, the Subsidiary Guaranty, the Notes, the
Security Documents and any other document from time to time evidencing or
securing indebtedness incurred by the Borrower under this Agreement, as any of
the foregoing may be amended or modified from time to time.

“Majority Lenders” means Lenders holding a majority of the Percentages.

“Marketable Securities” means Investments in Capital Stock or debt securities
issued by any Person (other than an Investment Affiliate) which are publicly
traded on a national exchange, excluding Cash Equivalents.

“Material Adverse Effect” means, in the Administrative Agent’s reasonable
discretion, a material adverse effect on (i) the business, property or condition
(financial or otherwise) of the Borrower and its Subsidiaries taken as a whole,
(ii) the ability of the Borrower to perform its obligations under the Loan
Documents, or (iii) the validity or enforceability of any of the Loan Documents.

“Materials of Environmental Concern” means any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, materials or wastes, defined or regulated as such in or under
any Environmental Law, including, without limitation, asbestos, polychlorinated
biphenyls and urea-formaldehyde insulation.

“Maximum Legal Rate” means the maximum nonusurious interest rate, if any, that
at any time or from time to time may be contracted for, taken, reserved, charged
or received on the indebtedness evidenced by the Note and as provided for herein
or in the Note or other Loan Documents, under the laws of such state or states
whose laws are held by any court of competent jurisdiction to govern the
interest rate provisions hereof.

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

“Mortgages” shall mean first priority, recorded mortgages or deeds of trust
encumbering first those Initial Collateral Properties which are wholly owned by
Subsidiary Guarantors which are Wholly-Owned Subsidiaries of Borrower, and then
all of the Qualifying Collateral Pool Properties, executed in each case by a
Subsidiary Guarantor and securing the Obligations in substantially the same form
as is attached hereto as Exhibit I and made a part hereof, with such
modifications are reasonably satisfactory to the Administrative Agent on behalf
of the Lenders, to be executed, delivered and recorded within the time periods
set forth herein.

“Multiemployer Plan” means a Plan maintained pursuant to a collective bargaining
agreement or any other arrangement to which the Borrower or any member of the
Controlled Group is a party to which more than one employer is obligated to make
contributions.

“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document) which prohibits
or purports to prohibit the creation or assumption of any Lien on such asset as
security for Indebtedness of the Person owning such asset or any other Person.





-15-










“Net Asset Value” means, for any period the value of all Projects calculated at
cost less related secured debt and less the Outstanding Facility Amount, in each
case on a weighted average basis, during such period.

“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Rate Management Transactions or any other
Financial Contract.  “Unrealized losses” means the fair market value of the cost
to such Person of replacing such Rate Management Transaction or other Financial
Contract as of the date of determination (assuming the Rate Management
Transaction or other Financial Contract were to be terminated as of that date),
and “unrealized profits” means the fair market value of the gain to such Person
of replacing such Rate Management Transaction or other Financial Contract as of
the date of determination (assuming such Rate Management Transaction or other
Financial Contract were to be terminated as of that date).

“Net Operating Income” means, with respect to any Project for any period,
“property rental and other income” (as determined by GAAP) attributable to such
Project accruing for such period, adding all master lease income (not to exceed
to 5% of Net Operating Income), minus the amount of all expenses (as determined
in accordance with GAAP) incurred in connection with and directly attributable
to the ownership and operation of such Project for such period, including,
without limitation, Management Fees and amounts accrued for the payment of real
estate taxes and insurance premiums, but excluding any general and
administrative expenses related to the operation of the Borrower, any interest
expense, or other debt service charges, any amortization related to above-market
or below-market leases and any non-cash charges such as depreciation or
amortization of financing costs.  As used herein “Management Fees”, means, with
respect to each Project for any period, an amount equal to the greater of (i)
actual management fees payable with respect thereto and (ii) three percent (3%)
per annum on the aggregate base rent and percentage rent due and payable under
leases at such Project.

“Non-Core Project” means, as of any date, a Project that does not then qualify
as a Core Project and, notwithstanding the definition of Project, may be located
in either Canada or the United States.

“Non-U.S. Lender” is defined in Section 3.5(iv).

“Note” means any one of those promissory notes dated October 15, 2007 from
Borrower in favor of the Lenders, including any amendment, modification, renewal
or replacement of any such promissory note.

“Notice of Assignment” is defined in Section 12.3.2.

“Obligations” means the Advances, the Facility Letters of Credit, the
Reimbursement Obligations, and all accrued and unpaid fees and all other
obligations of Borrower to the Administrative Agent or the Lenders arising under
this Agreement or any of the other Loan Documents, including all payments and
other obligations that may accrue after the commencement of any action or
proceeding described in Sections 7.7 and 7.8.

“One Day LIBOR Rate” means, with respect to Swingline Advances only, for any
day, the sum of (A) an interpolated rate, as determined by the Swingline Lender
in its sole discretion,  for such day, equal to the LIBOR Base Rate that would
apply to an Interest Period of one day plus (B) the LIBOR Applicable Margin.





-16-










“Other Taxes” is defined in Section 3.5(ii).

“Outstanding Facility Amount” means, at any time, the sum of all then
outstanding Advances and Facility Letter of Credit Obligations.

“Participants” is defined in Section 12.2.1.

“Payment Date” means, with respect to the payment of interest accrued on any
Advance, the fifteenth day of each calendar month.

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

“Percentage” means for each Lender the ratio that such Lender’s Commitment bears
to the Aggregate Commitment, expressed as a percentage.

“Permitted Acquisitions” are defined in Section 6.15.

“Permitted Investments” are defined in Section 6.23.

“Permitted Liens” are defined in Section 6.16.

“Person” means any natural person, corporation, limited liability company, joint
venture, partnership, association, enterprise, trust or other entity or
organization, or any government or political subdivision or any agency,
department or instrumentality thereof.

“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
as to which the Borrower or any member of the Controlled Group may have any
liability.

“Preferred Dividends” means, with respect to any entity, dividends or other
distributions which are payable to holders of any ownership interests in such
entity which entitle the holders of such ownership interests to be paid on a
preferred basis prior to dividends or other distributions to the holders of
other types of ownership interests in such entity.

“Prime Rate” means a rate per annum equal to the prime rate of interest publicly
announced from time to time by KeyBank or its parent as its prime rate (which is
not necessarily the lowest rate charged to any customer), changing when and as
said prime rate changes.  In the event that there is a successor to the
Administrative Agent by merger, or the Administrative Agent assigns its duties
and obligations to an Affiliate, then the term “Prime Rate” as used in this
Agreement shall mean the prime rate, base rate or other analogous rate of the
new Administrative Agent.

“Project” means any real estate asset located in the United States owned by the
Borrower or any of its Subsidiaries or any Investment Affiliate, and operated or
intended to be operated as a retail property or other commercial property of a
type allowed under Section 6.23 hereof.

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

“Purchasers” is defined in Section 12.3.1.





-17-










“Qualifying Collateral Pool Property” means any Stabilized Retail Project which,
as of any date of determination, (a) is located in the United States; (b) is
wholly owned by a Subsidiary Guarantor, in fee simple or under the terms of a
Financeable Ground Lease; (c) has 100% of the direct or indirect ownership
interests in such Subsidiary Guarantor pledged to the Administrative Agent on
behalf of the Lenders pursuant to the Collateral Assignments or, from and after
May 1, 2010, is encumbered by a Mortgage in favor of the Administrative Agent on
behalf of the Lenders; (d) is free of all structural defects or major
architectural deficiencies, title defects, environmental conditions or other
adverse matters except for defects, deficiencies, conditions or other matters
individually or collectively which are not material to the profitable operation
of such Property as evidenced by a certification of the Borrower, subject to the
approval of the Majority Lenders as to the materiality of any such exception;
(e) is not, nor is any direct or indirect interest of the Borrower or any
Subsidiary therein, subject to any Lien other than Permitted Liens set forth in
clauses (i) through (iv) of Section 6.16 or to any Negative Pledge (other than
the Liens and Negative Pledges created pursuant to this Agreement to secure the
obligations of the Borrower and the Subsidiary Guarantors); and (f) when
aggregated with all other Qualifying Collateral Pool Properties, results in the
Qualifying Collateral Pool Properties as a whole having at least eighty percent
(80%) of their aggregate gross leaseable area physically occupied. The
Properties identified by Borrower as Qualifying Collateral Pool Properties as of
March 31, 2010 shall be reasonably acceptable to and approved by the Majority
Lenders in accordance with Section 2.3 of this Agreement.

 “Rate Management Transaction” means any transaction (including an agreement
with respect thereto) now existing or hereafter entered into by the Borrower
which is a rate swap, basis swap, forward rate transaction, commodity swap,
commodity option, equity or equity index swap, equity or equity index option,
bond option, interest rate option, foreign exchange transaction, cap
transaction, floor transaction, collar transaction, forward transaction,
currency swap transaction, cross-currency rate swap transaction, currency option
or any other similar transaction (including any option with respect to any of
these transactions) or any combination thereof, whether linked to one or more
interest rates, foreign currencies, commodity prices, equity prices or other
financial measures.

“Recourse Indebtedness” means any Indebtedness of the Borrower or any other
member of the Consolidated Group with respect to which the liability of the
obligor is not limited to the obligor’s interest in specified assets securing
such Indebtedness, subject to customary limited exceptions for certain acts or
types of liability such as environmental liability, fraud and other customary
nonrecourse carveouts.

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.

“Reimbursement Obligations” means at any time, the aggregate of the obligations
of the Borrower to the Lenders, the Issuing Bank and the Administrative Agent in
respect of all unreimbursed payments or disbursements made by the Lenders, the
Issuing Bank and the Administrative Agent under or in respect of the Facility
Letters of Credit.





-18-










“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC by regulation waived the
requirement of Section 4043(a) of ERISA that it be notified within 30 days of
the occurrence of such event, provided, however, that a failure to meet the
minimum funding standard of Section 412 of the Code and of Section 302 of ERISA
shall be a Reportable Event regardless of the issuance of any such waiver of the
notice requirement in accordance with either Section 4043(a) of ERISA or Section
412(d) of the Code.

“Required Lenders” means Lenders in the aggregate having at least 66 2/3% of the
Aggregate Commitment or, if the Aggregate Commitment has been terminated,
Lenders in the aggregate holding at least 66 2/3% of the aggregate unpaid
principal amount of the outstanding Advances, provided that, (i) the Commitment
and Advances held by any then-current Defaulting Lender shall be subtracted from
the Aggregate Commitment and the outstanding Advances solely for the purpose of
calculating the Required Lenders at such time and (ii) at such times as there
are less than four (4) Lenders the two references to “at least 66 2/3%” in this
definition shall be changed to “more than 50%”.

“Reserve Requirement” means, with respect to a LIBOR Rate Loan and LIBOR
Interest Period, that percentage (expressed as a decimal) which is in effect on
such day, as prescribed by the Federal Reserve Board or other governmental
authority or agency having jurisdiction with respect thereto for determining the
maximum reserves (including, without limitation, basic, supplemental, marginal
and emergency reserves) for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D) maintained by a member bank of the
Federal Reserve System.

“Secured Indebtedness” means any Indebtedness of the Borrower or any other
member of the Consolidated Group which is secured by a Lien on a Project, any
ownership interests in any Person or any other assets which had, in the
aggregate, a value in excess of the amount of such Indebtedness at the time such
Indebtedness was incurred.

“Security Documents” means the Collateral Assignments (and each Collateral
Assignment subsequently delivered pursuant to this Agreement), the Mortgages,
the Account Pledge Agreement and any further collateral assignments to the
Administrative Agent for the benefit of the Lenders, including, without
limitation, any UCC-1 financing statements delivered or authorized to be filed
by the Administrative Agent in connection therewith.

“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.

“Single Employer Plan” means a Plan maintained by the Borrower or any member of
the Controlled Group for employees of the Borrower or any member of the
Controlled Group.

“S&P” means Standard & Poor’s Ratings Group and its successors.

“Stabilized Retail Projects” mean any neighborhood shopping centers, community
shopping centers, stand-alone, triple net retail properties and any other
stabilized retail Projects (including mixed-use Projects where retail is the
primary use) approved by the Administrative Agent on behalf of the Lenders, but
not including any Projects included in Construction in Progress.

“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of





-19-










its Subsidiaries, or (ii) any partnership, limited liability company,
association, joint venture or similar business organization more than 50% of the
ownership interests having ordinary voting power of which shall at the time be
so owned or controlled.  Unless otherwise expressly provided, all references
herein to a “Subsidiary” shall mean a Subsidiary of the Borrower.

“Subsidiary Guarantor” means, as of any date, each Subsidiary of the Borrower
which is then a party to the Subsidiary Guaranty pursuant to Section 6.26.  

“Subsidiary Guaranty” means the guaranty to be executed and delivered by those
Subsidiaries of the Borrower listed on Schedule 4, substantially in the form of
Exhibit F, as the same may be amended, supplemented or otherwise modified from
time to time pursuant to Section 6.26, including any joinders executed by
additional Subsidiary Guarantors.

“Substantial Portion” means, with respect to the Property of the Borrower and
its Subsidiaries, Property which represents more than 10% of then-current Total
Asset Value.

“Swingline Advances” means, as of any date, collectively, all Swingline Loans
then outstanding under this Facility.

“Swingline Commitment” means the obligation of the Swingline Lender to make
Swingline Loans not exceeding $30,000,000, which is included in, and is not in
addition to, the Swingline Lender’s total Commitment hereunder.

“Swingline Lender” shall mean KeyBank National Association, in its capacity as a
Lender, and at the option of a new Administrative Agent, any successor
Administrative Agent.

“Swingline Loan” means a loan made by the Swingline Lender pursuant to
Section 2.16 hereof.

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and any and all liabilities with respect to
the foregoing, but excluding Excluded Taxes and Other Taxes.

“Total Asset Value” means, as of any date, (i) the Annualized Consolidated NOI
attributable to Projects owned by the Borrower or a member of the Consolidated
Group (excluding 100% of the Annualized Consolidated NOI attributable to
Projects not owned for at least four (4) full fiscal quarters as of the end of
the fiscal quarter for which Annualized Consolidated NOI is calculated) divided
by the Capitalization Rate, plus (ii) 100% of the price paid for any such
Projects first acquired by the Borrower or a member of the Consolidated Group
during such four (4) fiscal quarter period, plus (iii) cash, Cash Equivalents
and Marketable Securities owned by the Consolidated Group as of the end of such
fiscal quarter, provided that the amount added to Total Asset Value on account
of Marketable Securities shall not exceed 5% of Total Asset Value, plus (iv) the
Consolidated Group’s Pro Rata Share of (A) Annualized Consolidated NOI
attributable to Projects owned by Investment Affiliates (excluding Annualized
Consolidated NOI attributable to Projects not owned for the entire four (4)
fiscal quarters on which Annualized Consolidated NOI is calculated) divided by
(B) the Capitalization Rate, plus (v) the Consolidated Group Pro Rata Share of
the price paid for such Projects first acquired by an Investment Affiliate
during such four (4) fiscal quarters, plus (vi) Construction in Progress at book
value, plus (vii) First Mortgage Receivables owned by the Consolidated Group (at
the lower of book value or market value), plus (viii) Unimproved Land at book
value, plus (ix) investments in Non-Core Projects.





-20-










“Transferee” is defined in Section 12.4.

“Type” means, with respect to any Advance, its nature as a Floating Rate Advance
or LIBOR Rate Advance.

“Unfunded Liabilities” means the amount (if any) by which the present value of
all vested nonforfeitable benefits under all Single Employer Plans exceeds the
fair market value of all such Plan assets allocable to such benefits, all
determined as of the then most recent valuation date for such Plans.

“Unimproved Land” means, as of any date, any land which (i) is not appropriately
zoned for retail development, (ii) does not have access to all necessary
utilities or (iii) does not have access to publicly dedicated streets, unless
such land has been designated in writing by the Borrower in a certificate
delivered to the Administrative Agent as land that is reasonably expected to
satisfy all such criteria within twelve (12) months after such date.  For
purposes of clarification, if any, such land shall be deemed to be included in
Construction in Progress as of such date of designation and from and after such
date shall not be considered Unimproved Land.

“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.

“Unsecured Indebtedness” means, with respect to any Person, all Indebtedness of
such Person for borrowed money that does not constitute Secured Indebtedness or
Guarantee Obligations.

“Unused Fee” is defined is Section 2.5.

“Unused Fee Percentage” means, with respect to any day during a calendar
quarter, (i) 0.35% per annum, if the sum of the Advances and Facility Letter of
Credit Obligations outstanding on such day is 50% or more of the Aggregate
Commitment or (ii) 0.50% per annum if the sum of the Advances and Facility
Letter of Credit Obligations outstanding on such day is less than 50% of the
Aggregate Commitment.

“Wholly-Owned Subsidiary” of a Person means (i) any Subsidiary all of the
outstanding voting securities of which shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person, or (ii) any partnership, limited liability company, association,
joint venture or similar business organization 100% of the ownership interests
having ordinary voting power of which shall at the time be so owned or
controlled.

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

ARTICLE II.

THE CREDIT

2.1.

Generally

.  Subject to the terms and conditions of this Agreement, Lenders severally
agree to make Advances through the Administrative Agent to the Borrower from
time to time prior to the Facility Termination Date, and to support the issuance
of Facility Letters of Credit under Article IIA of this Agreement, provided that
the making of any such Advance or the issuance of such Facility Letter of Credit
will not:





-21-










(i)

cause the then-current Outstanding Facility Amount to exceed the then-current
Aggregate Commitment; or

(ii)

cause the then-current outstanding Swingline Advances to exceed the Swingline
Commitment; or

(iii)

cause the then outstanding Facility Letters of Credit Obligations to exceed the
Facility Letter of Credit Sublimit; or

(iv)

from and after September 30, 2009, cause the then current Outstanding Facility
Amount to exceed eighty percent (80%) of the Collateral Pool Value; or

(v)

from and after March 31, 2010, cause either (A) the then current Outstanding
Facility Amount to exceed sixty percent (60%) of the Collateral Pool Value, or
(B) the Collateral Pool Debt Service Coverage to be equal to or less than 1.50
to 1.00.

Notwithstanding anything else to the contrary contained herein, the percentages
in clauses (iv) and (v) of the preceding sentence shall not be increased, nor
shall the ratio in such clause (v) be decreased, by any waiver or amendment of
such conditions unless all of the Lenders have approved such waiver or
amendment. The Advances may be Swingline Advances, ratable Floating Rate
Advances or ratable LIBOR Rate Advances.  Each Lender shall fund its Percentage
of each such Advance (other than a Swingline Advance) and no Lender will be
required to fund any amounts which, when aggregated with such Lender’s
Percentage of all other Advances then outstanding and of all Facility Letter of
Credit Obligations, would exceed such Lender’s then-current Commitment.  This
facility (“Facility”) is a revolving credit facility and, subject to the
provisions of this Agreement, Borrower may request Advances hereunder, repay
such Advances and reborrow Advances at any time prior to the Facility
Termination Date.  The Facility Termination Date can be extended at the
Borrower’s request for one (1) extension period of one year upon written notice
to the Administrative Agent received by the Administrative Agent not later than
90 days prior to the then-current Facility Termination Date (an “Extension
Notice”), provided that (i) no Default or Unmatured Default has occurred and is
continuing when the Extension Notice is given and on the day immediately
preceding the first day of such extension period, (ii) all of the covenants of
the Borrower hereunder are being complied with when an Extension Notice is given
and on the day immediately preceding the first day of such extension period, and
(iii) the Borrower pays, along with the Extension Notice, an extension fee to
the Administrative Agent for the account of each Lender equal to 0.15% of the
then-current Commitment of such Lender.  In no event shall the Facility
Termination Date be extended to a date later than October 14, 2011 without the
consent of all of the Lenders.

2.2.

Ratable and Non Ratable Advances

.  Each Advance hereunder shall consist of Loans made from the several Lenders
ratably based on each Lender’s Percentage, except for Swingline Loans which
shall be made by the Swingline Lender in accordance with Section 2.16.  The
ratable Advances may be Floating Rate Advances, LIBOR Rate Advances or a
combination thereof, selected by the Borrower in accordance with Sections 2.8
and 2.9.

2.3.

Collateral

(A)

. The obligations of Borrower under the Loan Documents shall be secured by a
perfected first priority security interest to be held by the Administrative
Agent for the benefit of the Lenders in the Collateral, including the initial
Collateral with respect to the Initial Collateral Properties and such additional
Collateral with respect to additional Qualifying Collateral Pool Properties, as
described below, as shall be evidenced from time to time by the Security
Documents. The Mortgages on the Initial Collateral Properties shall be executed,
delivered and recorded not later than the ninetieth (90th) day after the
Amendment Effective Date. Borrower shall also provide to the





-22-










Administrative Agent not later than such ninetieth (90th) day after the
Amendment Effective Date (i) such insurance certificates, title insurance
policies, surveys (which if no material changes to the improvements thereon have
occurred, may be older surveys accompanied by an affidavit of no change from the
Borrower), environmental assessments, and such other due diligence materials as
the Administrative Agent shall reasonably require for each Initial Collateral
Property, in addition to a written opinion of the Borrower’s counsel addressed
to the Lenders in a form reasonably satisfactory to the Administrative Agent on
behalf of the Lenders regarding any required Mortgage (the “Required Diligence”)
and (ii) a written confirmation that as of such date all of the representations
and warranties contained in Section 5.23 hereof continue to be true and correct
in all material respects with respect to the Initial Collateral Properties.
Appraisals of the Initial Collateral Properties shall be ordered by the
Administrative Agent not later than the fifteenth (15th) day after the Amendment
Effective Date and shall be distributed to the Lenders upon receipt, but shall
be subject to approval by the Administrative Agent on behalf of the Lenders
only. Borrower shall have the option to order updates to the Appraisals of the
Initial Collateral Properties to be delivered to the Administrative Agent for
distribution to the Lenders not later than September 30, 2009. Borrower shall
pay for all Appraisals of the Initial Collateral Properties and the Qualifying
Collateral Properties required hereunder.

(a)

Initial Collateral Properties. At any time prior to March 31, 2010, none of the
Initial Collateral Properties nor any portion thereof (nor all nor a portion of
any equity interest in a Subsidiary owning any such Initial Collateral Property)
shall be sold, transferred or otherwise conveyed, nor shall any Indebtedness
securing any such Initial Collateral Property or any such equity interest be
incurred. Notwithstanding the foregoing, Borrower may replace an Initial
Collateral Property, provided that a replacement Initial Collateral Property
(“Substitute Collateral”), which must be wholly owned by a Subsidiary Guarantor
in fee simple, is identified and approved by the Majority Lenders, and if such
replacement occurs after September 30, 2009, such replacement  is covered by an
Appraisal that indicates that the Collateral Pool Leverage Ratio, after giving
effect to such replacement, will not exceed the limit set forth in Section
6.21(iv) of this Agreement. Borrower shall notify the Administrative Agent in
writing of its intent to replace an Initial Collateral Property, and provide the
Administrative Agent with copies of a rent roll, ARGUS runs, leasing activity
reports, tenant sales reports (if applicable), Leases, operating statements,
most recent title insurance policies and/or searches, most recent survey and
most recent engineering and environmental assessments (“Approval Diligence”)
with respect to the Substitute Collateral for distribution to the Lenders. Each
of the Lenders shall have fifteen (15) Business Days after it receives notice
and delivery of the Approval Diligence to notify the Administrative Agent in
writing whether it approves or objects to the Substitute Collateral becoming an
Initial Collateral Property. If any such Lender does not so approve or object in
writing to the Substitute Collateral within such period, that Lender shall be
deemed to have approved the Substitute Collateral. The Administrative Agent
shall notify Borrower in writing within twenty (20) Business Days of receiving
notice of Borrower’s intent to replace an Initial Collateral Property and the
Approval Diligence related thereto if the Majority Lenders have approved the
Substitute Collateral. If the Administrative Agent timely notifies Borrower that
the Substitute Collateral shall become a Initial Collateral Property, then,
within ninety (90) days after the date of Borrower’s receipt of notice of the
Majority Lenders’ acceptance of the Substitute Collateral, Borrower shall (i)
cause the applicable Subsidiary owning such Project to execute and deliver a
Joinder Agreement with respect to the Subsidiary Guaranty, if such Subsidiary
has not already executed a Subsidiary Guaranty, (ii) execute and deliver, and
shall cause the applicable Subsidiary (and all intervening Subsidiaries owning,
directly or indirectly, Equity Interests in such applicable Subsidiary) to
execute and deliver, as





-23-










applicable, to the Administrative Agent all instruments, documents, or
agreements, including a Collateral Assignment in substantially the same form as
the Collateral Assignment attached as Exhibit G-1 or Exhibit G-2, as identified
by the Administrative Agent, attached hereto, UCC-1 financing statements,
acknowledgments and membership, partnership and stock certificates and blank
transfer powers, as the Administrative Agent on behalf of the Lenders shall deem
reasonably necessary or desirable to obtain and perfect a first priority
security interest in, or Lien on, the Equity Interests in the applicable
Subsidiary, and the other Collateral with respect thereto as described in the
Collateral (such other Collateral to consist of similar Collateral as was
included in the Collateral Assignment of delivered concurrently herewith), if
such documents have not previously been executed and delivered, (iii) cause the
Required Diligence, Appraisal and Mortgage with respect to such Substitute
Collateral to be delivered, executed and recorded, all as provided in the first
grammatical paragraph of this Section 2.3 with respect to the Initial Collateral
Properties and (iv) execute and deliver to the Administrative Agent on behalf of
the Lenders a written confirmation that, as of the date such Substitute
Collateral is included in Collateral, all of the representations and warranties
contained in Section 5.23 hereof are true and correct in all material respects
with respect to such Substitute Collateral as if it were an Initial Collateral
Property (collectively, the “Collateral Inclusion Conditions”). Upon
satisfaction of all of the Collateral Inclusion Conditions, the Initial
Collateral Property being replaced by the Substitute Collateral will be released
from the applicable Collateral Assignment or Mortgage, as the case may be.
Except in accordance with this Section 2.3(a) and Section 6.27, the
Administrative Agent on behalf of the Lenders may not release any Collateral
with respect to the Initial Collateral Properties without the consent of all of
the Lenders.

(b)

Qualifying Collateral Pool Properties.  Not less than thirty (30) Business Days
prior to March 31, 2010 Borrower shall notify the Administrative Agent in
writing of the Projects that, if acceptable to the Majority Lenders, shall
become the initial Qualifying Collateral Pool Properties and provide the
Administrative Agent with the Approval Diligence with respect to such proposed
Qualifying Collateral Pool Properties for distribution to the Lenders. Each of
the Lenders shall have fifteen (15) Business Days after it receives notice and
delivery of the Approval Diligence to notify the Administrative Agent in writing
whether it approves or objects to any of the proposed Qualifying Collateral Pool
Properties. If any such Lender does not so approve or object in writing to any
proposed Qualifying Collateral Pool Property within such period, that Lender
shall be deemed to have approved such Qualifying Collateral Pool Property. The
Administrative Agent shall notify Borrower in writing within twenty (20)
Business Days after it receives notice thereof and delivery of the Approval
Diligence related thereto if the Majority Lenders have approved such Projects
becoming Qualifying Collateral Pool Properties. If the Administrative Agent on
behalf of the Lenders notifies Borrower that such Projects have been so approved
to become Qualifying Collateral Pool Properties, then, as a condition precedent
to each such Project actually becoming a Qualifying Collateral Pool Property and
being included in the Collateral, the Borrower shall satisfy, and shall cause
each applicable Subsidiary owning one of such Projects to satisfy, with respect
to such Project, clauses (i), (ii) and (iv) of the Collateral Inclusion
Conditions on or before March 31, 2010 and  clause (iii) of the Collateral
Inclusion Conditions on or before May 31, 2010.

(c)

Addition of Qualifying Collateral Pool Properties.  Not less than twenty (20)
Business Days prior to the date on which (a) Borrower expects to acquire a
Project that will become a Qualifying Collateral Pool Property, whether directly
or indirectly through a Subsidiary, or (b) a Project owned by Borrower or any of
its Subsidiaries is to be designated





-24-










to become a Qualifying Collateral Pool Property, Borrower shall notify the
Administrative Agent thereof in writing and thereafter provide the
Administrative Agent with the Approval Diligence with respect to such Project
for distribution to the Lenders. Each of the Lenders shall have fifteen (15)
Business Days after it receives notice and delivery thereof to notify the
Administrative Agent in writing whether it approves or objects to the proposed
Qualifying Collateral Pool Property. If any such Lender does not so approve or
object to the proposed Qualifying Collateral Pool Property, that Lender shall be
deemed to have approved the proposed Qualifying Collateral Pool Property. The
Administrative Agent shall notify Borrower in writing within twenty (20)
Business Days after it receives notice thereof and delivery of the Approval
Diligence related thereto if the Majority Lenders have approved the proposed
Qualifying Collateral Pool Property.  If the Administrative Agent on behalf of
the Lenders notifies Borrower that such Project has been so approved to become a
Qualifying Collateral Pool Property, then, as a condition precedent to such
Project actually becoming a Qualifying Collateral Pool Property and being
included in the Collateral, the Borrower shall satisfy, or shall cause the
applicable Subsidiary Guarantor owning such Project to satisfy, the Collateral
Inclusion Conditions with respect to such Project not later than the ninetieth
(90th) day after the date of Borrower’s receipt of such notice of approval.

(d)

Sale or Financing of a Qualifying Collateral Pool Property.  Provided no Default
or Unmatured Default shall have occurred hereunder or under the other Loan
Documents and be continuing (or would exist immediately after giving effect to
the transactions contemplated by this Section 2.3(d)), including the covenants
set forth in Section 6.21 (v)-(vii), the Borrower or another applicable
Subsidiary may sell a Qualifying Collateral Pool Property or create a Lien
securing Indebtedness on a Qualifying Collateral Pool Property (for purposes of
this Section, such a sale or the creation of such a Lien shall be referred to as
a “Qualifying Collateral Pool Sale or Financing”) upon the following terms and
conditions:

i)

Borrower shall deliver to the Administrative Agent written notice of the desire
to consummate such Qualifying Collateral Pool Sale or Financing on or before the
date that is ten (10) Business Days prior to the date on which the Qualifying
Collateral Pool Sale or Financing is to be effected;

ii)

On or before the date that is five (5) Business Days prior to the date of the
Qualifying Collateral Pool Sale or Financing is to be effected, Borrower shall
submit to the Administrative Agent a certificate, which shall be subject to the
Administrative Agent’s review and reasonable approval, on behalf of the Lenders,
setting forth the Collateral Pool Leverage Ratio and Collateral Pool Debt
Service Coverage on a pro forma basis as of the date of the Qualifying
Collateral Pool Sale or Financing giving effect to: (A) the Qualifying
Collateral Pool Sale or Financing and (B) any other Projects that became or are
becoming a Qualifying Collateral Pool Property prior to the date of the
Qualifying Collateral Pool Sale or Financing (the “Pro Forma Calculations”);

iii)

If the Pro Forma Calculations show that Borrower will be out of compliance with
the covenants contained in Sections 6.21(v)- (vii), Borrower shall, before the
closing of the Qualifying Collateral Pool Sale, either identify an additional
Qualifying Collateral Pool  Property that causes Borrower to be in compliance
with the covenants contained in Sections 6.21(v)- (vii),  or pay down the
Outstanding Facility Amount sufficiently to permit the Borrower to be in
compliance with those covenants;





-25-










iv)

To the extent that any such sale or financing of all or a portion of a
Qualifying Collateral Pool Property (or of any equity interest in a Subsidiary
owning any such Qualifying Collateral Pool Property) occurs as permitted by this
Section, the Borrower shall make a principal payment on the Notes as required by
Section 2.8(b) of this Agreement.

Upon the occurrence of the Qualifying Collateral Pool Sale or Financing, the
underlying Project shall no longer be a Qualifying Collateral Pool Property, and
the Administrative Agent on behalf of the Lenders shall execute such documents
or instruments and take all other actions necessary or advisable on behalf of
the Lenders to release the related security interests (including without
limitation releases of any pledged Equity Interests) evidenced by any Security
Documents.

2.4.

Final Principal Payment

.  Any outstanding Advances and all other unpaid Obligations shall be paid in
full by the Borrower on the Facility Termination Date.

2.5.

Unused Fee

.  The Borrower agrees to pay to the Administrative Agent for the account of
each Lender an unused facility fee (the “Unused Fee”) equal to an aggregate
amount computed on a daily basis by multiplying (i) the Unused Fee Percentage
applicable to such day, expressed as a per diem rate, times (ii) the excess of
the Aggregate Commitment over the Outstanding Facility Amount on such day.  The
Unused Fee shall be payable quarterly in arrears on the first Business Day of
each calendar quarter (for the prior calendar quarter) and upon any termination
of the Aggregate Commitment in its entirety.

2.6.

Other Fees

.  The Borrower agrees to pay all fees payable to the Administrative Agent
pursuant to the Borrower’s letter agreement with the Administrative Agent dated
as of March 10, 2009 (the “Fee Letter”).

2.7.

Minimum Amount of Each Advance

.  Each Advance shall be in the minimum amount of $1,000,000; provided, however,
that any Floating Rate Advance may be in the amount of the unused Aggregate
Commitment.

2.8.

Principal Payments

.  

(a) Optional. The Borrower may from time to time pay, without penalty or
premium, all or any part of outstanding Floating Rate Advances without prior
notice to the Administrative Agent.  A LIBOR Rate Advance may be paid on the
last day of the applicable Interest Period or, if and only if the Borrower pays
any amounts due to the Lenders under Sections 3.4 and 3.5 as a result of such
prepayment, on a day prior to such last day.

(b) Mandatory. The Borrower shall at all applicable times make principal
payments equal to:

(i) if upon the delivery of any Appraisal of an Initial Collateral Property or a
Qualifying Collateral Pool Property, the Collateral Pool Value as adjusted to
reflect the Appraised Value established thereby for such Property is not
sufficient for Borrower to remain in compliance with the financial covenants set
forth in Section 6.21(iv) through (vii), an amount sufficient to achieve such
compliance, such principal payment to be due on the tenth (10th) Business Day
after Borrower’s receipt of such updated Appraisal,

(ii) all Free Cash Flow, on a quarterly basis, not later than thirty (30) days
after the end of each fiscal quarter of the Borrower,





-26-










(iii) all net proceeds due to Borrower, or distributions due to Borrower from
its Subsidiaries on account of net proceeds, as a result of the sale, financing
or refinancing of any assets of the Borrower, or of any Subsidiary of the
Borrower (excluding that portion of any such net proceeds or distributions used
at or about such time to repay Indebtedness of the Consolidated Group, provided
such Indebtedness is scheduled to mature within two years of the date of such
sale, financing or refinancing),  and

(iv) the net proceeds received on account of any equity contributions (other
than Dividend Reinvestment Proceeds) or sales of any Capital Stock, including
treasury stock, received by the Borrower.  

2.9.

Method of Selecting Types and Interest Periods for New Advances

.  The Borrower shall select the Type of Advance and, in the case of each LIBOR
Rate Advance, the LIBOR Interest Period applicable to each Advance from time to
time.  The Borrower shall give the Administrative Agent irrevocable notice (a
“Borrowing Notice”) in the form attached as Exhibit E and made a part hereof
(i) not later than 1:00 p.m. Cleveland, Ohio time on the Business Day
immediately preceding the Borrowing Date of each Floating Rate Advance, (ii) not
later than 10:00 a.m. Cleveland, Ohio time, at least three (3) Business Days
before the Borrowing Date for each LIBOR Rate Advance and (iii) not later than
10:00 a.m. Cleveland, Ohio time on the same day as the Borrowing Date for each
Swingline Advance, which shall specify:

(i)

the Borrowing Date, which shall be a Business Day, of such Advance,

(ii)

the aggregate amount of such Advance,

(iii)

the Type of Advance selected,

(iv)

if such Advance is a Swingline Advance, and Borrower desires to have the One Day
LIBOR Rate apply for the duration of such Swingline Advance, a request to that
effect; and

(v)

in the case of each LIBOR Rate Advance, the LIBOR Interest Period applicable
thereto.

The Administrative Agent shall provide a copy to the Lenders by facsimile of
each Borrowing Notice and each Conversion/Continuation Notice not later than the
close of business on the Business Day it is received.  Each Lender shall make
available its Loan or Loans, in funds immediately available in Cleveland, Ohio
to the Administrative Agent at its address specified pursuant to Article XIII on
each Borrowing Date not later than (i) 10:00 a.m. (Cleveland, Ohio time), in the
case of Floating Rate Advances (other than Swingline Advances), or (ii) noon
(Cleveland, Ohio time) in the case of all other Advances.  The Administrative
Agent will make the funds so received from the Lenders available to the Borrower
at the Administrative Agent’s aforesaid address.

No LIBOR Interest Period may end after the Facility Termination Date and, unless
the Required Lenders otherwise agree in writing, in no event may there be more
than seven (7) different LIBOR Interest Periods for LIBOR Rate Advances
outstanding at any one time.

2.10.

Conversion and Continuation of Outstanding Advances

.  Floating Rate Advances shall continue as Floating Rate Advances unless and
until such Floating Rate Advances are converted into LIBOR Rate Advances.  Each
LIBOR Rate Advance shall continue as a LIBOR Rate Advance until the end of the
then applicable Interest Period therefore, at which time such LIBOR Rate





-27-










Advance shall be automatically converted into a Floating Rate Advance unless the
Borrower shall have given the Administrative Agent a “Conversion/Continuation
Notice” requesting that, at the end of such Interest Period, such LIBOR Rate
Advance either continue as a LIBOR Rate Advance for the same or another Interest
Period or be converted to an Advance of another Type.  Subject to the terms of
Section 2.7, the Borrower may elect from time to time to convert all or any part
of an Advance of any Type into any other Type or Types of Advances; provided
that any conversion of any LIBOR Rate Advance shall be made on, and only on, the
last day of the Interest Period applicable thereto.  The Borrower shall give the
Administrative Agent irrevocable notice (a “Conversion/Continuation Notice”) of
each conversion of an Advance to a LIBOR Rate Advance or continuation of a LIBOR
Rate Advance not later than 10:00 a.m. (Cleveland, Ohio time), at least three
Business Days, in the case of a conversion into or continuation of a LIBOR
Advance, prior to the date of the requested conversion or continuation,
specifying:

(i)

the requested date which shall be a Business Day, of such conversion or
continuation;

(ii)

the aggregate amount and Type of the Advance which is to be converted or
continued; and

(iii)

the amount and Type(s) of Advance(s) into which such Advance is to be converted
or continued and, in the case of a conversion into or continuation of a LIBOR
Rate Advance, the duration of the Interest Period applicable thereto.

2.11.

Changes in Interest Rate, Etc

.  Each Floating Rate Advance shall bear interest on the outstanding principal
amount thereof, for each day from and including the date such Advance is made or
is converted from a LIBOR Rate Advance into a Floating Rate Advance pursuant to
Section 2.10 to but excluding the date it becomes due or is converted into a
LIBOR Rate Advance pursuant to Section 2.10 hereof, at a rate per annum equal to
the Floating Rate for such day.  Changes in the rate of interest on that portion
of any Advance maintained as a Floating Rate Advance will take effect
simultaneously with each change in the Alternate Base Rate.  Each LIBOR Rate
Advance shall bear interest from and including the first day of the Interest
Period applicable thereto to (but not including) the last day of such Interest
Period at the interest rate determined as applicable to such LIBOR Rate Advance.

2.12.

Rates Applicable After Default

.  Notwithstanding anything to the contrary contained in Section 2.9 or 2.10,
during the continuance of a Default or Unmatured Default the Required Lenders
may, at their option, by notice to the Borrower (which notice may be revoked at
the option of the Required Lenders notwithstanding any provision of Section 8.2
requiring unanimous consent of the Lenders to changes in interest rates),
declare that no Advance may be made as, converted into or continued as a LIBOR
Rate Advance.  During the continuance of a Default the Required Lenders may, at
their option, by notice to the Borrower (which notice may be revoked at the
option of the Required Lenders notwithstanding any provision of Section 8.2
requiring unanimous consent of the Lenders to changes in interest rates),
declare that (i) each LIBOR Rate Advance shall bear interest for the remainder
of the applicable Interest Period at the rate otherwise applicable to such
Interest Period plus 2% per annum and (ii) each Floating Rate Advance shall bear
interest at a rate per annum equal to the Floating Rate otherwise applicable to
the Floating Rate Advance plus 2% per annum; provided, however, that the Default
Rate shall become applicable automatically if a Default occurs under Section 7.1
or 7.2, unless waived by the Required Lenders.

2.13.

Method of Payment

.





-28-










(i)

All payments of the Obligations hereunder shall be made, without setoff,
deduction, or counterclaim, in immediately available United States funds to the
Administrative Agent on behalf of the Lenders at the Administrative Agent’s
address specified pursuant to Article XIII, or at any other Lending Installation
of the Administrative Agent specified in writing by the Administrative Agent to
the Borrower, by noon (Cleveland time) on the date when due and shall be applied
ratably by the Administrative Agent among the Lenders.

(ii)

As provided elsewhere herein, all Lenders’ interests in the Advances and the
Loan Documents shall be ratable undivided interests and none of such Lenders’
interests shall have priority over the others.  Each payment delivered to the
Administrative Agent for the account of any Lender or amount to be applied or
paid by the Administrative Agent to any Lender shall be paid promptly (on the
same day as received by the Administrative Agent if received prior to noon
(Cleveland time) on such day and otherwise on the next Business Day) by the
Administrative Agent to such Lender in the same type of funds that the
Administrative Agent received at such Lender’s address specified pursuant to
Article XIII or at any Lending Installation specified in a notice received by
the Administrative Agent from such Lender.  Payments received by the
Administrative Agent on behalf of the Lenders but not timely funded to the
Lenders shall bear interest payable by the Administrative Agent at the Federal
Funds Effective Rate from the date due until the date paid.  The Administrative
Agent is hereby authorized to charge the account of the Borrower maintained with
KeyBank for each payment of principal, interest and fees as it becomes due
hereunder.

2.14.

Notes; Telephonic Notices

.  Each Lender is hereby authorized to record the principal amount of each of
its Loans and each repayment on the schedule attached to its Note, provided,
however, that the failure to so record shall not affect the Borrower’s
obligations under such Note.  The Borrower hereby authorizes the Lenders and the
Administrative Agent on behalf of the Lenders to extend, convert or continue
Advances, effect selections of Types of Advances and to transfer funds based on
telephonic notices made by any Authorized Officer.  The Borrower agrees to
deliver promptly to the Administrative Agent a written confirmation, if such
confirmation is requested by the Administrative Agent or any Lender, of each
telephonic notice signed by an Authorized Officer.  If the written confirmation
differs in any material respect from the action taken by the Administrative
Agent and the Lenders, the records of the Administrative Agent and the Lenders
shall govern absent manifest error.  The Administrative Agent will at the
request of the Borrower, from time to time, but not more often than monthly,
provide notice of the amount of the outstanding Aggregate Commitment, the Type
of Advance, and the applicable interest rate, if for a LIBOR Rate Advance.  Upon
a Lender’s furnishing to Borrower an affidavit to such effect, if a Note is
mutilated, destroyed, lost or stolen, Borrower shall deliver to such Lender, in
substitution therefore, a new note containing the same terms and conditions as
such Note being replaced.

2.15.

Interest Payment Dates; Interest and Fee Basis

.  Interest accrued on each Advance shall be payable on each Payment Date,
commencing with the first such date to occur after the date hereof, at maturity,
whether by acceleration or otherwise, and upon any termination of the Aggregate
Commitment in its entirety under Section 2.1 hereof.  Interest, Unused Fees,
Facility Letter of Credit Fees and all other fees shall be calculated for actual
days elapsed on the basis of a 360-day year.  Interest shall be payable for the
day an Advance is made but not for the day of any payment on the amount paid if
payment is received prior to noon (Cleveland time) at the place of payment.  If
any payment of principal of or interest on an Advance shall become due on a day
which is not a Business Day, such payment shall be made on the next succeeding
Business Day and, in the case of a principal





-29-










payment, such extension of time shall be included in computing interest in
connection with such payment.

2.16.

Swingline Advances

.  In addition to the other options available to the Borrower hereunder, the
Swingline Commitment shall be available for Swingline Advances subject to the
following terms and conditions.  Swingline Advances shall be made available for
same day borrowings provided that notice is given in accordance with Section 2.9
hereof.  All Swingline Advances shall bear interest at either the Floating Rate
or, if Borrower has given written notice to the Administrative Agent as
described in Section 2.9 when requesting such Swingline Advance, at the One Day
LIBOR Rate, as it may be adjusted over the duration of such Swingline Advance.
 In no event shall the Swingline Lender be required to fund a Swingline Advance
if it would increase the total aggregate outstanding Loans by Swingline Lender
hereunder plus its Percentage of Facility Letter of Credit Obligations to an
amount in excess of the Swingline Lender’s Commitment.  No Swingline Advance may
be made to repay a Swingline Advance, but Borrower may repay Swingline Advances
from subsequent pro rata Advances hereunder.  On the fifth (5th) Business Day
after such a Swingline Advance was made, if such Swingline Advance has not been
repaid by the Borrower, each Lender irrevocably agrees to purchase its
Percentage of any Swingline Advance made by the Swingline Lender regardless of
whether the conditions for disbursement are satisfied at the time of such
purchase, including the existence of an Unmatured Default or Default hereunder
provided that Swingline Lender did not have actual knowledge of such Unmatured
Default or Default at the time the Swingline Advance was made and provided
further that no Lender shall be required to have total outstanding Loans plus
its Percentage of Facility Letters of Credit exceed its Commitment.  Such
purchase shall take place on the date of the request by Swingline Lender so long
as such request is made by noon (Cleveland time), and otherwise on the Business
Day following such request.  All requests for purchase shall be in writing.
 From and after the date it is so purchased, each such Swingline Advance shall,
to the extent purchased, (i) be treated as a Loan made by the purchasing Lenders
and not by the selling Lender for all purposes under this Agreement and the
payment of the purchase price by a Lender shall be deemed to be the making of a
Loan by such Lender and shall constitute outstanding principal under such
Lender’s Note, and (ii) shall no longer be considered a Swingline Advance except
that all interest accruing on or attributable to such Swingline Advance for the
period prior to the date of such purchase shall be paid when due by the Borrower
to the Administrative Agent for the benefit of the Swingline Lender and all such
amounts accruing on or attributable to such Loans for the period from and after
the date of such purchase shall be paid when due by the Borrower to the
Administrative Agent for the benefit of the purchasing Lenders.  If prior to
purchasing its Percentage of a Swingline Advance one of the events described in
Section 7.7 shall have occurred and such event prevents the consummation of the
purchase contemplated by preceding provisions, each Lender will purchase an
undivided participating interest in the outstanding Swingline Advance in an
amount equal to its Percentage of such Swingline Advance.  From and after the
date of each Lender’s purchase of its participating interest in a Swingline
Advance, if the Swingline Lender receives any payment on account thereof, the
Swingline Lender will distribute to such Lender its participating interest in
such amount (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Lender’s participating interest was
outstanding and funded); provided, however, that in the event that such payment
was received by the Swingline Lender and is required to be returned to the
Borrower, each Lender will return to the Swingline Lender any portion thereof
previously distributed by the Swingline Lender to it.  If any Lender fails to so
purchase its Percentage of any Swingline Advance, such Lender shall be deemed to
be a Defaulting Lender hereunder.

2.17.

Notification of Advances, Interest Rates and Prepayments

.  The Administrative Agent will notify each Lender of the contents of each
Borrowing Notice, Conversion/Continuation





-30-










Notice, and repayment notice received by it hereunder not later than the close
of business on the Business Day such notice is received by the Administrative
Agent.  The Administrative Agent will notify each Lender of the interest rate
applicable to each LIBOR Rate Advance promptly upon determination of such
interest rate and will give each Lender prompt notice of each change in the
Alternate Base Rate.

2.18.

Lending Installations

.  Each Lender may book its Loans at any Lending Installation selected by such
Lender and may change its Lending Installation from time to time.  All terms of
this Agreement shall apply to any such Lending Installation and the Notes shall
be deemed held by each Lender for the benefit of such Lending Installation.
 Each Lender may, by written or telex notice to the Administrative Agent and the
Borrower, designate a Lending Installation through which Loans will be made by
it and for whose account Loan payments are to be made.

2.19.

Non-Receipt of Funds by the Administrative Agent

.  Unless the Borrower or a Lender, as the case may be, notifies the
Administrative Agent prior to the time at which it is scheduled to make payment
to the Administrative Agent on behalf of the Lenders of (i) in the case of a
Lender, the proceeds of a Loan or (ii) in the case of the Borrower, a payment of
principal, interest or fees to the Administrative Agent for the account of the
Lenders, that it does not intend to make such payment, the Administrative Agent
may assume that such payment has been made.  The Administrative Agent may, but
shall not be obligated to, make the amount of such payment available to the
intended recipient in reliance upon such assumption.  If such Lender or the
Borrower, as the case may be, has not in fact made such payment to the
Administrative Agent, the recipient of such payment shall, on demand by the
Administrative Agent, repay to the Administrative Agent the amount so made
available together with interest thereon in respect of each day during the
period commencing on the date such amount was so made available by the
Administrative Agent until the date the Administrative Agent recovers such
amount at a rate per annum equal to (i) in the case of payment by a Lender, the
Federal Funds Effective Rate for such day or (ii) in the case of payment by the
Borrower, the interest rate applicable to the relevant Loan.  If such Lender so
repays such amount and interest thereon to the Administrative Agent within one
Business Day after such demand, all interest accruing on the Loan not funded by
such Lender during such period shall be payable to such Lender when received
from the Borrower.

2.20.

Replacement of Lenders under Certain Circumstances

.  The Borrower shall be permitted to replace any Lender which (a) is not
capable of receiving payments without any deduction or withholding of United
States federal income tax pursuant to Section 3.5, or (b) cannot maintain its
LIBOR Rate Loans at a suitable Lending Installation pursuant to Section 3.3,
with a replacement bank or other financial institution; provided that (i) such
replacement does not conflict with any applicable legal or regulatory
requirements affecting the Lenders, (ii) no Default or (after notice thereof to
Borrower) no Unmatured Default  shall have occurred and be continuing at the
time of such replacement, (iii) the Borrower shall repay (or the replacement
bank or institution shall purchase, at par) all Loans and other amounts owing to
such replaced Lender prior to the date of replacement, (iv) the Borrower shall
be liable to such replaced Lender under Sections 3.4 and 3.6 if any LIBOR Rate
Loan owing to such replaced Lender shall be prepaid (or purchased) other than on
the last day of the Interest Period relating thereto, (v) the replacement bank
or institution, if not already a Lender, and the terms and conditions of such
replacement, shall be reasonably satisfactory to the Administrative Agent,
(vi) the replaced Lender shall be obligated to make such replacement in
accordance with the provisions of Section 12.3 (provided that the Borrower shall
be obligated to pay the processing fee referred to therein), (vii) until such
time as such replacement shall be consummated, the Borrower shall pay all
additional amounts (if any) required pursuant to Section 3.5





-31-










and (viii) any such replacement shall not be deemed to be a waiver of any rights
which the Borrower, the Administrative Agent or any other Lender shall have
against the replaced Lender.

2.21.

Usury

.  This Agreement and each Note are subject to the express condition that at no
time shall Borrower be obligated or required to pay interest on the principal
balance of the Loan at a rate which could subject any Lender to either civil or
criminal liability as a result of being in excess of the Maximum Legal Rate.  If
by the terms of this Agreement or the Loan Documents, Borrower is at any time
required or obligated to pay interest on the principal balance due hereunder at
a rate in excess of the Maximum Legal Rate, the interest rate or the Default
Rate, as the case may be, shall be deemed to be immediately reduced to the
Maximum Legal Rate and all previous payments in excess of the Maximum Legal Rate
shall be deemed to have been payments in reduction of principal and not on
account of the interest due hereunder.  All sums paid or agreed to be paid to
Lender for the use, forbearance, or detention of the sums due under the Loan,
shall, to the extent permitted by applicable law, be amortized, prorated,
allocated, and spread throughout the full stated term of the Loan until payment
in full so that the rate or amount of interest on account of the Loan does not
exceed the Maximum Legal Rate of interest from time to time in effect and
applicable to the Loan for so long as the Loan is outstanding.

ARTICLE IIA

LETTER OF CREDIT SUBFACILITY

2A.1

Obligation to Issue.

 Subject to the terms and conditions of this Agreement and in reliance upon the
representations and warranties of the Borrower herein set forth, the Issuing
Bank hereby agrees to issue for the account of the Borrower, one or more
Facility Letters of Credit in accordance with this Article IIA, from time to
time during the period commencing on the Amendment Effective Date and ending on
a date sixty (60) days prior to the Facility Termination Date.  




2A.2

Types and Amounts.

 The Issuing Bank shall not have any obligation to:

(i)

issue any Facility Letter of Credit if the aggregate maximum amount then
available for drawing under Letters of Credit issued by such Issuing Bank, after
giving effect to the Facility Letter of Credit requested hereunder, shall exceed
any limit imposed by law or regulation upon such Issuing Bank;

(ii)

issue any Facility Letter of Credit if, after giving effect thereto, (1) the
then applicable Outstanding Facility Amount would exceed the then current
Aggregate Commitment or (2) the Facility Letter of Credit Obligations would
exceed the Facility Letter of Credit Sublimit; or

(iii)

issue any Facility Letter of Credit having an expiration date, or containing
automatic extension provisions to extend such date, to a date beyond the
sixtieth (60th) day prior to the Facility Termination Date.

2A.3

Conditions.





-32-










 In addition to being subject to the satisfaction of the conditions contained in
Article IV hereof and in the balance of this Article IIA, the obligation of the
Issuing Bank to issue any Facility Letter of Credit is subject to the
satisfaction in full of the following conditions:




(i)

the Borrower shall have delivered to the Issuing Bank at such times and in such
manner as the Issuing Bank may reasonably prescribe such documents and materials
as may be reasonably required pursuant to the terms of the proposed Facility
Letter of Credit (it being understood that if any inconsistency exists between
such documents and the Loan Documents, the terms of the Loan Documents shall
control) and the proposed Facility Letter of Credit shall be reasonably
satisfactory to the Issuing Bank as to form and content;

(ii)

as of the date of issuance, no order, judgment or decree of any court,
arbitrator or governmental authority shall purport by its terms to enjoin or
restrain the Issuing Bank from issuing the requested Facility Letter of Credit
and no law, rule or regulation applicable to the Issuing Bank and no request or
directive (whether or not having the force of law) from any governmental
authority with jurisdiction over the Issuing Bank shall prohibit or request that
the Issuing Bank refrain from the issuance of Letters of Credit generally or the
issuance of the requested Facility Letter or Credit in particular; and

(iii)

there shall not exist any Default or Unmatured Default.

2A.4

Procedure for Issuance of Facility Letters of Credit.

(a)

Borrower shall give the Issuing Bank and the Administrative Agent at least three
(3) Business Days’ prior written notice of any requested issuance of a Facility
Letter of Credit under this Agreement (a “Letter of Credit Request”), such
notice shall be irrevocable, except as provided in Section 2A.4(b)(i) below, and
shall specify:

(1)

the stated amount of the Facility Letter of Credit requested (which stated
amount shall not be less than $50,000);

(2)

the effective date (which day shall be a Business Day) of issuance of such
requested Facility Letter of Credit (the “Issuance Date”);

(3)

the date on which such requested Facility Letter of Credit is to expire (which
day shall be a Business Day which is not less than sixty (60) days prior to the
Facility Termination Date);

(4)

the purpose for which such Facility Letter of Credit is to be issued;

(5)

the Person for whose benefit the requested Facility Letter of Credit is to be
issued; and

(6)

any special language required to be included in the Facility Letter of Credit.




At the time such request is made, the Borrower shall also provide the
Administrative Agent and the Issuing Bank with a copy of the form of the
Facility Letter of Credit that the Borrower is requesting be issued and shall
execute and deliver the Issuing Bank’s customary letter of credit application
and reimbursement agreement with respect thereto.  Such notice, to be effective,
must be received by such Issuing Bank and the Administrative Agent not later
than noon (Cleveland time) on the last Business Day on which notice can be given
under this Section 2A.4(a).  Administrative Agent shall, promptly upon request
by a Lender, provide a copy of such Letter of Credit Request to such Lender.





-33-










(b)

Subject to the terms and conditions of this Article IIA and provided that the
applicable conditions set forth in Article IV hereof have been satisfied, the
Issuing Bank shall, on the Issuance Date, issue a Facility Letter of Credit on
behalf of the Borrower in accordance with the Letter of Credit Request and the
Issuing Bank’s usual and customary business practices unless the Issuing Bank
has actually received (i) written notice from the Borrower specifically revoking
the Letter of Credit Request with respect to such Facility Letter of Credit
given not later than the Business Day immediately preceding the Issuance Date,
or (ii) written or telephonic notice from the Administrative Agent stating that
the issuance of such Facility Letter of Credit would violate Section 2A.2.

(c)

The Issuing Bank shall give the Administrative Agent (who shall promptly notify
Lenders) and the Borrower written or telex notice, or telephonic notice
confirmed promptly thereafter in writing, of the issuance of a Facility Letter
of Credit (the “Issuance Notice”).

(d)

The Issuing Bank shall not extend or amend any Facility Letter of Credit unless
the requirements of this Section 2A.4 are met as though a new Facility Letter of
Credit was being requested and issued.

2A.5

Reimbursement Obligations; Duties of Issuing Bank.

(a)

The Issuing Bank shall promptly notify the Borrower and the Administrative Agent
(who shall promptly notify Lenders) of any draw under a Facility Letter of
Credit.  Any such draw shall not be deemed to be a default hereunder but shall
constitute an Advance of the Facility in the amount of the Reimbursement
Obligation with respect to such Facility Letter of Credit and shall bear
interest from the date of the relevant drawing(s) under the pertinent Facility
Letter of Credit at the Floating Rate Advance; provided that if a Default or an
Unmatured Default exists at the time of any such drawing(s), then the Borrower
shall reimburse the Issuing Bank for drawings under a Facility Letter of Credit
issued by the Issuing Bank no later than the next succeeding Business Day after
the payment by the Issuing Bank and until repaid such Reimbursement Obligation
shall bear interest at the Default Rate.

(b)

Any action taken or omitted to be taken by the Issuing Bank under or in
connection with any Facility Letter of Credit, if taken or omitted in the
absence of willful misconduct or gross negligence, shall not put the Issuing
Bank under any resulting liability to any Lender or, provided that such Issuing
Bank has complied with the procedures specified in Section 2A.4, relieve any
Lender of its obligations hereunder to the Issuing Bank. In determining whether
to pay under any Facility Letter of Credit, the Issuing Bank shall have no
obligation relative to the Lenders other than to confirm that any documents
required to be delivered under such Letter of Credit appear to have been
delivered in compliance, and that they appear to comply on their face, with the
requirements of such Letter of Credit.

2A.6

Participation.

(a)

Immediately upon issuance by the Issuing Bank of any Facility Letter of Credit
in accordance with the procedures set forth in this Article IIA, each Lender
shall be deemed to have irrevocably and unconditionally purchased and received
from the Issuing Bank, without recourse, representation or warranty, an
undivided interest and participation equal to such Lender’s Percentage in such
Facility Letter of Credit (including, without limitation, all obligations of the
Borrower with respect thereto) and all related rights hereunder.  Each Lender’s
obligation to make further Loans to Borrower (other than any payments such
Lender is required to make under subparagraph (b) below) or to purchase an
interest from the Issuing Bank in any subsequent Facility





-34-










Letters of Credit issued by the Issuing Bank on behalf of Borrower shall be
reduced by such Lender’s Percentage of the undrawn portion of each Facility
Letter of Credit outstanding.

(b)

In the event that the Issuing Bank makes any payment under any Facility Letter
of Credit and the Borrower shall not have repaid such amount to the Issuing Bank
pursuant to Section 2A.7 hereof, the Issuing Bank shall promptly notify the
Administrative Agent, which shall promptly notify each Lender of such failure,
and each Lender shall promptly and unconditionally pay to the Administrative
Agent for the account of the Issuing Bank the amount of such Lender’s Percentage
of the unreimbursed amount of such payment, and the Administrative Agent shall
promptly pay such amount to the Issuing Bank.  Lender’s payments of its
Percentage of such Reimbursement Obligation as aforesaid shall be deemed to be a
Loan by such Lender and shall constitute outstanding principal under such
Lender’s Note.  The failure of any Lender to make available to the
Administrative Agent for the account of the Issuing Bank its Percentage of the
unreimbursed amount of any such payment shall not relieve any other Lender of
its obligation hereunder to make available to the Administrative Agent for the
account of such Issuing Bank its Percentage of the unreimbursed amount of any
payment on the date such payment is to be made, but no Lender shall be
responsible for the failure of any other Lender to make available to the
Administrative Agent its Percentage of the unreimbursed amount of any payment on
the date such payment is to be made.  Any Lender which fails to make any payment
required pursuant to this Section 2A.6(b) shall be deemed to be a Defaulting
Lender hereunder.

(c)

Whenever the Issuing Bank receives a payment on account of a Reimbursement
Obligation, including any interest thereon, the Issuing Bank shall promptly pay
to the Administrative Agent on behalf of the Lenders and the Administrative
Agent shall promptly (on the same day as received by the Administrative Agent if
received prior to noon (Cleveland time) on such day and otherwise on the next
Business Day) pay to each Lender which has funded its participating interest
therein, in immediately available funds, an amount equal to such Lender’s
Percentage thereof.

(d)

Upon the request of the Administrative Agent or any Lender, the Issuing Bank
shall furnish to such Administrative Agent or Lender copies of any Facility
Letter of Credit to which the Issuing Bank is party and such other documentation
as may reasonably be requested by the Administrative Agent or Lender.

(e)

The obligations of a Lender to make payments to the Administrative Agent for the
account of the Issuing Bank with respect to a Facility Letter of Credit shall be
absolute, unconditional and irrevocable, not subject to any counterclaim,
set-off, qualification or exception whatsoever other than a failure of any such
Issuing Bank to comply with the terms of this Agreement relating to the issuance
of such Facility Letter of Credit, and such payments shall be made in accordance
with the terms and conditions of this Agreement under all circumstances.

2A.7

Payment of Reimbursement Obligations.

(a)

The Borrower agrees to pay to the Administrative Agent for the account of the
Issuing Bank the amount of all Advances for Reimbursement Obligations, interest
and other amounts payable to the Issuing Bank under or in connection with any
Facility Letter of Credit when due, irrespective of any claim, set-off, defense
or other right which the Borrower may have at any time against any Issuing Bank
or any other Person, under all circumstances, including without limitation any
of the following circumstances:





-35-










(i)

any lack of validity or enforceability of this Agreement or any of the other
Loan Documents;

(ii)

the existence of any claim, setoff, defense or other right which the Borrower
may have at any time against a beneficiary named in a Facility Letter of Credit
or any transferee of any Facility Letter of Credit (or any Person for whom any
such transferee may be acting), the Administrative Agent, the Issuing Bank, any
Lender, or any other Person, whether in connection with this Agreement, any
Facility Letter of Credit, the transactions contemplated herein or any unrelated
transactions (including any underlying transactions between the Borrower and the
beneficiary named in any Facility Letter of Credit);

(iii)

any draft, certificate or any other document presented under the Facility Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect of any statement therein being untrue or inaccurate in any respect;

(iv)

the surrender or impairment of any security for the performance or observance of
any of the terms of any of the Loan Documents; or

(v)

the occurrence of any Default or Unmatured Default.

(b)

In the event any payment by the Borrower received by the Issuing Bank or the
Administrative Agent with respect to a Facility Letter of Credit and distributed
by the Administrative Agent to the Lenders on account of their participations is
thereafter set aside, avoided or recovered from the Administrative Agent or
Issuing Bank in connection with any receivership, liquidation, reorganization or
bankruptcy proceeding, each Lender which received such distribution shall, upon
demand by the Administrative Agent, contribute such Lender’s Percentage of the
amount set aside, avoided or recovered together with interest at the rate
required to be paid by the Issuing Bank or the Administrative Agent upon the
amount required to be repaid by the Issuing Bank or the Administrative Agent.

2A.8

Compensation for Facility Letters of Credit.

(a)

The Borrower shall pay to the Administrative Agent, for the ratable account of
the Lenders (including the Issuing Bank), based upon the Lenders’ respective
Percentages, a per annum fee (the “Facility Letter of Credit Fee”) as a
percentage of the face amount of each Facility Letter of Credit outstanding
equal to the LIBOR Applicable Margin in effect from time to time hereunder while
such Facility Letter of Credit is outstanding.  The Facility Letter of Credit
Fee relating to any Facility Letter of Credit shall accrue on a daily basis and
shall be due and payable in arrears on the first Business Day of each calendar
quarter following the issuance of such Facility Letter of Credit and, to the
extent any such fees are then due and unpaid, on the Facility Termination Date
or any other earlier date that the Obligations are due and payable in full.  The
Administrative Agent shall promptly (on the same day as received by the
Administrative Agent if received prior to noon (Cleveland time) on such day and
otherwise on the next Business Day)  remit such Facility Letter of Credit Fees,
when paid, to the other Lenders in accordance with their Percentages thereof.
 The Borrower shall not have any liability to any Lender for the failure of the
Administrative Agent to promptly deliver funds to any such Lender and shall be
deemed to have made all such payments on the date the respective payment is made
by the Borrower to the Administrative Agent, provided such payment is received
by the time specified in Section 2.13 hereof.





-36-










(b)

The Issuing Bank also shall have the right to receive solely for its own account
an issuance fee equal to the greater of (A) $1,500 or (B) one-eighth of one
percent (0.125%) per annum to be calculated on the face amount of each Facility
Letter of Credit for the stated duration thereof, based on the actual number of
days and using a 360-day year basis.  The issuance fee shall be payable by the
Borrower on the Issuance Date for each such Facility Letter of Credit and on the
date of any increase therein or extension thereof.  The Issuing Bank shall also
be entitled to receive its reasonable out-of-pocket costs and the Issuing Bank’s
standard charges of issuing, amending and servicing Facility Letters of Credit
and processing draws thereunder.

2A.9

Letter of Credit Collateral Account.

  The Borrower hereby agrees that it will immediately upon the request of the
Administrative Agent, establish a special collateral account (the “Letter of
Credit Collateral Account”) at the Administrative Agent’s office at the address
specified pursuant to Article XIII, in the name of the Borrower but under the
sole dominion and control of the Administrative Agent, for the benefit of the
Lenders, and in which the Borrower shall have no interest other than as set
forth in Section 8.1.  The Letter of Credit Collateral Account shall hold the
deposits the Borrower is required to make after a Default on account of any
outstanding Facility Letters of Credit as described in Section 8.1.  In addition
to the foregoing, the Borrower hereby grants to the Administrative Agent, for
the benefit of the Lenders, a security interest in and to the Letter of Credit
Collateral Account and any funds that may hereafter be on deposit in such
account, including income earned thereon.  The Lenders acknowledge and agree
that the Borrower has no obligation to fund the Letter of Credit Collateral
Account unless and until so required under Section 8.1 hereof.

ARTICLE III.

CHANGE IN CIRCUMSTANCES

3.1.

Yield Protection

.  If, on or after the date of this Agreement, the adoption of any law or any
governmental or quasi-governmental rule, regulation, policy, guideline or
directive (whether or not having the force of law), or any change in the
interpretation or administration thereof by any governmental or
quasi-governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender or
applicable Lending Installation with any request or directive (whether or not
having the force of law) of any such authority, central bank or comparable
agency:

(i)

subjects any Lender or any applicable Lending Installation to any Taxes, or
changes the basis of taxation of payments (other than with respect to Excluded
Taxes) to any Lender in respect of its LIBOR Rate Loans, or

(ii)

imposes or increases or deems applicable any reserve, assessment, insurance
charge, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender or any applicable
Lending Installation (other than reserves and assessments taken into account in
determining the interest rate applicable to LIBOR Rate Advances), or

(iii)

imposes any other condition the result of which is to increase the cost to any
Lender or any applicable Lending Installation of making, funding or maintaining
its LIBOR Rate Loans, or reduces any amount receivable by any Lender or any
applicable Lending Installation in connection with its LIBOR Rate Loans, or
requires any Lender or any





-37-










applicable Lending Installation to make any payment calculated by reference to
the amount of LIBOR Rate Loans, by an amount deemed material by such Lender  as
the case may be,

and the result of any of the foregoing is to increase the cost to such Lender or
applicable Lending Installation, as the case may be, of making or maintaining
its LIBOR Rate Loans or Commitment or to reduce the return received by such
Lender or applicable Lending Installation in connection with such LIBOR Rate
Loans or Commitment, then, within 15 days of a demand by such Lender accompanied
by reasonable evidence of the occurrence of the applicable event under clauses
(i), (ii) or (iii) above, the Borrower shall pay such Lender such additional
amount or amounts as will compensate such Lender for such increased cost or
reduction in amount received.

3.2.

Changes in Capital Adequacy Regulations

.  If a Lender in good faith determines the amount of capital required or
expected to be maintained by such Lender, any Lending Installation of such
Lender or any corporation controlling such Lender  is increased as a result of a
Change (as hereinafter defined), then, within 15 days of demand by such Lender,
the Borrower shall pay such Lender the amount necessary to compensate for any
shortfall in the rate of return on the portion of such increased capital which
such Lender in good faith determines is attributable to this Agreement, its
outstanding credit exposure hereunder or its obligation to make Loans hereunder
(after taking into account such Lender’s policies as to capital adequacy).
 “Change” means (i) any change after the date of this Agreement in the
Risk-Based Capital Guidelines (as hereinafter defined) or (ii) any adoption of
or change in any other law, governmental or quasi-governmental rule, regulation,
policy, guideline, interpretation, or directive (whether or not having the force
of law) after the date of this Agreement which affects the amount of capital
required or expected to be maintained by any Lender or any Lending Installation
or any corporation controlling any Lender.  “Risk-Based Capital Guidelines”
means (i) the risk-based capital guidelines in effect in the United States on
the date of this Agreement, including transition rules, and (ii) the
corresponding capital regulations promulgated by regulatory authorities outside
the United States implementing the July 1988 report of the Basle Committee on
Banking Regulation and Supervisory Practices Entitled “International Convergence
of Capital Measurements and Capital Standards,” including transition rules, and
any amendments to such regulations adopted prior to the date of this Agreement.

3.3.

Availability of Types of Advances

.  If any Lender in good faith determines that maintenance of any of its LIBOR
Rate Loans at a suitable Lending Installation would violate any applicable law,
rule, regulation or directive, whether or not having the force of law, the
Administrative Agent shall, with written notice to Borrower, suspend the
availability of LIBOR Rate Advances and require any LIBOR Rate Advances to be
repaid; or if the Required Lenders in good faith determine that (i) deposits of
a type or maturity appropriate to match fund LIBOR Rate Advances are not
available, the Administrative Agent shall, with written notice to Borrower,
suspend the availability of LIBOR Rate Advances with respect to any LIBOR Rate
Advances made after the date of any such determination, or (ii) an interest rate
applicable to a LIBOR Rate Advance does not accurately reflect the cost of
making such a LIBOR Rate Advance, then, if for any reason whatsoever the
provisions of Section 3.1 are inapplicable, the Administrative Agent shall, with
written notice to Borrower, suspend the availability of any LIBOR Rate Advances
made after the date of any such determination.  If the Borrower is required to
so repay a LIBOR Rate Advance, the Borrower may concurrently with such repayment
borrow from the Lenders, in the amount of such repayment, a Loan bearing
interest at the Floating Rate.

3.4.

Funding Indemnification

.  If any payment of a LIBOR Rate Advance occurs on a date which is not the last
day of the applicable Interest Period, whether because of acceleration,
prepayment or otherwise, or a LIBOR Rate Advance is not made on the date
specified by the





-38-










Borrower for any reason other than default by the Lenders or as a result of
unavailability pursuant to Section 3.3, the Borrower will indemnify each Lender
for any loss or cost incurred by it resulting therefrom, including, without
limitation, any loss or cost (incurred or expected to be incurred) in
liquidating or employing deposits acquired to fund or maintain the LIBOR Rate
Advance and shall pay all such losses or costs within fifteen (15) days after
written demand therefor.

3.5.

Taxes

.

(i)

All payments by the Borrower to or for the account of any Lender or the
Administrative Agent on behalf of the Lenders hereunder or under any Note shall
be made free and clear of and without deduction for any and all Taxes.  If the
Borrower shall be required by law to deduct any Taxes from or in respect of any
sum payable hereunder to any Lender or the Administrative Agent on behalf of the
Lenders, (a) the sum payable shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section 3.5) such Lender or the Administrative Agent on
behalf of the Lenders (as the case may be) receives an amount equal to the sum
it would have received had no such deductions been made, (b) the Borrower shall
make such deductions, (c) the Borrower shall pay the full amount deducted to the
relevant authority in accordance with applicable law and (d) the Borrower shall
furnish to the Administrative Agent the original copy of a receipt evidencing
payment thereof within 30 days after such payment is made.

(ii)

In addition, the Borrower hereby agrees to pay any present or future stamp or
documentary taxes and any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or under any Note or from the
execution or delivery of, or otherwise with respect to, this Agreement or any
Note (“Other Taxes”).

(iii)

The Borrower hereby agrees to indemnify the Administrative Agent and each Lender
for the full amount of Taxes or Other Taxes (including, without limitation, any
Taxes or Other Taxes imposed on amounts payable under this Section 3.5) paid by
the Administrative Agent on behalf of the Lenders or such Lender and any
liability (including penalties, interest and expenses) arising therefrom or with
respect thereto.  Payments due under this indemnification shall be made within
30 days of the date the Administrative Agent or such Lender makes demand
therefore pursuant to Section 3.6.

(iv)

Each Lender that is not incorporated under the laws of the United States of
America or a state thereof (each a “Non-U.S. Lender”) agrees that it will, not
more than ten Business Days after the date it becomes a party to this Agreement,
(i) deliver to the Borrower and the Administrative Agent two duly completed
copies of United States Internal Revenue Service Form W-8BEN or W-8ECI,
certifying in either case that such Lender is entitled to receive payments under
this Agreement without deduction or withholding of any United States federal
income taxes, and (ii) deliver to the Borrower and the Administrative Agent a
United States Internal Revenue Form W-8 or W-9, as the case may be, and certify
that it is entitled to an exemption from United States backup withholding tax.
 Each Non-U.S. Lender further undertakes to deliver to the Borrower and the
Administrative Agent (x) renewals or additional copies of such form (or any
successor form) on or before the date that such form expires or becomes
obsolete, and (y) after the occurrence of any event requiring a change in the
most recent forms so delivered by it, such additional forms or amendments
thereto as may be reasonably requested by the Borrower or the Administrative
Agent.  All forms or amendments described in the preceding sentence shall
certify that such Lender is entitled to





-39-










receive payments under this Agreement without deduction or withholding of any
United States federal income taxes, unless an event (including without
limitation any change in treaty, law or regulation) has occurred prior to the
date on which any such delivery would otherwise be required which renders all
such forms inapplicable or which would prevent such Lender from duly completing
and delivering any such form or amendment with respect to it and such Lender
advises the Borrower and the Administrative Agent that it is not capable of
receiving payments without any deduction or withholding of United States federal
income tax.

(v)

For any period during which a Non-U.S. Lender has failed to provide the Borrower
with an appropriate form pursuant to clause (iv), above (unless such failure is
due to a change in treaty, law or regulation, or any change in the
interpretation or administration thereof by any governmental authority,
occurring subsequent to the date on which a form originally was required to be
provided), such Non-U.S. Lender shall not be entitled to indemnification under
this Section 3.5 with respect to Taxes imposed by the United States.

(vi)

Any Lender that is entitled to an exemption from or reduction of withholding tax
with respect to payments under this Agreement or any Note pursuant to the law of
any relevant jurisdiction or any treaty shall deliver to the Borrower (with a
copy to the Administrative Agent), at the time or times prescribed by applicable
law, such properly completed and executed documentation prescribed by applicable
law as will permit such payments to be made without withholding or at a reduced
rate following receipt of such documentation.

(vii)

If the U.S. Internal Revenue Service or any other governmental authority of the
United States or any other country or any political subdivision thereof asserts
a claim that the Administrative Agent did not properly withhold tax from amounts
paid to or for the account of any Lender (because the appropriate form was not
delivered or properly completed, because such Lender failed to notify the
Administrative Agent of a change in circumstances which rendered its exemption
from withholding ineffective, or for any other reason), such Lender shall
indemnify the Administrative Agent fully for all amounts paid, directly or
indirectly, by the Administrative Agent as tax, withholding therefor, or
otherwise, including penalties and interest, and including taxes imposed by any
jurisdiction on amounts payable to the Administrative Agent under this
subsection, together with all costs and expenses related thereto (including
attorneys fees and time charges of attorneys for the Administrative Agent, which
attorneys may be employees of the Administrative Agent).  The obligations of the
Lenders under this Section 3.5(vii) shall survive the payment of the Obligations
and termination of this Agreement and any such Lender obligated to indemnify the
Administrative Agent shall not be entitled to indemnification from the Borrower
with respect to such amounts, whether pursuant to this Article or otherwise,
except to the extent the Borrower participated in the actions giving rise to
such liability.

3.6.

Lender Statements; Survival of Indemnity

.  To the extent reasonably possible, each Lender shall designate an alternate
Lending Installation with respect to its LIBOR Rate Loans to reduce any
liability of the Borrower to such Lender under Sections 3.1, 3.2 and 3.5 or to
avoid the unavailability of LIBOR Rate Advances under Section 3.3, so long as
such designation is not, in the reasonable judgment of such Lender,
disadvantageous to such Lender.  Each Lender shall deliver a written statement
of such Lender to the Borrower (with a copy to the Administrative Agent) as to
the amount due, if any, under Sections 3.1, 3.2, 3.4 or 3.5.  Such written
statement shall set forth in reasonable detail the calculations upon which such
Lender determined such amount and shall be





-40-










final, conclusive and binding on the Borrower in the absence of manifest error.
 Determination of amounts payable under such Sections in connection with a LIBOR
Rate Loan shall be calculated as though each Lender funded its LIBOR Rate Loan
through the purchase of a deposit of the type and maturity corresponding to the
deposit used as a reference in determining the LIBOR Rate applicable to such
Loan, whether in fact that is the case or not.  Unless otherwise provided
herein, the amount specified in the written statement of any Lender shall be
payable on demand after receipt by the Borrower of such written statement.  The
obligations of the Borrower under Sections 3.1, 3.2, 3.4 and 3.5 shall survive
payment of the Obligations and termination of this Agreement.

ARTICLE IV.

CONDITIONS PRECEDENT

4.1.

Initial Advance

.  The obligations of the Lenders under the Agreement as modified by this
Amendment shall not become effective, and the Lenders shall not be required to
make the initial Advance hereunder or issue the initial Facility Letter of
Credit hereunder after the Amendment Effective Date, unless and until (a) the
Borrower shall, prior to or concurrently therewith, have paid all fees due and
payable to the Lenders and the Administrative Agent hereunder, and (b) the
Borrower shall have furnished to the Administrative Agent the following:

(i)

The duly executed originals of this Amendment and any additional Loan Documents,
with sufficient copies for each of the Lenders;

(ii)

(A) Certificate of good standing for the Borrower from the State of Maryland,
certified by the appropriate governmental officer and dated not more than thirty
(30) days prior to the Amendment Effective Date, and (B) foreign qualification
certificates for the Borrower and certified by the appropriate governmental
officer and dated not more than thirty (30) days prior to the Amendment
Effective Date for each other jurisdiction where the failure of the Borrower to
so qualify or be licensed (if required) would have a Material Adverse Effect;

(iii)

Copies of the formation documents (including code of regulations, if
appropriate) of the Borrower, certified by an officer of the Borrower, together
with all amendments thereto;

(iv)

Incumbency certificates, executed by officers of the Borrower, which shall
identify by name and title and bear the signature of the Persons authorized to
sign this Amendment and the additional Loan Documents and to make borrowings
hereunder on behalf of the Borrower, upon which certificate the Administrative
Agent and the Lenders shall be entitled to rely until informed of any change in
writing by the Borrower;

(v)

Copies, certified by a Secretary or an Assistant Secretary of the Borrower of
the Board of Directors’ resolutions (and resolutions of other bodies, if any are
reasonably deemed necessary by counsel for the Administrative Agent) authorizing
the Advances provided for herein, with respect to the Borrower, and the
execution, delivery and performance of this Amendment and the additional Loan
Documents to be executed and delivered by the Borrower hereunder;

(vi)

A written opinion of the Borrower’s counsel, addressed to the Lenders in
substantially the form of Exhibit D hereto or such other form as the
Administrative Agent may reasonably approve;





-41-










(vii)

A certificate, signed by an officer of the Borrower, stating that on the
Amendment Effective Date no Default or Unmatured Default has occurred and is
continuing, and no Material Adverse Effect has occurred and that all
representations and warranties of the Borrower are true and correct as of the
Amendment Effective Date provided that such certificate is in fact true and
correct;

(viii)

The most recent financial statements of the Borrower in the form required under
Section 6.1;

(ix)

UCC financing statement, judgment, and tax lien searches with respect to the
Borrower from the State of Maryland and the State of Illinois, and, with respect
to IWR and each of the “Companies” (as defined in the Collateral Assignments),
from the State of Delaware;

(x)

Evidence that all upfront fees due to each of the Lenders under the terms of
their respective commitment letters have been paid, or will be paid out of the
proceeds of such initial Advance hereunder;

(xi)

Evidence, the form and substance of which is reasonably acceptable to the
Administrative Agent, that each of the Initial Collateral Properties is wholly
owned by the entities listed on Schedule 1 and is not subject to any Secured
Indebtedness; and   

(xii)

Such other documents as any Lender or its counsel may have reasonably requested,
the form and substance of which documents shall be reasonably acceptable to the
parties and their respective counsel.

In the event that the Administrative Agent has not received, within thirty (30)
days from the Amendment Effective Date, a letter from the Depository Bank
confirming its agreement with the irrevocable directions given by Borrower
pursuant to Section 6.29 of this Agreement in a form reasonably satisfactory to
the Administrative Agent, the Lenders shall not be required to make any further
Advances or to issue any further Facility Letters of Credit until such letter is
received.

4.2.

Each Advance and Issuance

.  The Lenders shall not be required to make any Advance or issue any Facility
Letter of Credit unless on the applicable Borrowing Date:

(i)

There exists no Default or Unmatured Default;

(ii)

The representations and warranties contained in Article V are true and correct
as of such Borrowing Date with respect to Borrower, except to the extent any
such representation or warranty is stated to relate solely to an earlier date,
in which case such representation or warranty shall be true and correct on and
as of such earlier date; and

(iii)

All documents incident to the making of such Advance or issuance of such
Facility Letter of Credit shall be satisfactory to the Administrative Agent and
its counsel.

Each Borrowing Notice and each Letter of Credit Request with respect to each
such Advance shall constitute a representation and warranty by the Borrower that
the conditions contained in Sections 4.2(i) and (ii) have been satisfied.  Any
Lender may require a duly completed Compliance Certificate in substantially the
same form of the Certificate attached as Exhibit A.





-42-










ARTICLE V.

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lenders that:

5.1.

Existence

.  The Borrower is a corporation duly organized and validly existing under the
laws of the State of Maryland.  The Borrower has its principal place of business
in Oak Brook, Illinois and is duly qualified as a foreign entity, properly
licensed (if required), in good standing and has all requisite authority to
conduct its business in each jurisdiction in which its business is conducted,
except where the failure to be so qualified, licensed and in good standing and
to have the requisite authority would not have a Material Adverse Effect.  Each
of Borrower’s Subsidiaries is duly incorporated, validly existing and in good
standing under the laws of its jurisdiction of incorporation and has all
requisite authority to conduct its business in each jurisdiction in which its
business is conducted.

5.2.

Authorization and Validity

.  The Borrower has the corporate power and authority and legal right to execute
and deliver the Loan Documents and to perform its obligations thereunder.  The
execution and delivery by the Borrower of the Loan Documents and the performance
of its obligations thereunder have been duly authorized by proper corporate
proceedings, and the Loan Documents constitute legal, valid and binding
obligations of the Borrower enforceable against the Borrower in accordance with
their terms, except as enforceability may be limited by bankruptcy, insolvency
or similar laws affecting the enforcement of creditors’ rights generally.

5.3.

No Conflict; Government Consent

.  Neither the execution and delivery by the Borrower of the Loan Documents, nor
the consummation of the transactions therein contemplated, nor compliance with
the provisions thereof will violate any law, rule, regulation, order, writ,
judgment, injunction, decree or award binding on the Borrower or any of its
Subsidiaries or the Borrower’s or any Subsidiary’s articles of incorporation,
by-laws, or operating agreement, or the provisions of any indenture, instrument
or agreement to which the Borrower or any of its Subsidiaries is a party or is
subject, or by which it, or its Property, is bound, or conflict with or
constitute a default thereunder, except where such violation, conflict or
default would not have a Material Adverse Effect, or result in the creation or
imposition of any Lien in, of or on the Property of the Borrower or a Subsidiary
pursuant to the terms of any such indenture, instrument or agreement.  No order,
consent, approval, license, authorization, or validation of, or filing,
recording or registration with, or exemption by, any governmental or public body
or authority, or any subdivision thereof, is required to authorize, or is
required in connection with the execution, delivery and performance of, or the
legality, validity, binding effect or enforceability of, any of the Loan
Documents other than the filing of a copy of this Agreement.

5.4.

Financial Statements; Material Adverse Effect

.  All consolidated financial statements of the Borrower and its Subsidiaries
heretofore or hereafter delivered to the Lenders were prepared in accordance
with GAAP in effect on the preparation date of such statements and fairly
present in all material respects the consolidated financial condition and
operations of the Borrower and its Subsidiaries at such date and the
consolidated results of their operations for the period then ended, subject, in
the case of interim financial statements, to normal and customary year-end
adjustments.  From the preparation date of the most recent financial statements
delivered to the Lenders through the Amendment Effective Date, there was no
change in the business, properties, or condition (financial or otherwise) of the
Borrower and its Subsidiaries which could reasonably be expected to have a
Material Adverse Effect.





-43-










5.5.

Taxes

.  The Borrower and its Subsidiaries have filed all United States federal tax
returns and all other tax returns which are required to be filed and have paid
all taxes due pursuant to said returns or pursuant to any assessment received by
the Borrower or any of its Subsidiaries except such taxes, if any, as are being
contested in good faith and as to which adequate reserves have been provided.
 No tax liens have been filed and no claims are being asserted with respect to
such taxes.  The charges, accruals and reserves on the books of the Borrower and
its Subsidiaries in respect of any taxes or other governmental charges are
adequate.

5.6.

Litigation and Guarantee Obligations

.  Except as set forth on Schedule 2 hereto or as set forth in written notice to
the Administrative Agent from time to time, there is no litigation, arbitration,
governmental investigation, proceeding or inquiry pending or, to the knowledge
of any of their officers, threatened against or affecting the Borrower or any of
its Subsidiaries which could reasonably be expected to have a Material Adverse
Effect.  The Borrower has no material contingent obligations not provided for or
disclosed in the financial statements referred to in Section 6.1 or as set forth
in written notices to the Administrative Agent given from time to time after the
Amendment Effective Date on or about the date such material contingent
obligations are incurred.

5.7.

Subsidiaries

.  All of the issued and outstanding shares of capital stock of any Subsidiaries
that are corporations have been duly authorized and issued and are fully paid
and non-assessable.

5.8.

ERISA

.  The Unfunded Liabilities of all Single Employer Plans do not in the aggregate
exceed $1,000,000.  Neither Borrower nor any other member of the Controlled
Group has incurred, or is reasonably expected to incur, any withdrawal liability
to Multiemployer Plans in excess of $250,000 in the aggregate.  Each Plan
complies in all material respects with all applicable requirements of law and
regulations, no Reportable Event has occurred with respect to any Plan, neither
Borrower nor any other members of the Controlled Group has withdrawn from any
Plan or initiated steps to do so, and no steps have been taken to reorganize or
terminate any Plan.

5.9.

Accuracy of Information

.  No information, exhibit or report furnished by the Borrower or any of its
Subsidiaries to the Administrative Agent or to any Lender in connection with the
negotiation of, or compliance with, the Loan Documents contained any material
misstatement of fact or omitted to state a material fact or any fact necessary
to make the statements contained therein not misleading.

5.10.

Regulation U

.  The Borrower has not used the proceeds of any Advance to buy or carry any
margin stock (as defined in Regulation U) in violation of the terms of this
Agreement.

5.11.

Material Agreements

.  Neither the Borrower nor any Subsidiary is a party to any agreement or
instrument or subject to any charter or other corporate restriction which could
reasonably be expected to have a Material Adverse Effect.  Neither Borrower nor
any Subsidiary is in default in the performance, observance or fulfillment of
any of the obligations, covenants or conditions contained in (i) any agreement
to which it is a party, which default could have a Material Adverse Effect, or
(ii) any agreement or instrument evidencing or governing Indebtedness, which
default would constitute a Default hereunder.

5.12.

Compliance With Laws

.  The Borrower and its Subsidiaries have complied with all applicable statutes,
rules, regulations, orders and restrictions of any domestic or foreign
government or any instrumentality or agency thereof, having jurisdiction over
the conduct of their respective businesses or the ownership of their respective
Property, except for any non-compliance which would not have a Material Adverse
Effect.  Neither Borrower nor any Subsidiary has received any





-44-










written notice to the effect that their operations are not in material
compliance with any of the requirements of applicable federal, state and local
environmental, health and safety statutes and regulations or the subject of any
federal or state investigation evaluating whether any remedial action is needed
to respond to a release of any toxic or hazardous waste or substance into the
environment, which non-compliance or remedial action could have a Material
Adverse Effect.

5.13.

Ownership of Properties

.  On the date of this Agreement, the Borrower and its Subsidiaries will have
good and marketable title, free of all Liens other than those permitted by
Section 6.16, to all of the Property and assets reflected in the financial
statements as owned by it, other than those assets represented by mortgage
receivables that are required to be consolidated despite the fact that title to
the mortgaged assets is not in the Borrower of any of its Subsidiaries.

5.14.

Investment Company Act

.  Neither the Borrower nor any Subsidiary is an “investment company” or a
company “controlled” by an “investment company”, within the meaning of the
Investment Company Act of 1940, as amended.

5.15.

Public Utility Holding Company Act

.  Neither the Borrower nor any Subsidiary is a “holding company” or a
“subsidiary company” of a “holding company”, or an “affiliate” of a “holding
company” or of a “subsidiary company” of a “holding company”, within the meaning
of the Public Utility Holding Company Act of 1935, as amended.

5.16.

Solvency

.

(i)

Immediately after the Amendment Effective Date and immediately following the
making of each Loan and after giving effect to the application of the proceeds
of such Loans, (a) the fair value of the assets of the Borrower and its
Subsidiaries on a consolidated basis, at a fair valuation, will exceed the debts
and liabilities, subordinated, contingent or otherwise, of the Borrower and its
Subsidiaries on a consolidated basis; (b) the present fair saleable value of the
Property of the Borrower and its Subsidiaries on a consolidated basis will be
greater than the amount that will be required to pay the probable liability of
the Borrower and its Subsidiaries on a consolidated basis on their debts and
other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured; (c) the Borrower and its
Subsidiaries on a consolidated basis will be able to pay their debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (d) the Borrower and its
Subsidiaries on a consolidated basis will not have unreasonably small capital
with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted after the date
hereof.

(ii)

The Borrower does not intend to, or to permit any of its Subsidiaries to, and
does not believe that it or any of its Subsidiaries will, incur debts beyond
their ability to pay such debts as they mature, taking into account the timing
of and amounts of cash to be received by it or any such Subsidiary and the
timing of the amounts of cash to be payable on or in respect of its Indebtedness
or the Indebtedness of any such Subsidiary.

5.17.

Insurance

  The Borrower and its Subsidiaries carry insurance on their Projects, including
the Initial Collateral Properties, with financially sound and reputable
insurance companies, in such amounts, with such deductibles and covering such
risks as are customarily carried by companies engaged in similar businesses and
owning similar Projects in localities where the Borrower and its Subsidiaries
operate, including, without limitation:





-45-










(i)

Property and casualty insurance (including coverage for flood and other water
damage for any Project located within a 100-year flood plain) in the amount of
the replacement cost of the improvements at the Projects (to the extent
replacement cost insurance is maintained by companies engaged in similar
business and owning similar properties);

(ii)

Builder’s risk insurance for any Project under construction in the amount of the
construction cost of such Project;

(iii)

Loss of rental income insurance in the amount not less than one year’s gross
revenues from the Projects; and

(iv)

Comprehensive general liability or umbrella insurance in the amount of
$20,000,000 per occurrence.

5.18.

Borrower Status

.  The Borrower is qualified as a real estate investment trust under Section 856
of the Code and currently is in compliance in all material respects with all
provisions of the Code applicable to the qualification of the Borrower as a real
estate investment trust.

5.19.

Environmental Matters

.  Each of the following representations and warranties is true and correct on
and as of the Amendment Effective Date except as disclosed on Schedule 3
attached hereto and to the extent that the facts and circumstances giving rise
to any such failure to be so true and correct, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect:

(a)

To the knowledge of the Borrower, the Projects of the Borrower and its
Subsidiaries do not contain any Materials of Environmental Concern in amounts or
concentrations which constitute a violation of, or could reasonably give rise to
liability of the Borrower or any Subsidiary under, Environmental Laws.

(b)

To the knowledge of the Borrower, (i) the Projects of the Borrower and its
Subsidiaries and all operations at the Projects are in compliance with all
applicable Environmental Laws, and (ii) with respect to all Projects owned by
the Borrower and/or its Subsidiaries (x) for at least two (2) years, have in the
last two years, or (y) for less than two (2) years, have for such period of
ownership, been in compliance in all material respects with all applicable
Environmental Laws.

(c)

Neither the Borrower nor any of its Subsidiaries has received any written notice
of violation, alleged violation, non-compliance, liability or potential
liability regarding environmental matters or compliance with Environmental Laws
with regard to any of the Projects, nor does the Borrower have knowledge or
reason to believe that any such notice will be received or is being threatened.

(d)

To the knowledge of the Borrower, Materials of Environmental Concern have not
been transported or disposed of from the Projects of the Borrower and its
Subsidiaries in violation of, or in a manner or to a location which could
reasonably give rise to liability of the Borrower or any Subsidiary under,
Environmental Laws, nor have any Materials of Environmental Concern been
generated, treated, stored or disposed of at, on or under any of the Projects of
the Borrower and its Subsidiaries in violation of, or in a manner that could
give rise to liability of the Borrower or any Subsidiary under, any applicable
Environmental Laws.





-46-










(e)

No judicial proceedings or governmental or administrative action is pending, or,
to the knowledge of the Borrower, threatened, under any Environmental Law to
which the Borrower or any of its Subsidiaries is or, to the Borrower’s
knowledge, will be named as a party with respect to the Projects of the Borrower
and its Subsidiaries, nor are there any consent decrees or other decrees,
consent orders, administrative order or other orders, or other administrative of
judicial requirements outstanding under any Environmental Law with respect to
the Projects of the Borrower and its Subsidiaries.

(f)

To the knowledge of the Borrower, there has been no release or threat of release
of Materials of Environmental Concern at or from the Projects of the Borrower
and its Subsidiaries, or arising from or related to the operations of the
Borrower and its Subsidiaries in connection with the Projects in violation of or
in amounts or in a manner that could give rise to liability under Environmental
Laws.

5.20.

OFAC Representation

.  The Borrower is not, and shall not be at any time, a person with whom the
Lenders are restricted from doing business under the regulations of the Office
of Foreign Asset Control (“OFAC”) of the Department of Treasury of the United
States of America (including, those Persons named on OFAC’s Specially Designated
and Blocked Persons list) or under any statute, executive order (including, the
September 24, 2001 Executive Order Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism),
or other governmental action and is not and shall not engage in any dealings or
transactions or otherwise be associated with such persons.  In addition, the
Borrower hereby agrees to provide to the Administrative Agent any information
that the Administrative Agent deems necessary from time to time in order to
ensure compliance with all applicable Laws concerning money laundering and
similar activities.

5.21.

Intellectual Property.  

(i) Borrower and each of its Subsidiaries owns or has the right to use, under
valid license agreements or otherwise, all material patents, licenses,
franchises, trademarks, trademark rights, trade names, trade name rights, trade
secrets and copyrights (collectively, “Intellectual Property”) used in the
conduct of their respective businesses as now conducted and as contemplated by
the Loan Documents, without known conflict with any patent, license, franchise,
trademark, trade secret, trade name, copyright, or other proprietary right of
any other Person.

(ii) Borrower and each of its Subsidiaries have taken all such steps as they
deem reasonably necessary to protect their respective rights under and with
respect to such Intellectual Property.

 (iii) No claim has been asserted by any Person with respect to the use of any
Intellectual Property by Borrower or any of its Subsidiaries, or challenging or
questioning the validity or effectiveness of any Intellectual Property.

(iv) The use of such Intellectual Property by Borrower and each of its
Subsidiaries does not infringe on the rights of any Person, subject to such
claims and infringements as do not, in the aggregate, give rise to any
liabilities on the part of the Borrower or any of its Subsidiaries that could be
reasonably expected to have a Material Adverse Effect.

5.22.

Broker’s Fees

.  No broker’s or finder’s fee, commission or similar compensation will be
payable with respect to the transactions contemplated hereby.  Except as
provided in the Fee





-47-










Letter, no other similar fees or commissions will be payable by any Lender for
any other services rendered to the Borrower, any of the Subsidiaries of the
Borrower or any other Person ancillary to the transactions contemplated hereby.

5.23.

Initial Collateral Properties

.  As of the Amendment Effective Date, Schedule 1 is a correct and complete list
of all Initial Collateral Properties.

(a)

Each of the Initial Collateral Properties is not located in an area that has
been identified by the Secretary of Housing and Urban Development as an area
having special flood hazards and in which flood insurance has been made
available under the National Flood Insurance Act of 1968 or the Flood Disaster
Protection Act of 1973, as amended, or any successor law, or, if located within
any such area, the applicable Subsidiary Guarantor has obtained and will
maintain through the Facility Termination Date the insurance prescribed in
Section 5.17 hereof.

(b)

To the Borrower’s knowledge, each of the Initial Collateral Properties and the
present use and occupancy thereof are in material compliance with all material
zoning ordinances (without reliance upon adjoining or other properties),
building codes, land use and Environmental Laws, and other similar laws
(“Applicable Laws”).

(c)

Each of the Initial Collateral Properties is served by all utilities required
for the current or contemplated use thereof.  Each of the Initial Collateral
Properties has accepted or is equipped to accept such utility service.

(d)

All public roads and streets necessary for service of and access to each of the
Initial Collateral Properties for the current or contemplated use thereof have
been completed, and are open for use by the public, or appropriate insured
private easements are in place.

(e)

Borrower is not aware of any material latent or patent structural or other
significant deficiency of the Initial Collateral Properties.  Each of the
Initial Collateral Properties is free of damage and waste that would materially
and adversely affect the value of the Initial Collateral Properties, is in good
repair and to Borrower’s knowledge there is no deferred maintenance other than
ordinary wear and tear.  Each of the Initial Collateral Properties is free from
damage caused by fire or other casualty.

(f)

To Borrower’s knowledge, all liquid and solid waste disposal, septic and sewer
systems located on the Initial Collateral Properties are in a good and safe
condition and repair and to Borrower’s knowledge, in material compliance with
all Applicable Laws with respect to such systems.

(g)

All improvements on the Initial Collateral Properties lie within the boundaries
and building restrictions of the legal description of record of Initial
Collateral Properties, no improvements encroach upon easements benefiting the
Initial Collateral Properties other than encroachments that do not materially
adversely affect the use or occupancy of the Initial Collateral Properties and
no improvements on adjoining properties encroach upon the Initial Collateral
Properties or easements benefiting the Initial Collateral Properties other than
encroachments that do not materially adversely affect the use or occupancy of
the Initial Collateral Properties.

(h)

All Leases are in full force and effect.  Borrower is not in default under any
Lease and Borrower has disclosed to Lenders in writing any material default, of
which





-48-










Borrower has knowledge, under any Lease which demises more than five percent
(5%) of the total gross leaseable area of the related Project.

(i)

There are no material delinquent taxes, ground rents, water charges, sewer
rents, assessments, insurance premiums, leasehold payments, or other outstanding
charges affecting the Initial Collateral Properties except to the extent such
items are being contested in good faith and as to which adequate reserves have
been provided, except that certain income tax returns of Borrower, Parent or any
Subsidiary thereof may be on extension.  Each of the Initial Collateral
Properties is taxed separately without regard to any other property not included
in the Initial Collateral Properties and for all purposes each of the various
contiguous components of the Initial Collateral Properties.  

(j)

No condemnation proceeding or eminent domain action is pending or threatened
against any of the Initial Collateral Properties which would impair the use,
sale or occupancy of such Initial Collateral Property (or any portion thereof)
in any material manner.

(k)

Each of the Initial Collateral Properties is not, nor is any direct or indirect
interest of the Borrower or any Subsidiary therein, subject to any Lien other
than Permitted Liens set forth in clauses (i) through (iv) of Section 6.16 or to
any Negative Pledge (other than the Liens and Negative Pledges created pursuant
to this Agreement to secure the obligations of the Borrower and the Subsidiary
Guarantors).

5.24.

No Bankruptcy Filing

.  Neither Borrower nor any of its Subsidiaries is contemplating either the
filing of a petition by it under any state or federal bankruptcy or insolvency
laws or the liquidation of its assets or property, and Borrower has no knowledge
of any Person contemplating the filing of any such petition against any of such
Persons.

5.25.

No Fraudulent Intent

.  Neither the execution and delivery of this Agreement or any of the other Loan
Documents nor the performance of any actions required hereunder or thereunder is
being undertaken by Borrower or the Subsidiary Guarantors with or as a result of
any actual intent by any of such Persons to hinder, delay or defraud any entity
to which any of such Persons is now or will hereafter become indebted.

5.26.

Transaction in Best Interests of Borrower and Subsidiary Guarantors;
Consideration

.  The transaction evidenced by this Agreement and the other Loan Documents is
in the best interests of Borrower and the Subsidiary Guarantors and their
respective creditors.  The direct and indirect benefits to inure to Borrower and
the Subsidiary Guarantors pursuant to this Agreement and the other Loan
Documents constitute substantially more than “reasonably equivalent value” (as
such term is used in §548 of the Bankruptcy Code) and “valuable consideration,”
“fair value,” and “fair consideration” (as such terms are used in any applicable
state fraudulent conveyance law), in exchange for the benefits to be provided by
Borrower and the Subsidiary Guarantors pursuant to this Agreement and the other
Loan Documents, and but for the willingness of each Subsidiary Guarantor to
guaranty the Obligations, Borrower would be unable to obtain the financing
contemplated hereunder which financing will enable Borrower and its subsidiaries
to have available financing to conduct and expand their business.  Borrower and
its Subsidiaries constitute a single integrated financial enterprise and
receives a benefit from the availability of credit under this Agreement.

5.27.

Subordination

.  Borrower is not a party to or bound by any agreement, instrument or indenture
that may require the subordination in right or time of payment of any of the
Obligations to any other indebtedness or obligation of any such Persons.





-49-










5.28.

Tax Shelter Representation

.  Borrower does not intend to treat the Loans, and/or related transactions as
being a “reportable transaction” (within the meaning of United States Treasury
Regulation Section 1.6011-4).  In the event Borrower determines to take any
action inconsistent with such intention, it will promptly notify the
Administrative Agent thereof.  If Borrower so notifies the Administrative Agent,
Borrower acknowledges that one or more of the Lenders may treat its Loans as
part of a transaction that is subject to Treasury Regulation Section 301.6112-1,
and such Lender or Lenders, as applicable, will maintain the lists and other
records required by such Treasury Regulation.

5.29.

Anti-Terrorism Laws

.

(i)

None of the Borrower or any of its Affiliates is in violation of any laws or
regulations relating to terrorism or money laundering (“Anti-Terrorism Laws”),
including Executive Order No. 13224 on Terrorist Financing, effective September
24, 2001 (the “Executive Order”) and the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001, Public Law 107-56.

(ii)

None of the Borrower or any of its Affiliates, or any of its brokers or other
agents acting or benefiting from the Loan is a Prohibited Person.  A “Prohibited
Person” is any of the following:

(1)

a person or entity that is listed in the Annex to, or is otherwise subject to
the provisions of, the Executive Order;

(2)

a person or entity owned or controlled by, or acting for or on behalf of, any
person or entity that is listed in the Annex to, or is otherwise subject to the
provisions of, the Executive Order;

(3)

a person or entity with whom any Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law;

(4)

a person or entity who commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order; or

(5)

a person or entity that is named as a “specially designated national and blocked
person” on the most current list published by the U.S. Treasury Department
Office of Foreign Asset Control at its official website or any replacement
website or other replacement official publication of such list.  

(iii)

None of the Borrower or any of its Affiliates or any of its brokers or other
agents acting in any capacity in connection with the Loan (1) conducts any
business or engages in making or receiving any contribution of funds, goods or
services to or for the benefit of any Prohibited Person, (2) deals in, or
otherwise engages in any transaction relating to, any property or interests in
property blocked pursuant to the Executive Order, or (iii) engages in or
conspires to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any Anti-Terrorism Law.

Borrower shall not (1) conduct any business or engage in making or receiving any
contribution of funds, goods or services to or for the benefit of any Prohibited
Person, (ii) deal in, or





-50-










otherwise engage in any transaction relating to, any property or interests in
property blocked pursuant to the Executive Order or any other Anti-Terrorism
Law, or (iii) engage in or conspire to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the prohibitions set forth in any Anti-Terrorism Law (and Borrower shall
deliver to Administrative Agent any certification or other evidence requested
from time to time by Administrative Agent in its reasonable discretion,
confirming Borrower’s compliance herewith).

Notwithstanding the foregoing, at any time that Borrower retains its status as a
publicly held company, the representations made in this Section 5.29 are limited
to the Borrower’s knowledge with respect to Affiliates who are Affiliates due to
ownership due to 10% or more of any class of voting securities.  

5.30.

Survival

. All statements contained in any certificate, financial statement or other
instrument delivered by or on behalf of Borrower or any of its Subsidiaries to
the Administrative Agent or any Lender pursuant to or in connection with this
Amendment or the Agreement or any of the other Loan Documents (including, but
not limited to, any such statement made in or in connection with any amendment
thereto or any statement contained in any certificate, financial statement or
other instrument delivered by or on behalf of the Borrower prior to the
Amendment Effective Date and delivered to the Administrative Agent or any Lender
in connection with closing the transactions contemplated hereby) shall
constitute representations and warranties made by the Borrower under this
Agreement.  All such representations and warranties under this Amendment, the
Agreement or any of the other Loan Documents shall survive the effectiveness of
this Amendment, the execution and delivery of any additional Loan Documents and
the making of further Loans and the issuance of further Facility Letters of
Credit.

ARTICLE VI.

COVENANTS

During the term of this Agreement, unless the Required Lenders shall otherwise
consent in writing:

6.1.

Financial Reporting

.  The Borrower will maintain for the Consolidated Group a system of accounting
established and administered in accordance with GAAP, and furnish to the
Administrative Agent and the Lenders:

(i)

As soon as available, but in any event not later than 45 days after the close of
each fiscal quarter, for the Borrower and its Subsidiaries, financial statements
prepared in accordance with GAAP, including an unaudited consolidated balance
sheet as of the close of each such period and the related unaudited consolidated
income statement and statement of cash flows of the Borrower and its
Subsidiaries for such period and the portion of the fiscal year through the end
of such period, setting forth in each case in comparative form the figures for
the previous year, if any, all certified by an Authorized Officer of the
Borrower;

(ii)

As soon as available, but in any event not later than 45 days after the close of
each fiscal quarter, for the Borrower and its Subsidiaries, the following
reports in form and substance reasonably satisfactory to the Administrative
Agent, all certified by an Authorized Officer of the Borrower:

(1)

a schedule listing all Projects and summary information for each Project,
including location, square footage, occupancy, Net Operating Income, debt, and
such





-51-










additional information on all Projects as may be reasonably requested by the
Administrative Agent,

(2)

rent rolls and operating statements for each of the Initial Collateral
Properties and Qualifying Collateral Pool Properties, as applicable, and

(3)

at any time on or subsequent to September 30, 2009, such information as is
reasonably requested by the Administrative Agent to determine compliance with
the covenants contained in Sections 6.21(iv)- (vii) of this Agreement;

(iii)

As soon as available, but in any event not later than 90 days after the close of
each fiscal year, subject to a thirty (30) day extension right of Borrower if
needed for fiscal year 2008 only, for the Borrower and its Subsidiaries, audited
financial statements, including a consolidated balance sheet as at the end of
such year and the related consolidated statements of income and retained
earnings and of cash flows for such year, setting forth in each case in
comparative form the figures for the previous year, without a “going concern” or
like qualification or exception, or qualification arising out of the scope of
the audit, prepared by independent certified public accountants of nationally
recognized standing reasonably acceptable to Administrative Agent, and
indicating no material weakness in Borrower’s  internal controls, together with
such additional information and consolidating schedules as may be reasonably
requested by the Administrative Agent;

(iv)

As soon as available, but in any event not later than 90 days after the close of
each fiscal year, subject to a thirty (30) day extension right of Borrower for
the 2008 fiscal year only, for the Borrower and its Subsidiaries, a statement
detailing the contributions to Annualized Consolidated NOI from each individual
Project for the prior fiscal year in form and substance reasonably satisfactory
to the Administrative Agent, certified by an Authorized Officer of the Borrower;

(v)

Together with the quarterly and annual financial statements required hereunder,
a compliance certificate in substantially the form of Exhibit A hereto signed by
an Authorized Officer of the Borrower showing the calculations and computations
necessary to determine compliance with this Agreement and stating that, to such
officer’s knowledge, no Default or Unmatured Default exists, or if, to such
officer’s knowledge, any Default or Unmatured Default exists, stating the nature
and status thereof;

(vi)

As soon as possible and in any event within 10 days after a responsible officer
of the Borrower knows that any Reportable Event has occurred with respect to any
Plan, a statement, signed by an Authorized Officer of the Borrower, describing
said Reportable Event and the action which the Borrower proposes to take with
respect thereto;

(vii)

As soon as possible and in any event within 10 days after receipt by a
responsible officer of the Borrower, a copy of (a) any notice or claim to the
effect that the Borrower or any of its Subsidiaries is or may be liable to any
Person as a result of the release by the Borrower, any of its Subsidiaries, or
any other Person of any toxic or hazardous waste or substance into the
environment, and (b) any notice alleging any violation of any federal, state or
local environmental, health or safety law or regulation by such Borrower or any
of its Subsidiaries, which, in either case, could have a Material Adverse
Effect;





-52-










(viii)

Promptly upon the furnishing thereof to the shareholders of the Borrower, copies
of all financial statements, reports and proxy statements so furnished,
including without limitation all form 10-K and 10-Q reports filed with the SEC;
and

(ix)

Such other information (including, without limitation, financial statements for
the Borrower and non-financial information) as the Administrative Agent or any
Lender may from time to time reasonably request.

6.2.

Use of Proceeds

.

 (a) The Borrower will use the proceeds of the Advances solely (i) to finance
the cost of the Borrower’s or its Subsidiaries’ development and redevelopment of
Projects, and related tenant improvements, capital expenditures, leasing
commissions, (ii) for bridge debt financing, and (iii) for working capital (but
in all circumstances excluding the repurchase of any common shares of the
Borrower), including without limitation payment of “earn-outs,” other payments
Borrower or any Subsidiary is contractually obligated to make as a result of any
prior acquisitions of Projects, contractually obligated payments for redemptions
of membership interests under limited liability company operating agreements,
and margin payments with respect to Marketable Securities.  

(b) Borrower may also use the proceeds of the Advances for the acquisition of
Projects, provided that: (i) such acquisitions are only those (A) which Borrower
or another member of the Consolidated Group is contractually obligated to
purchase as of the Amendment Effective Date, (B) which Borrower or another
member of the Consolidated Group is purchasing pursuant to a right of first
refusal or other option to purchase which is in existence on the Amendment
Effective Date and either (1) the Advisor has committed in writing to purchase
such Project at, or immediately after, closing in exchange for repayment of
Borrower’s entire investment therein or (2) such Project will be purchased free
from any Secured Indebtedness and will be encumbered as of the date of purchase
by a Mortgage and included in the Collateral hereunder, or (C) which are being
acquired to complete an exchange pursuant to Section 1031 of the Code at an
acquisition price that does not exceed the reinvestment necessary to defer
recognition of gain from the disposition of another Project; and (ii) the
aggregate amount of such proceeds used for acquisition of Projects does not
exceed (A) $50,000,000 in the aggregate for the period from the Amendment
Effective Date through and including March 31, 2010 and (B) $200,000,000 in the
aggregate for the period from the Amendment Effective Date through the end of
the term of this Agreement.

(c) Without limitation of the foregoing, the Borrower will not, nor will it
permit any Subsidiary to, use any of the proceeds of the Advances (i) to
purchase or carry any “margin stock” (as defined in Regulation U) if such usage
could constitute a violation of Regulation U by any Lender, (ii) to fund any
purchase of, or offer for, any Capital Stock of any Person, unless such Person
has consented to such offer prior to any public announcements relating thereto,
or (iii) to make any Acquisition other than a Permitted Acquisition.

6.3.

Notice of Default

.  The Borrower will give, and will cause each of its Subsidiaries to give,
prompt notice in writing to the Administrative Agent and the Lenders of the
occurrence of any Default or Unmatured Default and of any other development,
financial or otherwise (including the filing of material litigation), which
could reasonably be expected to have a Material Adverse Effect.

6.4.

Conduct of Business

.  The Borrower will do, and will cause each of its Subsidiaries to do, all
things necessary to remain duly incorporated or duly qualified, validly existing
and in good standing as a real estate investment trust, corporation, general
partnership, limited partnership, or limited liability company, as the case may
be, in its jurisdiction of incorporation/formation (except





-53-










with respect to mergers permitted pursuant to Section 6.12 and Permitted
Acquisitions) and maintain all requisite authority to conduct its business in
each jurisdiction in which its business is conducted and to carry on and conduct
its businesses in substantially the same manner as they are presently conducted
where the failure to do so could reasonably be expected to have a Material
Adverse Effect and, specifically, neither the Borrower nor its Subsidiaries may
undertake any business other than the acquisition, development, ownership,
management, operation and leasing of Projects, and any business activities and
investments incidental thereto, including investments in Marketable Securities,
subject to the limitations on Permitted Investments and Permitted Acquisitions
established hereunder.

6.5.

Taxes

.  Subject to any more stringent requirements contained in the Mortgages with
respect to the Initial Collateral Properties and the Qualifying Collateral
Properties, the Borrower will pay, and will cause each of its Subsidiaries to
pay, when due all taxes, assessments and governmental charges and levies upon
them or their income, profits or Projects, except those which are being
contested in good faith by appropriate proceedings and with respect to which
adequate reserves have been set aside.

6.6.

Insurance

.  Subject to any more stringent requirements contained in the Mortgages with
respect to the Initial Collateral Properties and the Qualifying Collateral
Properties, the Borrower will, and will cause each of its Subsidiaries to,
maintain insurance which is consistent with the representation contained in
Section 5.17 on all their Property and the Borrower will furnish to any Lender
upon reasonable request full information as to the insurance carried.

6.7.

Compliance with Laws

.  Subject to any more stringent requirements contained in the Mortgages with
respect to the Initial Collateral Properties and the Qualifying Collateral
Properties, the Borrower will, and will cause each of its Subsidiaries to,
comply with all laws, rules, regulations, orders, writs, judgments, injunctions,
decrees or awards to which they may be subject, the violation of which could
reasonably be expected to have a Material Adverse Effect.

6.8.

Maintenance of Properties

.  The Borrower will, and will cause each of its Subsidiaries to, do all things
necessary to maintain, preserve, protect and keep their respective Projects and
Properties, reasonably necessary for the continuous operation of the Projects,
in good repair, working order and condition, ordinary wear and tear excepted.

6.9.

Inspection

.  The Borrower will, and will cause each of its Subsidiaries to, permit the
Lenders upon reasonable notice, by their respective representatives and agents,
to inspect any of the Projects, corporate books and financial records of the
Borrower and each of its Subsidiaries, to examine and make copies of the books
of accounts and other financial records of the Borrower and each of its
Subsidiaries, and to discuss the affairs, finances and accounts of the Borrower
and each of its Subsidiaries with officers thereof, and to be advised as to the
same by, their respective officers at such reasonable times and intervals as the
Lenders may designate.

6.10.

Maintenance of Status

.  The Borrower shall at all times  maintain its status as a real estate
investment trust in compliance with all applicable provisions of the Code
relating to such status.

6.11.

Dividends

.  Prior to April 1, 2010, the Borrower shall not (i) make any distributions in
redemption of any Capital Stock of the Borrower, or (ii) make or declare any
distributions or similar distributions with respect to its common Capital Stock
which would cause the total of all dividends and distributions with respect to
any period to exceed the minimum amount of dividends necessary to maintain its
status as a real estate investment trust. From and after April 1, 2010, so long





-54-










as the Borrower has achieved compliance with the covenants set forth in Sections
6.21(v)-(vii) that become effective March 31, 2010, and provided that no Default
then exists under the Loan Documents, the Borrower may resume making redemptions
and dividends and distributions in excess of such minimum so long as the
Dividend Payout Ratio of the Borrower shall not, in any event, exceed 95%.
 Notwithstanding the foregoing, but subject to the final sentence of this
Section 6.11, the Borrower shall not, during the continuation of any Default
under the Loan Documents, be permitted to make or declare any dividends or
similar distributions without the written consent of the Administrative Agent
and Required Lenders.  The Borrower shall, on a quarterly basis, deliver to the
Administrative Agent evidence satisfactory to the Administrative Agent of the
application of Dividend Reinvestment Proceeds and a certificate from the chief
financial officer of the Borrower that the Borrower shall continue to be in
compliance with all applicable provisions of the Code and its bylaws and
operating covenants after giving effect to such dividends or distributions.
 Notwithstanding the foregoing, the Borrower shall be permitted at all times to
distribute the minimum amount of dividends necessary to maintain its tax status
as a real estate investment trust.

6.12.

Merger; Sale of Assets

.  The Borrower will not, nor will it permit any of its Subsidiaries to, enter
into any merger (other than mergers in which the Borrower or one of its
Subsidiaries is the survivor and mergers of Subsidiaries as part of transactions
that are Permitted Acquisitions provided that following such merger the target
entity becomes a Wholly-Owned Subsidiary of Borrower), consolidation,
reorganization or liquidation or transfer or otherwise dispose of all or a
Substantial Portion of their Properties, except for (a) such transactions that
occur between Wholly-Owned Subsidiaries or between Borrower and a Wholly-Owned
Subsidiary and (b) mergers solely to change the jurisdiction of organization of
a Subsidiary, provided that, in any event, approval in advance by the Required
Lenders shall be required for transfer or disposition in any quarter of assets
with an aggregate value greater than 10% of Total Asset Value, or any merger
resulting in an increase to the Total Asset Value of more than 25% and the
Borrower shall, regardless of any such merger or other transaction, continue as
a surviving entity.  Regardless of whether approval of the Required Lenders is
necessary, for any sale, merger, or transfer of any Project or ownership
interest in a Project which causes the aggregate value of such transactions in a
single calendar quarter to exceed $250,000,000, the Borrower will give prior
notice to the Administrative Agent and will deliver to the Administrative Agent
a pro-forma compliance certificate based on the results of such transaction
demonstrating compliance with the covenants contained herein.

6.13.

Current Borrower Transactions

. Notwithstanding any provisions of this Agreement to the contrary, Lenders
acknowledge the existence of and waive all right of prior notice, consent and
approval to the Pre-Approved Dispositions listed on Schedule 5 of this
Agreement.

6.14.

Sale and Leaseback

.  The Borrower will not, nor will it permit any of its Subsidiaries to, sell or
transfer a Substantial Portion of its Property in order to concurrently or
subsequently lease such Property as lessee.

6.15.

Acquisitions and Investments

.  The Borrower will not, nor will it permit any Subsidiary to, make or suffer
to exist any Investments (including without limitation, loans and advances to,
and other Investments in, Subsidiaries), or commitments therefore, or become or
remain a partner in any partnership or joint venture, or to make any Acquisition
of any Person, except:

(i)

Cash Equivalents and Marketable Securities;

(ii)

Investments in existing Subsidiaries, Investments in Subsidiaries formed for the
purpose of developing or acquiring Projects, Investments in joint ventures and





-55-










partnerships engaged solely in the business of purchasing, developing, owning,
operating, leasing and managing Projects;

(iii)

transactions permitted pursuant to Section 6.12;

(iv)

Permitted Investments pursuant to Section 6.23;

(v)

Acquisitions of Persons whose primary operations consist of the ownership,
development, operation and management of Projects; and

(vi)

Acquisition of the Advisor and/or property management companies.

provided that, after giving effect to such Acquisitions and Investments,
Borrower continues to comply with all its covenants herein.  Acquisitions
permitted pursuant to this Section 6.15 shall be deemed to be “Permitted
Acquisitions”.

6.16.

Liens

.  Subject to any more stringent requirements contained in the Mortgages with
respect to the Initial Collateral Properties and the Qualifying Collateral
Properties, the Borrower will not, nor will it permit any of its Subsidiaries
to, create, incur, or suffer to exist any Lien in, of or on the Property of the
Borrower or any of its Subsidiaries, except:

(i)

Liens for taxes, assessments or governmental charges or levies on its Property
if the same shall not at the time be delinquent or thereafter can be paid
without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves shall have been set aside on its
books;

(ii)

Liens imposed by law, such as carriers’, warehousemen’s and mechanics’ liens and
other similar liens arising in the ordinary course of business which secure
payment of obligations not more than 60 days past due or which are being
contested in good faith by appropriate proceedings and for which adequate
reserves shall have been set aside on their books;

(iii)

Liens arising out of pledges or deposits under workers’ compensation laws,
unemployment insurance, old age pensions, or other social security or retirement
benefits, or similar legislation;

(iv)

Easements, restrictions and such other encumbrances or charges against real
property as are of a nature generally existing with respect to properties of a
similar character and which do not in any material way affect the marketability
of the same or interfere with the use thereof in the business of the Borrower or
its Subsidiaries; and

(v)

First priority Liens other than Liens described in subsections (i) through (iv)
above arising in connection with any Indebtedness permitted hereunder to the
extent such Liens will not result in a Default in any of Borrower’s covenants
herein.

Liens permitted pursuant to this Section 6.16 shall be deemed to be “Permitted
Liens”.

6.17.

Affiliates

.  The Borrower will not, nor will it permit any of its Subsidiaries to, enter
into any transaction (including, without limitation, the purchase or sale of any
Property or service) with, or make any payment or transfer to, any Affiliate
except in the ordinary course of business and pursuant to the reasonable
requirements of the Borrower’s or such Subsidiary’s business and upon





-56-










fair and reasonable terms no less favorable to the Borrower or such Subsidiary
than the Borrower or such Subsidiary would obtain in a comparable arms-length
transaction.

6.18.

Financial Undertakings

.  The Borrower will not enter into or remain liable upon, nor will they permit
any Subsidiary to enter into or remain liable upon, any Financial Undertaking,
except to the extent required to protect the Borrower and its Subsidiaries
against increases in interest payable by them under variable interest
Indebtedness.

6.19.

Variable Interest Indebtedness

.  The Borrower and its Subsidiaries shall not permit the outstanding principal
balance of any Consolidated Outstanding Indebtedness which bears interest at an
interest rate that is not fixed through the maturity date of such Indebtedness
to exceed twenty percent (20%) of Total Asset Value, unless all of such
Indebtedness in excess of such amount is subject to a Rate Management
Transaction approved by the Administrative Agent that effectively converts the
interest rate on such excess to a fixed rate.

6.20.

Consolidated Net Worth

.  The Borrower shall maintain a Consolidated Net Worth of not less than
$1,750,000,000 plus seventy-five percent (75%) of the equity contributions or
sales of treasury stock received by the Borrower after March 31, 2009.

6.21.

Indebtedness and Cash Flow Covenants

.  The Borrower on a consolidated basis with its Subsidiaries shall not permit:

(i)

The Leverage Ratio to exceed (A) seventy percent (70%), at any time prior to
March 31, 2010, (B) sixty-five percent (65%) on March 31, 2010 and at any time
subsequent to March 31, 2010 through December 31, 2010, and (C) sixty percent
(60%) on and at any time subsequent to December 31, 2010;

(ii)

The Fixed Charge Coverage Ratio to be less than (A) 1.75 at any time prior to
March 31, 2010, and (B) 1.60 on March 31, 2010 and at any time subsequent to
March 31, 2010 provided that Borrower is in compliance with Sections
6.21(v)-(vii), below;

(iii)

The aggregate amount, without duplication, of (A) all Unsecured Indebtedness of
the Borrower or of any of its Subsidiaries, (B) all Guarantee Obligations of the
Borrower or of any of its Subsidiaries, (C) all Recourse Indebtedness of the
Borrower or of any of its Subsidiaries (excluding for purposes of each of
clauses (A), (B) and (C) of this Section 6.21(iii) all Indebtedness and
Guarantee Obligations owing to the Lenders from time to time pursuant this
Agreement) to exceed $200,000,000, provided that, so long as Borrower has
achieved compliance with the financial covenants set forth in Sections
6.21(v)-(vii) by March 31, 2010, Borrower may incur an additional $100,000,000
in the aggregate of Recourse Indebtedness, which is also Secured Indebtedness,
provided that each such additional loan included in such secured Recourse
Indebtedness had, at the time of origination of such loan, a loan to value ratio
(based on the lesser of appraised value of the collateral securing such Recourse
Indebtedness or the amount of Total Asset Value attributable to such collateral)
of sixty-five percent (65%) or less;

(iv)

As of September 30, 2009, or any time thereafter through but not including March
31, 2010, the Collateral Pool Leverage Ratio to be more than eighty percent
(80%);

(v)

As of March 31, 2010, or at any time thereafter the Collateral Pool Leverage
Ratio to be more than sixty percent (60%);





-57-










(vi)

As of March 31, 2010, or any time thereafter (A)  the Collateral Pool Value to
  be less   than $200,000,000, or (B) there to be fewer than five Qualifying
Collateral Pool   Properties; or

(vii)

As of March 31, 2010, or any time thereafter, Collateral Pool Debt Service

Coverage to be equal to or less than 1.50 to 1.00.  

6.22.

Environmental Matters

.  The Borrower and its Subsidiaries shall:

(a)

Comply with, and use all reasonable efforts to ensure compliance by all tenants
and subtenants, if any, with, all applicable Environmental Laws and obtain and
comply with and maintain, and use all reasonable efforts to ensure that all
tenants and subtenants obtain and comply with and maintain, any and all
licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws, except to the extent that failure to do so could
not be reasonably expected to have a Material Adverse Effect; provided that in
no event shall the Borrower or its Subsidiaries be required to modify the terms
of leases, or renewals thereof, with existing tenants (i) at Projects owned by
the Borrower or its Subsidiaries as of the date hereof, or (ii) at Projects
hereafter acquired by the Borrower or its Subsidiaries as of the date of such
acquisition, to add provisions to such effect.

(b)

Conduct and complete all investigations, studies, sampling and testing, and all
remedial, removal and other actions required under Environmental Laws and
promptly comply in all material respects with all lawful orders and directives
of all Governmental Authorities regarding Environmental Laws, except to the
extent that (i) the same are being contested in good faith by appropriate
proceedings and the pendency of such proceedings could not be reasonably
expected to have a Material Adverse Effect, or (ii) the Borrower has determined
in good faith that contesting the same is not in the best interests of the
Borrower and its Subsidiaries and the failure to contest the same could not be
reasonably expected to have a Material Adverse Effect.

(c)

Defend, indemnify and hold harmless Administrative Agent and each Lender, and
its respective officers, directors, agents and representatives from and against
any claims, demands, penalties, fines, liabilities, settlements, damages, costs
and expenses of whatever kind or nature known or unknown, contingent or
otherwise, arising out of, or in any way relating to the violation of,
noncompliance with or liability under any Environmental Laws applicable to the
operations of the Borrower, its Subsidiaries or the Projects, or any orders,
requirements or demands of Governmental Authorities related thereto, including,
without limitation, attorney’s and consultant’s fees, investigation and
laboratory fees, response costs, court costs and litigation expenses, except to
the extent that any of the foregoing arise out of the gross negligence or
willful misconduct of the party seeking indemnification therefore.  This
indemnity shall continue in full force and effect regardless of the termination
of this Agreement.

(d)

Prior to the acquisition of a new Project after the Amendment Effective Date,
perform or cause to be performed an environmental investigation which
investigation shall at a minimum comply with the specifications and procedures
attached hereto as Exhibit C.  In connection with any such investigation,





-58-










Borrower shall cause to be prepared a report of such investigation, to be made
available to any Lenders upon reasonable request, for informational purposes and
to assure compliance with the specifications and procedures.

6.23.

Permitted Investments

.  The Consolidated Group’s activities shall be limited to acquiring Core
Projects, holding First Mortgage Receivables, engaging in construction
activities and any business activities and investments incidental thereto
(including ownership of common and preferred stock in other real estate
investment trusts and investments in Marketable Securities) except that the
following Investments (“Permitted Investments”) shall also be permitted so long
as the aggregate value of the Permitted Investments under the following clauses
(a) through (d) shall not at any time exceed twenty-five percent (25%) of Total
Asset Value:

(a)

Unimproved Land and any other land not included in Unimproved Land or
Construction in Progress;

(b)

Investments in (i) Investment Affiliates and (ii) any entity which is not a
Wholly-Owned Subsidiary (valued at the greater of the cash investment in that
entity by the Borrower or the portion of Total Asset Value attributable to such
entity or its assets as the case may be);

(c)

Investment in Non-Core Projects; and

(d)

Construction in Progress.

For purposes of this covenant, the Borrower may make a good faith determination
as to whether a mixed use Project is primarily retail or primarily non-retail.
 The order and method of calculating the foregoing limitations shall be as shown
on the form of compliance certificate attached as Exhibit A.

6.24.

Minimum Average Occupancy

.  The Borrower agrees that the average economic occupancy of the overall
portfolio of Projects (excluding Construction in Progress) owned by the
Consolidated Group for each fiscal quarter shall exceed 80% of the average gross
leaseable area of such Projects for such fiscal quarter.  As used herein,
economic occupancy shall mean occupancy by a tenant other than an Excluded
Tenant, provided that (i) space in such Projects which is subject to a master
lease obligation of the seller may be included in the calculation of economic
occupancy in a Project that is included as economically occupied space, provided
the total master lease space does not exceed 5% of the total space in the
overall portfolio of Projects, and (ii) space in a Project which is subject to a
master lease obligation of the seller of such Project may be included in the
calculation of economic occupancy even though no tenant is in occupancy provided
that the amount of square feet of master leased space in a Project that is
included as economically occupied space does not exceed 15% of the total space
in such Project considered to be economically occupied.

6.25.

Prohibited Encumbrances

.  The Borrower agrees that neither the Borrower nor any other members of the
Consolidated Group shall (i) create or permit a Lien against any Project other
than a single first-priority mortgage, deed to secure debt or deed of trust,
(ii) create or permit a Lien on any Capital Stock or other ownership interests
in any member of the Consolidated Group or any Investment Affiliate (other than
the Liens against the Collateral created under the Loan Documents) or
(iii) enter into or be subject to any agreement governing any Indebtedness which
constitutes a “negative pledge”, an unencumbered asset covenant or other similar
covenant or restriction which prohibits or limits the ability of Borrower or any
other member of the Consolidated Group to sell or





-59-










create Liens against any Projects (other than restrictions on further
subordinate Liens on Projects already encumbered by a first-priority mortgage,
deed to secure debt or deed of trust).

6.26.

  Subsidiary Guaranty

.  Borrower shall cause each of its existing Subsidiaries listed on Schedule 4,
which includes all current subsidiaries of Borrower other than Excluded
Subsidiaries, to execute and deliver to the Administrative Agent the Subsidiary
Guaranty.  Borrower shall cause each Subsidiary which is hereafter acquired or
formed (other than Excluded Subsidiaries) to execute and deliver to the
Administrative Agent a joinder in the Subsidiary Guaranty in the form of Exhibit
A attached to the form of Subsidiary Guaranty. Borrower covenants and agrees
that each Subsidiary which it shall cause to execute the Subsidiary Guaranty
shall be fully authorized to do so by its supporting organizational and
authority documents and shall be in good standing in its state of organization
and shall have obtained any necessary foreign qualifications required to conduct
its business.  If a Subsidiary that is initially not required to join in a
Subsidiary Guaranty because it was an Excluded Subsidiary is later not precluded
from doing so, then Borrower shall cause such Subsidiary to join in the
Subsidiary Guaranty. The delivery by Borrower to the Administrative Agent of any
such joinder shall be deemed a representation and warranty by Borrower that each
Subsidiary which Borrower caused to execute the Subsidiary Guaranty has been
fully authorized to do so by its supporting organizational and authority
documents and is in good standing in its state of organization and has obtained
any necessary foreign qualifications required to conduct its business.

           6.27  

Releases. If any Subsidiary which then is a party to the Subsidiary Guaranty or
if any other Subsidiary with respect to which the Borrower’s direct or indirect
ownership interests have been pledged under a Collateral Assignment or whose
Project has been encumbered with a Mortgage either incurs Secured Indebtedness
that will prohibit the continuation of its liability under the Subsidiary
Guaranty or such pledge of ownership interests under the Collateral Assignment
or the continuation of such Mortgage or is selling all of its assets, and if the
release of such Collateral has been approved to the extent required under
Section 2.3 above, then such Subsidiary will be released from its obligations
under the Subsidiary Guaranty, or the direct or indirect ownership interests
therein and the Mortgage shall be released, as the case may be, upon receipt by
the Agent of all net proceeds of such Secured Indebtedness or net sale proceeds.
Such release shall become effective upon the date that such Subsidiary Guarantor
incurs such Secured Indebtedness or so sells all of its assets and so remits the
proceeds to the Administrative Agent on behalf of the Lenders for application
under Section 2.8 of the Agreement.




6.28.

Amendments to Organizational Documents

. The Borrower shall not permit any material amendment to be made to its
organizational documents without the prior written consent of the Required
Lenders.

6.29

Distributions of Excess Funds to Deposit Account.  The Borrower shall cause the
Subsidiaries to deposit all of their rental revenue into three lockbox accounts
at the Depository Bank and, directly or through their management agent, to
irrevocably direct the Depository Bank to transfer all funds in such lockbox
accounts to the Holdco Account not less frequently than once each month. The
Borrower further agrees to irrevocably direct the Depository Bank to distribute,
not less frequently than once each month, all Excess Funds held in the Holdco
Account into the Deposit Account. Notwithstanding the foregoing, to the extent
that rental revenue of any Subsidiaries is held separately pursuant to separate
lockbox agreements required by the holder of Secured Indebtedness of such
Subsidiary, the Borrower shall cause such Subsidiary to direct that any Excess
Funds from such lockbox agreements due to the Borrower after payment of all
operating expenses, debt service and required reserves shall be deposited
directly into the Deposit Account.





-60-










ARTICLE VII.

DEFAULTS

The occurrence of any one or more of the following events shall constitute a
Default:

7.1.

Nonpayment of any principal payment due hereunder or under any Note when due.
 Nonpayment of interest upon any Note or of any Unused Fee or other payment
Obligations under any of the Loan Documents within five (5) Business Days after
the same becomes due.

7.2.

The breach of any of the terms or provisions of Sections 6.2 through 6.21 and
6.23 through 6.27.

7.3.

Any representation or warranty made or deemed made by or on behalf of the
Borrower or any other members of the Consolidated Group to the Lenders or the
Administrative Agent under or in connection with the Agreement, any Loan, or any
material certificate or information delivered in connection with the Agreement
or any other Loan Document shall be materially false on the date as of which
made.

7.4.

The breach by the Borrower (other than a breach which constitutes a Default
under Section 7.1, 7.2, 7.3 or 7.4) of any of the terms or provisions of the
Agreement which is not remedied within five (5) days after written notice from
the Administrative Agent or any Lender.

7.5.

Failure of the Borrower or any other member of the Consolidated Group to pay
when due any Recourse Indebtedness, regardless of amount, or any other
Indebtedness in excess of $250,000,000 in the aggregate (collectively, “Material
Indebtedness”); or the default by the Borrower or any other member of the
Consolidated Group in the performance of any term, provision or condition
contained in any agreement, or any other event shall occur or condition exist,
which causes or permits any such Material Indebtedness to be due and payable or
required to be prepaid (other than by a regularly scheduled payment) prior to
the stated maturity thereof (provided that (i) the failure to pay any such
Material Indebtedness shall not constitute a Default so long as the Borrower or
such member of the Consolidated Group is diligently contesting the payment of
the same by appropriate legal proceedings and the Borrower or such member of the
Consolidated Group has set aside, in a manner reasonably satisfactory to
Administrative Agent, a sufficient reserve to repay such Indebtedness plus all
accrued interest thereon calculated at the default rate thereunder and costs of
enforcement in the event of an adverse outcome or (ii) in the case of Secured
Indebtedness encumbering a Project which is not Recourse Indebtedness, the
failure to pay any such Material Indebtedness shall not constitute a Default so
long as the only default by Borrower or such member is the failure to pay such
Indebtedness when due at maturity and Borrower or such member is actively
pursuing the extension or refinancing of such Indebtedness and the holder of
such Indebtedness has not initiated a foreclosure of its Lien or proceedings to
have a receiver appointed for the collateral securing such Indebtedness,
provided that the deferral under this clause (ii) shall not extend for more than
ninety (90) days after the maturity date of such Secured Indebtedness, subject
to extension of such deferral period for an additional thirty (30) days if prior
to the expiration of such 90 day period Borrower has provided to the
Administrative Agent evidence reasonably satisfactory to the Administrative
Agent that Borrower or such member is continuing to diligently pursue such an
extension or refinancing).

7.6.

The Borrower or any other member of the Consolidated Group shall (i) have an
order for relief entered with respect to it under the Federal bankruptcy laws as
now or hereafter in effect, (ii) make an assignment for the benefit of
creditors, (iii) apply for, seek, consent to, or acquiesce in,





-61-










the appointment of a receiver, custodian, trustee, examiner, liquidator or
similar official for it or any Substantial Portion of its Property, (iv)
institute any proceeding seeking an order for relief under the Federal
bankruptcy laws as now or hereafter in effect or seeking to adjudicate it as a
bankrupt or insolvent, or seeking dissolution, winding up, liquidation,
reorganization, arrangement, adjustment or composition of it or its debts under
any law relating to bankruptcy, insolvency or reorganization or relief of
debtors or fail to file an answer or other pleading denying the material
allegations of any such proceeding filed against it, (v) take any corporate
action to authorize or effect any of the foregoing actions set forth in this
Section 7.6, (vi) fail to contest in good faith any appointment or proceeding
described in Section 7.8 or (vii) admit in writing its inability to pay its
debts generally as they become due.

7.7.

A receiver, trustee, examiner, liquidator or similar official shall be appointed
for the Borrower or any other member or for any Substantial Portion of the
Property of the Borrower or such other member of the Consolidated Group, or a
proceeding described in Section 7.6(iv) shall be instituted against the Borrower
or any such other member of the Consolidated Group and such appointment
continues undischarged or such proceeding continues undismissed or unstayed for
a period of ninety (90) consecutive days.

7.8.

The Borrower or any other member of the Consolidated Group shall fail within
sixty (60) days to pay, bond or otherwise discharge any judgments or orders
issued in proceedings with respect to which Borrower has been properly served or
has been given due and proper written notice for the payment of money in an
amount which, (excluding, however, any such judgments or orders related to any
then outstanding Indebtedness which is not Recourse Indebtedness and which was
not paid when due or is otherwise in default as described in Section 7.5 above,
not to exceed in the aggregate the $250,000,000 limit on such Indebtedness set
forth in such Section 7.5) , when added to all other judgments or orders
outstanding against the Borrower or any other member of the Consolidated Group
would exceed $50,000,000 in the aggregate, which have not been stayed on appeal
or otherwise appropriately contested in good faith.

7.9.

The Borrower or any other member of the Controlled Group shall have been
notified by the sponsor of a Multiemployer Plan that it has incurred withdrawal
liability to such Multiemployer Plan in an amount which, when aggregated with
all other amounts required to be paid to Multiemployer Plans by the Borrower or
any other member of the Controlled Group as withdrawal liability (determined as
of the date of such notification), exceeds $1,000,000 or requires payments
exceeding $500,000 per annum.




7.10.

The Borrower or any other member of the Controlled Group shall have been
notified by the sponsor of a Multiemployer Plan that such Multiemployer Plan is
in reorganization or is being terminated, within the meaning of Title IV of
ERISA, if as a result of such reorganization or termination the aggregate annual
contributions of the Borrower and the other members of the Controlled Group
(taken as a whole) to all Multiemployer Plans which are then in reorganization
or being terminated have been or will be increased over the amounts contributed
to such Multiemployer Plans for the respective plan years of each such
Multiemployer Plan immediately preceding the plan year in which the
reorganization or termination occurs by an amount exceeding $500,000.

7.11.

Failure to remediate within the time period permitted by law or governmental
order, after all administrative hearings and appeals have been concluded (or
within a reasonable time in light of the nature of the problem if no specific
time period is so established), material environmental





-62-










problems at Properties owned by the Borrower or any other Member of the
Consolidated Group or Investment Affiliates where aggregate book values are in
excess of $50,000,000.

7.12.

The occurrence of any “Default” as defined in any Loan Document or the breach of
any of the terms or provisions of any Loan Document, which default or breach
continues beyond any period of grace therein provided.

7.13.

The attempted revocation, challenge, disavowment, or termination by the Borrower
of any of the Loan Documents.

7.14.

Any Change in Control shall occur.

7.15

Any Change in Management shall occur.

ARTICLE VIII.

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

8.1.

Acceleration

.  If any Default described in Section 7.7 or 7.8 occurs with respect to the
Borrower, the obligations of the Lenders to make Loans and hereunder shall
automatically terminate and the Obligations shall immediately become due and
payable without any election or action on the part of the Administrative Agent
or any Lender.  If any other Default occurs, so long as a Default exists Lenders
shall have no obligation to make any Loans and the Required Lenders, at any time
prior to the date that such Default has been fully cured, may permanently
terminate the obligations of the Lenders to make Loans hereunder and declare the
Obligations to be due and payable, or both, whereupon (i) if the Required
Lenders have elected to accelerate, the Obligations shall become immediately due
and payable, without presentment, demand, protest or notice of any kind, all of
which the Borrower hereby expressly waives and (ii) if any automatic or optional
acceleration has occurred, the Administrative Agent, as directed by the Required
Lenders (or if no such direction is given within 30 days after a request for
direction, as the Administrative Agent deems in the best interests of the
Lenders, in its sole discretion, until receipt of a subsequent direction from
the Required Lenders), shall use its good faith efforts to collect, including
without limitation, by filing and diligently pursuing judicial action, all
amounts owed by the Borrower under the Loan Documents and to exercise all other
rights and remedies available under applicable law.

In addition to the foregoing, following the occurrence of an Unmatured Default
and so long as any Facility Letter of Credit has not been fully drawn and has
not been cancelled or expired by its terms, upon demand by the Required Lenders
the Borrower shall deposit in the Letter of Credit Collateral Account cash in an
amount equal to the aggregate undrawn face amount of all outstanding Facility
Letters of Credit and all fees and other amounts due or which may become due
with respect thereto.  The Borrower shall have no control over funds in the
Letter of Credit Collateral Account and shall not be entitled to receive any
interest thereon.  Such funds shall be promptly applied by the Administrative
Agent to reimburse the Issuing Bank for drafts drawn from time to time under the
Facility Letters of Credit and associated issuance costs and fees.  Such funds,
if any, remaining in the Letter of Credit Collateral Account following the
payment of all Obligations in full shall, unless the Administrative Agent is
otherwise directed by a court of competent jurisdiction, be promptly paid over
to the Borrower.

If, within 10 days after acceleration of the maturity of the Obligations or
termination of the obligations of the Lenders to make Loans hereunder as a
result of any Default (other than any Default as described in Section 7.7 or 7.8
with respect to the Borrower) and before any judgment or decree





-63-










for the payment of the Obligations due shall have been obtained or entered, all
of the Lenders (in their sole discretion) shall so direct, the Administrative
Agent shall, by notice to the Borrower, rescind and annul such acceleration
and/or termination.

8.2.

Amendments

.  Subject to the provisions of this Article VIII the Required Lenders (or the
Administrative Agent with the consent in writing of the Required Lenders) and
the Borrower may enter into agreements supplemental hereto for the purpose of
adding or modifying any provisions to the Loan Documents or changing in any
manner the rights of the Lenders or the Borrower hereunder or waiving any
Default hereunder; provided, however, that no such supplemental agreement or
waiver shall, without the consent of all Lenders:

(i)

Extend the Facility Termination Date (except as provided in Section 2.1),
forgive all or any portion of the principal amount of any Loan or accrued
interest thereon or of the Facility Letter of Credit Obligations or of the
Unused Fee, reduce the Applicable Margins (or modify any definition herein which
would have the effect of reducing the Applicable Margins) or the underlying
interest rate options or extend the time of payment of any such principal,
interest or Unused Fees and Facility Letter of Credit Fees.

(ii)

Change the percentage specified in the definition of Required Lenders.

(iii)

Increase the Aggregate Commitment beyond $300,000,000, provided that no Lender’s
Commitment can be increased without the consent of such Lender.

(iv)

Permit the Borrower to assign its rights under the Agreement or otherwise
release the Borrower from any portion of the Obligations.

(v)

Release any Subsidiary Guarantor (other than a Subsidiary Guarantor released
pursuant to Section 6.27) from the Subsidiary Guaranty and from any liability it
may undertake with respect to the Obligations.

(vi)

Amend Sections 2.13, 8.1, 8.2 or 11.2.

No amendment of any provision of the Agreement relating to the Administrative
Agent shall be effective without the written consent of the Administrative
Agent.

8.3.

Preservation of Rights

.  No delay or omission of the Lenders or the Administrative Agent to exercise
any right under the Loan Documents shall impair such right or be construed to be
a waiver of any Default or an acquiescence therein, and the making of a Loan
notwithstanding the existence of a Default or the inability of the Borrower to
satisfy the conditions precedent to such Loan shall not constitute any waiver or
acquiescence.  Any single or partial exercise of any such right shall not
preclude other or further exercise thereof or the exercise of any other right,
and no waiver, amendment or other variation of the terms, conditions or
provisions of the Loan Documents whatsoever shall be valid unless in writing
signed by the Lenders required pursuant to Section 8.2, and then only to the
extent in such writing specifically set forth.  All remedies contained in the
Loan Documents or by law afforded shall be cumulative and all shall be available
to the Administrative Agent and the Lenders until the Obligations have been paid
in full.

8.4.

Insolvency of Borrower

.  In the event of the insolvency of the Borrower, the Commitments shall
automatically terminate, the Lenders shall have no obligation to make further
disbursements of the Facility, and the outstanding principal balance of the
Facility, including accrued and unpaid interest thereon, shall be immediately
due and payable.





-64-










ARTICLE IX.

GENERAL PROVISIONS

9.1.

Survival of Representations

.  All representations and warranties of the Borrower contained in the Agreement
shall survive delivery of the Notes and the making of the Loans herein
contemplated.

9.2.

Governmental Regulation

.  Anything contained in the Agreement to the contrary notwithstanding, no
Lender shall be obligated to extend credit to the Borrower in violation of any
limitation or prohibition provided by any applicable statute or regulation.

9.3.

Taxes

.  Any taxes (excluding taxes on the overall net income of any Lender) or other
similar assessments or charges made by any governmental or revenue authority in
respect of the Loan Documents shall be paid by the Borrower, together with
interest and penalties, if any.

9.4.

Headings

.  Section headings in the Loan Documents are for convenience of reference only,
and shall not govern the interpretation of any of the provisions of the Loan
Documents.

9.5.

Entire Agreement

.  The Loan Documents embody the entire agreement and understanding among the
Borrower, the Administrative Agent and the Lenders and supersede all prior
commitments, agreements and understandings among the Borrower, the
Administrative Agent and the Lenders relating to the subject matter thereof.

9.6.

Several Obligations; Benefits of the Agreement

.  The respective obligations of the Lenders hereunder are several and not joint
and no Lender shall be the partner or agent of any other (except to the extent
to which the Administrative Agent is authorized to act as such).  The failure of
any Lender to perform any of its obligations hereunder shall not relieve any
other Lender from any of its obligations hereunder.  The Agreement shall not be
construed so as to confer any right or benefit upon any Person other than the
parties to the Agreement and their respective successors and assigns.

9.7.

Expenses; Indemnification

.  The Borrower shall reimburse the Administrative Agent for any costs, internal
charges and out-of-pocket expenses (including, without limitation, all Appraisal
costs, all reasonable fees for consultants and fees and reasonable expenses for
attorneys for the Administrative Agent, which attorneys may be employees of the
Administrative Agent) paid or incurred by the Administrative Agent in connection
with the administration, amendment, modification, and enforcement of the Loan
Documents.  The Borrower also agrees to reimburse the Administrative Agent and
the Lenders for any reasonable costs, internal charges and out-of-pocket
expenses (including, without limitation, all fees and reasonable expenses for
attorneys for the Administrative Agent and the Lenders, which attorneys may be
employees of the Administrative Agent or the Lenders) paid or incurred by the
Administrative Agent or any Lender in connection with the collection and
enforcement of the Loan Documents (including, without limitation, any workout).
 The Borrower further agrees to indemnify the Administrative Agent, each Lender
and their Affiliates, and their directors, employees, and officers against all
losses, claims, damages, penalties, judgments, liabilities and expenses
(including, without limitation, all fees and reasonable expenses for attorneys
of the indemnified parties, all expenses of litigation or preparation therefore
whether or not the Administrative Agent, or any Lender is a party thereto) which
any of them may pay or incur arising out of or relating to the Agreement, the
other Loan Documents, the Projects, the transactions contemplated hereby or the
direct or indirect application or proposed application of the proceeds of any
Loan hereunder, except to the extent that any of the foregoing arise out of the
gross negligence or willful misconduct of the party seeking indemnification
therefore. The Borrower agrees not to assert





-65-










any claim against the Administrative Agent or any Lender, any of their
respective Affiliates, or any of their or their respective Affiliates’ officers,
directors, employees, attorneys and agents, on any theory of liability, for
consequential or punitive damages arising out of or otherwise relating to any
facility hereunder, the actual or proposed use of the Loans or any Letter of
Credit, the Loan Documents or the transactions contemplated thereby. The
Borrower agrees that during the term of the Agreement, it shall under no
circumstances claim, and hereby waives, any right of offset, counterclaim or
defense against the Administrative Agent or any Lender with respect to the
Obligations arising from, due to, related to or caused by any obligations,
liability or other matter or circumstance which is not the Obligations and is
otherwise unrelated to the Agreement. Any assignee of a Lender’s interest in and
to the Agreement, its Note and the other Loan Documents shall take the same free
and clear of all offsets, counterclaims or defenses which are unrelated to such
documents which the Borrower may otherwise have against any assignor of such
documents, and no such unrelated counterclaim or defense shall be interposed or
asserted by the Borrower in any action or proceeding brought by any such
assignee upon such documents and any such right to interpose or assert any such
unrelated offset, counterclaim or defense in any such action or proceeding is
hereby expressly waived by the Borrower. The obligations of the Borrower under
this Section shall survive the termination of the Agreement.

9.8.

Numbers of Documents

.  All statements, notices, closing documents, and requests hereunder shall be
furnished to the Administrative Agent with sufficient counterparts so that the
Administrative Agent may furnish one to each of the Lenders.

9.9.

Accounting

.  Except as provided to the contrary herein, all accounting terms used herein
shall be interpreted and all accounting determinations hereunder shall be made
in accordance with GAAP.

9.10.

Severability of Provisions

.  Any provision in any Loan Document that is held to be inoperative,
unenforceable, or invalid in any jurisdiction shall, as to that jurisdiction, be
inoperative, unenforceable, or invalid without affecting the remaining
provisions in that jurisdiction or the operation, enforceability, or validity of
that provision in any other jurisdiction, and to this end the provisions of all
Loan Documents are declared to be severable.

9.11.

Nonliability of Lenders

.  The relationship between the Borrower, on the one hand, and the Lenders and
the Administrative Agent, on the other, shall be solely that of borrowers and
lender.  Neither the Administrative Agent nor any Lender shall have any
fiduciary responsibilities to the Borrower.  Neither the Administrative Agent
nor any Lender undertakes any responsibility to the Borrower to review or inform
the Borrower of any matter in connection with any phase of the Borrower’s
business or operations.

9.12.

CHOICE OF LAW

.  THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A CONTRARY EXPRESS CHOICE OF
LAW PROVISION) SHALL BE CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS (AND NOT
THE LAW OF CONFLICTS) OF THE STATE OF ILLINOIS, BUT GIVING EFFECT TO FEDERAL
LAWS APPLICABLE TO NATIONAL BANKS.

9.13.

CONSENT TO JURISDICTION

.  THE BORROWER HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF
ANY UNITED STATES FEDERAL OR ILLINOIS STATE COURT SITTING IN CHICAGO IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS AND THE
BORROWER HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES
ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT,
ACTION OR






-66-










PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM.
 NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE ADMINISTRATIVE AGENT OR ANY LENDER
TO BRING PROCEEDINGS AGAINST THE BORROWER IN THE COURTS OF ANY OTHER
JURISDICTION.  ANY JUDICIAL PROCEEDING BY THE BORROWER AGAINST THE
ADMINISTRATIVE AGENT OR ANY LENDER OR ANY AFFILIATE OF THE ADMINISTRATIVE AGENT
OR ANY LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING
OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT SHALL BE BROUGHT ONLY IN
A COURT IN CHICAGO, ILLINOIS.

9.14.

WAIVER OF JURY TRIAL

.  THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER HEREBY WAIVE TRIAL BY
JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED
THEREUNDER.

9.15.

USA Patriot Act Notice

.  Each Lender and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act.

ARTICLE X.

THE ADMINISTRATIVE AGENT

10.1.

Appointment

.  KeyBank National Association, is hereby appointed Administrative Agent
hereunder and under each other Loan Document, and each of the Lenders
irrevocably authorizes the Administrative Agent to act as the agent of such
Lender.  The Administrative Agent agrees to act as such upon the express
conditions contained in this Article X.  Notwithstanding the use of the defined
term “Administrative Agent,” it is expressly understood and agreed that the
Administrative Agent shall not have any fiduciary responsibilities to any Lender
by reason of the Agreement or any other Loan Document and that the
Administrative Agent is merely acting as the contractual representative of the
Lenders with only those duties as are expressly set forth in the Agreement and
the other Loan Documents.  In its capacity as the Lenders’ contractual
representative, the Administrative Agent (i) shall perform its duties with
respect to the administration of the Facility in the same manner as it does when
it is the sole lender under this type of facility but does not hereby assume any
fiduciary duties to any of the Lenders, (ii) is a “representative” of the
Lenders within the meaning of the term “secured party” as defined in the
Illinois Uniform Commercial Code and (iii) is acting as an independent
contractor, the rights and duties of which are limited to those expressly set
forth in the Agreement and the other Loan Documents.  Each of the Lenders hereby
agrees to assert no claim against the Administrative Agent on any agency theory
or any other theory of liability for breach of fiduciary duty, all of which
claims each Lender hereby waives, provided that the Administrative Agent shall,
in any case, not be released from liability to the Lenders for damages or losses
incurred by them as a result of the Administrative Agent’s gross negligence or
willful misconduct.

10.2.

Powers

.  The Administrative Agent shall have and may exercise such powers under the
Loan Documents as are specifically delegated to the Administrative Agent by the
terms of each thereof, together with such powers as are reasonably incidental
thereto.  The Administrative Agent shall have no implied duties to the Lenders,
or any obligation to the Lenders to take any action





-67-










thereunder except any action specifically provided by the Loan Documents to be
taken by the Administrative Agent.

10.3.

General Immunity

.  Neither the Administrative Agent nor any of its directors, officers, agents
or employees shall be liable to the Borrower, the Lenders or any Lender for
(i) any action taken or omitted to be taken by it or them hereunder or under any
other Loan Document or in connection herewith or therewith except for its or
their own gross negligence or willful misconduct or, in the case of the
Administrative Agent, its breach of an express obligation under the Agreement;
or (ii) any determination by the Administrative Agent that compliance with any
law or any governmental or quasi-governmental rule, regulation, order, policy,
guideline or directive (whether or not having the force of law) requires the
Advances and Commitments hereunder to be classified as being part of a “highly
leveraged transaction”.

10.4.

No Responsibility for Loans, Recitals, etc.

  Neither the Administrative Agent nor any of its directors, officers, agents or
employees shall be responsible for or have any duty to ascertain, inquire into,
or verify (i) any statement, warranty or representation made in connection with
any Loan Document or any borrowing hereunder; (ii) the performance or observance
of any of the covenants or agreements of any obligor under any Loan Document,
including, without limitation, any agreement by an obligor to furnish
information directly to each Lender; (iii) the satisfaction of any condition
specified in Article IV, except receipt of items required to be delivered to the
Administrative Agent; (iv) the validity, effectiveness or genuineness of any
Loan Document or any other instrument or writing furnished in connection
therewith; (v) the value, sufficiency, creation, perfection, or priority of any
interest in any collateral security; or (vi) the financial condition of the
Borrower.  Except as otherwise specifically provided herein, the Administrative
Agent shall have no duty to disclose to the Lenders information that is not
required to be furnished by the Borrower to the Administrative Agent at such
time, but is voluntarily furnished by the Borrower to the Administrative Agent
(either in its capacity as Administrative Agent or in its individual capacity).

10.5.

Action on Instructions of Lenders

.  The Administrative Agent shall in all cases be fully protected in acting, or
in refraining from acting, hereunder and under any other Loan Document in
accordance with written instructions signed by the required percentage of the
Lenders needed to take such action or refrain from taking such action, and such
instructions and any action taken or failure to act pursuant thereto shall be
binding on all of the Lenders.  The Lenders hereby acknowledge that the
Administrative Agent shall be under no duty to take any discretionary action
permitted to be taken by it pursuant to the provisions of the Agreement or any
other Loan Document unless it shall be requested in writing to do so by the
Required Lenders.  The Administrative Agent shall be fully justified in failing
or refusing to take any action hereunder and under any other Loan Document
unless it shall first be indemnified to its reasonable satisfaction by the
Lenders pro rata against any and all liability, cost and expense that it may
incur by reason of taking or continuing to take any such action.

10.6.

Employment of Agents and Counsel

.  The Administrative Agent may execute any of its duties as Administrative
Agent hereunder and under any other Loan Document by or through employees,
agents, and attorneys-in-fact and shall not be answerable to the Lenders, except
as to money or securities received by it or its authorized agents, for the
default or misconduct of any such agents or attorneys-in-fact selected by it
with reasonable care.  The Administrative Agent shall be entitled to advice of
counsel concerning all matters pertaining to the agency hereby created and its
duties hereunder and under any other Loan Document.





-68-










10.7.

Reliance on Documents; Counsel

.  The Administrative Agent shall be entitled to rely upon any Note, notice,
consent, certificate, affidavit, letter, telegram, statement, paper or document
believed by it to be genuine and correct and to have been signed or sent by the
proper person or persons, and, in respect to legal matters, upon the opinion of
counsel selected by the Administrative Agent, which counsel may be employees of
the Administrative Agent.

10.8.

Administrative Agent’s Reimbursement and Indemnification

.  The Lenders agree to reimburse and indemnify the Administrative Agent ratably
in proportion to their respective Commitments (i) for any amounts not reimbursed
by the Borrower for which the Administrative Agent is entitled to reimbursement
by the Borrower under the Loan Documents, (ii) for any other expenses incurred
by the Administrative Agent on behalf of the Lenders, in connection with the
preparation, execution, delivery, administration and enforcement of the Loan
Documents, if not paid by Borrower and (iii) for any liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind and nature whatsoever which may be imposed on,
incurred by or asserted against the Administrative Agent in any way relating to
or arising out of the Loan Documents or any other document delivered in
connection therewith or the transactions contemplated thereby (including without
limitation, for any such amounts incurred by or asserted against the
Administrative Agent in connection with any dispute between the Administrative
Agent and any Lender or between two or more of the Lenders), or the enforcement
of any of the terms thereof or of any such other documents, provided that no
Lender shall be liable for any of the foregoing to the extent they arise from
the gross negligence or willful misconduct or a breach of the Administrative
Agent’s express obligations and undertakings to the Lenders. The obligations of
the Lenders and the Administrative Agent under this Section 10.8 shall survive
payment of the Obligations and termination of the Agreement.

10.9.

Rights as a Lender

.  In the event the Administrative Agent is a Lender, the Administrative Agent
shall have the same rights and powers hereunder and under any other Loan
Document as any Lender and may exercise the same as though it were not the
Administrative Agent, and the term “Lender” or “Lenders” shall, at any time when
the Administrative Agent is a Lender, unless the context otherwise indicates,
include the Administrative Agent in its individual capacity.  The Administrative
Agent may accept deposits from, lend money to, and generally engage in any kind
of trust, debt, equity or other transaction, in addition to those contemplated
by the Agreement or any other Loan Document, with the Borrower or any of its
Subsidiaries in which the Borrower or such Subsidiaries are not restricted
hereby from engaging with any other Person.  The Administrative Agent, in its
individual capacity, is not obligated to remain a Lender.

10.10.

Lender Credit Decision

.  Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on the financial
statements prepared by the Borrower and such other documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into the Agreement and the other Loan Documents.  Each Lender also acknowledges
that it will, independently and without reliance upon the Administrative Agent
or any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Agreement and the other Loan Documents.

10.11.

Successor Administrative Agent

.  Except as otherwise provided below, KeyBank National Association shall at all
times serve as the Administrative Agent during the term of this Facility.  The
Administrative Agent may resign at any time by giving written notice thereof to
the Lenders and the Borrower, such resignation to be effective upon the
appointment of a successor Administrative Agent or, if no successor
Administrative Agent has been appointed, forty-five days





-69-










after the retiring Administrative Agent gives notice of its intention to resign.
 The Administrative Agent may be removed at any time with cause by written
notice received by the Administrative Agent from the Required Lenders (but
excluding, for purposes of calculating the percentage needed to constitute
Required Lenders in such instance, the Commitment of the Administrative Agent
from the Aggregate Commitment and the Advances held by the Administrative Agent
from the total outstanding Advances), such removal to be effective on the date
specified by such Lenders.  Upon any such resignation or removal, the Required
Lenders shall have the right to appoint, on behalf of the Borrower and the
Lenders, a successor Administrative Agent.  If no successor Administrative Agent
shall have been so appointed by the Required Lenders within thirty days after
the resigning Administrative Agent’s giving notice of its intention to resign,
then the resigning Administrative Agent may appoint, on behalf of the Borrower
and the Lenders, a successor Administrative Agent.  Notwithstanding the previous
sentence, the Administrative Agent may at any time without the consent of the
Borrower or any Lender, appoint any of its Affiliates which is a commercial bank
as a successor Administrative Agent hereunder.  If the Administrative Agent has
resigned or been removed and no successor Administrative Agent has been
appointed, the Lenders may perform all the duties of the Administrative Agent
hereunder and the Borrower shall make all payments in respect of the Obligations
to the applicable Lender and for all other purposes shall deal directly with the
Lenders.  No successor Administrative Agent shall be deemed to be appointed
hereunder until such successor Administrative Agent has accepted the
appointment.  Any such successor Administrative Agent shall be a commercial bank
having capital and retained earnings of at least $500,000,000.  Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the resigning or removed Administrative Agent.  Upon the effectiveness of the
resignation or removal of the Administrative Agent, the resigning or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the Loan Documents.  After the effectiveness of the
resignation or removal of an Administrative Agent, the provisions of this
Article X shall continue in effect for the benefit of such Administrative Agent
in respect of any actions taken or omitted to be taken by it while it was acting
as the Administrative Agent hereunder and under the other Loan Documents.

10.12.

Notice of Defaults

.  If a Lender becomes aware of a Default or Unmatured Default, such Lender
shall notify the Administrative Agent of such fact provided that the failure to
give such notice shall not create liability on the part of a Lender.  Upon
receipt of such notice that a Default or Unmatured Default has occurred or upon
it otherwise having actual knowledge of any Default or Unmatured Default, the
Administrative Agent shall notify each of the Lenders of such fact.

10.13.

Requests for Approval

.  If the Administrative Agent requests in writing the consent or approval of a
Lender, such Lender shall respond and either approve or disapprove definitively
in writing to the Administrative Agent within ten Business Days (or sooner if
such notice specifies a shorter period for responses based on Administrative
Agent’s good faith determination that circumstances exist warranting its request
for an earlier response) after such written request from the Administrative
Agent.  If the Lender does not so respond, that Lender shall be deemed to have
approved the request.

10.14.

Defaulting Lenders

.  At such time as a Lender becomes a Defaulting Lender, such Defaulting
Lender’s right to vote on matters which are subject to the consent or approval
of the Required Lenders, each affected Lender or all Lenders shall be
immediately suspended until such time as the Lender is no longer a Defaulting
Lender, except that the amount of the Commitment of the Defaulting Lender may
not be changed without its consent.  If a Defaulting Lender has failed to fund
its pro rata share of any Advance and until such time as such Defaulting Lender
subsequently





-70-










funds its pro rata share of such Advance, all Obligations owing to such
Defaulting Lender hereunder shall be subordinated in right of payment, as
provided in the following sentence, to the prior payment in full of all
principal of, interest on and fees relating to the Loans funded by the other
Lenders in connection with any such Advance in which the Defaulting Lender has
not funded its pro rata share (such principal, interest and fees being referred
to as “Senior Loans” for the purposes of this section).  All amounts paid by the
Borrower and otherwise due to be applied to the Obligations owing to such
Defaulting Lender pursuant to the terms hereof shall be distributed by the
Administrative Agent to the other Lenders in accordance with their respective
pro rata shares (recalculated for the purposes hereof to exclude the Defaulting
Lender) until all Senior Loans have been paid in full.  After the Senior Loans
have been paid in full equitable adjustments will be made in connection with
future payments by the Borrower to the extent a portion of the Senior Loans had
been repaid with amounts that otherwise would have been distributed to a
Defaulting Lender but for the operation of this Section 10.14.  This provision
governs only the relationship among the Administrative Agent, each Defaulting
Lender and the other Lenders; nothing hereunder shall limit the obligation of
the Borrower to repay all Loans in accordance with the terms of the Agreement.
 The provisions of this section shall apply and be effective regardless of
whether a Default occurs and is continuing, and notwithstanding (i) any other
provision of the Agreement to the contrary, (ii) any instruction of the Borrower
as to its desired application of payments or (iii) the suspension of such
Defaulting Lender’s right to vote on matters which are subject to the consent or
approval of the Required Lenders or all Lenders.

10.15.

Additional Agents

.  Neither the Documentation Agent nor the Syndication Agent as designated on
the cover of the Agreement have any rights or obligations under the Loan
Documents as a result of such designation or of any actions undertaken in such
capacity, such parties having only those rights or obligations arising hereunder
in their capacities as a Lender.

ARTICLE XI.

SETOFF; RATABLE PAYMENTS

11.1.

Setoff

.  In addition to, and without limitation of, any rights of the Lenders under
applicable law, if the Borrower or any of the Subsidiary Guarantors becomes
insolvent, however evidenced, or any Default occurs, any and all deposits
(including all account balances, whether provisional or final and whether or not
collected or available) and any other Indebtedness at any time held or owing by
any Lender or any of its Affiliates to or for the credit or account of the
Borrower may be offset and applied toward the payment of the Obligations owing
to such Lender at any time prior to the date that such Default has been fully
cured, whether or not the Obligations, or any part hereof, shall then be due.

11.2.

Ratable Payments

.  If any Lender, whether by setoff or otherwise, has payment made to it upon
its Loans (other than payments of Swingline Loans and payments received pursuant
to Sections 3.1, 3.2, 3.4 or 3.5) in a greater proportion than that received by
any other Lender, such Lender agrees, promptly upon demand, to purchase a
portion of the Loans held by the other Lenders so that after such purchase each
Lender will hold its ratable proportion of Loans.  If any Lender, whether in
connection with setoff or amounts which might be subject to setoff or otherwise,
receives collateral or other protection for its Obligations or such amounts
which may be subject to setoff, such Lender agrees, promptly upon demand, to
take such action necessary such that all Lenders share in the benefits of such
collateral ratably in proportion to their Loans.  In case any such payment is
disturbed by legal process, or otherwise, appropriate further adjustments shall
be made.





-71-










ARTICLE XII.

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

12.1.

Successors and Assigns

.  The terms and provisions of the Loan Documents shall be binding upon and
inure to the benefit of the Borrower and the Lenders and their respective
successors and assigns, except that (i) the Borrower shall not have the right to
assign its rights or obligations under the Loan Documents and (ii) any
assignment by any Lender must be made in compliance with Section 12.3.  The
parties to the Agreement acknowledge that clause (ii) of this Section 12.1
relates only to absolute assignments and does not prohibit assignments creating
security interests, including, without limitation, (x) any pledge or assignment
by any Lender of all or any portion of its rights under the Agreement and any
Note to a Federal Reserve Bank or (y) in the case of a Lender which is a fund,
any pledge or assignment of all or any portion of its rights under the Agreement
and any Note to its trustee in support of its obligations to its trustee;
provided, however, that no such pledge or assignment creating a security
interest shall release the transferor Lender from its obligations hereunder
unless and until the parties thereto have complied with the provisions of
Section 12.3.  The Administrative Agent may treat the Person which made any Loan
or which holds any Note as the owner thereof for all purposes hereof unless and
until such Person complies with Section 12.3; provided, however, that the
Administrative Agent may in its discretion (but shall not be required to) follow
instructions from the Person which made any Loan or which holds any Note to
direct payments relating to such Loan or Note to another Person.  Any assignee
of the rights to any Loan or any Note agrees by acceptance of such assignment to
be bound by all the terms and provisions of the Loan Documents.  Any request,
authority or consent of any Person, who at the time of making such request or
giving such authority or consent is the owner of the rights to any Loan (whether
or not a Note has been issued in evidence thereof), shall be conclusive and
binding on any subsequent holder or assignee of the rights to such Loan.

12.2.

Participations

.

(i)

Permitted Participants; Effect.  Any Lender may, in the ordinary course of its
business and in accordance with applicable law, at any time sell to one or more
banks, financial institutions, pension funds, or any other funds or entities
(“Participants”) participating interests in any Loan owing to such Lender, any
Note held by such Lender, any Commitment of such Lender or any other interest of
such Lender under the Loan Documents.  In the event of any such sale by a Lender
of participating interests to a Participant, such Lender’s obligations under the
Loan Documents shall remain unchanged, such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
such Lender shall remain the holder of any such Note for all purposes under the
Loan Documents, all amounts payable by the Borrower under the Agreement shall be
determined as if such Lender had not sold such participating interests, and the
Borrower and the Administrative Agent shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
the Loan Documents.

(ii)

Voting Rights.  Each Lender shall retain the sole right to approve, without the
consent of any Participant, any amendment, modification or waiver of any
provision of the Loan Documents other than any amendment, modification or waiver
with respect to any Loan or Commitment in which such Participant has an interest
which would require consent of all the Lenders pursuant to the terms of Section
8.2 or of any other Loan Document.





-72-










(iii)

Benefit of Setoff.  The Borrower agree that each Participant which has
previously advised the Borrower in writing of its purchase of a participation in
a Lender’s interest in its Loans shall be deemed to have the right of setoff
provided in Section 11.1 in respect of its participating interest in amounts
owing under the Loan Documents to the same extent as if the amount of its
participating interest were owing directly to it as a Lender under the Loan
Documents.  Each Lender shall retain the right of setoff provided in Section
11.1 with respect to the amount of participating interests sold to each
Participant, provided that such Lender and Participant may not each setoff
amounts against the same portion of the Obligations, so as to collect the same
amount from the Borrower twice.  The Lenders agree to share with each
Participant, and each Participant, by exercising the right of setoff provided in
Section 11.1, agrees to share with each Lender, any amount received pursuant to
the exercise of its right of setoff, such amounts to be shared in accordance
with Section 11.2 as if each Participant were a Lender.

12.3.

Assignments

.

(i)

Permitted Assignments.  Any Lender may, in the ordinary course of its business
and in accordance with applicable law, at any time assign to any of such
Lender’s affiliates or to one or more banks, financial institutions or pension
funds or with the prior approval of the Borrower, which shall not be
unreasonably withheld or delayed, to any other entity (“Purchasers”) all or any
portion (greater than or equal to $5,000,000 for each assignee, so long as the
hold position of the assigning Lender is not less than $5,000,000) of its rights
and obligations under the Loan Documents.  Notwithstanding the foregoing, no
approval of the Borrower shall be required for any such assignment if a Default
has occurred and is then continuing.  Such assignment shall be substantially in
the form of Exhibit B hereto or in such other form as may be agreed to by the
parties thereto.  The consent of the Administrative Agent shall be required
prior to an assignment becoming effective with respect to a Purchaser which is
not a Lender or an Affiliate thereof.  Such consent shall not be unreasonably
withheld.

(ii)

Effect; Effective Date.  Upon (i) delivery to the Administrative Agent of a
notice of assignment, substantially in the form attached as Exhibit “I” to
Exhibit B hereto (a “Notice of Assignment”), together with any consents required
by Section 12.3.1, and (ii) payment of a $3,500 fee by the assignor or assignee
to the Administrative Agent for processing such assignment, such assignment
shall become effective on the effective date specified in such Notice of
Assignment.  The Notice of Assignment shall contain a representation by the
Purchaser to the effect that none of the consideration used to make the purchase
of the Commitment and Loans under the applicable assignment agreement are “plan
assets” as defined under ERISA and that the rights and interests of the
Purchaser in and under the Loan Documents will not be “plan assets” under ERISA.
 On and after the effective date of such assignment, such Purchaser shall for
all purposes be a Lender party to the Agreement and any other Loan Document
executed by the Lenders and shall have all the rights and obligations of a
Lender under the Loan Documents, to the same extent as if it were an original
party hereto, and no further consent or action by the Borrower, the Lenders or
the Administrative Agent shall be required to release the transferor Lender, and
the transferor Lender shall automatically be released on the effective date of
such assignment, with respect to the percentage of the Aggregate Commitment and
Loans assigned to such Purchaser.  Upon the consummation of any assignment to a
Purchaser pursuant to this Section 12.3.2, the transferor Lender, the
Administrative Agent and the Borrower shall make appropriate arrangements so
that replacement Notes are issued to such transferor Lender and new Notes





-73-










or, as appropriate, replacement Notes, are issued to such Purchaser, in each
case in principal amounts reflecting its Commitment, as adjusted pursuant to
such assignment.

12.4.

Dissemination of Information

.  The Borrower authorizes each Lender to disclose to any Participant or
Purchaser or any other Person acquiring an interest in the Loan Documents by
operation of law (each a “Transferee”) and any prospective Transferee any and
all information in such Lender’s possession concerning the creditworthiness of
the Borrower and its Subsidiaries, subject to Section 9.11 of the Agreement.

12.5.

Tax Treatment

.  If any interest in any Loan Document is transferred to any Transferee which
is organized under the laws of any jurisdiction other than the United States or
any State thereof, the transferor Lender shall cause such Transferee,
concurrently with the effectiveness of such transfer, to comply with the
provisions of Section 3.5.

ARTICLE XIII.

NOTICES

13.1.

Giving Notice

.  Except as otherwise permitted by Section 2.14 with respect to borrowing
notices, all notices and other communications provided to any party hereto under
the Agreement or any other Loan Document shall be in writing or by telex or by
facsimile and addressed or delivered to such party at its address set forth
below its signature hereto or at such other address (or to counsel for such
party) as may be designated by such party in a notice to the other parties.  Any
notice, if mailed and properly addressed with postage prepaid, shall be deemed
given when received; any notice, if transmitted by telex or facsimile, shall be
deemed given when transmitted (answerback confirmed in the case of telexes).

13.2.

Change of Address

.  The Borrower, the Administrative Agent and any Lender may each change the
address for service of notice upon it by a notice in writing to the other
parties hereto.

ARTICLE XIV.

COUNTERPARTS

This Amendment may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Amendment by signing any such counterpart.  This Amendment shall be
effective when it has been executed by the Borrower, the Administrative Agent
and the Required Lenders and each party has notified the Administrative Agent by
telex or telephone, that it has taken such action.

(Remainder of page intentionally left blank.)





-74-










IN WITNESS WHEREOF, the Borrower, the Lenders and the Administrative Agent have
executed this Amendment as of the date first above written.

INLAND WESTERN RETAIL REAL ESTATE TRUST, INC.

By:

Print Name:  Steven P. Grimes

Title:  Chief Operating Officer and Chief Financial Officer




2901 Butterfield Road

Oak Brook, Illinois  60523

Phone:  630-218-8000

Facsimile:  630-368-2308

Attention:  Steven P. Grimes




with a copy to:




2901 Butterfield Road

Oak Brook, Illinois  60523

Phone:  630-368-2861

Facsimile:  630-586-6446

Attention:  Dennis Holland








Signature Page to Credit Agreement

S-75










COMMITMENT:

KEYBANK NATIONAL ASSOCIATION,

$31,111,111.11

Individually and as Administrative Agent

By:

Print Name:  Kevin P. Murray

Title:  Senior Vice President




127 Public Square

8th Floor

Cleveland, Ohio 44114

Phone:  216-689-4660

Facsimile:  216-689-5819

Attention:  Kevin P. Murray





Signature Page to Credit Agreement

S-76










COMMITMENT:

NORDDEUTSCHE LANDESBANK

$31,111,111.11

GIROZENTRALE, NEW YORK BRANCH

By:

Print Name:  Malte Stoeckhert

Title:  Senior Director







By:

Print Name:  Lita Kot

Title:  Director




1114 Avenue of the Americas

37th Floor

New York, NY  10036

Phone:  212-812-6989

Facsimile:  212-812-6850

Attention:  Portfolio Management Group-Real Estate





Signature Page to Credit Agreement

S-77










COMMITMENT:

DEUTSCHE BANK TRUST COMPANY

$22,222,222.22

AMERICAS




By:

Print Name:  Perry Forman

Title:  Director

Phone:  212-250-3447

Facsimile:  212-797-8988







By:

Print Name:  James Rolison

Title:  Managing Director

Phone:  212-250-3352

Facsimile:  646-324-7450




60 Wall Street - 10th Floor

Mail Stop:  NYC60-1015

New York, NY  10005-2836





Signature Page to Credit Agreement

S-78










COMMITMENT:

CITICORP NORTH AMERICA, INC.

$22,222,222.22

By:

Print Name:  Ricardo James

Title:  Director




390 Greenwich Street

1st Floor

New York, NY  10013

Phone:  212-723-9647

Facsimile:  646-291-5996

Attention:  Archana Shah








Signature Page to Credit Agreement

S-79










COMMITMENT:

BANK OF AMERICA, NATIONAL ASSOCIATION

$22,222,222.22

By:

Print Name:  Trent A. Deguzis

Title:  Senior Vice President




Bank of America, N.A.

600 Peachtree St. NE

GA1-006-06-25

Atlanta, Georgia 30308

Phone:  404-607-4186

Facsimile:  404-607-4145

Attention:  Trent A. Deguzis





Signature Page to Credit Agreement

S-80










COMMITMENT:

MERRILL LYNCH BANK USA

$22,222,222.22

By:

Print Name:  Louis Alder

Title:  Director




15 West South Temple Street

Suite 300

Salt Lake City, UT  84101

Phone:  801-526-8324

Facsimile:  801-531-7470

Attention:  Derek Befus





Signature Page to Credit Agreement

S-81










COMMITMENT:

BMO CAPITAL MARKETS FINANCING, INC.

$22,222,222.22

By:

Print Name:  Aaron Lanski

Title: Vice President




111 West Monroe Street

10 Floor West

Chicago IL 60603




Phone: (312) 461-6364

Facsimile: (312) 293-4856





Signature Page to Credit Agreement

S-82










COMMITMENT:

RBS CITIZENS, NATIONAL ASSOCIATION,

$26,666,666.67

d/b/a Charter One

By:

Print Name: Michele S. Jawyn

Title: Vice President




1215 Superior Avenue, 6th Floor

Cleveland, Ohio 44114

Phone: (216)277-0471

Facsimile: (216)277-4607

Attention: Michele S. Jawyn








Signature Page to Credit Agreement

S-83










EXHIBIT A




COMPLIANCE CERTIFICATE

KeyBank National Association, as Administrative Agent

127 Public Square

Cleveland, Ohio  44114




Re:

Credit Agreement dated October 15, 2007, as amended by the Comprehensive
Amendment to Credit Agreement dated as of April __, 2009 (as amended, modified,
supplemented, restated, or renewed, from time to time, the “Agreement”) between
INLAND WESTERN RETAIL REAL ESTATE TRUST, INC. (the “Borrower”), and KEYBANK
NATIONAL ASSOCIATION, as Administrative Agent for itself and the other lenders
parties thereto from time to time (“Lenders”).




Reference is made to the Agreement.  Capitalized terms used in this Certificate
(including schedules and other attachments hereto, this “Certificate”) without
definition have the meanings specified in the Agreement.

Pursuant to applicable provisions of the Agreement, Borrower hereby certifies to
the Lenders that the information furnished in the attached schedules, including,
without limitation, each of the calculations listed below are true, correct and
complete in all material respects as of the last day of the fiscal periods
subject to the financial statements and associated covenants being delivered to
the Lenders pursuant to the Agreement together with this Certificate (such
statements the “Financial Statements” and the periods covered thereby the
“reporting period”) and for such reporting periods.

The undersigned hereby further certifies to the Lenders that:

1.

Compliance with Financial Covenants.  Schedule A attached hereto sets forth
financial data and computations evidencing the Borrower’s compliance with
certain covenants of the Agreement, all of which data and computations are true,
complete and correct.

2.

Review of Condition.  The undersigned has reviewed the terms of the Agreement,
including, but not limited to, the representations and warranties of the
Borrower set forth in the Agreement and the covenants of the Borrower set forth
in the Agreement, and has made, or caused to be made under his or her
supervision, a review in reasonable detail of the transactions and condition of
the Borrower through the reporting periods.

3.

Representations and Warranties.  To the undersigned’s actual knowledge, the
representations and warranties of the Borrower contained in the Loan Documents,
including those contained in the Agreement, are true and accurate in all
material respects as of the date hereof and were true and accurate in all
material respects at all times during the reporting period except as expressly
noted on Schedule B hereto.

4.

Covenants.  To the undersigned’s actual knowledge, during the reporting period,
the Borrower observed and performed all of the respective covenants and other
agreements under the Agreement and the Loan Documents, and satisfied each of the
conditions contained therein to be observed, performed or satisfied by the
Borrower, except as expressly noted on Schedule B hereto.





A-1










5.

No Unmatured Default.  To the undersigned’s actual knowledge, no Default or
Unmatured Default exists as of the date hereof or existed at any time during the
reporting period, except as expressly noted on Schedule B hereto.

IN WITNESS WHEREOF, this Certificate is executed by the undersigned this ___ day
of _________.

INLAND WESTERN RETAIL REAL ESTATE TRUST, INC.

By:


Name:              
Title:





A-2










SCHEDULE A TO COMPLIANCE CERTIFICATE

COMPLIANCE CALCULATION METHOD





A-3










SCHEDULE B TO COMPLIANCE CERTIFICATE

EXCEPTIONS, IF ANY





A-4










EXHIBIT B

ASSIGNMENT AGREEMENT

This Assignment Agreement (this “Assignment Agreement”) between KEYBANK NATIONAL
ASSOCIATION (the “Assignor”) and _________________________ (the “Assignee”) is
dated as of _____________, 200_.  The parties hereto agree as follows:

1.

PRELIMINARY STATEMENT.  The Assignor is a party to a Credit Agreement dated as
of October 15, 2007, as amended by  Comprehensive Amendment to Credit Agreement
(which, as it may be amended, modified, renewed or extended from time to time is
herein called the “Credit Agreement”) described in Item 1 of Schedule 1 attached
hereto (“Schedule 1”).  Capitalized terms used herein and not otherwise defined
herein shall have the meanings attributed to them in the Credit Agreement.

2.

ASSIGNMENT AND ASSUMPTION.  The Assignor hereby sells and assigns to the
Assignee, and the Assignee hereby purchases and assumes from the Assignor, an
interest in and to the Assignor’s rights and obligations under the Credit
Agreement such that after giving effect to such assignment the Assignee shall
have purchased pursuant to this Assignment Agreement the percentage interest
specified in Item 3 of Schedule 1 of all outstanding rights and obligations
under the Credit Agreement and the other Loan Documents.  The Commitment
purchased by the Assignee hereunder is set forth in Item 4 of Schedule 1.

3.

EFFECTIVE DATE.  The effective date of this Assignment Agreement (the “Effective
Date”) shall be the later of the date specified in Item 5 of Schedule 1 or two
(2) Business Days (or such shorter period agreed to by the Agent) after a Notice
of Assignment substantially in the form of Exhibit “I” attached hereto has been
delivered to the Agent.  Such Notice of Assignment must include the consent of
the Agent required by Section 12.3.1 of the Credit Agreement.  In no event will
the Effective Date occur if the payments required to be made by the Assignee to
the Assignor on the Effective Date under Section 4 hereof are not made on the
proposed Effective Date.  The Assignor will notify the Assignee of the proposed
Effective Date no later than the Business Day prior to the proposed Effective
Date.  As of the Effective Date, (i) the Assignee shall have the rights and
obligations of a Lender under the Loan Documents with respect to the rights and
obligations assigned to the Assignee hereunder and (ii) the Assignor shall
relinquish its rights and be released from its corresponding obligations under
the Loan Documents with respect to the rights and obligations assigned to the
Assignee hereunder.

4.

PAYMENTS OBLIGATIONS.  On and after the Effective Date, the Assignee shall be
entitled to receive from the Agent all payments of principal, interest and fees
with respect to the interest assigned hereby.  The Assignee shall advance funds
directly to the Agent with respect to all Loans and reimbursement payments made
on or after the Effective Date with respect to the interest assigned hereby.  In
consideration for the sale and assignment of Loans hereunder, the Assignee shall
pay the Assignor, on the Effective Date, an amount equal to the principal amount
of the portion of all Loans assigned to the Assignee hereunder which is
outstanding on the Effective Date.  The Assignee will promptly remit to the
Assignor (i) the portion of any principal payments assigned hereunder and
received from the Agent and (ii) any amounts of interest on Loans and fees
received from the Agent to the extent either (i) or (ii) relate to the portion
of the Loans assigned to the Assignee hereunder for periods prior to the
Effective Date and have not been previously paid by the Assignee to the
Assignor.  In the event that either party hereto receives any payment to which
the other party hereto





B-1










is entitled under this Assignment Agreement, then the party receiving such
amount shall promptly remit it to the other party hereto.

5.

REPRESENTATIONS OF THE ASSIGNOR; LIMITATIONS ON THE ASSIGNOR’S LIABILITY.  The
Assignor represents and warrants:  (a) that it is the legal and beneficial owner
of the interest being assigned by it hereunder, (b) that such interest is free
and clear of any adverse claim created by the Assignor, (c) that it has all
necessary right and authority to enter into this Assignment, (d) that the Credit
Agreement has not been modified or amended, (e) that the Assignor is not in
default under the Credit Agreement, and (f) that, to the Assignor’s actual
knowledge, the Borrowers are not in default under the Credit Agreement.  It is
understood and agreed that the assignment and assumption hereunder is made
without recourse to the Assignor and that the Assignor makes no other
representation or warranty of any kind to the Assignee.  Neither the Assignor
nor any of its officers, directors, employees, agents or attorneys shall be
responsible for (i) the due execution, legality, validity, enforceability,
genuineness, sufficiency or collectability of any Loan Document, including
without limitation, documents granting the Assignor and the other Lenders a
security interest in assets of the Borrower or any guarantor, (ii) any
representation, warranty or statement made in or in connection with any of the
Loan Documents, (iii) the financial condition or creditworthiness of the
Borrower or any guarantor, (iv) the performance of or compliance with any of the
terms or provisions of any of the Loan Documents, (v) inspecting any of the
Property, books or records of the Borrowers, (vi) the validity, enforceability,
perfection, priority, condition, value or sufficiency of any collateral securing
or purporting to secure the Loans or (vii) any mistake, error of judgment, or
action taken or omitted to be taken in connection with the Loans or the Loan
Documents.

6.

REPRESENTATIONS OF THE ASSIGNEE.  The Assignee (i) confirms that it has received
a copy of the Credit Agreement, together with copies of the financial statements
requested by the Assignee and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment Agreement, (ii) agrees that it will, independently and without
reliance upon the Agent, the Assignor or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, (iii) appoints and authorizes the Agent to take such action as agent
on its behalf and to exercise such powers under the Loan Documents as are
delegated to the Agent by the terms thereof, together with such powers as are
reasonably incidental thereto, (iv) agrees that it will perform in accordance
with their terms all of the obligations which by the terms of the Loan Documents
are required to be performed by it as a Lender, (v) agrees that its payment
instructions and notice instructions are as set forth in the attachment to
Schedule 1, and (vi) confirms that none of the funds, monies, assets or other
consideration being used to make the purchase and assumption hereunder are “plan
assets” as defined under ERISA and that its rights, benefits and interests in
and under the Loan Documents will not be “plan assets” under ERISA.

7.

INDEMNITY.  The Assignee agrees to indemnify and hold the Assignor harmless
against any and all losses, costs and expenses (including, without limitation,
reasonable attorneys’ fees) and liabilities incurred by the Assignor in
connection with or arising in any manner from the Assignee’s non-performance of
the obligations assumed by Assignee under this Assignment Agreement on and after
the Effective Date.  The Assignor agrees to indemnify and hold the Assignee
harmless against any and all losses, costs and expenses (including, without
limitation, reasonable attorneys’ fees) and liabilities incurred by the Assignee
in connection with or arising in any manner from the Assignor’s non-performance
of the obligations assigned to Assignee under this Assignment Agreement prior to
the Effective Date.





B-2










8.

SUBSEQUENT ASSIGNMENTS.  After the Effective Date, the Assignee shall have the
right pursuant to Section 12.3.1 of the Credit Agreement to assign the rights
which are assigned to the Assignee hereunder to any entity or person, provided
that (i) any such subsequent assignment does not violate any of the terms and
conditions of the Loan Documents or any law, rule, regulation, order, writ,
judgment, injunction or decree and that any consent required under the terms of
the Loan Documents has been obtained and (ii) unless the prior written consent
of the Assignor is obtained, the Assignee is not thereby released from its
obligations to the Assignor hereunder, if any remain unsatisfied, including,
without limitation, its obligations under Sections 4 and 7 hereof.

9.

REDUCTIONS OF AGGREGATE COMMITMENT.  If any reduction in the Aggregate
Commitment occurs between the date of this Assignment Agreement and the
Effective Date, the percentage interest specified in Item 3 of Schedule 1 shall
remain the same, but the dollar amount purchased shall be recalculated based on
the reduced Aggregate Commitment.

10.

ENTIRE AGREEMENT.  This Assignment Agreement and the attached Notice of
Assignment embody the entire agreement and understanding between the parties
hereto and supersede all prior agreements and understandings between the parties
hereto relating to the subject matter hereof.

11.

GOVERNING LAW.  This Assignment Agreement shall be governed by the internal law,
and not the law of conflicts, of the State of [Assignor’s State].

12.

NOTICES.  Notices shall be given under this Assignment Agreement in the manner
set forth in the Credit Agreement.  For the purpose hereof, the addresses of the
parties hereto (until notice of a change is delivered) shall be the address set
forth in the attachment to Schedule 1.

IN WITNESS WHEREOF, the parties hereto have executed this Assignment Agreement
by their duly authorized officers as of the date first above written.

ASSIGNOR:

[_____________________________________]

By:

Name: ___________________________________

Title:

ASSIGNEE:

[_____________________________________]

By:

Name: ___________________________________

Title:





B-3










SCHEDULE 1

to Assignment Agreement

1.

Description and Date of Credit Agreement:

2.

Date of Assignment Agreement:
                                                                                 ,
200__

3.

Amounts (As of Date of Item 2 above):

a.

Aggregate Commitment

under Credit Agreement

b.

Assignee’s Percentage

of the Aggregate Commitment

purchased under this

Assignment Agreement**

                               %

4.

Amount of Assignee’s

Commitment Purchased under this

Assignment Agreement:

$

5.

Proposed Effective Date:

Accepted and Agreed:

KEYBANK NATIONAL ASSOCIATION

[NAME OF ASSIGNEE]

By:

By:

Title:

Title:

**  Percentage taken to 10 decimal places.





B-4










Attachment to SCHEDULE 1 to ASSIGNMENT AGREEMENT

Attach Assignor’s Administrative Information Sheet, which must

include notice address for the Assignor and the Assignee




[to be provided by KeyBank]





B-5










EXHIBIT “I”

to Assignment Agreement

NOTICE OF ASSIGNMENT

________________, ____

To:

KeyBank National Association







Attention:

Borrower:

Inland Western Retail Real Estate Trust, Inc.

2901 Butterfield Road

Oak Brook, Illinois  60523

Attention:  Steven P. Grimes

From:

[NAME OF ASSIGNOR] (the “Assignor”)

[NAME OF ASSIGNEE] (the “Assignee”)

1.

We refer to that Credit Agreement dated as of October 15, 2007 as amended by the
Comprehensive Amendment to Credit Agreement (the “Credit Agreement”) described
in Item 1 of Schedule 1 attached hereto (“Schedule 1”).  Capitalized terms used
herein and not otherwise defined herein shall have the meanings attributed to
them in the Credit Agreement.

2.

This Notice of Assignment (this “Notice”) is given and delivered to the Agent
pursuant to Section 12.3.2 of the Credit Agreement.

3.

The Assignor and the Assignee have entered into an Assignment Agreement, dated
as of  ,  (the “Assignment”), pursuant to which, among other things, the
Assignor has sold, assigned, delegated and transferred to the Assignee, and the
Assignee has purchased, accepted and assumed from the Assignor the percentage
interest specified in Item 3 of Schedule 1 of all outstandings, rights and
obligations under the Credit Agreement.  The Effective Date of the Assignment
shall be the later of the date specified in Item 5 of Schedule 1 or two (2)
Business Days (or such shorter period as agreed to by the Agent) after this
Notice of Assignment and any fee required by Section 12.3.2 of the Credit
Agreement have been delivered to the Agent, provided that the Effective Date
shall not occur if any condition precedent agreed to by the Assignor and the
Assignee has not been satisfied.

4.

The Assignor and the Assignee hereby give to the Agent notice of the assignment
and delegation referred to herein.  The Assignor will confer with the Agent
before the date specified in Item 5 of Schedule 1 to determine if the Assignment
Agreement will become effective on such date pursuant to Section 3 hereof, and
will confer with the Agent to determine the Effective Date pursuant to Section 3
hereof if it occurs thereafter.  The Assignor shall notify the Agent if the
Assignment Agreement does not become effective on any proposed Effective Date as
a result of the failure to satisfy the conditions precedent agreed to by the
Assignor and the Assignee.  At the request of the Agent, the Assignor will give
the Agent written confirmation of the satisfaction of the conditions precedent.

5.

If Notes are outstanding on the Effective Date, the Assignor and the Assignee
request and direct that the Agent prepare and cause the Borrowers to execute and
deliver new Notes or, as appropriate, replacements notes, to the Assignor and
the Assignee.  The Assignor and, if





B-6










applicable, the Assignee each agree to deliver to the Agent the original Note
received by it from the Borrowers upon its receipt of a new Note in the
appropriate amount.

6.

The Assignee advises the Agent that notice and payment instructions are set
forth in the attachment to Schedule 1.

7.

The Assignee hereby represents and warrants that none of the funds, monies,
assets or other consideration being used to make the purchase pursuant to the
Assignment are “plan assets” as defined under ERISA and that its rights,
benefits, and interests in and under the Loan Documents will not be “plan
assets” under ERISA.

8.

The Assignee authorizes the Agent to act as its agent under the Loan Documents
in accordance with the terms thereof.  The Assignee acknowledges that the Agent
has no duty to supply information with respect to the Borrowers or the Loan
Documents to the Assignee until the Assignee becomes a party to the Credit
Agreement.*

*May be eliminated if Assignee is a party to the Credit Agreement prior to the
Effective Date.

NAME OF ASSIGNOR

NAME OF ASSIGNEE

By:

By:

Title:

Title:

ACKNOWLEDGED AND, IF REQUIRED BY THE CREDIT AGREEMENT, CONSENTED TO BY KEYBANK,
NATIONAL ASSOCIATION, AS AGENT

By:

Title:

[Attach photocopy of Schedule 1 to Assignment]





B-7










EXHIBIT C

ENVIRONMENTAL INVESTIGATION SPECIFICATIONS AND PROCEDURES

Phase I Environmental Site Assessments to be prepared in accordance with the
ASTM Standard Practice for Environmental Site Assessments:  Phase I
Environmental Site Assessment Process (ASTM Designation E1527-94), a summary of
which follows:

This ASTM practice is generally considered the industry standard for conducting
a Phase I Environmental Site Assessment (ESA).  The purpose of this standard is
to “define good commercial and customary practice in the Untied States of
America for conducting an ESA of a parcel of commercial real estate with respect
to the range of contaminants within the scope of the Comprehensive Environmental
Response, Compensation and Liability Act (CERCLA) and petroleum products.”  The
ASTM Phase I ESA is intended to permit a user to satisfy one of the requirements
to qualify for the innocent landowner defense to CERCLA liability; that is, the
practice that constitutes “all appropriate inquiry into the previous ownership
and uses of the property consistent with good commercial or customary practices”
as defined in 42 USC 9601(35)(B).

The goal of the ASTM Phase I ESA is to identify “recognized environmental
conditions.”  Recognized environmental conditions means the presence or likely
presence of any hazardous substances or petroleum products on a property under
conditions that indicate an existing release, a past release, or a material
threat of a release of any hazardous substances or petroleum products into
structures on the property or into the ground, groundwater, or surface water of
the property.  The term includes hazardous substances or petroleum products even
under conditions in compliance with laws.  The term is not intended to include
de minimus conditions that generally would not be the subject of an enforcement
action if brought to the attention of appropriate governmental agencies.

The ASTM standard indicates that a Phase I ESA should consist of four main
components:  1) Records Review; 2) Site Reconnaissance; 3) Interviews; and 4)
Report.  The purpose of the records review is to obtain and review records that
will help identify recognized environmental conditions in connection with the
property.  The site reconnaissance involves physical observation of the
property’s exterior and interior, as well as an observation of adjoining
properties.  Interviews with previous and current owners and occupants, and
local government officials provides insight into the presence or absence of
recognized environmental conditions in connection with the property.  The final
component of the ESA, the report, contains the findings of the ESA and
conclusions regarding the presence or absence of recognized environmental
conditions in connection with the property.  It includes documentation to
support the analysis, opinions, and conclusions found in the report.

While the use of this practice is intended to constitute appropriate inquiry for
purposes of CERCLA’s innocent landowner defense, it is not intended that its use
be limited to that purpose.  The ASTM standard is intended to be an approach to
conducting an inquiry designed to identify recognized environmental conditions
in connection with a property, and environmental site assessments.





C-1










EXHIBIT D

FORM OF OPINION OF BORROWER’S COUNSEL




April __, 2009




KeyBank National Association,

as Administrative Agent for the Lenders

127 Public Square, 8th Floor

Cleveland, Ohio 44114




Re:

Credit Agreement dated as of October 15, 2007, as amended by a Comprehensive
Amendment to Credit Agreement dated as of April __, 2009 (the “Credit
Agreement”), by and among Inland Western Retail Real Estate Trust, Inc., a
corporation organized under the laws of the State of Maryland (the Borrower”),
KeyBank National Association, a national banking association, and the several
banks, financial institutions and other entities from time to time parties to
the Credit Agreement (collectively, the “Lenders”) and KeyBank National
Association, not individually, but as “Administrative Agent”




Ladies and Gentlemen:




We have acted as special counsel to the Borrower in connection with the Credit
Agreement.  Capitalized terms used but not otherwise defined herein shall have
the respective meanings assigned thereto in the Credit Agreement.

We have reviewed the Credit Agreement, the Subsidiary Guaranty, the Collateral
Assignment, the Account Pledge Agreement and the Notes (collectively, the “Loan
Documents”).

For purposes hereof, we have made certain assumptions hereinafter described
without independent verification.  We have also assumed, without independent
verification, that there are no facts inconsistent with the assumptions
hereinafter set forth.  We know of no facts inconsistent with such assumptions,
but we have not conducted an independent investigation or verification.

The opinion set forth herein is qualified as stated herein and is qualified
further by the following:

A.

This opinion is based upon existing laws, ordinances and regulations in effect
as of the date hereof and as they presently apply.

B.

In rendering the opinion set forth below, we have relied as to matters of fact,
upon (i) certificates or statements of public officials (including Certificates
of Good Standing and Existence in Illinois and Maryland for Borrower dated April
______, 2009 and April __, 2009 respectively, the validity of which we assume
remains unchanged as of the date hereof) and of officers of the Borrower and
(ii) representations and warranties contained in the Loan Documents.  Further,
we have assumed that (a) each document submitted to us is accurate and complete,
(b) there are no events, facts or circumstances currently and actually known to
the Borrower or the Lenders which have not been disclosed to us to the extent
such events, facts or





D-1










circumstances would render any provision of the Loan Documents invalid or
unenforceable in any material respect, and (c) there are and have been no
agreements or understandings among the Borrower and the Lenders, written or
oral, and there is and has been no usage of trade or course of prior dealing
among such parties that in either case would materially define, supplement,
amend or qualify the terms of the Loan Documents so as to render inaccurate any
opinion expressed herein.  For purposes of rendering the first two opinions
expressed below, we have relied exclusively upon certificates issued by
governmental authorities in the relevant jurisdictions, and such opinions are
not intended to provide any conclusion or assurance beyond that conveyed by such
certificates.

C.

We express no opinion as to the enforceability, under certain circumstances, of
provisions imposing penalties or forfeitures, late payment charges or an
increase in interest rate upon delinquency in payment or the occurrence of a
default.

D.

We express no opinion as to:

(i)

the existence of any Person’s ownership rights in or title to, the existence or
priority of, any lien or with respect to any property;

(ii)

any agreement by the Borrower to waive jury trial or appoint an agent for
acceptance of service of process;

(iii)

any provision of the Loan Documents purporting to waive any objection to the
laying of venue or any claim that an action or proceeding has been brought in an
inconvenient forum; and

(iv)

any provision of the Loan Documents which authorizes or permits any purchaser of
a participation interest from any party to set off or apply any deposit or
property or any indebtedness with respect to any participation interest.

E.

We have assumed that (i) the transactions contemplated by the Loan Documents are
within the Lenders’ corporate powers; (ii) the Lenders and the Borrower have
been in compliance with all applicable laws, rules and regulations governing and
affecting the conduct of their respective businesses to the extent that
non-compliance would have a material adverse effect on the validity or
enforceability of any of the Loan Documents; (iii) the Loan Documents will be
enforced in good faith and in circumstances and in a manner that are
commercially reasonable; (iv) the Lenders are not subject to any statute, rule
or regulation or any impediment that requires them to obtain the authorization,
approval or consent of, or to make any declaration or filing with, any
governmental authority or regulatory body, or all of such authorizations,
approvals or filings have been obtained or made, in connection with (A) the
transactions contemplated by the Loan Documents or (B) the due execution,
delivery, recordation, consummation and undertaking of the performance of the
Loan Documents or (C) the exercise of  any rights and remedies under the Loan
Documents; (v) all filings or actions necessary in connection with or for the
effectiveness of the transactions contemplated by the Loan Documents with any
governmental authority or regulatory body have been or will be made with the
appropriate governmental authority or regulatory body and in accordance the
requirements of all applicable laws, codes, ordinances and regulations
(including without limitation the payment of all fees in connection therewith);
and (vi) all material terms, provisions and conditions relating to





D-2










the transactions contemplated by the Loan Documents are correctly and completely
reflected in the Loan Documents.

F.

The opinion hereafter expressed is qualified to the extent that: (i) the
characterization of, and the enforceability of any rights or remedies in, any
agreement or instrument may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or transfer, equitable
subordination, or similar laws and doctrines affecting the rights of creditors
generally and general equitable principles; (ii) the availability of specific
performance, injunctive relief or any other equitable remedy is subject to the
discretion of a court of competent jurisdiction; and (iii) the provisions of the
Loan Documents that (a) may require indemnification or contribution with respect
to the negligence or wrongful conduct of the indemnified party or its
representatives or agents, (b) purports to confer, waive or consent to the
jurisdiction of any court, or (c) waives any right granted by common or
statutory law, may be unenforceable as against public policy.

G.

Requirements in the Loan Documents specifying that provisions thereof only may
be waived in writing may not be valid, binding or enforceable to the extent that
an oral agreement or an implied agreement by trade practice or course of conduct
has been created modifying any provision of the Loan Documents.

H.

We express no opinion on provisions in the Loan Documents that provide for the
waiver of the statute of limitations, waiver of the right to bring
counterclaims, the appointment of any party as attorney-in-fact, the waiver of
the right to assert lack of consideration, or the waiver of the requirements of
good faith and fair dealing, notice and commercial reasonableness to the extent
such requirements cannot be waived by consent.  We further advise that the
amount of attorneys’ fees are subject to the discretion of the court before
which any proceeding involving the Loan Documents may be brought.

I.

We have not undertaken any independent review of the effect upon the Loan
Documents and the transactions contemplated thereby of any applicable state or
federal environmental, securities or taxation law, code or regulation, and we
render no opinion with respect to any of the foregoing.

J.

We have assumed that: (i) each of the Lenders is duly organized and validly
existing and in good standing under applicable state or federal laws; (ii) the
execution and delivery of the Loan Documents and the undertaking of the
performance by the Lenders of their respective obligations thereunder do not
contravene (a) their organizational documents, including the articles of
association and any amendments thereto, or Bylaws, including all amendments
thereto, or (b) any law or contractual restriction affecting the Lenders or
their respective properties; and (iii) there is no pending action or proceeding
before any court, governmental agency or arbitrator against or directly
involving the Lenders, and there is no threatened action or proceeding affecting
the Lenders or any of the assets of the Lenders before any court, governmental
agency or arbitrator which, in any case, would affect the validity or
enforceability of any of the Loan Documents.

K.  Whenever our opinion, with respect to the existence or absence of facts, is
qualified by the phrase “to our knowledge” or a phrase of similar import, it
indicates that no information has come to the attention of Drew J. Scott, Esq.,
the attorney who has provided substantive legal representation to the Borrower
with respect to the Loan Documents, which would give us current





D-3










actual knowledge that is inconsistent with the existence or absence of facts
qualified by such phrase.  However, except to the extent expressly set forth
herein, we have not undertaken any independent investigation to determine, or
otherwise attempted to verify, the existence or absence of such facts, and no
inference as to our knowledge of the existence or absence of such facts should
be drawn from the fact of our representation of the Borrower or any other
matter.  Only the actual knowledge of the attorney who has worked on this matter
for us as described above shall be imputed or ascribed to us in our capacity as
counsel.

L.

We render no opinion with respect to the validity or enforceability under
Illinois law of any provision of any of the Loan Documents which provides for
the compounding of interest or the payment or accrual of interest on interest.
 Please note that the Illinois Supreme Court has held in Bowman v. Neely, 151
Ill. 37 (1894) and 137 Ill. 443 (1891) and its progeny that compounding of
interest and charging interest on interest are contrary to the public policy of
the State of Illinois.

M.

We have assumed that each of the opinions numbered 1 through 2 below and each of
the assumptions and qualifications expressed in this opinion which relate to
opinions numbered 1 through 3 below apply to the opinion concerning the Advisor
which we express below in our opinion numbered 3.

We have investigated such questions of law as in our judgment are necessary or
appropriate to enable us to render the opinion expressed below. In addition, we
have assumed (i) the genuineness of the signatures of, and the authority of,
persons signing all documents in connection with which this opinion is expressed
other than the Borrower, (ii) the legal capacity of natural persons, and (iii)
that the Loan Documents constitute the legal, valid and binding obligations of
all parties thereto other than the Borrower.

Based upon the foregoing and subject to the assumptions, limitations and
qualifications set forth herein, we are of the following opinion:

1.

The Borrower is a Maryland corporation, duly organized and validly existing and
authorized to transact business under the laws of the State of Maryland and is
qualified to transact business in the State of Illinois.

2.

The execution, delivery and undertaking of performance by the Borrower and the
consummation of the transactions contemplated by the Loan Documents are within
the corporate powers of the Borrower, have been duly authorized by all necessary
corporate action (including any necessary shareholder or stockholder action, if
any) of the Borrower, and do not and will not (a) conflict with or result in a
breach of any of the provisions of the certificate or articles of incorporation
or certificate of existence, as applicable, and bylaws of the Borrower, or
(b) to our knowledge, result in a breach or violation of or constitute a default
under (x) any contractual obligation to which the Borrower is a party or by the
Borrower or its properties are bound or (y) any writ, order, judgment or decree
of any governmental authority or (z) any law, regulation, ruling or order
binding on the Borrower.

3.

The Borrower has duly executed and delivered the Loan Documents to which it is a
named party.  The Loan Documents constitute the legal, valid and binding
obligations of the Borrower, enforceable in accordance with their respective
terms.  The Subsidiary Guaranty





D-4










attached to the Credit Agreement as Exhibit F is in form appropriate to
constitute a legal, valid and binding obligation enforceable in accordance with
its terms.

4.

To our knowledge, no authorization, consent or approval or other action by, and
no notice to or filing with, any governmental authority or other Person is
required to be obtained or made by the Borrower for the due execution, delivery
and performance by the Borrower of the Loan Documents to which it is a named
party, except such as have been duly obtained or made and are in full force and
effect.

5.

Based solely upon a search of our docket and the representations and warranties
of the Borrower contained in the Loan Documents , there are no actions, suits,
or proceedings pending or threatened against the Borrower before any court or
governmental entity or instrumentality which could reasonably be expected to
have a Material Adverse Effect (as defined in the Credit Agreement).



6.



The Loan Documents are governed by the laws of the State of Illinois, and the
Loan, including the interest rate reserved in the Note and all fees and charges
paid or to be paid by or on behalf of Borrower in connection with such Loan
pursuant to the applicable Loan Documents, is not in violation of the usury laws
of the State of Illinois.

[

Add additional opinion regarding creation of  security interest in collateral ]



While we are not members of the Bar of the State of Maryland, we have reviewed
provisions of the Maryland General Corporation Law (the “Maryland Corporation
Law”).  We are members of the Bar of the State of Illinois, and we express no
opinion herein as to any laws, codes, ordinances or regulations or the effects
thereof upon the Loan Documents or the transactions contemplated thereby, other
than the Maryland Corporation Law (as to the organization and existence of the
Borrower under the laws of the State of Maryland), the laws, codes, ordinances
and regulations of the State of Illinois and the federal laws of the United
States of America.  The opinions expressed herein are limited in all respects to
applicable law as existing on the date hereof.  In rendering this opinion, we do
not undertake to advise you of any change in any applicable law or any fact that
may occur after the date hereof.

We call your attention to the fact that, although we represent the Borrower in
connection with the Loan Documents and the transactions contemplated thereby,
our engagement has been limited to specific matters as to which we have been
consulted.  This opinion is limited to the matters stated herein, and we do not
express any opinion, either implicitly or otherwise, on any issue not expressly
addressed herein.  We disavow any obligation to update or supplement this
opinion in response to subsequent changes in the law or future events or
circumstances or to advise you of any changes in our opinion in the event
additional or newly discovered information is brought to our attention.  This
opinion is provided to you as a legal opinion only and not as a guaranty or
warranty of the matters discussed herein or in the documents referred to herein.
 No opinion may be inferred or implied beyond the matters expressly stated
herein, and no portion of this opinion may be quoted or in any other way
published without the prior written consent of the undersigned.  Further, this
opinion may be relied upon only by the addressee hereof.  Without our prior
written consent, this opinion may not be: (a) relied upon by you for any purpose
other than that stated and set forth in this opinion; or (b) relied upon by any
other person or entity for any purpose other than permitted successors, assigns
and participants under the Loan Documents.





D-5










Very truly yours,

SCOTT & KRAUS, LLC





D-6










EXHIBIT E




BORROWING NOTICE




Date:

KeyBank National Association

Real Estate Capital

Attention: Vicky Heineck

800 Superior

Cleveland, OH  44114

Borrowing Notice




Inland Western Retail Real Estate Trust, Inc. hereby requests a Loan Advance
pursuant to Section 2.9 of the Credit Agreement dated as of October 15, 2007, as
amended by the Comprehensive Amendment to Credit Agreement, dated as of April
__, 2009 (as amended or modified from time to time, the “Credit Agreement”),
among Inland Western Retail Real Estate Trust, Inc., the Lenders referenced
therein, and you, as Agent for the Lenders.

An Advance is requested to be made in the amount of $__________, to be made on
_____________.  Such Loan shall be a [LIBOR] [Floating] [Swingline] Rate
Advance.  [The applicable LIBOR Interest Period shall be _____________.]




The proceeds of this Advance will be used either: (check one)


(i) to refinance the Existing Credit Agreement




(ii) for working capital purposes,




(iii) for bridge debt financing purposes,




(iv) for the development or redevelopment of the following Project, including
tenant

  improvements, capital expenditures or leasing commissions related thereto, or




(v)  for the acquisition of the following Project:




Name of Project:

Address of Project:

Description of Project:




For further information see Schedule I and the one page Project summary attached
to this Borrowing Notice.








E-1










The proceeds of the requested Advance shall be directed to the following
account:




Wiring Instructions:

(Bank Name)

(ABA No.)

(Beneficiary)

(Account No. to Credit)

(Notification Requirement)




In support of this request, Inland Western Retail Real Estate Trust, Inc. hereby
represents and warrants to the Agent and the Lenders that all requirements of
Section 4.2 of the Credit Agreement in connection with such Advance have been
satisfied at the time such proceeds are disbursed.




Date:_________________________________




For Borrower:  Inland Western Retail Real Estate Trust, Inc.




By:  

_________________________________

Name:

_________________________________

Its:

_________________________________





E-2










Inland Western Retail Real Estate Trust, Inc.

Acquisition Property / Schedule 1 to Borrowing Notice




Acquisition Date

Property Name

Location

Property Type

Acquisition Cost

% Owned

100% of Acquisition Cost

Secured Indebtedness, If Any

Ground Lease?

Stabilized?

Occupancy

12-month NOI

 

 

 

 

 

 

 

 

 

 

 

 








E-3










EXHIBIT F

SUBSIDIARY GUARANTY




This Guaranty is made as of April __, 2009 by the parties identified in the
signature pages thereto, and any Joinder to Guaranty hereafter delivered
(collectively, the “Subsidiary Guarantors”), to and for the benefit of KeyBank
National Association, individually (“KeyBank”) and as administrative agent
(“Administrative Agent”) for itself and the lenders under the Credit Agreement
(as defined below) and their respective successors and assigns (collectively,
the “Lenders”).

RECITALS

A.

Inland Western Retail Real Estate Trust, Inc., a corporation organized under the
laws of the State of Maryland (“Borrower”), and Subsidiary Guarantors have
requested that the Lenders make a revolving credit facility available to
Borrower in an aggregate principal amount of $200,000,000 (the “Facility”).

B.

The Lenders have agreed to make available the Facility to Borrower pursuant to
the terms and conditions set forth in a Credit Agreement dated October 15, 2007
as amended by a Comprehensive Amendment to Credit Agreement of even date
herewith among Borrower, KeyBank, individually, and as Administrative Agent, and
the Lenders named therein (as amended, modified or restated from time to time,
the “Credit Agreement”).  All capitalized terms used herein and not otherwise
defined shall have the meanings ascribed to such terms in the Credit Agreement.

C.

Borrower has executed and delivered or will execute and deliver to the Lenders
promissory notes in the principal amount of each Lender’s Commitment and
promissory notes in the principal amount, if any, of each Lender’s Loan as
evidence of Borrower’s indebtedness to each such Lender with respect to the
Facility (the promissory notes described above, together with any amendments or
allonges thereto, or restatements, replacements or renewals thereof, and/or new
promissory notes to new Lenders under the Credit Agreement, are collectively
referred to herein as the “Notes”).

D.

Subsidiary Guarantors are subsidiaries of Borrower.  Subsidiary Guarantors
acknowledge that the extension of credit by the Administrative Agent and the
Lenders to Borrower pursuant to the Credit Agreement will benefit Subsidiary
Guarantors by making funds available to Subsidiary Guarantors through Borrower
and by enhancing the financial strength of the consolidated group of which
Subsidiary Guarantors and Borrower are members.  The execution and delivery of
this Guaranty by Subsidiary Guarantors are conditions precedent to the
performance by the Lenders of their obligations under the Credit Agreement.

AGREEMENTS

NOW, THEREFORE, Subsidiary Guarantors, in consideration of the matters described
in the foregoing Recitals, which Recitals are incorporated herein and made a
part hereof, and for other good and valuable consideration, hereby agree as
follows:

1.

Subsidiary Guarantors absolutely, unconditionally, and irrevocably guaranty to
each of the Lenders:

(a)

the full and prompt payment of the principal of and interest on the Notes when
due, whether at stated maturity, upon acceleration or otherwise, and at all
times





F-1










thereafter, and the prompt payment of all sums which may now be or may hereafter
become due and owing under the Notes, the Credit Agreement, and the other Loan
Documents;

(b)

the payment of all Enforcement Costs (as hereinafter defined in Paragraph 7
hereof); and

(c)

the full, complete, and punctual observance, performance, and satisfaction of
all of the obligations, duties, covenants, and agreements of Borrower under the
Credit Agreement and the Loan Documents.

All amounts due, debts, liabilities, and payment obligations described in
subparagraphs (a) and (b) of this Paragraph 1 are referred to herein as the
“Facility Indebtedness.”  All obligations described in subparagraph (c) of this
Paragraph 1 are referred to herein as the “Obligations.”  Subsidiary Guarantors
and Lenders agree that Subsidiary Guarantors’ obligations hereunder shall not
exceed the greater of:  (i) the aggregate amount of all monies received,
directly or indirectly, by Subsidiary Guarantors from Borrower after the date
hereof (whether by loan, capital infusion or other means), or (ii) the maximum
amount of the Facility Indebtedness not subject to avoidance under Title 11 of
the United States Code, as same may be amended from time to time, or any
applicable state law (the “Bankruptcy Code”).  To that end, to the extent such
obligations would otherwise be subject to avoidance under the Bankruptcy Code if
Subsidiary Guarantors are not deemed to have received valuable consideration,
fair value or reasonably equivalent value for its obligations hereunder, each
Subsidiary Guarantor’s obligations hereunder shall be reduced to that amount
which, after giving effect thereto, would not render such Subsidiary Guarantor
insolvent, or leave such Subsidiary Guarantor with an unreasonably small capital
to conduct its business, or cause such Subsidiary Guarantor to have incurred
debts (or intended to have incurred debts) beyond its ability to pay such debts
as they mature, as such terms are determined, and at the time such obligations
are deemed to have been incurred, under the Bankruptcy Code.  In the event a
Subsidiary Guarantor shall make any payment or payments under this Guaranty each
other Subsidiary Guarantor of the Facility Indebtedness shall contribute to such
Subsidiary Guarantor an amount equal to such non-paying Subsidiary Guarantor’s
pro rata share (based on their respective maximum liabilities hereunder) of such
payment or payments made by such Subsidiary Guarantor, provided that such
contribution right shall be subordinate and junior in right of payment in full
of all the Facility Indebtedness to Lenders.

2.

In the event of any default by Borrower in making payment of the Facility
Indebtedness, or in performance of the Obligations, as aforesaid, in each case
beyond the expiration of any applicable grace period, Subsidiary Guarantors
agree, on demand by the Administrative Agent or the holder of a Note, to pay all
the Facility Indebtedness and to perform all the Obligations as are then or
thereafter become due and owing or are to be performed under the terms of the
Notes, the Credit Agreement, and the other Loan Documents.

3.

Subsidiary Guarantors do hereby waive (i) notice of acceptance of this Guaranty
by the Administrative Agent and the Lenders and any and all notices and demands
of every kind which may be required to be given by any statute, rule or law,
(ii) any defense, right of set-off or other claim which Subsidiary Guarantors
may have against Borrower or which Subsidiary Guarantors or Borrower may have
against the Administrative Agent or the Lenders or the holder of a Note,
(iii) presentment for payment, demand for payment (other than as provided for in
Paragraph 2 above), notice of nonpayment (other than as provided for in
Paragraph 2 above) or dishonor, protest and notice of protest, diligence in
collection and any and all formalities which otherwise might be legally required
to charge Subsidiary Guarantors with liability, (iv) any failure by the
Administrative Agent and the Lenders to inform Subsidiary Guarantors of any
facts the Administrative Agent and





F-2










the Lenders may now or hereafter know about Borrower, the Facility, or the
transactions contemplated by the Credit Agreement, it being understood and
agreed that the Administrative Agent and the Lenders have no duty so to inform
and that Subsidiary Guarantors are fully responsible for being and remaining
informed by Borrower of all circumstances bearing on the existence or creation,
or the risk of nonpayment of the Facility Indebtedness or the risk of
nonperformance of the Obligations, and (v) any and all right to cause a
marshalling of assets of Borrower or any other action by any court or
governmental body with respect thereto, or to cause the Administrative Agent and
the Lenders to proceed against any other security given to a Lender in
connection with the Facility Indebtedness or the Obligations.  Credit may be
granted or continued from time to time by the Lenders to Borrower without notice
to or authorization from Subsidiary Guarantors, regardless of the financial or
other condition of Borrower at the time of any such grant or continuation.  The
Administrative Agent and the Lenders shall have no obligation to disclose or
discuss with Subsidiary Guarantors the Lenders’ assessment of the financial
condition of Borrower.  Subsidiary Guarantors acknowledge that no
representations of any kind whatsoever have been made by the Administrative
Agent and the Lenders to Subsidiary Guarantors.  No modification or waiver of
any of the provisions of this Guaranty shall be binding upon the Administrative
Agent and the Lenders except as expressly set forth in a writing duly signed and
delivered on behalf of the Administrative Agent and the Lenders.  Subsidiary
Guarantors further agree that any exculpatory language contained in the Credit
Agreement, the Notes, and the other Loan Documents shall in no event apply to
this Guaranty, and will not prevent the Administrative Agent and the Lenders
from proceeding against Subsidiary Guarantors to enforce this Guaranty.

4.

Subsidiary Guarantors further agree that Subsidiary Guarantors’ liability as
guarantor shall in no way be impaired by any renewals or extensions which may be
made from time to time, with or without the knowledge or consent of Subsidiary
Guarantors of the time for payment of interest or principal under a Note or by
any forbearance or delay in collecting interest or principal under a Note, or by
any waiver by the Administrative Agent and the Lenders under the Credit
Agreement, or any other Loan Documents, or by the Administrative Agent or the
Lenders’ failure or election not to pursue any other remedies they may have
against Borrower, or by any change or modification in a Note, the Credit
Agreement, or any other Loan Documents, or by the acceptance by the
Administrative Agent or the Lenders of any security or any increase,
substitution or change therein, or by the release by the Administrative Agent
and the Lenders of any security or any withdrawal thereof or decrease therein,
or by the application of payments received from any source to the payment of any
obligation other than the Facility Indebtedness, even though a Lender might
lawfully have elected to apply such payments to any part or all of the Facility
Indebtedness, it being the intent hereof that Subsidiary Guarantors shall remain
liable as principal for payment of the Facility Indebtedness and performance of
the Obligations until all indebtedness has been paid in full and the other
terms, covenants and conditions of the Credit Agreement, and other Loan
Documents and this Guaranty have been performed, notwithstanding any act or
thing which might otherwise operate as a legal or equitable discharge of a
surety.  Subsidiary Guarantors further understand and agree that the
Administrative Agent and the Lenders may at any time enter into agreements with
Borrower to amend and modify a Note, the Credit Agreement or any of the other
Loan Documents, or any other documents related thereto, and may waive or release
any provision or provisions of a Note, the Credit Agreement, or any other Loan
Document and, with reference to such instruments, may make and enter into any
such agreement or agreements as the Administrative Agent, the Lenders and
Borrower may deem proper and desirable, without in any manner impairing this
Guaranty or any of the Administrative Agent and the Lenders’ rights hereunder or
any of Subsidiary Guarantors’ obligations hereunder. Each of the Subsidiary
Guarantors agrees not to assert any claim any claim against the Administrative
Agent or any Lender, any of their respective Affiliates, or any of their or
their respective Affiliates, officers, directors, employees, attorneys and
agents, on any theory of





F-3










liability, for special, indirect, consequential or punitive damages arising out
of or otherwise relating to any facility hereunder, the actual or proposed use
of the Loans or any Letter of Credit, the Loan Documents or the transactions
contemplated thereby.

5.

This is an absolute, unconditional, complete, present and continuing guaranty of
payment and performance and not of collection.  Subsidiary Guarantors agree that
its obligations hereunder shall be joint and several with any and all other
guarantees given in connection with the Facility from time to time.  Subsidiary
Guarantors agree that this Guaranty may be enforced by the Administrative Agent
and the Lenders without the necessity at any time of resorting to or exhausting
any security or collateral, if any, given in connection herewith or with a Note,
the Credit Agreement, or any of the other Loan Documents or by or resorting to
any other guaranties, and Subsidiary Guarantors hereby waive the right to
require the Administrative Agent and the Lenders to join Borrower in any action
brought hereunder or to commence any action against or obtain any judgment
against Borrower or to pursue any other remedy or enforce any other right.
 Subsidiary Guarantors further agree that nothing contained herein or otherwise
shall prevent the Administrative Agent and the Lenders from pursuing
concurrently or successively all rights and remedies available to them at law
and/or in equity or under a Note, the Credit Agreement or any other Loan
Documents, and the exercise of any of their rights or the completion of any of
their remedies shall not constitute a discharge of any of Subsidiary Guarantors’
obligations hereunder, it being the purpose and intent of Subsidiary Guarantors
that the obligations of such Subsidiary Guarantors hereunder shall be primary,
absolute, independent and unconditional under any and all circumstances
whatsoever.  Neither Subsidiary Guarantors’ obligations under this Guaranty nor
any remedy for the enforcement thereof shall be impaired, modified, changed or
released in any manner whatsoever by any impairment, modification, change,
release or limitation of the liability of Borrower under a Note, the Credit
Agreement or any other Loan Document or by reason of Borrower’s bankruptcy or by
reason of any creditor or bankruptcy proceeding instituted by or against
Borrower.  This Guaranty shall continue to be effective and be deemed to have
continued in existence or be reinstated (as the case may be) if at any time
payment of all or any part of any sum payable pursuant to a Note, the Credit
Agreement or any other Loan Document is rescinded or otherwise required to be
returned by the payee upon the insolvency, bankruptcy, or reorganization of the
payor, all as though such payment to such Lender had not been made, regardless
of whether such Lender contested the order requiring the return of such payment.
 The obligations of Subsidiary Guarantors pursuant to the preceding sentence
shall survive any termination, cancellation, or release of this Guaranty.

6.

This Guaranty shall be assignable by a Lender to any assignee of all or a
portion of such Lender’s rights under the Loan Documents.

7.

If:  (i) this Guaranty, a Note, or any of the Loan Documents are placed in the
hands of an attorney for collection or is collected through any legal
proceeding; (ii) an attorney is retained to represent the Administrative Agent
or any Lender in any bankruptcy, reorganization, receivership, or other
proceedings affecting creditors’ rights and involving a claim under this
Guaranty, a Note, the Credit Agreement, or any Loan Document; (iii) an attorney
is retained to enforce any of the other Loan Documents or to provide advice or
other representation with respect to the Loan Documents in connection with an
enforcement action or potential enforcement action; or (iv) an attorney is
retained to represent the Administrative Agent or any Lender in any other legal
proceedings whatsoever in connection with this Guaranty, a Note, the Credit
Agreement, any of the Loan Documents, or any property subject thereto (other
than any action or proceeding brought by any Lender or participant against the
Administrative Agent alleging a breach by the Administrative Agent of its duties
under the Loan Documents), then Subsidiary Guarantors shall pay to the
Administrative Agent or such Lender upon demand all reasonable attorney’s fees,
costs and expenses, including, without limitation,





F-4










court costs, filing fees and all other costs and expenses incurred in connection
therewith (all of which are referred to herein as “Enforcement Costs”), in
addition to all other amounts due hereunder.

8.

The parties hereto intend that each provision in this Guaranty comports with all
applicable local, state and federal laws and judicial decisions.  However, if
any provision or provisions, or if any portion of any provision or provisions,
in this Guaranty is found by a court of law to be in violation of any applicable
local, state or federal ordinance, statute, law, administrative or judicial
decision, or public policy, and if such court should declare such portion,
provision or provisions of this Guaranty to be illegal, invalid, unlawful, void
or unenforceable as written, then it is the intent of all parties hereto that
such portion, provision or provisions shall be given force to the fullest
possible extent that they are legal, valid and enforceable, that the remainder
of this Guaranty shall be construed as if such illegal, invalid, unlawful, void
or unenforceable portion, provision or provisions were not contained therein,
and that the rights, obligations and interest of the Administrative Agent and
the Lender or the holder of a Note under the remainder of this Guaranty shall
continue in full force and effect.

9.

Any indebtedness of Borrower to Subsidiary Guarantors now or hereafter existing
is hereby subordinated to the Facility Indebtedness.  Subsidiary Guarantors will
not seek, accept, or retain for Subsidiary Guarantors’ own account, any payment
from Borrower on account of such subordinated debt at any time when a Default or
Event of Default exists under the Credit Agreement or the Loan Documents, and
any such payments to Subsidiary Guarantors made while any Default or Event of
Default then exists under the Credit Agreement or the Loan Documents on account
of such subordinated debt shall be collected and received by Subsidiary
Guarantors in trust for the Lenders and shall be paid over to the Administrative
Agent on behalf of the Lenders on account of the Facility Indebtedness without
impairing or releasing the obligations of Subsidiary Guarantors hereunder.

10.

Subsidiary Guarantors hereby subordinate to the Facility Indebtedness any and
all claims and rights, including, without limitation, subrogation rights,
contribution rights, reimbursement rights and set-off rights, which Subsidiary
Guarantors may have against Borrower arising from a payment made by Subsidiary
Guarantors under this Guaranty and agree that, until the entire Facility
Indebtedness is paid in full, not to assert or take advantage of any subrogation
rights of Subsidiary Guarantors or the Lenders or any right of Subsidiary
Guarantors or the Lenders to proceed against (i) Borrower for reimbursement, or
(ii) any other guarantor or any collateral security or guaranty or right of
offset held by the Lenders for the payment of the Facility Indebtedness and
performance of the Obligations, nor shall Subsidiary Guarantors seek or be
entitled to seek any contribution or reimbursement from Borrower or any other
guarantor in respect of payments made by Subsidiary Guarantors hereunder.  It is
expressly understood that the agreements of Subsidiary Guarantors set forth
above constitute additional and cumulative benefits given to the Lenders for
their security and as an inducement for their extension of credit to Borrower.

11.

Any amounts received by a Lender from any source on account of any indebtedness
may be applied by such Lender toward the payment of such indebtedness, and in
such order of application, as a Lender may from time to time elect.

12.

Subsidiary Guarantors hereby submit to personal jurisdiction in the State of
Illinois for the enforcement of this Guaranty and waive any and all personal
rights to object to such jurisdiction for the purposes of litigation to enforce
this Guaranty.  Subsidiary Guarantors hereby consent to the jurisdiction of
either the Circuit Court of Cook County, Illinois, or the United States District
Court for the Northern District of Illinois, in any action, suit, or proceeding
which the





F-5










Administrative Agent or a Lender may at any time wish to file in connection with
this Guaranty or any related matter.  Subsidiary Guarantors hereby agree that an
action, suit, or proceeding to enforce this Guaranty may be brought in any state
or federal court in the State of Illinois and hereby waives any objection which
Subsidiary Guarantors may have to the laying of the venue of any such action,
suit, or proceeding in any such court; provided, however, that the provisions of
this Paragraph shall not be deemed to preclude the Administrative Agent or a
Lender from filing any such action, suit, or proceeding in any other appropriate
forum.

13.

All notices and other communications provided to any party hereto under this
Agreement or any other Loan Document shall be in writing or by telex or by
facsimile and addressed or delivered to such party at its address set forth
below or at such other address as may be designated by such party in a notice to
the other parties.  Any notice, if mailed and properly addressed with postage
prepaid, shall be deemed given when received; any notice, if transmitted by
facsimile, shall be deemed given when transmitted.  Notice may be given as
follows:

To Subsidiary Guarantors:




c/o Inland Western Retail Real Estate Trust, Inc.

2901 Butterfield Road

Oak Brook, Illinois  60523

Attention:

Steven P. Grimes

Telephone:

630-218-8000

Facsimile:

630-368-2308




With a copy to:




Inland Western Retail Real Estate Trust, Inc.

2901 Butterfield Road

Oak Brook, Illinois  60523

Attention:

Dennis Holland

Telephone:

630-368-2861

Facsimile:

630-586-6446




To KeyBank as Administrative Agent and as a Lender:




KeyBank National Association

127 Public Square

Cleveland, Ohio  44114

Attention:

Kevin P. Murray

Phone:

216-689-4660

Facsimile:

216-689-3566




With a copy to:




Sonnenschein Nath & Rosenthal LLP

8000 Sears Tower

Chicago, Illinois  60606

Attention:

Patrick G. Moran, Esq.

Telephone:

(312) 876-8132

Facsimile:

(312) 876-7934





F-6













If to any other Lender, to its address set forth in the Credit Agreement.




14.

This Guaranty shall be binding upon the heirs, executors, legal and personal
representatives, successors and assigns of Subsidiary Guarantors and shall inure
to the benefit of the Administrative Agent and the Lenders’ successors and
assigns.  

15.

This Guaranty shall be construed and enforced under the internal laws of the
State of Illinois.

16.

SUBSIDIARY GUARANTORS, THE ADMINISTRATIVE AGENT AND THE LENDERS, BY THEIR
ACCEPTANCE HEREOF, EACH HEREBY WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION
OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHT UNDER THIS GUARANTY OR ANY OTHER
LOAN DOCUMENT OR RELATING THERETO OR ARISING FROM THE LENDING RELATIONSHIP WHICH
IS THE SUBJECT OF THIS GUARANTY AND AGREE THAT ANY SUCH ACTION OR PROCEEDING
SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.

17.

From time to time, additional parties may execute a joinder substantially in the
form of Exhibit A hereto, and thereby become a party to this Guaranty.  From and
after delivery of such joinder, the Subsidiary delivering such joinder shall be
a Subsidiary Guarantor, and be bound by all of the terms and provisions of this
Guaranty.  From time to time certain Subsidiary Guarantors shall automatically
be released from their obligations under this Guaranty upon satisfaction of the
conditions to such release established pursuant to Section 6.27 of the Credit
Agreement.





F-7










IN WITNESS WHEREOF, Subsidiary Guarantors have delivered this Guaranty in the
State of Illinois as of the date first written above.







Inland Western New Britain Main, L.L.C.,

a Delaware limited liability company




By:

Inland Western Retail Real Estate Trust, Inc.

a Maryland corporation, its sole member







By:

Its:




FEIN:  20-0516778










Inland Western Blytheville, L.L.C.,

a Delaware limited liability company




By:

Inland Western Retail Real Estate Trust, Inc.,

a Maryland corporation, its sole member







By:

Its:




FEIN:  20-1198854




Inland Western Austin Southpark Meadows II Limited Partnership, an Illinois
limited partnership




By:

Inland Western Austin Southpark Meadows II GP,   L.L.C., a Delaware limited
liability company, its   general partner




By:

Inland Western Retail Real Estate Trust, Inc.,

a Maryland corporation, its sole member







By:

Its:




FEIN:  20-8574543














F-8










Inland Western Hartford New Park Member II, L.L.C., a Delaware limited liability
company




By:

Inland Western Retail Real Estate Trust, Inc.,

a Maryland corporation, its sole member







By:

Its:







FEIN:  20-3144319




Inland Western Phillipsburg Greenwich Member II, L.L.C., a Delaware limited
liability company




By:

Inland Western Retail Real Estate Trust, Inc.,

a Maryland corporation, its sole member







By:

Its:







FEIN:  20-2729764




Inland Western Oswego Gerry Centennial, L.L.C., a Delaware limited liability
company




By:

Inland Western Retail Real Estate Trust, Inc.,

a Maryland corporation, its sole member







By:

Its:




FEIN:  20-2934910




Inland Western Town and Country, L.L.C., a Delaware limited liability company




By:

Inland Western Retail Real Estate Trust, Inc.,

a Maryland corporation, its sole member







By:

Its:




FEIN:  20-1431000








F-9










IWR Protective Corporation, a Delaware corporation







By:

__________________

Its:




FEIN:





F-10










EXHIBIT A TO SUBSIDIARY GUARANTY




FORM OF JOINDER TO GUARANTY

THIS JOINDER is executed as of ___________, 200__ by the undersigned, each of
which hereby agrees as follows:

1.

All capitalized terms used herein and not defined in this Joinder shall have the
meanings provided in that certain Subsidiary Guaranty (the “Guaranty”) dated as
of April __, 2009 executed for the benefit of KeyBank National Association, as
agent for itself and certain other lenders, with respect to a loan from the
Lenders to Inland Western Retail Real Estate Trust, Inc. (“Borrower”).

2.

As required by the Credit Agreement described in the Guaranty, each of the
undersigned is executing this Joinder to become a party to the Guaranty.

3.

Each and every term, condition, representation, warranty, and other provision of
the Guaranty, by this reference, is incorporated herein as if set forth herein
in full and the undersigned agrees to fully and timely perform each and every
obligation of a Subsidiary Guarantor under such Guaranty.




[INSERT SUBSIDIARY GUARANTOR SIGNATURE BLOCKS AND FEIN NUMBER]







FEIN NO. ______________________

By:




By:

Its:








F-11










EXHIBIT G-1

FORM OF COLLATERAL ASSIGNMENT OF INTERESTS

COLLATERAL ASSIGNMENT OF INTERESTS

THIS COLLATERAL ASSIGNMENT OF INTERESTS (this “Assignment”), made this ___ day
of March, 2009, by INLAND WESTERN RETAIL REAL ESTATE TRUST, INC. a corporation
organized under the laws of the State of Maryland (“Assignor”) to KEYBANK
NATIONAL ASSOCIATION, a national banking association (“KeyBank”), as Agent for
itself and other Lenders from time to time party to the “Credit Agreement” (as
hereinafter defined) (KeyBank, in its capacity as Agent, hereinafter referred to
as “Agent”).

W I T N E S S E T H:

WHEREAS, Assignor is the direct or indirect and beneficial owner of all or a
percentage of the membership interests of each of the limited liability
companies, or of the partnership interests of each of the limited partnerships,
set forth on Exhibit “A” attached hereto and made a part hereof (collectively,
the “Companies”);

WHEREAS, the Companies are presently governed by the certificates of formation
and the operating agreements, or the certificates of partnership and limited
partnership agreements described on Exhibit “A” attached hereto opposite the
name of the respective Company (collectively, the “Organizational Agreements”);

WHEREAS, Assignor, KeyBank, individually and as agent, and the “Lenders”
identified therein entered into that certain Credit Agreement dated October 15,
2007, as amended by that certain Comprehensive Amendment to Credit Agreement of
even date herewith (as the same may be varied, extended, supplemented,
consolidated, amended, replaced, increased, renewed, modified or amended, the
“Credit Agreement”);

WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to provide a
secured revolving credit facility to Assignor in the aggregate amount of up to
$200,000,000 (collectively, the “Loans”);

WHEREAS, as a condition to the execution of the Credit Agreement and the making
of the Loans, the Lenders and Agent have required that Assignor execute this
Assignment;

NOW, THEREFORE, for and in consideration of the sum of Ten and No/100 Dollars
($10.00), and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto do hereby covenant and
agree as follows:

1.

Definitions.  Capitalized terms used herein that are not otherwise defined
herein shall have the meaning set forth in the Credit Agreement.

2.

Grant of Security Interest.  As collateral security for the payment and
performance by Assignor of its duties, responsibilities and obligations under
this Agreement and the other Loan Documents (which duties, responsibilities and
obligations of Assignor are hereinafter referred to collectively as the
“Obligations”), Assignor does hereby transfer, assign,





G-1-1










pledge and convey to Agent, and does hereby grant a security interest to Agent
for the ratable benefit of the Lenders, in and to the following:

(a)

All right, title, interest and claims of Assignor now or hereafter acquired as
the direct and beneficial owner of all or such lesser percentage shown on
Exhibit A of all membership interests and partnership interests in the Companies
(the "Pledged Equity Interests") together with any and all voting rights and
privileges attaching to, existing or arising in connection with the Pledged
Equity Interests, any and all other securities, cash, certificates or other
property, option or right in respect of, in addition to or substitution or
exchange for any of the Pledged Equity Interests or any of the foregoing, or
other property at any time and from time to time receivable or otherwise
distributed in respect of or in exchange for the Pledged Equity Interests; and

(b)

Any and all profits, proceeds, income, dividends, distributions, payments upon
dissolution or liquidation of any of the Companies, and any return of capital,
repayment of loans, and payments of any kind or nature whatsoever, now or
hereafter distributable or payable by any of the Companies to Assignor, by
reason of Assignor’s interest in the Companies, or now or hereafter
distributable or payable to Assignor from any other source by reason of Assignor
being a member or partner in any of the Companies, by reason of services
performed by Assignor for or on behalf of any of the Companies, and any and all
proceeds from any transfer, assignment or pledge of any interest of Assignor in,
or claim or right against, any of the Companies (regardless of whether such
transfer, assignment or pledge is permitted under the terms hereof or the other
Loan Documents), and all claims, choses in action or things in action now or
hereafter arising against any of the Companies (collectively, the
"Distributions"); and

(c)

All notes or other documents or instruments now or hereafter evidencing or
securing any such Distributions from any of the Companies; and

(d)

All rights of Assignor to collect and enforce payment of the Distributions
pursuant to the terms of any of the Organizational Agreements or otherwise; and

(e)

All proceeds of any of the foregoing.

All of the foregoing described in this Section 2 are hereinafter referred to
collectively as the “Collateral.”

3.

Obligations Secured.  This Assignment secures the payment and performance by
Assignor of the Obligations.

4.

Collection of Distributions.  

(a)

It is acknowledged and agreed by the parties hereto that Agent shall have sole
and exclusive possession of the Distributions and that this Assignment
constitutes a present, absolute and current assignment of all the Distributions
and is effective upon the execution and delivery hereof.  Payments under or with
respect to the Distributions shall be made as follows:

(i)

Assignor shall have no right to receive payments made under or with respect to
the Distributions, or upon any redemption or conversion of the Collateral, other





G-1-2










than by deposit thereof into the Deposit Account, and all such payments shall be
delivered directly by the Companies to the Deposit Account.

(ii)

If Assignor shall receive any payments made under or with respect to the
Distributions, or upon any redemption or conversion of the Collateral, Assignor
shall hold all such payments in trust for Agent, and will immediately deposit
all such payments directly to the Deposit Account pursuant to the Account Pledge
Agreement for further distribution and application pursuant to the terms
thereof.

(iii)

In furtherance of the foregoing, Assignor does hereby notify and direct each of
the Companies that all payments under or with respect to the Distributions shall
be made directly to the Deposit Account set forth herein.

(b)

Assignor shall cause each of the Companies to promptly distribute all net
proceeds of the sale or other disposition of, or any financing or refinancing
of, any of their respective assets or properties, and any and all other
Distributions distributable or payable by the Companies under the terms of the
applicable Organizational Agreements in accordance with the Credit Agreement.

(c)

Assignor hereby irrevocably designates and appoints Agent its true and lawful
attorney-in-fact, which appointment is coupled with an interest, either in the
name of Agent, or in the name of Assignor, at Assignor’s sole cost and expense,
and regardless of whether or not Agent becomes a member in any of the Companies,
to take any or all of the following actions at such time as a Default or
Unmatured Default has occurred and is continuing:

(i)

to ask, demand, sue for, attach, levy, settle, compromise, collect, recover,
receive and give receipt for any and all Collateral and to take any and all
actions as Agent may deem necessary or desirable in order to realize upon the
Collateral, or any portion thereof, including, without limitation, making any
statements and doing and taking any actions on behalf of Assignor which are
otherwise required of Assignor under the terms of any agreement as conditions
precedent to the payment of the Distributions, and the right and power to
endorse, in the name of Assignor, any checks, notes, drafts and other
instruments received in payment of all or any portion of the Collateral; and

(ii)

to institute one or more actions against any of the Companies or any member
thereof in connection with the collection of the Distributions, to prosecute to
judgment, settle or dismiss any such actions, and to make any compromise or
settlement deemed desirable, in Agent’s sole discretion, with respect to such
Distributions, to extend the time of payment, arrange for payment in
installments or otherwise modify the terms of any of the Organizational
Agreements with respect to the Distributions or release any of the Companies or
any member thereof, from their respective obligations to pay any Distribution,
without incurring responsibility to, or affecting any liability of, Assignor
under any of the Organizational Agreements; it being specifically understood and
agreed, however, that Agent shall not be obligated in any manner whatsoever to
exercise any such power or authority or be in any way responsible for the
collection of or realizing upon the Collateral, or any portion thereof.  The
foregoing appointment is irrevocable and continuing and any such rights, powers
and privileges shall be exclusive in Agent, its successors and assigns until
this Assignment terminates as provided in Section 13, below.





G-1-3










5.

Warranties and Covenants.  Assignor does hereby warrant and represent to, and
covenants and agrees with Agent, as follows:

(a)

This Assignment has been duly executed and delivered by Assignor and constitutes
the valid, legal and binding obligation of Assignor.  

(b)

None of the Pledged Equity Interests is evidenced by any certificate,
instrument, document or other writing other than the Organizational Agreements.

(c)

True, correct and complete copies of each of the Organizational Agreements,
together with all amendments thereto, have been delivered to Agent by Assignor,
each of the Organizational Agreements is in full force and effect and is
enforceable in accordance with its terms, and, so long as this Assignment
remains in effect, Assignor shall not materially modify, amend, cancel, release,
surrender or terminate, or permit the modification, amendment, cancellation,
release, surrender or termination of, any of the Organizational Agreements, or
dissolve, liquidate or permit the expiration of any of the Organizational
Agreements or the termination or cancellation thereof, without in each instance
the prior written consent of Agent, which consent shall not be unreasonably
withheld, conditioned or delayed.

(d)

Assignor is and shall remain the sole lawful, beneficial and record owner of the
Pledged Equity Interests, and the right to receive the Distributions, free and
clear of all liens, restrictions, claims, pledges, encumbrances, charges, claims
of third parties and rights of set-off or recoupment whatsoever (other than
those in favor of Agent hereunder), and Assignor has the full and complete
right, power and authority to grant a security interest in the Collateral in
favor of Agent, in accordance with the terms and provisions of this Assignment.
 Assignor is not and will not become a party to or otherwise be bound by or
subject to any agreement, other than the Loan Documents, that restricts in any
manner the rights of any present or future holder of the Collateral with respect
thereto.  No Person has any option, right of first refusal, right of first offer
or other right to acquire all or any portion of the Collateral.

(e)

This Assignment creates a valid and binding first priority security interest in
the Collateral securing the payment and performance of the Obligations.  Neither
Assignor nor any other Person has performed, nor will Assignor perform or permit
any such other Person to perform, any acts which might prevent Agent from
enforcing the terms and conditions of this Assignment or which would limit Agent
in any such enforcement.

(f)

Assignor consents (to the extent applicable Law does not prohibit Assignor from
pre-consenting) to the admission of Agent or any other purchaser of the Pledged
Equity Interests upon a foreclosure sale as a substitute member of the
applicable Company with all of the rights and privileges of a member under the
applicable Organizational Agreements in the event that Agent exercises its
rights under this Assignment and Agent or such other purchaser succeeds to
ownership of all or any portion of the Pledged Equity Interests.

(g)

Assignor’s correct legal name indicated on the public record of Assignor’s
jurisdiction, mailing address, identity or corporate structure, residence or
chief executive office, jurisdiction of organization, organizational
identification number, and federal tax identification number, are as set forth
on Schedule 1 attached hereto and by this reference made a part hereof.
 Assignor has been using or operating under said name, identity or corporate
structure without change for the time period set forth on Schedule 1 attached
hereto.  In order to perfect the pledge





G-1-4










and security interests granted herein against Assignor, an appropriate UCC
Financing Statement must be filed with the Secretary of State of Maryland and
with the Secretary of State of Delaware.  Assignor covenants and agrees that
Assignor shall not change any of the matters addressed by the first two
sentences of this subsection unless it has given Agent thirty (30) days prior
written notice of any such change and caused to be filed at the request of
Agent, or Agent’s counsel to file, such additional financing statements or other
instruments in such jurisdictions as Agent may deem necessary or advisable in
its sole discretion to prevent any filed financing statement from becoming
misleading or losing its perfected status.

(h)

Assignor agrees to do such further acts and things, and to execute and deliver
such additional conveyances, assignments, agreements, documents, endorsements,
assurances and instruments as Agent may reasonably at any time request in
connection with the administration or enforcement of this Assignment or related
to the Collateral or any part thereof or in order to better assure and confirm
unto Agent its rights, powers and remedies hereunder.  Without limiting the
generality of the foregoing, at any time and from time to time, Assignor shall,
at the request of Agent, make, execute, acknowledge, and deliver or authorize
the execution and delivery of and where appropriate, cause to be recorded and/or
filed and from time to time thereafter to be re-recorded and/or refiled at such
time in such offices and places as shall be deemed desirable by Agent all such
other and further assignments, security agreements, financing statements,
continuation statements, endorsements, assurances, certificates and other
documents as Agent from time to time may require for the better assuring,
conveying, assigning and confirming to Agent the Collateral and the rights
hereby conveyed or assigned or intended now or hereafter to be conveyed or
assigned, and for carrying out the intention or facilitating the performance of
the terms of this Assignment.  Upon any failure of Assignor to do so, Agent may
make, execute, record, file, re-record and/or refile, acknowledge and deliver
any and all such further assignments, security agreements, financing statements,
continuation statements, endorsements, assurances, instruments, certificates and
documents for and in the name of Assignor, and Assignor hereby irrevocably
appoints Agent the agent and attorney-in-fact with full power of substitutions
of Assignor so to do.  This power is coupled with an interest and is
irrevocable.  Without limiting the generality of the foregoing, Assignor will
obtain such waivers of lien, estoppel certificates or subordination agreements
as Agent may reasonably require to insure the priority of its security interest
in the Collateral.  Assignor also shall furnish to Agent such evidence as Agent
reasonably may require from time to time to establish a valid security interest
in and to further protect and perfect its security interest in the Collateral.

(i)

Assignor hereby authorizes Agent, its counsel or its representative, at any time
and from time to time, to file financing statements, amendments and
continuations that describe or relate to the Collateral or any portion thereof
in such jurisdictions as Agent may deem necessary or desirable in order to
perfect the security interests granted by Assignor under this Assignment or any
other Loan Document, and such financing statements may contain, among other
items as Agent may deem advisable to include therein, the federal tax
identification number and organizational number of Assignor.  Agent shall upon
request provide Assignor with copies of any and all such filings made by Agent.

(j)

The Pledged Equity Interests and the Distributions are not and will not (A) be
dealt in or traded on securities exchanges or in securities markets, (B) be
“investment company securities” (as defined in Section 8-103(b) of the UCC), and
(C) be credited to a securities account.  None of the Organizational Documents
expressly provides that the Pledged





G-1-5










Equity Interests are securities governed by Article 8 of the Uniform Commercial
Code of any jurisdiction.

6.

General Covenants.  Assignor covenants and agrees that, so long as this
Assignment is continuing:

(a)

Except as may be specifically set forth in the Credit Agreement, Assignor shall
not, without the prior written consent of Agent, which consent may be withheld
by Agent in its sole and absolute discretion, directly or indirectly or by
operation of law, sell, transfer, assign, dispose of, pledge, convey, option,
mortgage, hypothecate or encumber any of the Collateral.

(b)

Assignor shall at all times defend the Collateral against all claims and demands
of all Persons at any time claiming any interest in the Collateral adverse to
Agent’s interest in the Collateral as granted hereunder.

(c)

Assignor shall perform in all material respects all of its duties,
responsibilities and obligations under each of the Organizational Agreements and
with respect to the Collateral.

(d)

Assignor shall pay all taxes and other charges against the Collateral.

(e)

Assignor shall promptly deliver to Agent as additional Collateral any note or
other document or instrument entered into after the date hereof which evidences,
constitutes, guarantees or secures any of the Distributions or any right to
receive a Distribution, which notes or other documents and instruments shall be
accompanied by such endorsements or assignments as Agent may require to create a
perfected security interest therein in favor Agent.

(f)

Assignor will provide to Agent such documents and reports respecting the
Collateral in such form and detail as Agent may reasonably request from time to
time.

(g)

Anything herein to the contrary notwithstanding, (i) Assignor shall remain
liable under each of the Organizational Agreements and all other contracts,
agreements and instruments included in, giving rise to, creating, establishing,
evidencing or relating to the Collateral to the extent set forth therein to
perform all of its duties and obligations (including, without limitation, any
obligation to make capital contributions or provide other funds to such
entities) to the same extent as if this Assignment had not been executed,
(ii) the exercise by Agent of any of its rights hereunder shall not release
Assignor from any of its duties or obligations under any of the Organizational
Agreements or any such contracts, agreements and instruments, and (iii) neither
Agent nor any of the Lenders shall have any obligation or liability under any of
the Organizational Agreements or any such contract, agreement or instrument by
reason of this Assignment, nor shall Agent or any of the Lenders be obligated to
perform any of the obligations or duties of Assignor thereunder or to take any
action to collect or enforce any claim for payment or other right or privilege
assigned to Agent hereunder.

(h)

If Assignor shall at any time be entitled to receive or shall receive any cash,
certificate or other property, option or right upon, in respect of, as an
addition to, or in substitution or exchange for any of the Collateral, whether
for value paid by Assignor or otherwise, Assignor agrees that the same shall be
deemed to be Collateral and shall be delivered directly to Agent in each case,
accompanied by proper instruments of assignment and powers





G-1-6










duly executed by  Assignor in such a form as may be required by Agent, to be
held by Agent subject to the terms hereof, as further security for the
Obligations (except as otherwise provided herein with respect to the application
of the foregoing to the Obligations).  If Assignor receives any of the foregoing
directly, Assignor agrees to hold such cash or other property in trust for the
benefit of Agent, and to surrender such cash or other property to Agent (or, to
the extent it constitutes cash, to the Deposit Account) immediately.  In the
event that Assignor purchases or otherwise acquires or obtains any additional
interest in any Company, or any rights or options to acquire such interest, all
rights to receive profits, proceeds, accounts, income, dividends, distributions
or other payments as a result of such additional interest, rights and options
shall automatically be deemed to be a part of the Collateral.  All certificates,
if any, representing such interests shall be promptly delivered to Agent,
together with assignments related thereto, or other instruments appropriate to
transfer a certificate representing any such interest, duly executed in blank.

7.

Event of Default.  An Event of Default shall exist hereunder upon the occurrence
of any of the following:

(a)

The occurrence of a Default or Unmatured Default under the Credit Agreement; or

(b)

Any amendment to or termination of a financing statement naming Assignor as
debtor and Agent as secured party, or any correction statement with respect
thereto, is filed in any jurisdiction by any party other than Agent or Agent’s
counsel without the prior written consent of Agent and the effect of such filing
is not completely nullified to the reasonable satisfaction of Agent within ten
(10) days after notice to Assignor thereof.

8.

Remedies.  

(a)

Upon the occurrence of any Event of Default, Agent may take any action deemed by
Agent to be necessary or appropriate to the enforcement of the rights and
remedies of Agent under this Assignment and the other Loan Documents, including,
without limitation, the exercise of its rights and remedies with respect to any
or all of the Pledged Equity Interests.  The remedies of Agent shall include,
without limitation, all rights and remedies specified in the Loan Documents and
this Assignment, all remedies of Agent under applicable general or statutory
Law, and the remedies of a secured party under the UCC, regardless of whether
the UCC has been enacted or enacted in that form in any other jurisdiction in
which such right or remedy is asserted.  In addition to such other remedies as
may exist from time to time, whether by way of set-off, banker’s lien,
consensual security interest or otherwise, upon the occurrence of an Event of
Default, Agent is authorized at any time and from time to time, without notice
to or demand upon Assignor (any such notice or demand being expressly waived by
Assignor) to charge any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by Agent to or for the credit of or the account of Assignor against any and all
of the Obligations, irrespective of whether or not Agent shall have made any
demand for payment and although such Obligations may be unmatured.  Any notice
required by Law, including, but not limited to, notice of the intended
disposition of all or any portion of the Collateral, shall be reasonable and
properly given in the manner prescribed for the giving of notice herein, and, in
the case of any notice of disposition, if given at least five (5) business days
prior to such disposition.  Agent may require Assignor to assemble the
Collateral and make it





G-1-7










available to Agent at any place to be designated by Agent which is reasonably
convenient to both parties.  It is expressly understood and agreed that Agent
shall be entitled to dispose of the Collateral at any public or private sale,
and that Agent shall be entitled to bid and purchase at any such sale without
recourse to judicial proceedings and without either demand, appraisement,
advertisement or notice (except such notice as is otherwise required under this
Assignment) of any kind, all of which are expressly waived.  In the event that
Agent is the successful bidder at any public or private sale of the Collateral
or any portion thereof, the amount bid by the Agent may be credited against the
Obligations as provided in the Credit Agreement.  To the extent the Collateral
consists of marketable securities, Agent shall not be obligated to sell such
securities for the highest price obtainable, but shall sell them at the market
price available on the date of sale. Agent shall not be obligated to make any
sale of the Collateral if it shall determine not to do so regardless of the fact
that notice of sale of the Collateral may have been given.  Agent may, without
notice or publication, adjourn any public sale from time to time by announcement
at the time and place fixed for sale, and such sale may, without further notice,
be made at the time and place to which the same was so adjourned.  Each such
purchaser at any such sale shall hold the Collateral sold absolutely free from
claim or right on the part of Assignor.  In the event that any consent, approval
or authorization of any Governmental Agency or commission will be necessary to
effectuate any such sale or sales, Assignor shall execute all such applications
or other instruments as Agent may deem reasonably necessary to obtain such
consent, approval or authorization.  Agent may notify any account debtor or
obligor with respect to the Collateral to make payment directly to Agent, and
may demand, collect, receipt for, settle, compromise, adjust, sue for, foreclose
or realize upon the Collateral as Agent may determine whether or not the
Obligations are due, and for the purpose of realizing Agent’s rights therein,
Agent may receive, open and dispose of mail addressed to Assignor and endorse
notes, checks, drafts, money orders, documents of title or other evidences of
payment, shipment or storage of any form of Collateral on behalf and in the name
of Assignor, as its attorney-in-fact.  In addition, Assignor hereby irrevocably
designates and appoints Agent its true and lawful attorney-in-fact either in the
name of Agent or Assignor to (i) sign Assignor’s name on any Collateral, drafts
against account debtors, assignments, any proof of claim in any bankruptcy or
other insolvency proceeding involving any account debtor, any notice of lien,
claim of lien or assignment or satisfaction of lien, or on any financing
statement or continuation statement under the UCC; (ii) send verifications of
accounts receivable to any account debtor; and (iii) in connection with a
transfer of the Collateral as described above, sign in Assignor’s name any
documents necessary to transfer title to the Collateral to Agent or any third
party.  All acts of said power of attorney are hereby ratified and approved and
Agent shall not be liable for any mistake of law or fact made in connection
therewith.  This power of attorney is coupled with an interest and shall be
irrevocable so long as any amounts remain unpaid on any of the Obligations.  All
remedies of Agent shall be cumulative to the full extent provided by Law, all
without liability except to account for property actually received, but the
Agent shall have no duty to exercise such rights and shall not be responsible
for any failure to do so or delay in so doing.  Pursuit by Agent of certain
judicial or other remedies shall not abate nor bar other remedies with respect
to the Obligations or to other portions of the Collateral.  Agent may exercise
its rights to the Collateral without resorting or regard to other collateral or
sources of security or reimbursement for the Obligations.  In the event that any
transfer tax, deed tax, conveyance tax or similar tax is payable in connection
with the foreclosure, conveyance in lieu of foreclosure or otherwise of all or
any portion of the Collateral, Assignor shall pay such amount to Agent upon
demand and if Assignor fail to pay such amount on demand, Agent may advance such
amount on behalf of Assignor and the amount





G-1-8










thereof shall become a part of the Obligations and bear interest at the rate for
overdue amounts under the Credit Agreement until paid.

(b)

If Assignor fails to perform any agreement or covenant contained in this
Assignment beyond any applicable period for notice and cure, Agent may itself
perform, or cause to be performed, any agreement or covenant of Assignor
contained in this Assignment that Assignor fails to perform, and the cost of
such performance, together with any reasonable expenses, including reasonable
attorneys’ fees actually incurred (including attorneys’ fees incurred in any
appeal) by Agent in connection therewith, shall be payable by Assignor upon
demand and shall constitute a part of the Obligations and shall bear interest at
the rate for overdue amounts as set forth in the Credit Agreement.

(c)

Whether or not an Event of Default has occurred and whether or not Agent is the
absolute owner of the Collateral, Agent may take such action as Agent may deem
necessary to protect the Collateral or its security interest therein, Agent
being hereby authorized to pay, purchase, contest and compromise any
encumbrance, charge or lien that in the reasonable judgment of Agent appears to
be prior or superior to its security interest, and in exercising any such powers
and authority to pay necessary expenses, employ counsel and pay reasonable
attorney’s fees.  Any such advances made or expenses incurred by Agent shall be
deemed advanced under the Loan Documents, shall increase the indebtedness
evidenced and secured thereby, shall be payable upon demand and shall bear
interest at the rate for overdue payments set forth in the Credit Agreement.

(d)

Any certificates or securities held by Agent as Collateral hereunder may, at any
time, and at the option of Agent, be registered in the name of Agent or its
nominee, endorsed or assigned in blank or in the name of any nominee and Agent
may deliver any or all of the Collateral to the issuer or issuers thereof for
the purpose of making denominational exchanges or registrations or transfer or
for such other purposes in furtherance of this Assignment as Agent may deem
desirable.  Until the occurrence of an Event of Default, Assignor shall retain
the right to vote any of the Collateral, or exercise membership rights, in a
manner not inconsistent with the terms of this Assignment and the other Loan
Documents, and Agent hereby grants to Assignor its proxy to enable Assignor to
so vote any of the Collateral  (except that Assignor shall not have any right to
exercise any such power if the exercise thereof would violate or result in a
violation of any of the terms of this Assignment or any of the other Loan
Documents).  At any time after the occurrence and during the continuance of any
Event of Default, Agent or its nominee shall, without notice or demand,
automatically have the sole and exclusive right to give all consents, waivers
and ratifications in respect of the Collateral and exercise all voting, approval
or other rights at any meeting of the members of any of the Companies,
respectively (and the right to call such meetings) or otherwise (and to give
written consents in lieu of voting thereon), and exercise any and all rights of
conversion, exchange, subscription or any of the rights, privileges or options
pertaining to the Collateral and otherwise act with respect thereto and
thereunder as if Agent or its nominee were the absolute owner thereof (all of
such rights of the Assignor ceasing to exist and terminating upon the occurrence
of an Event of Default) including, without limitation, the right to exchange, at
its discretion, any and all of the Collateral upon the merger, consolidation,
reorganization, recapitalization or the readjustment of the issuer thereof, all
without liability except to account for property actually received and in such
manner as Agent shall determine in its sole and absolute discretion, but Agent
shall have no duty to exercise any of the aforesaid rights, privileges or
options and shall





G-1-9










not be responsible for the failure to do so or delay in so doing.  The exercise
by Agent of any of its rights and remedies under this paragraph shall not be
deemed a disposition of collateral under Article 9 of the UCC nor an acceptance
by Agent of any of the Collateral in satisfaction of the Obligations.

9.

Duties of Agent.  The powers conferred on Agent hereunder are solely to protect
its interest in the Collateral and shall not impose any duty upon it to exercise
any such powers.  Agent’s duty with reference to the Collateral shall be solely
to use slight care in the custody and preservation of the Collateral, which
shall not include any steps necessary to preserve rights against prior parties.
 Agent shall have no responsibility or liability for the collection of any
Collateral or by reason of any invalidity, lack of value or uncollectability of
any of the payments received by it.

10.

Indemnification.  

(a)

It is specifically understood and agreed that this Assignment shall not operate
to place any responsibility or obligation whatsoever upon Agent or any of the
Lenders, or cause Agent or any of the Lenders to be, or to be deemed to be, a
member in any of the Companies and that in accepting this Assignment, Agent and
the Lenders neither assume nor agree to perform at any time whatsoever any
obligation or duty of Assignor under any of the Organizational Agreements or any
other mortgage, indenture, contract, agreement or instrument to which Assignor
is a party or to which it is subject, all of which obligations and duties shall
be and remain with and upon Assignor.

(b)

Assignor agrees to indemnify, defend and hold Agent and the Lenders harmless
from and against any and all claims, expenses, losses and liabilities growing
out of or resulting from this Assignment (including, without limitation,
enforcement of this Assignment or acts taken or omitted to be taken by Agent or
the Lenders hereunder or in connection therewith), except claims, expenses,
losses or liabilities resulting from Agent’s or such Lender’s gross negligence
or willful misconduct.  

(c)

Assignor upon demand shall pay to Agent the amount of any and all reasonable
expenses, including, without limitation, the reasonable fees and disbursements
of counsel actually incurred (including those incurred in any appeal), and of
any experts and agents, which Agent may incur in connection with (i) the
administration of this Assignment, (ii) the sale of, collection from, or other
realization upon, any of the Collateral, (iii) the exercise or enforcement of
any of the rights of Agent hereunder, or (iv) the failure by Assignor to perform
or observe any of the provisions hereof.

11.

Security Interest Absolute.  All rights of Agent, and the security interests
hereunder, and all of the Obligations secured hereby, shall be absolute and
unconditional, irrespective of:

(a)

Any lack of validity or enforceability of the Loan Documents or any other
agreement or instrument relating thereto;

(b)

Any change in the time (including the extension of the initial maturity date of
the Loan as provided in the Credit Agreement), manner or place of payment of, or
in any other





G-1-10










term of, all or any of the Obligations or any other amendment or waiver of or
any consent to any departure from the Loan Documents;

(c)

Any exchange, release or nonperfection of any other collateral for the
Obligations, or any release or amendment or waiver of or consent to departure
from any of the Loan Documents with respect to all or any part of the
Obligations; or

(d)

Any other circumstance (other than payment of the Obligations in full) that
might otherwise constitute a defense available to, or a discharge of, Assignor,
the Companies or any third party for the Obligations or any part thereof.

12.

Amendments and Waivers.  No amendment or waiver of any provision of this
Assignment nor consent to any departure therefrom shall in any event be
effective unless the same shall be in writing and signed by Agent, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given.  No delay or omission of Agent to exercise any
right, power or remedy accruing upon any Event of Default shall exhaust or
impair any such right, power or remedy or shall be construed to be a waiver of
any such Event of Default, or acquiescence therein; and every right, power and
remedy given by this Assignment to Agent may be exercised from time to time and
as often as may be deemed expedient by Agent.  Failure on the part of Agent to
complain of any act or failure to act that constitutes an Event of Default,
irrespective of how long such failure continues, shall not constitute a waiver
by Agent of Agent’s rights hereunder or impair any rights, powers or remedies
consequent on any Event of Default.  Assignor hereby waives to the extent
permitted by Law all rights that Assignor has or may have under and by virtue of
the UCC and any federal, state, county or municipal statute, regulation,
ordinance, Constitution or charter, now or hereafter existing, similar in effect
thereto providing any right of Assignor to notice and to a judicial hearing
prior to seizure by Agent of any of the Collateral.  Assignor hereby waives and
renounces for itself, its heirs, successors and assigns, presentment, demand,
protest, advertisement or notice of any kind (except for any notice required by
Law or the Loan Documents) and all rights to the benefits of any statute of
limitations and any moratorium, reinstatement, marshaling, forbearance,
valuation, stay, extension, homestead, redemption and appraisement now provided
or that may hereafter be provided by the Constitution and Laws of the United
States and of any state thereof, both as to itself and in and to all of its
property, real and personal, against the enforcement of this Assignment and the
collection of any of the Obligations.

13.

Continuing Security Interest; Transfer of Loan; Release of Collateral.  This
Assignment shall create a continuing security interest in the Collateral and
shall (a) remain in full force and effect until the indefeasible payment in full
of the Obligations and the Lenders have no further obligation to make any
advances of the Loan, (b) be binding upon Assignor and its heirs, successors and
assigns, and (c) inure, together with the rights and remedies of Agent
hereunder, to the benefit of Agent and the Lenders and their respective
successors, transferees and assigns.  Upon the indefeasible payment in full of
the Obligations and the termination or expiration of any obligation of the
Lenders to make further advances of the Loan or to issue any Facility Letters of
Credit, the security interest granted hereby shall terminate and all rights to
the Collateral shall revert to Assignor.  Upon any such termination, Agent will,
at Assignor’s expense, execute and deliver to Assignor such documents as
Assignor shall reasonably request to evidence such termination.





G-1-11










14.

Securities Laws and Other Limitations.  In view of the position of Assignor in
relation to the Collateral, or because of other current or future circumstances,
a question may arise under the federal and state securities Laws, the
Organizational Agreements, or under any intercreditor agreement, that may now or
hereafter be entered into among the Agent and any other bank a party to the
Credit Agreement or under any intercreditor agreement, which may now or
hereafter be entered into among the Agent and any other party with respect to
the Loans or the Collateral (as the same may be modified or amended from time to
time, collectively, the “Intercreditor Agreements”) with respect to any
disposition of the Collateral permitted hereunder.  Assignor understands that
compliance with the federal and state securities Laws, the Organizational
Agreements, or Intercreditor Agreements might very strictly limit the course of
conduct of Agent if Agent were to attempt to dispose of all or any part of the
Collateral in accordance with the terms hereof, and might also limit the extent
to which or the manner in which any subsequent transferee of any Collateral
could dispose of the same.  Similarly, there may be other legal restrictions or
limitations affecting the Agent in any attempt to dispose of all or part of the
Collateral in accordance with the terms hereof under applicable Blue Sky or
other state securities Laws.  Assignor recognizes that in light of the foregoing
restrictions and limitations Agent may, with respect to any sale of the
Collateral, limit the purchasers to those who will agree, among other things, to
acquire such Collateral for their own account, for investment, and not with a
view to the distribution or resale thereof and who are able to satisfy any
conditions or requirements set forth in the Organizational Agreements, and the
Intercreditor Agreements, and Agent may sell the Collateral in parcels and at
such times and to such Persons as Agent may reasonably determine is necessary to
comply with such conditions or requirements.  Assignor acknowledges and agrees
that in light of the foregoing restrictions and limitations, the Agent in its
sole and absolute discretion may, in accordance with federal and state
securities Law, the Organizational Agreements and the Intercreditor Agreements,
(a) proceed to make such a sale whether or not a registration statement for the
purpose of registering such Collateral or part thereof shall have been filed
under the federal and state securities Laws (b) approach and negotiate with a
single potential purchaser to effect such sale and (c) sell the Collateral in
parcels and at such times and in such manner and to such Persons as Agent may
reasonably determine is necessary to comply with such conditions and
requirements.  Assignor acknowledges and agrees that any such sale might result
in prices and other terms less favorable to the seller if such sale were a
public sale without such restrictions.  In the event of any such sale, Agent
shall incur no responsibility or liability for selling all or any part of the
Collateral in accordance with the terms hereof at a price that Agent, in its
sole and absolute discretion, may in good faith deem reasonable under the
circumstances, notwithstanding the possibility that a substantially higher price
might have been realized if the sale were deferred until after registration as
aforesaid or if more than a single purchaser were approached or if all the
Collateral were sold at a single sale.  Assignor further agrees that any sale or
sales by Agent of the Collateral made as provided in this Section 14 shall be
commercially reasonable.  The provisions of this Section 14 will apply
notwithstanding the existence of a public or private market upon which the
quotations or sales prices may exceed substantially the price at which the Agent
sells.  Agent and the Lenders shall not be liable to Assignor for any loss in
the value of any portion of the Collateral by reason of any delay in the sale of
the Collateral.

15.

Governing Law; Terms.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED UNDER
THE LAWS OF THE STATE OF ILLINOIS (WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS
RULES OF ANY JURISDICTION).





G-1-12










16.

Notices.  Each notice, demand, election or request provided for or permitted to
be given pursuant to this Assignment  must be in writing and shall be deemed to
have been properly given or served if given in the manner prescribed in the
Credit Agreement.

17.

No Unwritten Agreements.  THIS AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

18.

Miscellaneous.  Time is of the essence of this Assignment.  Title or captions of
paragraphs hereof are for convenience only and neither limit nor amplify the
provisions hereof.  If, for any circumstances whatsoever, fulfillment of any
provision of this Assignment shall involve transcending the limited validity
presently prescribed by Law, the obligation to be fulfilled shall be reduced to
the limit of such validity; and if any clause or provision herein operates or
would prospectively operate to invalidate this Assignment, in whole or in part,
then such clause or provision only shall be held for naught, as though not
herein contained, and the remainder of this Assignment shall remain operative
and in full force and effect.  If more than one entity comprises the Assignor,
the liability of each such entity shall be joint and several

19.

Modifications, Etc.  Assignor hereby consents and agrees that Agent or the
Lenders may at any time and from time to time, without notice to or further
consent from Assignor, either with or without consideration, surrender any
property or other security of any kind or nature whatsoever held by it or by any
Person on its behalf or for its account, securing the Obligations; substitute
for any Collateral so held by it, other collateral of like kind; agree to
modification of the terms of the Loan Documents; extend or renew the Loan
Documents for any period; grant releases, compromises and indulgences with
respect to the Loan Documents for any period or to any persons or entities now
or hereafter liable thereunder or hereunder; release any guarantor, endorser or
any other Person liable with respect to the Obligations; or take or fail to take
any action of any type whatsoever; and no such action that Agent or the Lenders
shall take or fail to take in connection with the Loan Documents, or any of
them, or any security for the payment of the Obligations or for the performance
of any obligations or undertakings of Assignor, nor any course of dealing with
Assignor or any other person, shall release Assignor’s obligations hereunder,
affect this Assignment in any way or afford Assignor any recourse against Agent
or any Lender.

20.

Attorney-in-Fact.  Notwithstanding anything to the contrary contained in this
Assignment, Agent agrees that Agent will not take any action as attorney-in-fact
of Assignor as permitted hereunder unless and until an Event of Default has
occurred.

21.

Counterparts.  This Assignment may be executed in any number of counterparts,
all of which taken together shall constitute one and the same instrument, and
any of the parties hereto may execute this Assignment by signing any such
counterpart.

[SIGNATURES BEGIN ON THE FOLLOWING PAGE]





G-1-13










IN WITNESS WHEREOF, Assignor and Agent have executed this Assignment under seal
on the date first above written.

ASSIGNOR:

INLAND WESTERN RETAIL REAL ESTATE TRUST, INC.

By:


Steven P. Grimes

Chief Operating Officer and Chief Financial

Officer




AGENT:

KEYBANK NATIONAL ASSOCIATION, a national banking association, as Agent

By:


   Kevin P. Murray


Senior Vice President





G-1-14










EXHIBIT “A”




COMPANIES

(Initial Collateral Properties Only)




 
















Property Name
















Company Name







Total Percentage Held by Assignor




Amount of Total Percentage Held Constituting Pledged Equity Interests













State of Organization
















EIN













Organizational Agreements

 

 

 

 

 

 

 

 

1.

Shaws-New Britain

Inland Western New Britain Main, L.L.C.

100%

All

Delaware

20-0516778

Limited Liability Company Agreement dated January 12, 2004.

2.

WalMart Super Center-Blytheville

Inland Western Blytheville, L.L.C.

100%

All

Delaware

20-1198854

Limited Liability Company Agreement dated May 28, 2004.

3.

Manchester Meadows

Inland Western Town and Country Manchester, L.L.C.

100%

All

Delaware

20-1431000

Limited Liability Company Agreement dated July 28, 2004.

4.

Crown Theater

Inland Western Hartford New Park Member II, L.L.C.

100%

80%

Delaware

20-3144319

Limited Liability Company Agreement dated as of June 16, 2005

5.

Greenwich Center

Inland Western Phillipsburg Greenwich Member II, L.L.C.

100%

80%

Delaware

20-2729764

Limited Liability Company Agreement dated as of June 22, 2005





G-1-15














6A.

Southpark Meadows II

Inland Western Austin South Park Meadows II GP, L.L.C.

100%

All

Delaware

20-1752490

Limited Liability Company Agreement dated June 22, 2005.

6B.

Southpark Meadows II

Inland Western Austin South Park Meadows II LP, L.L.C.

100%

All

Delaware

26-4460825

Limited Liability Company Agreement dated June 22, 2005.

7.

Gerry Centennial Plaza

Inland Western Oswego Gerry Centennial, L.L.C.

100%

All

Delaware

20-2934910

Limited Liability Company Agreement dated December 13, 2007.








G-1-16










Schedule 1




DESCRIPTION OF ASSIGNOR




1.

Assignor has been using or operating under the name Inland Western Retail Real
Estate Trust, Inc. without change since 2003.

Names and Tradenames used within the last five years:

Same

Location of all chief executive offices over last five years:




2901 Butterfield Road

Oak Brook, Illinois  60523




Mailing address:  2901 Butterfield Road

Oak Brook, Illinois  60523

Organizational Identification Number:

Federal Tax Identification Number:  42-1579325





G-2-17










EXHIBIT G-2

FORM OF COLLATERAL ASSIGNMENT OF INTERESTS

COLLATERAL ASSIGNMENT OF INTERESTS

THIS COLLATERAL ASSIGNMENT OF INTERESTS (this “Assignment”), made this ___ day
of March, 2009, by IWR PROTECTIVE CORPORATION, a corporation organized under the
laws of the State of Delaware (“Assignor”) to KEYBANK NATIONAL ASSOCIATION, a
national banking association (“KeyBank”), as Agent for itself and other Lenders
from time to time party to the “Credit Agreement” (as hereinafter defined)
(KeyBank, in its capacity as Agent, hereinafter referred to as “Agent”).

W I T N E S S E T H:

WHEREAS, Assignor is the direct or indirect and beneficial owner of a percentage
of the membership interests of each of the limited liability companies, or of
the partnership interests of each of the limited partnerships, set forth on
Exhibit “A” attached hereto and made a part hereof (collectively, the
“Companies”);

WHEREAS, the Companies are presently governed by the certificates of formation
and the operating agreements, or the certificates of partnership and limited
partnership agreements described on Exhibit “A” attached hereto opposite the
name of the respective Company (collectively, the “Organizational Agreements”);

WHEREAS, Inland Western Retail Real Estate Trust, Inc., a corporation organized
under the laws of Maryland (“Inland”), KeyBank, individually and as agent, and
the “Lenders” identified therein entered into that certain Credit Agreement
dated October 15, 2007, as amended by that certain Comprehensive Amendment to
Credit Agreement of even date herewith (as the same may be varied, extended,
supplemented, consolidated, amended, replaced, increased, renewed, modified or
amended, the “Credit Agreement”);

WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to provide a
secured revolving credit facility to Inland in the aggregate amount of up to
$200,000,000 (collectively, the “Loans”);

WHEREAS, Assignor is a wholly-owned subsidiary of Inland and will directly
benefit from the extension of credit represented by the Credit Agreement;

WHEREAS, as a condition to the execution of the Credit Agreement and the making
of the Loans, the Lenders and Agent have required that Assignor execute this
Assignment;

NOW, THEREFORE, for and in consideration of the sum of Ten and No/100 Dollars
($10.00), and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto do hereby covenant and
agree as follows:

1.

Definitions.  Capitalized terms used herein that are not otherwise defined
herein shall have the meaning set forth in the Credit Agreement.





G-2-1










2.

Grant of Security Interest.  As collateral security for the payment and
performance by Assignor of its duties, responsibilities and obligations under
this Agreement and the other Loan Documents (which duties, responsibilities and
obligations of Assignor are hereinafter referred to collectively as the
“Obligations”), Assignor does hereby transfer, assign, pledge and convey to
Agent, and does hereby grant a security interest to Agent for the ratable
benefit of the Lenders, in and to the following:

(a)

All right, title, interest and claims of Assignor now or hereafter acquired as
the direct and beneficial owner of the percentage shown on Exhibit A of all
membership interests and partnership interests in the Companies (the "Pledged
Equity Interests") together with any and all voting rights and privileges
attaching to, existing or arising in connection with the Pledged Equity
Interests,  any and all other securities, cash, certificates or other property,
option or right in respect of, in addition to or substitution or exchange for
any of the Pledged Equity Interests or any of the foregoing, or other property
at any time and from time to time receivable or otherwise distributed in respect
of or in exchange for the Pledged Equity Interests; and

(b)

Any and all profits, proceeds, income, dividends, distributions, payments upon
dissolution or liquidation of any of the Companies, and any return of capital,
repayment of loans, and payments of any kind or nature whatsoever, now or
hereafter distributable or payable by any of the Companies to Assignor, by
reason of Assignor’s interest in the Companies, or now or hereafter
distributable or payable to Assignor from any other source by reason of Assignor
being a member or partner in any of the Companies, by reason of services
performed by Assignor for or on behalf of any of the Companies, and any and all
proceeds from any transfer, assignment or pledge of any interest of Assignor in,
or claim or right against, any of the Companies (regardless of whether such
transfer, assignment or pledge is permitted under the terms hereof or the other
Loan Documents), and all claims, choses in action or things in action now or
hereafter arising against any of the Companies (collectively, the
"Distributions"); and

(c)

All notes or other documents or instruments now or hereafter evidencing or
securing any such Distributions from any of the Companies; and

(d)

All rights of Assignor to collect and enforce payment of the Distributions
pursuant to the terms of any of the Organizational Agreements or otherwise; and

(e)

All proceeds of any of the foregoing.

All of the foregoing described in this Section 2 are hereinafter referred to
collectively as the “Collateral.”

3.

Obligations Secured.  This Assignment secures the payment and performance by
Assignor of the Obligations.

4.

Collection of Distributions.  

(a)

It is acknowledged and agreed by the parties hereto that Agent shall have sole
and exclusive possession of the Distributions and that this Assignment
constitutes a present, absolute and current assignment of all the Distributions
and is effective upon the execution and delivery hereof.  Payments under or with
respect to the Distributions shall be made as follows:





G-2-2










(i)

Assignor shall have no right to receive payments made under or with respect to
the Distributions, or upon any redemption or conversion of the Collateral, other
than by deposit thereof into the Deposit Account, and all such payments shall be
delivered directly by the Companies to the Deposit Account.

(ii)

If Assignor shall receive any payments made under or with respect to the
Distributions, or upon any redemption or conversion of the Collateral, Assignor
shall hold all such payments in trust for Agent, and will immediately deposit
all such payments directly to the Deposit Account pursuant to the Account Pledge
Agreement for further distribution and application pursuant to the terms
thereof.

(iii)

In furtherance of the foregoing, Assignor does hereby notify and direct each of
the Companies that all payments under or with respect to the Distributions shall
be made directly to the Deposit Account set forth herein.

(b)

Assignor shall cause each of the Companies to promptly distribute all net
proceeds of the sale or other disposition of, or any financing or refinancing
of, any of their respective assets or properties, and any and all other
Distributions distributable or payable by the Companies under the terms of the
applicable Organizational Agreements in accordance with the Credit Agreement.

(c)

Assignor hereby irrevocably designates and appoints Agent its true and lawful
attorney-in-fact, which appointment is coupled with an interest, either in the
name of Agent, or in the name of Assignor, at Assignor’s sole cost and expense,
and regardless of whether or not Agent becomes a member in any of the Companies,
to take any or all of the following actions at such time as a Default or
Unmatured Default has occurred and is continuing:

(i)

to ask, demand, sue for, attach, levy, settle, compromise, collect, recover,
receive and give receipt for any and all Collateral and to take any and all
actions as Agent may deem necessary or desirable in order to realize upon the
Collateral, or any portion thereof, including, without limitation, making any
statements and doing and taking any actions on behalf of Assignor which are
otherwise required of Assignor under the terms of any agreement as conditions
precedent to the payment of the Distributions, and the right and power to
endorse, in the name of Assignor, any checks, notes, drafts and other
instruments received in payment of all or any portion of the Collateral; and

(ii)

to institute one or more actions against any of the Companies or any member
thereof in connection with the collection of the Distributions, to prosecute to
judgment, settle or dismiss any such actions, and to make any compromise or
settlement deemed desirable, in Agent’s sole discretion, with respect to such
Distributions, to extend the time of payment, arrange for payment in
installments or otherwise modify the terms of any of the Organizational
Agreements with respect to the Distributions or release any of the Companies or
any member thereof, from their respective obligations to pay any Distribution,
without incurring responsibility to, or affecting any liability of, Assignor
under any of the Organizational Agreements; it being specifically understood and
agreed, however, that Agent shall not be obligated in any manner whatsoever to
exercise any such power or authority or be in any way responsible for the
collection of or realizing upon the Collateral, or any portion thereof.  The
foregoing appointment is irrevocable and continuing and any such rights, powers
and privileges





G-2-3










shall be exclusive in Agent, its successors and assigns until this Assignment
terminates as provided in Section 13, below.

5.

Warranties and Covenants.  Assignor does hereby warrant and represent to, and
covenants and agrees with Agent, as follows:

(a)

This Assignment has been duly executed and delivered by Assignor and constitutes
the valid, legal and binding obligation of Assignor.  No consent from any other
partner or member in the Companies is required as a condition to the
effectiveness of this Assignment, except for the consent of The Townsend
Company, LLC with respect to the Pledged Equity Interest in Stroud Commons, LLC,
which consent has been obtained and delivered to the Agent in the form attached
hereto as Exhibit “B” and made a part hereof.

(b)

None of the Pledged Equity Interests is evidenced by any certificate,
instrument, document or other writing other than the Organizational Agreements.

(c)

True, correct and complete copies of each of the Organizational Agreements,
together with all amendments thereto, have been delivered to Agent by Assignor,
each of the Organizational Agreements is in full force and effect and is
enforceable in accordance with its terms, and, so long as this Assignment
remains in effect, Assignor shall not materially modify, amend, cancel, release,
surrender or terminate, or permit the modification, amendment, cancellation,
release, surrender or termination of, any of the Organizational Agreements, or
dissolve, liquidate or permit the expiration of any of the Organizational
Agreements or the termination or cancellation thereof, without in each instance
the prior written consent of Agent, which consent shall not be unreasonably
withheld, conditioned or delayed.

(d)

Assignor is and shall remain the sole lawful, beneficial and record owner of the
Pledged Equity Interests, and the right to receive the Distributions, free and
clear of all liens, restrictions, claims, pledges, encumbrances, charges, claims
of third parties and rights of set-off or recoupment whatsoever (other than
those in favor of Agent hereunder), and Assignor has the full and complete
right, power and authority to grant a security interest in the Collateral in
favor of Agent, in accordance with the terms and provisions of this Assignment.
 Assignor is not and will not become a party to or otherwise be bound by or
subject to any agreement, other than the Loan Documents, that restricts in any
manner the rights of any present or future holder of the Collateral with respect
thereto.  No Person has any option, right of first refusal, right of first offer
or other right to acquire all or any portion of the Collateral, except the
express rights of The Townsend Company, LLC under the Organizational Agreements
with respect to Stroud Commons, LLC.

(e)

This Assignment creates a valid and binding first priority security interest in
the Collateral securing the payment and performance of the Obligations.  Neither
Assignor nor any other Person has performed, nor will Assignor perform or permit
any such other Person to perform, any acts which might prevent Agent from
enforcing the terms and conditions of this Assignment or which would limit Agent
in any such enforcement.

(f)

Assignor consents (to the extent applicable Law does not prohibit Assignor from
pre-consenting) to the admission of Agent or any other purchaser of the Pledged
Equity Interests upon a foreclosure sale as a substitute member of the
applicable Company with all of the rights and privileges of a member under the
applicable Organizational Agreements in





G-2-4










the event that Agent exercises its rights under this Assignment and Agent or
such other purchaser succeeds to ownership of all or any portion of the Pledged
Equity Interests.

(g)

Assignor’s correct legal name indicated on the public record of Assignor’s
jurisdiction, mailing address, identity or corporate structure, residence or
chief executive office, jurisdiction of organization, organizational
identification number, and federal tax identification number, are as set forth
on Schedule 1 attached hereto and by this reference made a part hereof.
 Assignor has been using or operating under said name, identity or corporate
structure without change for the time period set forth on Schedule 1 attached
hereto.  In order to perfect the pledge and security interests granted herein
against Assignor, an appropriate UCC Financing Statement must be filed with the
Secretary of State of Maryland and with the Secretary of State of Delaware.
 Assignor covenants and agrees that Assignor shall not change any of the matters
addressed by the first two sentences of this subsection unless it has given
Agent thirty (30) days prior written notice of any such change and caused to be
filed at the request of Agent, or Agent’s counsel to file, such additional
financing statements or other instruments in such jurisdictions as Agent may
deem necessary or advisable in its sole discretion to prevent any filed
financing statement from becoming misleading or losing its perfected status.

(h)

Assignor agrees to do such further acts and things, and to execute and deliver
such additional conveyances, assignments, agreements, documents, endorsements,
assurances and instruments as Agent may reasonably at any time request in
connection with the administration or enforcement of this Assignment or related
to the Collateral or any part thereof or in order to better assure and confirm
unto Agent its rights, powers and remedies hereunder.  Without limiting the
generality of the foregoing, at any time and from time to time, Assignor shall,
at the request of Agent, make, execute, acknowledge, and deliver or authorize
the execution and delivery of and where appropriate, cause to be recorded and/or
filed and from time to time thereafter to be re-recorded and/or refiled at such
time in such offices and places as shall be deemed desirable by Agent all such
other and further assignments, security agreements, financing statements,
continuation statements, endorsements, assurances, certificates and other
documents as Agent from time to time may require for the better assuring,
conveying, assigning and confirming to Agent the Collateral and the rights
hereby conveyed or assigned or intended now or hereafter to be conveyed or
assigned, and for carrying out the intention or facilitating the performance of
the terms of this Assignment.  Upon any failure of Assignor to do so, Agent may
make, execute, record, file, re-record and/or refile, acknowledge and deliver
any and all such further assignments, security agreements, financing statements,
continuation statements, endorsements, assurances, instruments, certificates and
documents for and in the name of Assignor, and Assignor hereby irrevocably
appoints Agent the agent and attorney-in-fact with full power of substitutions
of Assignor so to do.  This power is coupled with an interest and is
irrevocable.  Without limiting the generality of the foregoing, Assignor will
obtain such waivers of lien, estoppel certificates or subordination agreements
as Agent may reasonably require to insure the priority of its security interest
in the Collateral.  Assignor also shall furnish to Agent such evidence as Agent
reasonably may require from time to time to establish a valid security interest
in and to further protect and perfect its security interest in the Collateral.

(i)

Assignor hereby authorizes Agent, its counsel or its representative, at any time
and from time to time, to file financing statements, amendments and
continuations that describe or relate to the Collateral or any portion thereof
in such jurisdictions as Agent may deem necessary or desirable in order to
perfect the security interests granted by Assignor under





G-2-5










this Assignment or any other Loan Document, and such financing statements may
contain, among other items as Agent may deem advisable to include therein, the
federal tax identification number and organizational number of Assignor.  Agent
shall upon request provide Assignor with copies of any and all such filings made
by Agent.

(j)

The Pledged Equity Interests and the Distributions are not and will not (A) be
dealt in or traded on securities exchanges or in securities markets, (B) be
“investment company securities” (as defined in Section 8-103(b) of the UCC), and
(C) be credited to a securities account.  None of the Organizational Documents
expressly provides that the Pledged Equity Interests are securities governed by
Article 8 of the Uniform Commercial Code of any jurisdiction.

6.

General Covenants.  Assignor covenants and agrees that, so long as this
Assignment is continuing:

(a)

Except as may be specifically set forth in the Credit Agreement, Assignor shall
not, without the prior written consent of Agent, which consent may be withheld
by Agent in its sole and absolute discretion, directly or indirectly or by
operation of law, sell, transfer, assign, dispose of, pledge, convey, option,
mortgage, hypothecate or encumber any of the Collateral.

(b)

Assignor shall at all times defend the Collateral against all claims and demands
of all Persons at any time claiming any interest in the Collateral adverse to
Agent’s interest in the Collateral as granted hereunder.

(c)

Assignor shall perform in all material respects all of its duties,
responsibilities and obligations under each of the Organizational Agreements and
with respect to the Collateral.

(d)

Assignor shall pay all taxes and other charges against the Collateral.

(e)

Assignor shall promptly deliver to Agent as additional Collateral any note or
other document or instrument entered into after the date hereof which evidences,
constitutes, guarantees or secures any of the Distributions or any right to
receive a Distribution, which notes or other documents and instruments shall be
accompanied by such endorsements or assignments as Agent may require to create a
perfected security interest therein in favor Agent.

(f)

Assignor will provide to Agent such documents and reports respecting the
Collateral in such form and detail as Agent may reasonably request from time to
time.

(g)

Anything herein to the contrary notwithstanding, (i) Assignor shall remain
liable under each of the Organizational Agreements and all other contracts,
agreements and instruments included in, giving rise to, creating, establishing,
evidencing or relating to the Collateral to the extent set forth therein to
perform all of its duties and obligations (including, without limitation, any
obligation to make capital contributions or provide other funds to such
entities) to the same extent as if this Assignment had not been executed,
(ii) the exercise by Agent of any of its rights hereunder shall not release
Assignor from any of its duties or obligations under any of the Organizational
Agreements or any such contracts, agreements and instruments, and (iii) neither
Agent nor any of the Lenders shall have any obligation or liability under any of
the Organizational Agreements or any such contract, agreement or instrument by





G-2-6










reason of this Assignment, nor shall Agent or any of the Lenders be obligated to
perform any of the obligations or duties of Assignor thereunder or to take any
action to collect or enforce any claim for payment or other right or privilege
assigned to Agent hereunder.

(h)

If Assignor shall at any time be entitled to receive or shall receive any cash,
certificate or other property, option or right upon, in respect of, as an
addition to, or in substitution or exchange for any of the Collateral, whether
for value paid by Assignor or otherwise, Assignor agrees that the same shall be
deemed to be Collateral and shall be delivered directly to Agent in each case,
accompanied by proper instruments of assignment and powers duly executed by
 Assignor in such a form as may be required by Agent, to be held by Agent
subject to the terms hereof, as further security for the Obligations (except as
otherwise provided herein with respect to the application of the foregoing to
the Obligations).  If Assignor receives any of the foregoing directly, Assignor
agrees to hold such cash or other property in trust for the benefit of Agent,
and to surrender such cash or other property to Agent (or, to the extent it
constitutes cash, to the Deposit Account) immediately.  In the event that
Assignor purchases or otherwise acquires or obtains any additional interest in
any Company, or any rights or options to acquire such interest, all rights to
receive profits, proceeds, accounts, income, dividends, distributions or other
payments as a result of such additional interest, rights and options shall
automatically be deemed to be a part of the Collateral.  All certificates, if
any, representing such interests shall be promptly delivered to Agent, together
with assignments related thereto, or other instruments appropriate to transfer a
certificate representing any such interest, duly executed in blank.

7.

Event of Default.  An Event of Default shall exist hereunder upon the occurrence
of any of the following:

(a)

The occurrence of a Default or Unmatured Default under the Credit Agreement; or

(b)

Any amendment to or termination of a financing statement naming Assignor as
debtor and Agent as secured party, or any correction statement with respect
thereto, is filed in any jurisdiction by any party other than Agent or Agent’s
counsel without the prior written consent of Agent and the effect of such filing
is not completely nullified to the reasonable satisfaction of Agent within ten
(10) days after notice to Assignor thereof.

8.

Remedies.  

(a)

Upon the occurrence of any Event of Default, Agent may take any action deemed by
Agent to be necessary or appropriate to the enforcement of the rights and
remedies of Agent under this Assignment and the other Loan Documents, including,
without limitation, the exercise of its rights and remedies with respect to any
or all of the Pledged Equity Interests.  The remedies of Agent shall include,
without limitation, all rights and remedies specified in the Loan Documents and
this Assignment, all remedies of Agent under applicable general or statutory
Law, and the remedies of a secured party under the UCC, regardless of whether
the UCC has been enacted or enacted in that form in any other jurisdiction in
which such right or remedy is asserted.  In addition to such other remedies as
may exist from time to time, whether by way of set-off, banker’s lien,
consensual security interest or otherwise, upon the occurrence of an Event of
Default, Agent is authorized at any time and from time to time, without notice
to or demand upon Assignor (any such notice or demand being expressly waived by
Assignor) to charge any





G-2-7










and all deposits (general or special, time or demand, provisional or final) at
any time held and other obligations at any time owing by Agent to or for the
credit of or the account of Assignor against any and all of the Obligations,
irrespective of whether or not Agent shall have made any demand for payment and
although such Obligations may be unmatured.  Any notice required by Law,
including, but not limited to, notice of the intended disposition of all or any
portion of the Collateral, shall be reasonable and properly given in the manner
prescribed for the giving of notice herein, and, in the case of any notice of
disposition, if given at least five (5) business days prior to such disposition.
 Agent may require Assignor to assemble the Collateral and make it available to
Agent at any place to be designated by Agent which is reasonably convenient to
both parties.  It is expressly understood and agreed that Agent shall be
entitled to dispose of the Collateral at any public or private sale, and that
Agent shall be entitled to bid and purchase at any such sale without recourse to
judicial proceedings and without either demand, appraisement, advertisement or
notice (except such notice as is otherwise required under this Assignment) of
any kind, all of which are expressly waived.  In the event that Agent is the
successful bidder at any public or private sale of the Collateral or any portion
thereof, the amount bid by the Agent may be credited against the Obligations as
provided in the Credit Agreement.  To the extent the Collateral consists of
marketable securities, Agent shall not be obligated to sell such securities for
the highest price obtainable, but shall sell them at the market price available
on the date of sale. Agent shall not be obligated to make any sale of the
Collateral if it shall determine not to do so regardless of the fact that notice
of sale of the Collateral may have been given.  Agent may, without notice or
publication, adjourn any public sale from time to time by announcement at the
time and place fixed for sale, and such sale may, without further notice, be
made at the time and place to which the same was so adjourned.  Each such
purchaser at any such sale shall hold the Collateral sold absolutely free from
claim or right on the part of Assignor.  In the event that any consent, approval
or authorization of any Governmental Agency or commission will be necessary to
effectuate any such sale or sales, Assignor shall execute all such applications
or other instruments as Agent may deem reasonably necessary to obtain such
consent, approval or authorization.  Agent may notify any account debtor or
obligor with respect to the Collateral to make payment directly to Agent, and
may demand, collect, receipt for, settle, compromise, adjust, sue for, foreclose
or realize upon the Collateral as Agent may determine whether or not the
Obligations are due, and for the purpose of realizing Agent’s rights therein,
Agent may receive, open and dispose of mail addressed to Assignor and endorse
notes, checks, drafts, money orders, documents of title or other evidences of
payment, shipment or storage of any form of Collateral on behalf and in the name
of Assignor, as its attorney-in-fact.  In addition, Assignor hereby irrevocably
designates and appoints Agent its true and lawful attorney-in-fact either in the
name of Agent or Assignor to (i) sign Assignor’s name on any Collateral, drafts
against account debtors, assignments, any proof of claim in any bankruptcy or
other insolvency proceeding involving any account debtor, any notice of lien,
claim of lien or assignment or satisfaction of lien, or on any financing
statement or continuation statement under the UCC; (ii) send verifications of
accounts receivable to any account debtor; and (iii) in connection with a
transfer of the Collateral as described above, sign in Assignor’s name any
documents necessary to transfer title to the Collateral to Agent or any third
party.  All acts of said power of attorney are hereby ratified and approved and
Agent shall not be liable for any mistake of law or fact made in connection
therewith.  This power of attorney is coupled with an interest and shall be
irrevocable so long as any amounts remain unpaid on any of the Obligations.  All
remedies of Agent shall be cumulative to the full extent provided by Law, all
without liability except to account for property actually received, but the
Agent shall have no duty to exercise such rights and shall not be responsible
for any failure to do so or delay in so doing.  Pursuit by Agent of certain
judicial or





G-2-8










other remedies shall not abate nor bar other remedies with respect to the
Obligations or to other portions of the Collateral.  Agent may exercise its
rights to the Collateral without resorting or regard to other collateral or
sources of security or reimbursement for the Obligations.  In the event that any
transfer tax, deed tax, conveyance tax or similar tax is payable in connection
with the foreclosure, conveyance in lieu of foreclosure or otherwise of all or
any portion of the Collateral, Assignor shall pay such amount to Agent upon
demand and if Assignor fail to pay such amount on demand, Agent may advance such
amount on behalf of Assignor and the amount thereof shall become a part of the
Obligations and bear interest at the rate for overdue amounts under the Credit
Agreement until paid.

(b)

If Assignor fails to perform any agreement or covenant contained in this
Assignment beyond any applicable period for notice and cure, Agent may itself
perform, or cause to be performed, any agreement or covenant of Assignor
contained in this Assignment that Assignor fails to perform, and the cost of
such performance, together with any reasonable expenses, including reasonable
attorneys’ fees actually incurred (including attorneys’ fees incurred in any
appeal) by Agent in connection therewith, shall be payable by Assignor upon
demand and shall constitute a part of the Obligations and shall bear interest at
the rate for overdue amounts as set forth in the Credit Agreement.

(c)

Whether or not an Event of Default has occurred and whether or not Agent is the
absolute owner of the Collateral, Agent may take such action as Agent may deem
necessary to protect the Collateral or its security interest therein, Agent
being hereby authorized to pay, purchase, contest and compromise any
encumbrance, charge or lien that in the reasonable judgment of Agent appears to
be prior or superior to its security interest, and in exercising any such powers
and authority to pay necessary expenses, employ counsel and pay reasonable
attorney’s fees.  Any such advances made or expenses incurred by Agent shall be
deemed advanced under the Loan Documents, shall increase the indebtedness
evidenced and secured thereby, shall be payable upon demand and shall bear
interest at the rate for overdue payments set forth in the Credit Agreement.

(d)

Any certificates or securities held by Agent as Collateral hereunder may, at any
time, and at the option of Agent, be registered in the name of Agent or its
nominee, endorsed or assigned in blank or in the name of any nominee and Agent
may deliver any or all of the Collateral to the issuer or issuers thereof for
the purpose of making denominational exchanges or registrations or transfer or
for such other purposes in furtherance of this Assignment as Agent may deem
desirable.  Until the occurrence of an Event of Default, Assignor shall retain
the right to vote any of the Collateral, or exercise membership rights, in a
manner not inconsistent with the terms of this Assignment and the other Loan
Documents, and Agent hereby grants to Assignor its proxy to enable Assignor to
so vote any of the Collateral  (except that Assignor shall not have any right to
exercise any such power if the exercise thereof would violate or result in a
violation of any of the terms of this Assignment or any of the other Loan
Documents).  At any time after the occurrence and during the continuance of any
Event of Default, Agent or its nominee shall, without notice or demand,
automatically have the sole and exclusive right to give all consents, waivers
and ratifications in respect of the Collateral and exercise all voting, approval
or other rights at any meeting of the members of any of the Companies,
respectively (and the right to call such meetings) or otherwise (and to give
written consents in lieu of voting thereon), and exercise any and all rights of
conversion, exchange, subscription or any of the rights, privileges or options
pertaining to the Collateral and otherwise





G-2-9










act with respect thereto and thereunder as if Agent or its nominee were the
absolute owner thereof (all of such rights of the Assignor ceasing to exist and
terminating upon the occurrence of an Event of Default) including, without
limitation, the right to exchange, at its discretion, any and all of the
Collateral upon the merger, consolidation, reorganization, recapitalization or
the readjustment of the issuer thereof, all without liability except to account
for property actually received and in such manner as Agent shall determine in
its sole and absolute discretion, but Agent shall have no duty to exercise any
of the aforesaid rights, privileges or options and shall not be responsible for
the failure to do so or delay in so doing.  The exercise by Agent of any of its
rights and remedies under this paragraph shall not be deemed a disposition of
collateral under Article 9 of the UCC nor an acceptance by Agent of any of the
Collateral in satisfaction of the Obligations.

9.

Duties of Agent.  The powers conferred on Agent hereunder are solely to protect
its interest in the Collateral and shall not impose any duty upon it to exercise
any such powers.  Agent’s duty with reference to the Collateral shall be solely
to use slight care in the custody and preservation of the Collateral, which
shall not include any steps necessary to preserve rights against prior parties.
 Agent shall have no responsibility or liability for the collection of any
Collateral or by reason of any invalidity, lack of value or uncollectability of
any of the payments received by it.

10.

Indemnification.  

(a)

It is specifically understood and agreed that this Assignment shall not operate
to place any responsibility or obligation whatsoever upon Agent or any of the
Lenders, or cause Agent or any of the Lenders to be, or to be deemed to be, a
member in any of the Companies and that in accepting this Assignment, Agent and
the Lenders neither assume nor agree to perform at any time whatsoever any
obligation or duty of Assignor under any of the Organizational Agreements or any
other mortgage, indenture, contract, agreement or instrument to which Assignor
is a party or to which it is subject, all of which obligations and duties shall
be and remain with and upon Assignor.

(b)

Assignor agrees to indemnify, defend and hold Agent and the Lenders harmless
from and against any and all claims, expenses, losses and liabilities growing
out of or resulting from this Assignment (including, without limitation,
enforcement of this Assignment or acts taken or omitted to be taken by Agent or
the Lenders hereunder or in connection therewith), except claims, expenses,
losses or liabilities resulting from Agent’s or such Lender’s gross negligence
or willful misconduct.  

(c)

Assignor upon demand shall pay to Agent the amount of any and all reasonable
expenses, including, without limitation, the reasonable fees and disbursements
of counsel actually incurred (including those incurred in any appeal), and of
any experts and agents, which Agent may incur in connection with (i) the
administration of this Assignment, (ii) the sale of, collection from, or other
realization upon, any of the Collateral, (iii) the exercise or enforcement of
any of the rights of Agent hereunder, or (iv) the failure by Assignor to perform
or observe any of the provisions hereof.

11.

Security Interest Absolute.  All rights of Agent, and the security interests
hereunder, and all of the Obligations secured hereby, shall be absolute and
unconditional, irrespective of:





G-2-10










(a)

Any lack of validity or enforceability of the Loan Documents or any other
agreement or instrument relating thereto;

(b)

Any change in the time (including the extension of the initial maturity date of
the Loan as provided in the Credit Agreement), manner or place of payment of, or
in any other term of, all or any of the Obligations or any other amendment or
waiver of or any consent to any departure from the Loan Documents;

(c)

Any exchange, release or nonperfection of any other collateral for the
Obligations, or any release or amendment or waiver of or consent to departure
from any of the Loan Documents with respect to all or any part of the
Obligations; or

(d)

Any other circumstance (other than payment of the Obligations in full) that
might otherwise constitute a defense available to, or a discharge of, Assignor,
the Companies or any third party for the Obligations or any part thereof.

12.

Amendments and Waivers.  No amendment or waiver of any provision of this
Assignment nor consent to any departure therefrom shall in any event be
effective unless the same shall be in writing and signed by Agent, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given.  No delay or omission of Agent to exercise any
right, power or remedy accruing upon any Event of Default shall exhaust or
impair any such right, power or remedy or shall be construed to be a waiver of
any such Event of Default, or acquiescence therein; and every right, power and
remedy given by this Assignment to Agent may be exercised from time to time and
as often as may be deemed expedient by Agent.  Failure on the part of Agent to
complain of any act or failure to act that constitutes an Event of Default,
irrespective of how long such failure continues, shall not constitute a waiver
by Agent of Agent’s rights hereunder or impair any rights, powers or remedies
consequent on any Event of Default.  Assignor hereby waives to the extent
permitted by Law all rights that Assignor has or may have under and by virtue of
the UCC and any federal, state, county or municipal statute, regulation,
ordinance, Constitution or charter, now or hereafter existing, similar in effect
thereto providing any right of Assignor to notice and to a judicial hearing
prior to seizure by Agent of any of the Collateral.  Assignor hereby waives and
renounces for itself, its heirs, successors and assigns, presentment, demand,
protest, advertisement or notice of any kind (except for any notice required by
Law or the Loan Documents) and all rights to the benefits of any statute of
limitations and any moratorium, reinstatement, marshaling, forbearance,
valuation, stay, extension, homestead, redemption and appraisement now provided
or that may hereafter be provided by the Constitution and Laws of the United
States and of any state thereof, both as to itself and in and to all of its
property, real and personal, against the enforcement of this Assignment and the
collection of any of the Obligations.

13.

Continuing Security Interest; Transfer of Loan; Release of Collateral.  This
Assignment shall create a continuing security interest in the Collateral and
shall (a) remain in full force and effect until the indefeasible payment in full
of the Obligations and the Lenders have no further obligation to make any
advances of the Loan, (b) be binding upon Assignor and its heirs, successors and
assigns, and (c) inure, together with the rights and remedies of Agent
hereunder, to the benefit of Agent and the Lenders and their respective
successors, transferees and assigns.  Upon the indefeasible payment in full of
the Obligations and the termination or expiration of any





G-2-11










obligation of the Lenders to make further advances of the Loan or to issue any
Facility Letters of Credit, the security interest granted hereby shall terminate
and all rights to the Collateral shall revert to Assignor.  Upon any such
termination, Agent will, at Assignor’s expense, execute and deliver to Assignor
such documents as Assignor shall reasonably request to evidence such
termination.

14.

Securities Laws and Other Limitations.  In view of the position of Assignor in
relation to the Collateral, or because of other current or future circumstances,
a question may arise under the federal and state securities Laws, the
Organizational Agreements, or under any intercreditor agreement, that may now or
hereafter be entered into among the Agent and any other bank a party to the
Credit Agreement or under any intercreditor agreement, which may now or
hereafter be entered into among the Agent and any other party with respect to
the Loans or the Collateral (as the same may be modified or amended from time to
time, collectively, the “Intercreditor Agreements”) with respect to any
disposition of the Collateral permitted hereunder.  Assignor understands that
compliance with the federal and state securities Laws, the Organizational
Agreements, or Intercreditor Agreements might very strictly limit the course of
conduct of Agent if Agent were to attempt to dispose of all or any part of the
Collateral in accordance with the terms hereof, and might also limit the extent
to which or the manner in which any subsequent transferee of any Collateral
could dispose of the same.  Similarly, there may be other legal restrictions or
limitations affecting the Agent in any attempt to dispose of all or part of the
Collateral in accordance with the terms hereof under applicable Blue Sky or
other state securities Laws.  Assignor recognizes that in light of the foregoing
restrictions and limitations Agent may, with respect to any sale of the
Collateral, limit the purchasers to those who will agree, among other things, to
acquire such Collateral for their own account, for investment, and not with a
view to the distribution or resale thereof and who are able to satisfy any
conditions or requirements set forth in the Organizational Agreements, and the
Intercreditor Agreements, and Agent may sell the Collateral in parcels and at
such times and to such Persons as Agent may reasonably determine is necessary to
comply with such conditions or requirements.  Assignor acknowledges and agrees
that in light of the foregoing restrictions and limitations, the Agent in its
sole and absolute discretion may, in accordance with federal and state
securities Law, the Organizational Agreements and the Intercreditor Agreements,
(a) proceed to make such a sale whether or not a registration statement for the
purpose of registering such Collateral or part thereof shall have been filed
under the federal and state securities Laws (b) approach and negotiate with a
single potential purchaser to effect such sale and (c) sell the Collateral in
parcels and at such times and in such manner and to such Persons as Agent may
reasonably determine is necessary to comply with such conditions and
requirements.  Assignor acknowledges and agrees that any such sale might result
in prices and other terms less favorable to the seller if such sale were a
public sale without such restrictions.  In the event of any such sale, Agent
shall incur no responsibility or liability for selling all or any part of the
Collateral in accordance with the terms hereof at a price that Agent, in its
sole and absolute discretion, may in good faith deem reasonable under the
circumstances, notwithstanding the possibility that a substantially higher price
might have been realized if the sale were deferred until after registration as
aforesaid or if more than a single purchaser were approached or if all the
Collateral were sold at a single sale.  Assignor further agrees that any sale or
sales by Agent of the Collateral made as provided in this Section 14 shall be
commercially reasonable.  The provisions of this Section 14 will apply
notwithstanding the existence of a public or private market upon which the
quotations or sales prices may exceed substantially the price at which the Agent
sells.  Agent and the Lenders shall





G-2-12










not be liable to Assignor for any loss in the value of any portion of the
Collateral by reason of any delay in the sale of the Collateral.

15.

Governing Law; Terms.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED UNDER
THE LAWS OF THE STATE OF ILLINOIS (WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS
RULES OF ANY JURISDICTION).

16.

Notices.  Each notice, demand, election or request provided for or permitted to
be given pursuant to this Assignment  must be in writing and shall be deemed to
have been properly given or served if given in the manner prescribed in the
Credit Agreement.

17.

No Unwritten Agreements.  THIS AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

18.

Miscellaneous.  Time is of the essence of this Assignment.  Title or captions of
paragraphs hereof are for convenience only and neither limit nor amplify the
provisions hereof.  If, for any circumstances whatsoever, fulfillment of any
provision of this Assignment shall involve transcending the limited validity
presently prescribed by Law, the obligation to be fulfilled shall be reduced to
the limit of such validity; and if any clause or provision herein operates or
would prospectively operate to invalidate this Assignment, in whole or in part,
then such clause or provision only shall be held for naught, as though not
herein contained, and the remainder of this Assignment shall remain operative
and in full force and effect.  If more than one entity comprises the Assignor,
the liability of each such entity shall be joint and several

19.

Modifications, Etc.  Assignor hereby consents and agrees that Agent or the
Lenders may at any time and from time to time, without notice to or further
consent from Assignor, either with or without consideration, surrender any
property or other security of any kind or nature whatsoever held by it or by any
Person on its behalf or for its account, securing the Obligations; substitute
for any Collateral so held by it, other collateral of like kind; agree to
modification of the terms of the Loan Documents; extend or renew the Loan
Documents for any period; grant releases, compromises and indulgences with
respect to the Loan Documents for any period or to any persons or entities now
or hereafter liable thereunder or hereunder; release any guarantor, endorser or
any other Person liable with respect to the Obligations; or take or fail to take
any action of any type whatsoever; and no such action that Agent or the Lenders
shall take or fail to take in connection with the Loan Documents, or any of
them, or any security for the payment of the Obligations or for the performance
of any obligations or undertakings of Assignor, nor any course of dealing with
Assignor or any other person, shall release Assignor’s obligations hereunder,
affect this Assignment in any way or afford Assignor any recourse against Agent
or any Lender.

20.

Attorney-in-Fact.  Notwithstanding anything to the contrary contained in this
Assignment, Agent agrees that Agent will not take any action as attorney-in-fact
of Assignor as permitted hereunder unless and until an Event of Default has
occurred.





G-2-13










21.

Counterparts.  This Assignment may be executed in any number of counterparts,
all of which taken together shall constitute one and the same instrument, and
any of the parties hereto may execute this Assignment by signing any such
counterpart.

[SIGNATURES BEGIN ON THE FOLLOWING PAGE]





G-2-14










IN WITNESS WHEREOF, Assignor and Agent have executed this Assignment under seal
on the date first above written.

ASSIGNOR:




IWR PROTECTIVE CORPORATION, a Delaware corporation







By:


Name:              
Title:




AGENT:

KEYBANK NATIONAL ASSOCIATION, a national banking association, as Agent

By:


   Kevin P. Murray


Senior Vice President





G-2-15










EXHIBIT “A”




COMPANIES

(Initial Collateral Properties Only)




 
















Property Name
















Company Name







Total Percentage Held by Assignor




Amount of Total Percentage Held Constituting Pledged Equity Interests













State of Organization
















EIN













Organizational Agreements

 

 

 

 

 

 

 

 

1.

The Shoppes at Stroud Township

Stroud Commons, L.L.C.

50%

All

Delaware

26-0101120

Amended and Restated Limited Liability Company Agreement dated as of November
30, 2006








G-2-16










EXHIBIT “B”










April __, 2009







IWR Protective Corporation

2901 Butterfield Road

Oak Brook, IL  60523

Attention:

KeyBank National Association

c/o KeyBank Real Estate Capital

Institutional Group

1200 Abernathy Road, Suite 1550

Atlanta, GA 30328

Attention:  Kevin Murray




Re:

Stroud Commons, LLC (the “Company”)

Gentlemen:

This letter will confirm the consent of the undersigned, The Townsend Company,
LLC, an Ohio limited liability company (“Townsend”), in its capacities as
Manager and a Member under that certain Amended and Restated Limited Liability
Company Agreement of the Company dated as of November 30, 2006 (the “Company
Agreement”), to the collateral assignment by IWR Protective Corporation (“Inland
Member”) to KeyBank National Association, as agent for itself and other lenders
from time to time (the “Agent”) of 100% of Inland Member’s membership interest
in the Company and all rights related thereto, including the right to receive
any and all distributions due to Inland Member from the Company, all as provided
for in that certain Collateral Assignment of Interests dated as of April __,
2009 made by Inland Member and its parent, Inland Western Retail Real Estate
Trust, Inc., in favor of Agent.  All capitalized terms used herein and not
otherwise defined shall have the meanings given to them in the Company
Agreement.

The undersigned further agrees that, in the event Agent shall exercise its
rights under such Collateral Assignment of Interests and cause such rights of
Inland Member in the Company to be transferred to Agent or another purchaser at
any sale of such rights held pursuant to such Collateral Assignment of
Interests, that, notwithstanding any rights of Townsend under the Company
Agreement, Townsend hereby grants its Approval of such transfer and agrees that
Agent or such purchaser shall be admitted as a substituted party for the Inland
Member upon compliance with the other conditions to transfer set forth in
Section 8.1.4 of the Company Agreement and thereafter shall have all rights and
remedies of a Member in the Company.

Townsend further agrees to send to Agent at the address shown above a copy of
any notices given to Inland Member under the Company Agreement.

THE TOWNSEND COMPANY, LLC,
an Ohio limited liability company







By:

Charles Townsend, Manager





G-2-17










Schedule 1




DESCRIPTION OF ASSIGNORS




1.

Assignor has been using or operating under the name IWR Protective Corporation
without change since September 29, 2004.

Names and Tradenames used within the last five years:

Location of all chief executive offices over last five years:




2901 Butterfield Road

Oak Brook, Illinois  60523




Mailing address:  2901 Butterfield Road

Oak Brook, Illinois  60523

Organizational Identification Number:

Federal Tax Identification Number:  20-1777568








G-2-18










EXHIBIT H

FORM OF ACCOUNT SECURITY, PLEDGE AND ASSIGNMENT AGREEMENT

ACCOUNT SECURITY, PLEDGE AND ASSIGNMENT AGREEMENT

THIS ACCOUNT SECURITY, PLEDGE AND ASSIGNMENT AGREEMENT (this “Agreement”), dated
as of April ___, 2009, by and between INLAND WESTERN RETAIL REAL ESTATE TRUST,
INC., a corporation organized under the laws of the state of Maryland
(“Borrower”) and KEYBANK NATIONAL ASSOCIATION, a national banking association
(“KeyBank”), as Administrative Agent for itself and the other Lenders from time
to time parties to the “Credit Agreement” (as hereinafter defined) (KeyBank in
its capacity as Administrative Agent, is hereinafter referred to as “Agent”).

W I T N E S S E T H:

WHEREAS, pursuant to that certain Credit Agreement dated October 15, 2007, as
amended by the Comprehensive Amendment to Credit Agreement dated as of the date
hereof among Borrower,  the Lenders and Agent (as the same may be varied,
extended, supplemented, consolidated, amended, replaced, renewed, increased,
modified or restated, the “Credit Agreement”), the Lenders have agreed to
provide a secured revolving credit facility to Borrower in the amount of
$200,000,000 (as modified or amended from time to time, the “Loan”), which Loan
is evidenced by those certain Notes made by Borrower to the order of Lenders in
the aggregate face amount of $200,000,000 (such Notes, and each other Note as
may be issued under the Credit Agreement, as the same may be varied, extended,
supplemented, consolidated, amended, replaced, renewed, modified, increased or
restated, are hereinafter referred to collectively as the “Note”), the payment
of which has been guarantied by certain Subsidiaries of Borrower as evidenced by
that certain Subsidiary Guaranty, and secured by a pledge of the Borrower’s
interest in certain of its Subsidiaries;

WHEREAS, the Lenders and Agent have required, as a condition to making the Loan
to Borrower, that Borrower enter into this Agreement as additional security for
the Obligations (as hereinafter defined).

NOW, THEREFORE, in consideration of the mutual covenants, promises, and
agreements set forth hereinbelow, and for other good and valuable consideration,
the receipt, adequacy, and sufficiency of which are hereby acknowledged, the
parties hereto covenant and agree as follows:

1.

Defined Terms.  Capitalized terms used in this Agreement, but that are not
otherwise expressly defined in this Agreement, shall have the respective
meanings given thereto in the Credit Agreement.  In addition, the following
terms shall have the following meanings:

Bank:  Bank of America, N.A., as depository bank.

Bankruptcy Code.  Title 11, U.S.C.A., as amended from time to time or any
successor statute thereto.

Collateral:  As defined in §2, below.





H-1










Control Agreement:  That certain Deposit Account Control Agreement of even date
herewith made by and among Borrower, Agent and Bank with respect to the Deposit
Account, in the form attached hereto as Attachment No. 1 and made a part hereof.

Deposit Account:  A segregated deposit account held at Bank with the name
“Inland Western Retail Real Estate Trust, Inc.”, Account No. 5800427196 the
title of which account shall be held in the name of Borrower and shall indicate
that, subject to Section 7, funds held therein are held for the benefit of Agent
for the uses and purposes set forth herein, or any successor deposit account
approved by Agent.

Event of Default:  As defined in §8, below.

Excess Funds:  That portion of the revenues of Borrower and Borrower’s
Subsidiaries from the operation of their Properties, which is distributable to
the Borrower as represented by the amounts remaining in the Holdco Account as a
result of deposits therein from those three certain lockbox accounts maintained
by the Borrower’s three management subsidiaries with Bank for receipt of all
revenues from such Properties (collectively, the “Lockboxes”), after payment of
all debt service and operating expenses related to such Properties from the
Holdco Account, and which Borrower hereby irrevocably directs Bank to cause to
be transferred from the Holdco Account to the Deposit Account as provided
herein.

Holdco Account: That certain account maintained at Bank by Inland Holdco
Management, LLC, a Delaware limited liability company, which is the sole owner
of Borrower’s three management subsidiaries

UCC:  The Uniform Commercial Code as in effect in the State of Illinois.

2.

Security for Obligations.  To secure the full and punctual payment and
performance by Borrower of all duties, responsibilities and obligations under
this Agreement, the Credit Agreement, the Note, and the other Loan Documents,
together with any and all renewals, restatements, modifications, consolidations,
amendments, increases and extensions thereof (such duties, responsibilities and
obligations are hereinafter referred to as the “Obligations”), Borrower hereby
collaterally assigns, conveys, grants, pledges, hypothecates and transfers to
Agent a first-in-lien-priority continuing security interest in Borrower’s right,
title and interest in and to the Deposit Account and all cash and property,
whether now owned or existing or hereafter acquired, in the Deposit Account,
including without limitation, all checks, drafts, wire transfers (whether made
or in the process of being made) and other items deposited in or transferred to
the Deposit Account (the “Collateral”).

3.

Agent’s  Control of the Account.  Pursuant to the Control Agreement, Bank has
agreed to comply with any instruction (within the meaning of Section 9-104 of
the UCC, i.e., an order directing the disposition of funds in the Deposit
Account) originated by the Agent.  Subject to Section 7, the parties acknowledge
and agree that by this Agreement and the Control Agreement Agent shall have sole
and exclusive control of the Collateral within the meaning of Section 9-104 of
the UCC.  Borrower and Agent agree that the Control Agreement is an
authenticated record for the purposes of Section 9-104(a) of the UCC.

4.

Warranties and Covenants.  Borrower hereby warrants and represents to Agent, and
covenants and agrees with Agent, as follows:





H-2










(a)

Borrower is and shall remain the sole, lawful, beneficial and record owner of
the Collateral, free and clear of all liens, restrictions, claims, pledges,
encumbrances, charges, claims of third parties and rights of set off or
recoupment whatsoever other than Liens in favor of the Agent and the Bank
hereunder, and Borrower has the full and complete right, power and authority to
pledge and grant a security interest in the Collateral in favor of Agent, in
accordance with the terms and provisions of this Agreement.

(b)

This Agreement creates a valid and binding first-in-lien priority pledge and
assignment of and security interest in the Collateral securing the payment and
performance of the Obligations.  Neither Borrower nor any other Person has
performed or will perform or permit any other Person to perform any acts that
might prevent Agent from enforcing any of the terms and conditions of this
Agreement or that would limit Agent in any such enforcement.

(c)

There are no accounts maintained by Borrower, any Subsidiary of Borrower or any
other Person for the receipt of Excess Funds other than the Lockboxes, the
Holdco Account and the Deposit Account, or such accounts as are required by
individual mortgage lenders for property level financings, and there are no
agreements regarding the distribution or disposition of the Excess Funds other
than this Agreement and the other Loan Documents.

5.

General Covenants.  Borrower covenants and agrees with Agent that so long as any
of the Obligations are outstanding or have not been paid or performed:

(a)

Subject to Section 7, Borrower, without the prior written consent of Agent,
which consent may be withheld by Agent in its sole and absolute discretion,
shall not directly, indirectly or by operation of law sell, transfer, assign,
dispose of, pledge, convey, option, mortgage, hypothecate or encumber any of the
Collateral.

(b)

Borrower shall at all times defend the Collateral against all claims and demands
of all Persons at any time claiming any interest in the Collateral adverse to
Agent’s interest in the Collateral as granted hereunder.

(c)

Borrower shall pay all taxes and other charges against the Collateral to the
extent due and payable.

(d)

Borrower authorizes Agent, its counsel or its representative, at any time and
from time to time, at the expense of Borrower, to execute and/or file any
financing statements or financing statement amendments or continuations, that
describe or relate to the Collateral or any portion thereof in such
jurisdictions as Agent may deem necessary or desirable to perfect its security
interest in any of the Collateral and such financing statements may contain,
among other items as Agent may deem advisable to include therein, the federal
tax identification number and organizational number of Borrower.  Borrower will
make, execute, acknowledge and deliver or authorize the execution and delivery
of and where appropriate, cause to be recorded and/or filed and from time to
time thereafter be re-recorded and/or refiled at such time in such offices and
places as shall be deemed desirable by Agent any financing statements, further
assignments, security agreements, continuation statements, endorsements,
assurances, certificates and other documents, and perform such other acts as
Agent reasonably may deem necessary from time to time to establish and maintain
in favor of Agent, valid and perfected security interests in the Collateral,
free of all other liens, encumbrances, security interests and claims other than
the Liens of the Agent hereunder.  Upon any failure of Borrower to do so, Agent
may make, execute, record, file, rerecord and/or refile, acknowledge and deliver
any and all such further assignments, security agreements, financing statements,
continuation statements, endorsements, assurances, instruments, certificates and





H-3










documents for and in the name of Borrower, and Borrower hereby irrevocably
appoints Agent the agent and attorney-in-fact with full power of substitution of
Borrower so to do.  This power is coupled with an interest and is irrevocable.
 Without limiting the generality of the foregoing, Borrower will obtain such
waivers of lien, estoppel certificates, deposit account control agreements or
subordination agreements as Agent may require to insure the priority of its
security interest in the Collateral.  Borrower shall also do anything else Agent
may reasonably require from time to time to establish a valid security interest
in and to further protect and perfect its security interest in the Collateral.

(e)

So long as any of the Obligations shall be outstanding, neither Borrower nor any
Subsidiary of Borrower shall open any account for the receipt of Excess Funds
other than the Deposit Account and neither Borrower nor any Subsidiary of
Borrower shall enter any agreement regarding the distribution or disposition of
the Excess Funds other than this Agreement.

6.

Establishment and Funding of Deposit Account.

(a)

Establishment of Deposit Account.  Borrower has established and currently
maintains the Deposit Account with the Bank and acknowledges that the Deposit
Account is a “deposit account” (as defined in Section 9-102(a)(29) of the UCC).

(b)

Distributions as Property Only of Borrower.  Borrower warrants and represents
to, and covenants and agrees with, Agent that all Excess Funds, when transferred
from any account to the Deposit Account, (i) are intended to be and are hereby
agreed to be at that time property of only Borrower, subject, however, in all
events, to the security interests granted by this Agreement to Agent, (ii) shall
constitute a distribution from the Borrower’s Subsidiaries to Borrower and (iii)
shall be held by Bank for the benefit of Agent free of any liens or claim on the
part of creditors of the Borrower other than Liens in favor of Agent and the
Bank.

(c)

Jurisdiction. Notwithstanding any provision to the contrary in any other
agreement between Borrower and Agent, Borrower and Agent hereby agree that the
“bank’s jurisdiction” as said term is used in Section 9-304 of the UCC is and
shall be the State of Illinois as provided in the Control Agreement and the Laws
of such state shall govern the perfection or nonperfection, and the priority of
security interest of Agent, in the Deposit Account.

7.

Transfer of Funds Out of Deposit Account.  Notwithstanding anything in this
Agreement to the contrary, provided no Event of Default has occurred and is then
continuing, Agent shall permit Bank, in accordance with its customary cash
management practices, to sweep all funds from the Deposit Account on a daily
basis to an account designated by Borrower.  Each transfer of funds from the
Deposit Account shall be made only to the extent that immediately available
funds are on deposit in the Deposit Account, and Agent shall not have any
responsibility to make additional funds available in the event that funds on
deposit in the Deposit Account are insufficient.  From and after Bank’s transfer
of such funds, Agent shall have no further liability or responsibility with
respect to, or control over, or security interest in, the funds so transferred.
 Notwithstanding anything in this Agreement to the contrary, if an Event of
Default has occurred and is then continuing, Agent is hereby irrevocably
authorized to direct Bank to hold all funds in the Deposit Account and only
release such funds on a weekly basis to pay such expenses as the Administrative
Agent has approved in writing in response to a written payment direction from
Borrower certifying the proposed amounts and payees with respect to the
requested disbursements describing in detail by category the expenses for such
week.





H-4










8.

Event of Default.  An Event of Default shall exist hereunder upon the occurrence
of any of the following:

(a)

Any warranty, representation or statement made by or on behalf of Borrower in
this Agreement proves untrue or misleading in any material respect upon the date
when made or deemed to have been made or repeated; or

(b)

Borrower shall fail to, or Borrower shall fail to cause any other Person to,
duly and fully comply with any covenant, condition or agreement in §5(a) of this
Agreement; or

(c)

Borrower shall fail to duly and fully comply with any other covenant, condition
or agreement of this Agreement (other than those specified in subsection (b)
above or any default excluded from any provision of cure of defaults contained
in the Credit Agreement) and the same is not cured in the applicable time period
provided in the Credit Agreement, if any; or

(d)

The occurrence of a “Default” (as defined in the Credit Agreement); or

(e)

Any amendment to or termination of a financing statement naming Borrower as
debtor and Agent as secured party, or any correction statement with respect
thereto, is filed in any jurisdiction by any party other than Agent or Agent’s
counsel without the prior written consent of Agent and the effect of such filing
is not completely nullified to the reasonable satisfaction of Agent within ten
(10) Business Days after written notice to Borrower thereof.

9.

Remedies.

(a)

Upon the occurrence and during the continuance of an Event of Default, Agent,
without limitation, may:

(i)

without notice to Borrower, except as required by Law, and at any time or from
time to time, charge, set-off, and otherwise apply all or any part of the
Collateral against the Obligations or any part thereof;

(ii)

in its sole discretion, at any time and from time to time, exercise any and all
rights and remedies available to it under this Agreement, and/or as a secured
party under the UCC; and

(iii)

demand, collect, take possession of, receipt for, settle, compromise, adjust,
sue for, foreclose,  or otherwise  realize upon the Collateral (or any portion
thereof) as Agent may determine in its sole discretion.

(b)

Borrower hereby expressly waives, to the fullest extent permitted by Law,
presentment, demand, protest or any notice of any kind in connection with this
Agreement or the Collateral.  Agent may take any action deemed by Agent to be
necessary or appropriate to the enforcement of the rights and remedies of Agent
under this Agreement, and/or under any of the other Loan Documents.  The
remedies of Agent shall include, without limitation, all rights and remedies
specified in this Agreement and the other Loan Documents, all remedies of Agent
under applicable Law, and the remedies of a secured party under the UCC as
enacted in the State of Ohio, regardless of whether the UCC has been enacted or
enacted in that form in any other jurisdiction in which such right or remedy is
asserted.





H-5










(c)

If Borrower fails to perform any agreement or covenant contained in this
Agreement beyond any applicable period for notice and cure, Agent may itself
perform, or cause to be performed, any agreement or covenant of Borrower
contained in this Agreement that Borrower shall fail to perform, and the cost of
such performance, together with any reasonable expenses, including reasonable
attorneys’ fees actually incurred (including attorneys’ fees incurred in any
appeal) by Agent in connection therewith, shall be payable by Borrower upon
demand and shall constitute a part of the Obligations and shall bear interest at
the rate for overdue payments under the Credit Agreement.

(d)

Whether or not an Event of Default has occurred and whether or not Agent is the
absolute owner of the Collateral, Agent may take such action as Agent may deem
reasonably necessary to protect the Collateral or its security interest therein,
Agent being hereby authorized to pay, purchase, contest and compromise any
encumbrance, charge or lien that in the reasonable judgment of Agent appears to
be prior or superior to its security interest and in exercising any such powers
and authority to pay reasonably necessary expenses, employ counsel and pay
reasonable attorney’s fees.  Any such advances made or expenses incurred by
Agent shall constitute a part of the Obligations, shall be payable upon demand
and shall bear interest at the rate for overdue payments under the Credit
Agreement.

10.

Duties of Agent.  The powers conferred on Agent hereunder are solely to protect
its interest in the Collateral and shall not impose any duty upon it to exercise
any such powers.  Such care as Agent gives to the safekeeping of its own
property of like kind shall constitute reasonable care of the Collateral when in
Agent’s possession; provided that Agent shall not be required to make any
presentment, demand or protest or give any notice of nonperformance, dishonor,
protest or of any other nature and need not take any action to preserve any
rights against any prior party or any other Person in connection with the
Indebtedness or with respect to the Collateral.  Agent shall not have any
responsibility or liability for the collection of any Collateral or by reason of
any invalidity, lack of value or uncollectability of any of the payments
received by it.

11.

Indemnification.

(a)

It is specifically understood and agreed that this Agreement shall not operate
to place any responsibility or obligation whatsoever upon Agent, or cause Agent
to be, or to be deemed to be, a partner, shareholder or member, as applicable in
Borrower and that in accepting this Agreement, Agent does not assume or agree to
perform at any time whatsoever any obligation or duty of Borrower relating to
the Collateral or any other mortgage, indenture, contract, agreement or
instrument to which Borrower is a party or to which it is subject, all of which
obligations and duties shall be and remain with and upon Borrower.

(b)

Borrower agrees to indemnify, defend and hold Agent and its officers, directors,
agents and employees harmless from and against any and all claims, expenses,
losses and liabilities growing out of or resulting from this Agreement
(including, without limitation, enforcement of this Agreement) or acts taken or
omitted by Agent hereunder or in connection herewith, except claims, expenses,
losses or liabilities arising from Agent’s gross negligence or willful
misconduct.

(c)

Borrower upon demand shall pay to Agent the amount of any and all reasonable
expenses, including, without limitation, the reasonable fees and disbursements
of counsel actually incurred (including those incurred in any appeal), and of
any experts and agents, that Agent may incur in connection with (i) the
administration of this Agreement, (ii) the sale of, collection





H-6










from, or other realization upon, any of the Collateral, (iii) the exercise or
enforcement of any of the rights of Agent hereunder, or (iv) the failure by
Borrower to perform or observe any of the provisions hereof beyond any
applicable period for notice and cure.

12.

Security Interest Absolute.  All rights of Agent, and the security interests
hereunder, and all of the obligations secured hereby, shall be absolute and
unconditional, irrespective of:

(a)

Any lack of validity or enforceability of the Loan Documents or any other
agreement or instrument relating thereto;

(b)

Any change in the time (including the extension of the maturity date of the
Note), manner or place of payment of, or in any other term of, all or any of the
Obligations or any other amendment or waiver of or any consent to any departure
from the Loan Documents;

(c)

Any exchange, release or nonperfection of any other collateral for the
Obligations, or any release or amendment or waiver of or consent to departure
from any of the Loan Documents with respect to all or any part of the
Obligations; or

(d)

Any other circumstance (other than payment of the Obligations in full) that
might otherwise constitute a defense available to, or a discharge of, Borrower
or any third party for the Obligations or any part thereof.

13.

Amendments and Waivers.  No amendment or waiver of any provision of this
Agreement nor consent to any departure therefrom shall in any event be effective
unless the same shall be in writing and signed by Agent, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.  No delay or omission of Agent to exercise any right,
power or remedy accruing upon any Event of Default shall exhaust or impair any
such right, power or remedy or shall be construed to be a waiver of any such
Event of Default, or acquiescence therein; and every right, power and remedy
given by this Agreement to Agent may be exercised from time to time and as often
as may be deemed expedient by Agent.  Failure on the part of Agent to complain
of any act or failure to act that constitutes an Event of Default, irrespective
of how long such failure continues, shall not constitute a waiver by Agent of
Agent’s rights hereunder or impair any rights, powers or remedies consequent on
any such or Event of Default.  Borrower hereby waives to the extent permitted by
Law all rights that Borrower has or may have under and by virtue of the UCC or
in any other state, and any federal, state, county or municipal statute,
regulation, ordinance, Constitution or charter, now or hereafter existing,
similar in effect thereto providing any right of Borrower to notice and to a
judicial hearing prior to seizure by Agent of any of the Collateral.  Borrower
hereby waives and renounces for itself, its successors and assigns, presentment,
demand, protest, advertisement or notice of any kind (except for any notice
required by Law or the Loan Documents) and all rights to the benefits of any
statute of limitations and any moratorium, reinstatement, marshaling,
forbearance, valuation, stay, extension, homestead, redemption and appraisement
now provided or that may hereafter be provided by the Constitution and laws of
the United States and of any state thereof, both as to itself and in and to all
of its property, real and personal, against the enforcement of this Agreement
and the collection of any of the Obligations.

14.

Continuing Security Interest; Release of Collateral.  This Agreement shall
create a continuing security interest in the Collateral and shall (a) remain in
full force and effect until the performance of all obligations of Borrower under
the Credit Agreement and the indefeasible payment in full of the Obligations,
(b) be binding upon Borrower and their permitted successors and assigns, and
(c) inure, together with the rights and remedies of Agent hereunder, to the
benefit of Bank, Agent and their respective successors, transferees and assigns.
 Upon the performance of all obligations of





H-7










Borrower under the Credit Agreement and the indefeasible payment in full of the
Obligations, the security interest granted hereby shall terminate and all rights
to the Collateral shall revert to Borrower.  Upon any such termination, Agent
will at Borrower’s expense execute and deliver to Borrower such documents as
Borrower shall reasonably request to evidence such termination and the release
of any lien created by this Agreement.  No third Person shall be or be deemed to
be a beneficiary of this Agreement.

15.

Assignment Binding Upon Successors.  This Agreement may be assigned by Borrower
only with the prior written consent of Agent.  All rights of Agent under this
Agreement shall inure to the benefit of its successors and assigns.  All
obligations of Borrower shall bind its heirs, executors, administrators,
successors and assigns.

16.

Governing Law; Terms.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED UNDER
THE INTERNAL LAWS OF THE STATE OF ILLINOIS (EXCLUDING THE LAWS APPLICABLE TO
CONFLICTS AND CHOICE OF LAW).

17.

Notices.  Each notice, demand, election or request provided for or permitted to
be given pursuant to this Agreement shall be deemed to have been properly given
or served if given in the manner provided in the Credit Agreement.

18.

No Unwritten Agreements.  THE AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

19.

Cash Collateral.  In the event that Borrower becomes the subject of a proceeding
under the Bankruptcy Code, the parties hereto agree that the Collateral shall
constitute “cash collateral” of Agent under Section 363 of the Bankruptcy Code.

20.

Miscellaneous.  Time is of the essence of this Agreement.  Title or captions of
paragraphs hereof are for convenience only and neither limit nor amplify the
provisions hereof.  References to a particular section refer to that section of
this Agreement unless otherwise indicated.  If, for any circumstances
whatsoever, fulfillment of any provision of this Agreement shall involve
transcending the limit of validity presently prescribed by applicable Law, the
obligation to be fulfilled shall be reduced to the limit of such validity; and
if any clause or provision herein operates or would prospectively operate to
invalidate this Agreement, in whole or in part, then such clause or provision
only shall be held for naught, as though not herein contained, and the remainder
of this Agreement shall remain operative and in full force and effect.

21.

Counterparts.  This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original.  Said counterparts shall constitute but
one and the same instrument and shall be binding upon each of the undersigned
individually as fully and completely as if all had signed but one instrument.

[Remainder Of Page Intentionally Left Blank]





H-8










IN WITNESS WHEREOF, the parties hereto, acting by and through their respective
duly authorized officers and/or other representatives, have duly executed this
Agreement, under seal, as of the day and year first above written.

BORROWER:




INLAND WESTERN RETAIL REAL ESTATE TRUST, INC., a Maryland corporation










By:

      Steven P. Grimes

Chief Operating Officer and Chief


Financial Officer

AGENT:




KEYBANK NATIONAL ASSOCIATION, a national banking association, as Administrative
Agent







By:


      Kevin P. Murray
      Senior Vice President








H-9










ATTACHMENT NO. 1 TO ACCOUNT SECURITY,

PLEDGE AND ASSIGNMENT AGREEMENT




Form of Deposit Account Control Agreement





H-10










EXHIBIT I

FORM OF MORTGAGE





I-1




[CONFORM TO LOCAL RECORDING REQUIREMENTS]

MORTGAGE,

ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND

FIXTURE FILING

MADE BY

[______________________________________________],

as Mortgagor

to

KEYBANK NATIONAL ASSOCIATION,
not individually but as Administrative Agent
for itself and certain other Lenders,

as Mortgagee

Dated as of:  [___________________]

PREPARED BY AND UPON RECORDATION RETURN TO:

Sonnenschein Nath & Rosenthal LLP

233 South Wacker Drive, Suite 7800

Chicago, Illinois 60606

Attention:  Patrick G. Moran, Esq.





I-1










MORTGAGE,

ASSIGNMENT OF RENTS, SECURITY AGREEMENT AND

FIXTURE FILING

Project Commonly Known As

[“_____________________________”]

THIS MORTGAGE, ASSIGNMENT OF RENTS, SECURITY AGREEMENT AND FIXTURE FILING (this
“Mortgage”) is made as of [_______________], by [_________], a Delaware limited
liability company (“Mortgagor”) whose address is c/o Inland Western Retail Real
Estate Trust, Inc., 2901 Butterfield Road, Oak Brook, Illinois 60523, for the
benefit of KEYBANK NATIONAL ASSOCIATION, as administrative agent (together with
its successors and assigns in such capacity, the “Mortgagee”) for itself and one
or more Lenders (as defined in the Credit Agreement described below), whose
address is 127 Public Square, Cleveland, Ohio 44114.

Grant and Secured Obligations.

Grant.  Inland Western Retail Real Estate Trust, Inc., a corporation organized
under the laws of the State of Maryland (the “Borrower”), KeyBank National
Association, individually and as administrative agent, and certain other lenders
are parties to that certain Credit Agreement dated as of October 15, 2007, as
amended by a Comprehensive Amendment to Credit Agreement dated April __, 2009
(as it may be amended, modified and/or restated from time to time, the “Credit
Agreement”).  All capitalized terms used herein and not otherwise defined shall
have the meanings ascribed to such terms in the Credit Agreement.  Borrower has
executed and delivered to the Lenders certain promissory notes and may in the
future execute and deliver to the Lenders additional promissory notes (the
promissory notes, made in favor of the Lenders, together with any amendments or
allonges thereto, or restatements, replacements or renewals thereof, or new
promissory notes to new Lenders under the Credit Agreement, are collectively
referred to herein as the “Notes”), in and by which the Borrower promises to pay
the principal of all Loans under such Credit Agreement and interest at the rate
and in installments as provided in the Credit Agreement, with a final payment of
the outstanding principal balance and accrued and unpaid interest being due on
or before October 14, 2010, subject to extension to October 14, 2011 in
accordance with the terms of the Credit Agreement.  Mortgagor has guaranteed
payment and performance of Borrower’s obligations under the Notes and the Credit
Agreement pursuant to a Subsidiary Guaranty (the “Guaranty”).  The maximum
aggregate principal amount of the Loans evidenced by the Notes shall be
$200,000,000.  The indebtedness secured hereby shall be governed by the terms
and conditions of the Credit Agreement.

In consideration of the debt evidenced by the Notes and the Commitments
evidenced by the Credit Agreement and to secure the timely payment of both
principal and interest in accordance with the terms and provisions of the Notes
and the Guaranty and in accordance with the terms, provisions and limitations of
this Mortgage, to secure the payment of any and all amounts advanced by the
Mortgagee with respect to the Premises for the payment of taxes, assessments,
insurance premiums or any other costs incurred in the protection of the
Premises, and to secure the performance of the covenants and agreements
contained herein and in the Notes, the Credit Agreement, the Subsidiary
Guaranty, the Security Documents and any other documents evidencing or securing
the loans secured hereby or delivered to Mortgagee pursuant to the Credit
Agreement (collectively, the “Loan Documents”) to be performed by Borrower or
any Guarantor, and for the purpose of securing payment and performance of the
Secured Obligations defined and described in Section 1.2 below, Mortgagor hereby
irrevocably and unconditionally grants, bargains, sells, conveys, mortgages and





I-1










warrants to Mortgagee, with power of sale and with right of entry and
possession, all estate, right, title and interest which Mortgagor now has or may
later acquire in and to the following property (all or any part of such
property, or any interest in all or any part of it, as the context may require,
the “Property”):

The real property located in the County of [_____], State of [________], as
described in Exhibit A, together with all existing and future easements and
rights affording access to it (the “Premises”); together with

All buildings, structures and improvements now located or later to be
constructed on the Premises (the “Improvements”); together with

All existing and future appurtenances, privileges, easements, franchises and
tenements of the Premises, including all minerals, oil, gas, other hydrocarbons
and associated substances, sulphur, nitrogen, carbon dioxide, helium and other
commercially valuable substances which may be in, under or produced from any
part of the Premises, all development rights and credits, air rights, water,
water rights (whether riparian, appropriative or otherwise, and whether or not
appurtenant) and water stock, and any Premises lying in the streets, roads or
avenues, open or proposed, in front of or adjoining the Premises and
Improvements; together with

All existing and future leases, subleases, subtenancies, licenses, occupancy
agreements and concessions (“Leases”) relating to the use and enjoyment of all
or any part of the Premises and Improvements, and any and all guaranties and
other agreements relating to or made in connection with any of such Leases;
together with

All real property and improvements on it, and all appurtenances and other
property and interests of any kind or character, whether described in Exhibit A
or not, which may be reasonably necessary or desirable to promote the present
and any reasonable future beneficial use and enjoyment of the Premises and
Improvements; together with

All goods, materials, supplies, chattels, furniture, fixtures, equipment and
machinery now or later to be attached to, placed in or on, or used in connection
with the use, enjoyment, occupancy or operation of all or any part of the
Premises and Improvements, whether stored on the Premises or elsewhere,
including all pumping plants, engines, pipes, ditches and flumes, and also all
gas, electric, cooking, heating, cooling, air conditioning, lighting,
refrigeration and plumbing fixtures and equipment, all of which shall be
considered to the fullest extent of the law to be real property for purposes of
this Mortgage and any manufacturer’s warranties with respect thereto; together
with

All building materials, equipment, work in process or other personal property of
any kind, whether stored on the Premises or elsewhere, which have been or later
will be acquired for the purpose of being delivered to, incorporated into or
installed in or about the Premises or Improvements; together with

All of Mortgagor’s interest in and to all operating accounts pertaining to the
Property; together with

All rights to the payment of money, accounts, accounts receivable, reserves,
deferred payments, refunds (including real estate tax refunds), cost savings,
payments and deposits, whether now or later to be received from third parties
(including all earnest money sales





I-2










deposits) or deposited by Mortgagor with third parties (including all utility
deposits), contract rights (including any property management agreements),
development and use rights, governmental permits and licenses, applications,
architectural and engineering plans, specifications and drawings, as-built
drawings, chattel paper, instruments, documents, notes, drafts and letters of
credit (other than letters of credit in favor of Mortgagee), which arise from or
relate to construction on the Premises or to any business now or later to be
conducted on it, or to the Premises and Improvements generally and any builder’s
or manufacturer’s warranties with respect thereto; together with

All insurance policies pertaining to the Premises and all proceeds, including
all claims to and demands for them, of the voluntary or involuntary conversion
of any of the Premises, Improvements or the other property described above into
cash or liquidated claims, including proceeds of all present and future fire,
hazard or casualty insurance policies and all condemnation awards or payments
now or later to be made by any public body or decree by any court of competent
jurisdiction for any taking or in connection with any condemnation or eminent
domain proceeding, and all causes of action and their proceeds for any damage or
injury to the Premises, Improvements or the other property described above or
any part of them, or breach of warranty in connection with the construction of
the Improvements, including causes of action arising in tort, contract, fraud or
concealment of a material fact; together with

All books and records pertaining to any and all of the property described above,
including computer-readable memory and any computer hardware or software
necessary to access and process such memory (“Books and Records”); together with

All proceeds of, additions and accretions to, substitutions and replacements
for, and changes in any of the property described above.

Secured Obligations.

Mortgagor makes the grant, conveyance, and mortgage set forth in Section 1.1
above, and grants the security interest set forth in Section 3 below for the
purpose of securing the following obligations (the “Secured Obligations”) in any
order of priority that Mortgagee may choose:

Payment of all obligations at any time owing under the Notes under the terms of
the Credit Agreement; and

Payment and performance of all obligations of Mortgagor under this Mortgage; and

Payment and performance of all other obligations of the Borrower and/or any
Subsidiary Guarantor(s) under the other Loan Documents; and

Payment and performance of all future advances and other obligations that
Mortgagor or any successor in ownership of all or part of the Property may agree
to pay and/or perform (whether as principal, surety or guarantor) for the
benefit of Mortgagee, when a writing evidences the parties’ agreement that the
advance or obligation be secured by this Mortgage; and





I-3










Payment and performance of all modifications, amendments, extensions, and
renewals, however evidenced, of any of the Secured Obligations.

All persons who may have or acquire an interest in all or any part of the
Property will be considered to have notice of, and will be bound by, the terms
of the Secured Obligations and each other agreement or instrument made or
entered into in connection with each of the Secured Obligations.  Such terms
include any provisions in the Note or the Credit Agreement which permit
borrowing, repayment and reborrowing, or which provide that the interest rate on
one or more of the Secured Obligations may vary from time to time.

Assignment of Rents.

Assignment.  Mortgagor hereby irrevocably, absolutely, presently and
unconditionally assigns to Mortgagee all of Mortgagor’s title and interest, if
any, in all existing and future Leases relating to the use and enjoyment of all
or any part of the Premises and Improvements, and any and all guaranties and
other agreements relating to or made in connection with any of such Leases.
 Such assignment to Mortgagee shall not be construed to bind Mortgagee to the
performance of any of the covenants, conditions or provisions contained in any
such Leases or otherwise impose any obligation on Mortgagee. Mortgagor hereby
irrevocably, absolutely, presently and unconditionally assigns to Mortgagee all
rents, sublease rents, royalties, issues, profits, revenue, income, accounts,
proceeds and other benefits of the Property, whether now due, past due or to
become due, including all prepaid rents and security deposits, and including any
termination payments under any Lease or sublease (some or all collectively, as
the context may require, “Rents”).  This is an absolute assignment, not an
assignment for security only.

Grant of License.  Mortgagee hereby confers upon Mortgagor a license (“License”)
to collect and retain the Rents as they become due and payable, so long as no
Default, as defined in Section 6.2 below, shall exist and be continuing.  If a
Default has occurred and is continuing, Mortgagee shall have the right, which it
may choose to exercise in its sole discretion, to terminate this License without
notice to or demand upon Mortgagor, and without regard to the adequacy of
Mortgagee’s security under this Mortgage.

Collection and Application of Rents.  Subject to the License granted to
Mortgagor under Section 2.2 above, Mortgagee has the right, power and authority
to collect any and all Rents.  Mortgagor hereby appoints Mortgagee its
attorney-in-fact to perform any and all of the following acts, if and at the
times when Mortgagee in its sole discretion may so choose:

Demand, receive and enforce payment of any and all Rents; or

Give receipts, releases and satisfactions for any and all Rents; or

Sue either in the name of Mortgagor or in the name of Mortgagee for any and all
Rents.

Mortgagee and Mortgagor agree that the mere recordation of the assignment
granted herein entitles Mortgagee immediately to collect and receive rents upon
the occurrence of a Default, as defined in Section 6.2, without first taking any
acts of enforcement under applicable law, such as, but not limited to, providing
notice to Mortgagor, filing foreclosure proceedings, or seeking and/or obtaining
the appointment of a receiver.  Further, Mortgagee’s right to the Rents does not
depend on whether or not Mortgagee takes possession of the Property as permitted
under Subsection 6.3(c).  In Mortgagee’s sole discretion, Mortgagee may choose
to collect Rents either with or without taking





I-4










possession of the Property.  Mortgagee shall apply all Rents collected by it in
the manner provided under Section 6.6.  If a Default occurs while Mortgagee is
in possession of all or part of the Property and is collecting and applying
Rents as permitted under this Mortgage, Mortgagee and any receiver shall
 nevertheless be entitled to exercise and invoke every right and remedy afforded
any of them under this Mortgage and at law or in equity.

Mortgagee Not Responsible.  Under no circumstances shall Mortgagee have any duty
to produce Rents from the Property.  Regardless of whether or not Mortgagee, in
person or by agent, takes actual possession of the Premises and Improvements,
unless Mortgagee agrees in writing to the contrary, Mortgagee is not and shall
not be deemed to be:

A “mortgagee in possession” for any purpose; or

Responsible for performing any of the obligations of the lessor under any Lease;
or

Responsible for any waste committed by lessees or any other parties, any
dangerous or defective condition of the Property, or any negligence in the
management, upkeep, repair or control of the Property, unless caused by the
gross negligence, willful misconduct or bad faith of Mortgagee; or

Liable in any manner for the Property or the use, occupancy, enjoyment or
operation of all or any part of it.

Leasing.  Mortgagor shall not accept any deposit or prepayment of rents under
the Leases for any rental period exceeding one (1) month without Mortgagee’s
prior written consent.  Mortgagor covenants and agrees that it shall not enter
into, modify, waive or release any party from the performance or observance of
any material obligation or condition, or terminate or accept the surrender, of
any Lease (including, but not limited to, any guaranty, letter of credit or
other credit support thereof) (each of the foregoing circumstances being a
“Material Lease Event”) which affects any one space comprising 10,000 square
feet or more of gross leaseable area (a “Major Lease”), without the prior
written approval of Mortgagee in each instance, which approval shall not be
unreasonably withheld.  Each request for approval shall be made in writing to
Mortgagee and shall include the following in all capital, bold and block
letters:

“THE FOLLOWING REQUEST REQUIRES A RESPONSE WITHIN 15 DAYS OF RECEIPT.  FAILURE
TO DO SO WILL BE DEEMED AN APPROVAL OF THE REQUEST.”

Failure of Mortgagee to approve or disapprove a Material Lease Event within
fifteen (15) days after receipt of such written request and all documents and
information reasonably required by Mortgagee, shall be deemed approval, provided
that the written request for approval specifically mentioned the same as
required above.




Grant of Security Interest.

Security Agreement.  The parties intend for this Mortgage to create a lien on
the Property, and an absolute assignment of the Leases and Rents, all in favor
of Mortgagee.  The parties acknowledge that some of the Property and some or all
of the Rents may be determined under applicable law to be personal property or
fixtures.  To the extent that any Property, Leases or Rents may be or be
determined to be personal property, Mortgagor as debtor hereby grants Mortgagee
as





I-5










secured party a security interest in all such Property, Leases and Rents, to
secure payment and performance of the Secured Obligations.  This Mortgage
constitutes a security agreement under the Uniform Commercial Code of the State
in which the Property is located, covering all such Property, Leases and Rents.

Financing Statements.  Mortgagor hereby authorizes Mortgagee to file one or more
financing statements.  In addition, Mortgagor shall execute such other documents
as Mortgagee may from time to time require to perfect or continue the perfection
of Mortgagee’s security interest in any Property, Leases or Rents.  As provided
in Section 5.10 below, Mortgagor shall pay all fees and costs that Mortgagee may
incur in filing such documents in public offices and in obtaining such record
searches as Mortgagee may reasonably require.  In case Mortgagor fails to
execute any financing statements or other documents for the perfection or
continuation of any security interest, Mortgagor hereby appoints Mortgagee as
its true and lawful attorney-in-fact to execute any such documents on its
behalf.  If any financing statement or other document is filed in the records
normally pertaining to personal property, that filing shall never be construed
as in any way derogating from or impairing this Mortgage or the rights or
obligations of the parties under it.

Fixture Filing.

This Mortgage constitutes a financing statement filed as a fixture filing under
Article 9 of the Uniform Commercial Code in the State in which the Property is
located, as amended or recodified from time to time, covering any Property which
now is or later may become fixtures attached to the Premises or Improvements.
 For this purpose, the respective addresses of Mortgagor, as debtor, and
Mortgagee, as secured party, are as set forth in the preamble of this Mortgage.

Rights and Duties of the Parties.

Representations and Warranties.  Mortgagor represents and warrants that:

Mortgagor lawfully possesses and holds fee simple title to all of the Premises
and Improvements;

Mortgagor has or will have good title to all Property other than the Premises
and Improvements;

Mortgagor has the full and unlimited power, right and authority to encumber the
Property and assign the Rents;

This Mortgage creates a first and prior lien on the Property;

The Property includes all property and rights which may be reasonably necessary
or desirable to promote the present and any reasonable future beneficial use and
enjoyment of the Premises and Improvements;

Mortgagor owns any Property which is personal property free and clear of any
security agreements, reservations of title or conditional sales contracts, and
there is no financing statement affecting such personal property on file in any
public office;

Mortgagor’s place of business, or its chief executive office if it has more than
one place of business, is located at the address set forth in the preamble of
this Mortgage;





I-6










There has been no material adverse change in the physical or financial condition
of the Property since the most recent date on which Mortgagor delivered to
Mortgagee rent rolls and other information regarding the physical and financial
condition of the Property.

Taxes, and Assessments.  Mortgagor shall, prior to delinquency, pay or cause to
be paid each installment of all taxes and special assessments of every kind, now
or hereafter levied against the Property or any part thereof, without notice or
demand, and shall provide Mortgagee with evidence of the payment of same upon
the request of Mortgagee.  Mortgagor shall pay all taxes and assessments which
may be levied upon Mortgagee’s or the Lenders’ interest herein or upon this
Mortgage or the debt secured hereby (excluding any income taxes or similar
charges imposed upon Mortgagee or the Lenders), without regard to any law that
may be enacted imposing payment of the whole or any part thereof upon the
Mortgagee or any Lender.  Notwithstanding anything contained in this Section to
the contrary, Mortgagor shall have the right to pay or cause to be paid any such
tax or special assessment under protest or to otherwise contest any such tax or
special assessment but only if (i) such contest has the effect of preventing the
collection of such tax or special assessment so contested and also prevent the
sale or forfeiture of the Property or any part thereof or any interest therein,
(ii) Mortgagor promptly notifies Mortgagee in writing of its intent to contest
such tax or special assessment, and (iii) if so requested in writing by
Mortgagee, Mortgagor has deposited security in form and amount reasonably
satisfactory to Mortgagee, and increases the amount of such security so
deposited promptly after Mortgagee’s request therefor.  Mortgagor shall
prosecute or cause the prosecution of all such contest actions in good faith and
with due diligence and, promptly after request from Mortgagee, report to
Mortgagee on the status and results of such contest actions. If any such contest
action is unsuccessful Mortgagor shall promptly pay all sums determined to be
due as required by the final order or ruling in such contest action and in any
event such payment shall be made prior to the date on which the Property may be
sold, lost or forfeited under any writ or order issued pursuant to such final
order or ruling.

Performance of Secured Obligations.  Mortgagor shall promptly pay and perform
each Secured Obligation in accordance with its terms.

Liens, Charges and Encumbrances.  Mortgagor shall not permit any lien, charge or
encumbrance on or against the Property other than those permitted under clauses
(i)-(iv) of Section 6.16 of the Credit Agreement and shall immediately discharge
any such unpermitted lien, charge or encumbrance on the Property promptly after
written demand from the Mortgagee.

Damages, Restoration, and Insurance Proceeds.  As long as no Default has
occurred and is then continuing, all insurance proceeds for losses at the
Property of less than $1,000,000.00 shall be adjusted with and payable to the
Mortgagor.  In case of loss, Mortgagee shall have the right (but not the
obligation) to participate in and reasonably approve the settlement of any
insurance claim in excess of $1,000,000.00, and with respect to claims in excess
of $1,000,000.00, Mortgagee is authorized to collect and receive any insurance
money for such claims.

So long as no Default has occurred and is then continuing, and to the extent
that either (i) Mortgagor is obligated to carry out such repair or restoration
under one or more of the Leases or (ii) the costs of restoration do not exceed
thirty percent (30%) of the value of the Improvements immediately prior to such
casualty, the Mortgagee shall make such insurance proceeds available to pay for
such costs of repair and restoration on a monthly basis during such repair and
restoration. The Premises shall be so restored or rebuilt as to be substantially
the same quality and character as the Premises were prior to such damage or
destruction in accordance with the original plans and specifications or to such
other condition as Mortgagee shall reasonably approve in writing. If the





I-7










conditions to Mortgagee’s obligation to make such insurance proceeds are not
satisfied, the Mortgagee shall have the right, if so directed by the Required
Lenders, to apply such insurance proceeds to payment of the Secured Obligations,
whether due or not.  .

If Mortgagee is holding any such insurance proceeds, any request by Mortgagor
for a disbursement by Mortgagee of fire or casualty insurance proceeds or of
funds deposited by Mortgagor with Mortgagee pursuant to this Section 5.5 shall
be conditioned upon Borrower’s providing to Mortgagee: updated title insurance;
satisfactory evidence, as reasonably determined by Mortgagee, that the Premises
shall be so restored or rebuilt as to be of at least equal value and quality and
substantially the same character as the Premises were prior to such damage or
destruction in accordance with the original plans and specifications or to such
other condition as Mortgagee shall reasonably approve in writing; satisfactory
evidence of the estimated cost of completion thereof; and with such architect’s
certificates, waivers of lien, contractors’ sworn statements and other evidence
of cost and of payments as Mortgagee may reasonably require and approve.  The
undisbursed balance of insurance proceeds shall at all times be sufficient to
pay for the cost of completion of the work free and clear of liens and if such
proceeds are insufficient, Mortgagor shall deposit the amount of such deficiency
with Mortgagee prior to the disbursement by Mortgagee of any insurance proceeds.

Condemnation Proceeds.  Mortgagor hereby assigns, transfers and sets over unto
Mortgagee its entire interest in the proceeds (the “Condemnation Proceeds”) of
any award or any claim for damages for any of the Property taken or damaged
under the power of eminent domain or by condemnation or any transaction in lieu
of condemnation (“Condemnation”), unless, notwithstanding the foregoing, such
taking, damage or condemnation does not cause a material diminution in the value
of the Premises. So long as the portion of the Premises taken in such
Condemnation does not exceed fifteen percent (15%) of the total square footage
of the Premises and the portion of the Improvements taken in such Condemnation
does not exceed five percent (5%) of the total gross leaseable area of the
Improvements, Mortgagee shall be obligated to make the Condemnation Proceeds
available to Mortgagor for the restoration of the Property, if Mortgagor
satisfies all of the conditions set forth in Section 5.5 hereof for disbursement
of insurance proceeds.  In all other cases Mortgagee shall have the right, if so
directed by the Required Lenders, to apply the Condemnation Proceeds to payment
of the Secured Obligations, whether due or not.  If the Condemnation Proceeds
are required to be used as aforesaid to reimburse Mortgagor for the cost of
rebuilding or restoring buildings or improvements on the Property, or if
Mortgagee elects that the Condemnation Proceeds be so used, and the buildings
and other improvements shall be rebuilt or restored, the Condemnation Proceeds
shall be paid out in the same manner as is provided in Section 5.5 hereof for
the payment of insurance proceeds toward the cost of rebuilding or restoration
of such buildings and other improvements.  Any surplus which may remain out of
the Condemnation Proceeds after payment of such cost of rebuilding or
restoration shall, at the option of Mortgagee, be applied on account of the
indebtedness secured hereby or be paid to any other party entitled thereto.

Maintenance and Preservation of Property.

Mortgagor shall keep the Property in good condition and repair, ordinary wear
and tear excepted, as provided in Section 6.8 of the Credit Agreement.

Mortgagor shall not remove or demolish the Property or any material part of it
in any way, or materially alter, restore or add to the Property, or initiate or
allow any material change or variance in any zoning or other Premises use
classification which adversely affects the Property or any material part of it,
except with Mortgagee’s express prior written consent in each instance.





I-8










Mortgagor shall not commit or allow any act upon or use of the Property which
would violate:  (i) any applicable Laws or order of any Governmental Authority,
whether now existing or later to be enacted and whether foreseen or unforeseen;
or (ii) any public or private covenant, condition, restriction or equitable
servitude affecting the Property.  Mortgagor shall not bring or keep any article
on the Property or cause or allow any condition to exist on it, if that could
invalidate or would be prohibited by any insurance coverage required to be
maintained by Mortgagor on the Property or any part of it under the Credit
Agreement.

Mortgagor shall not commit or allow waste of the Property, including those acts
or omissions characterized under the Credit Agreement as waste which arises out
of Materials of Environmental Concern.

Mortgagor shall perform all other acts which from the character or use of the
Property may be reasonably necessary to maintain and preserve its value.

(f)

Mortgagor shall insure the Property as required by Section 5.17 of the Credit
Agreement and shall also carry worker’s compensation insurance as and to the
extent required by law. During the term of the Credit Agreement, the premium on
each such insurance policy shall be paid on or prior to the date when due and
the policy term renewed annually in the same form and with at least the same
coverage as the preceding year, with Mortgagee to receive notice of renewal at
least thirty (30) days prior to expiration. Further, no such policy shall be
subject to cancellation, nonrenewal or reduction of coverage unless the insurer
has given Mortgagee at least thirty (30) days' (or in the case of non-payment of
premium, ten (10) days) prior written notice of such action.  All policies
described herein must be issued by insurance companies and agencies licensed by
the Insurance Commission (or comparable agency) of the state in which the
Property is located (the "State") to conduct business in the State and approved
by Mortgagee.  Mortgagee shall have the right to approve each and every
insurance carrier and policy (in form and content), such approval not to be
unreasonably withheld. All policies shall include a standard, non-contributory
mortgagee clause naming Mortgagee as additional insured under all liability
insurance policies, as first mortgagee and loss payee on all property insurance
policies and as the loss payee on all loss of rents insurance policies.




Releases, Extensions, Modifications and Additional Security.  From time to time,
Mortgagee may perform any of the following acts without incurring any liability
or giving notice to any person:

Release any person liable for payment of any Secured Obligation;

Extend the time for payment, or otherwise alter the terms of payment, of any
Secured Obligation;

Accept additional real or personal property of any kind as security for any
Secured Obligation, whether evidenced by deeds of trust, mortgages, security
agreements or any other instruments of security;

Alter, substitute or release any property securing the Secured Obligations;

Consent to the making of any plat or map of the Property or any part of it;





I-9










Join in granting any easement or creating any restriction affecting the
Property; or

Join in any subordination or other agreement affecting this Mortgage or the lien
of it; or

Release the Property or any part of it.

Release.  If (a) Borrower shall fully pay all principal and interest on the
Notes, and all other indebtedness secured hereby and comply with all of the
other terms and provisions hereof to be performed and complied with by
Mortgagor, and terminate the obligations of the Lenders to make additional
advances under the Credit Agreement; or (b) Borrower shall comply with the terms
and conditions as set forth in Section 2.3(d) of the Credit Agreement for
release of this Mortgage, Mortgagee, upon written request of Mortgagor stating
that the requirements of either clause (a) or clause (b) above have been
satisfied, shall release this Mortgage and the lien thereof by proper instrument
upon payment and discharge of the amounts required under the Credit Agreement
and payment of any filing fee in connection with such release.  Mortgagor shall
pay any costs of preparation and recordation of such release.

Compensation, Exculpation, Indemnification.

Mortgagor agrees to pay fees required by and pursuant to the Credit Agreement,
for any services that Mortgagee may render in connection with this Mortgage,
including Mortgagee’s providing a statement of the Secured Obligations or
providing the release pursuant to Section 5.9 above.  Mortgagor shall also pay
or reimburse all of Mortgagee’s costs and expenses which may be incurred in
rendering any such services.  Mortgagor further agrees to pay or reimburse
Mortgagee for all costs, expenses and other advances which may be incurred or
made by Mortgagee in any efforts to enforce any terms of this Mortgage,
including any rights or remedies afforded to Mortgagee under Section 6.3,
whether any lawsuit is filed or not, or in defending any action or proceeding
arising under or relating to this Mortgage, including attorneys’ fees and other
legal costs, costs of any Foreclosure Sale (as defined in Subsection 6.3(i)
below) and any cost of evidence of title.  If Mortgagee chooses to dispose of
Property through more than one Foreclosure Sale, Mortgagor shall pay all costs,
expenses or other advances that may be incurred or made by Mortgagee in each of
such Foreclosure Sales.  In any suit to foreclose the lien hereof or enforce any
other remedy of Mortgagee under this Mortgage or the Note, there shall be
allowed and included as additional indebtedness in the decree for sale or other
judgment or decree all expenditures and expenses which may be paid or incurred
by or on behalf of Mortgagee for attorneys’ costs and fees (including the costs
and fees of paralegals), survey charges, appraiser’s fees, inspecting engineer’s
and/or architect’s fees, fees for environmental studies and assessments and all
additional expenses incurred by Mortgagee with respect to environmental matters,
outlays for documentary and expert evidence, stenographers’ charges, publication
costs, and costs (which may be estimated as to items to be expended after entry
of the decree) of procuring all such abstracts of title, title searches and
examinations, title insurance policies, and similar data and assurances with
respect to title as Mortgagee may deem reasonably necessary either to prosecute
such suit or to evidence to bidders at any sale which may be had pursuant to
such decree the true condition  of the title to, the value of or the
environmental condition of the Property.  All expenditures and expenses of the
nature in this Subsection mentioned, and such expenses and fees as may be
incurred in the protection of the Property and maintenance of the lien of this
Mortgage, including the fees of any attorney (including the costs and fees of
paralegals) employed by Mortgagee in any litigation or proceeding





I-10










affecting this Mortgage, the Note or the Property, including probate and
bankruptcy proceedings, or in preparation for the commencement or defense of any
proceeding or threatened suit or proceeding, shall be immediately due and
payable by Mortgagor, with interest thereon at the Default Rate applicable to
Floating Rate Advances and shall be secured by this Mortgage.

Mortgagee shall not be directly or indirectly liable to Mortgagor or any other
person as a consequence of any of the following:

Mortgagee’s exercise of or failure to exercise any rights, remedies or powers
granted to Mortgagee in this Mortgage;

Mortgagee’s failure or refusal to perform or discharge any obligation or
liability of Mortgagor under any agreement related to the Property or under this
Mortgage; or

Any loss sustained by Mortgagor or any third party resulting from Mortgagee’s
failure to lease the Property, or from any other act or omission of Mortgagee in
managing the Property, after a Default, unless the loss is caused by the willful
misconduct, gross negligence, or bad faith of Mortgagee.

Mortgagor hereby expressly waives and releases all liability of the types
described above, and agrees that no such liability shall be asserted against or
imposed upon Mortgagee.

Mortgagor agrees to indemnify Mortgagee against and hold it harmless from all
losses, damages, liabilities, claims, causes of action, judgments, court costs,
attorneys’ fees and other legal expenses, cost of evidence of title, cost of
evidence of value, and other costs and expenses which it may suffer or incur,
unless caused by the negligence, willful misconduct or bad faith of the
Mortgagee:

In performing any act required or permitted by this Mortgage or any of the other
Loan Documents or by law;

Because of any failure of Mortgagor to perform any of its obligations; or

Because of any alleged obligation of or undertaking by Mortgagee to perform or
discharge any of the representations, warranties, conditions, covenants or other
obligations in any document relating to the Property other than the Loan
Documents.

This agreement by Mortgagor to indemnify Mortgagee shall survive the release and
cancellation of any or all of the Secured Obligations and the full or partial
release of this Mortgage.

Mortgagor shall pay all obligations to pay money arising under this Section 5.10
immediately upon demand by Mortgagee.  Each such obligation shall be added to,
and considered to be part of, the principal of the Note, and shall bear interest
from the date the obligation arises at the Default Rate applicable to Floating
Rate Advances.

Defense and Notice of Claims and Actions.  At Mortgagor’s sole expense,
Mortgagor shall protect, preserve and defend the Property and title to and right
of possession of the Property, and the security of this Mortgage and the rights
and powers of Mortgagee created under it, against all adverse





I-11










claims.  Mortgagor shall give Mortgagee prompt notice in writing if any claim is
asserted which does or could affect any such matters, or if any action or
proceeding is commenced which alleges or relates to any such claim.

Subrogation.  Mortgagee shall be subrogated to the liens of all encumbrances,
whether released of record or not, which are discharged in whole or in part by
Mortgagee in accordance with this Mortgage or with the proceeds of any loan
secured by this Mortgage.

Site Visits, Observation and Testing.  Mortgagee and its agents and
representatives shall have the right to enter and visit the Property in
accordance with the terms of Section 6.9 of the Credit Agreement for the purpose
of performing appraisals, observing the Property, and conducting non-invasive
tests (unless Mortgagee has a good faith reason to believe that the taking and
removing soil or groundwater samples is required, and in such case, conducting
such tests) on any part of the Property.  Mortgagee has no duty, however, to
visit or observe the Property or to conduct tests, and no site visit,
observation or testing by Mortgagee, its agents or representatives shall impose
any liability on any of Mortgagee, its agents or representatives.  In no event
shall any site visit, observation or testing by Mortgagee, its agents or
representatives be a representation that Materials of Environmental Concern are
or are not present in, on or under the Property, or that there has been or shall
be compliance with any law, regulation or ordinance pertaining to Materials of
Environmental Concern or any other applicable governmental law.  Neither
Mortgagor nor any other party is entitled to rely on any site visit, observation
or testing by any of Mortgagee, its agents or representatives.  Neither
Mortgagee, its agents or representatives owe any duty of care to protect
Mortgagor or any other party against, or to inform  Mortgagor or any other party
of, any Materials of Environmental Concern or any other adverse condition
affecting the Property.  Mortgagee shall give Mortgagor reasonable notice before
entering the Property.  Mortgagee shall make reasonable efforts to avoid
interfering with Mortgagor’s use of the Property in exercising any rights
provided in this Section 5.13.  Notwithstanding the foregoing, all rights
granted to Mortgagee under this Section 5.13 are subject to all rights of
tenants to the Property.

Notice of Change.  Mortgagor shall give Mortgagee prior written notice of any
change in:  (a) the location of its place of business or its chief executive
office if it has more than one place of business; (b) the location of any of the
Property, including the Books and Records; and (c) Mortgagor’s name or business
structure.  Unless otherwise approved by Mortgagee in writing, all Property that
consists of personal property (other than the Books and Records) will be located
on the Premises and all Books and Records will be located at Mortgagor’s place
of business or chief executive office if Mortgagor has more than one place of
business.

Transfers, Default and Remedies.

Transfers.  Mortgagor acknowledges that Mortgagee is making one or more advances
under the Credit Agreement in reliance on the expertise, skill and experience of
Mortgagor; thus, the Secured Obligations include material elements similar in
nature to a personal service contract.  In consideration of Mortgagee’s
reliance, Mortgagor agrees that Mortgagor shall not make any transfer of the
Property or transfer of its interests therein, except for leases in the ordinary
course (a “Transfer”), unless the Transfer is preceded by Mortgagee’s express
written consent to the particular transaction and transferee.  Mortgagee may
withhold such consent in its sole discretion.

Events of Default.  Mortgagor will be in default under this Mortgage upon the
occurrence of any one or more of the following events (each a “Default”):





I-12










If a default shall occur with respect to covenants, agreements and obligations
of Mortgagor under this Mortgage involving the payment of money (other than a
default in the payment of principal when due as provided in Section 7.1 of the
Credit Agreement) and shall continue for a period of five (5) business days
after the due date thereof; or

If there is a failure to perform or observe any of the other covenants,
agreements and conditions contained in this Mortgage in accordance with the
terms hereof, and such default continues unremedied for a period of thirty (30)
days after written notice from Mortgagee to defaulting Mortgagor of the
occurrence thereof;

A “Default” (as defined in the Credit Agreement) occurs under the Credit
Agreement.

Remedies.  At any time after a Default, Mortgagee shall be entitled to invoke
any and all of the rights and remedies described below, in addition to all other
rights and remedies available to Mortgagee at law or in equity.  All of such
rights and remedies shall be cumulative, and the exercise of any one or more of
them shall not constitute an election of remedies.

Acceleration.  Upon the occurrence and continuation of any Default, the whole of
said principal sum hereby secured shall, at the election of Mortgagee as
described in Section 8.1 of the Credit Agreement, become immediately due and
payable, together with accrued interest thereon, without any presentment,
demand, protest or notice of any kind to Mortgagor.

Receiver.  Mortgagee shall, as a matter of right, without notice and without
giving bond to Mortgagor or anyone claiming by, under or through Mortgagor, and
without regard for the solvency or insolvency of Mortgagor or the then value of
the Property, to the extent permitted by applicable law, be entitled to have a
receiver appointed for all or any part of the Property and the Rents, and the
proceeds, issues and profits thereof, with the rights and powers referenced
below and such other rights and powers as the court making such appointment
shall confer, and Mortgagor hereby consents to the appointment of such receiver
and shall not oppose any such appointment.  Such receiver shall have all powers
and duties prescribed by applicable law, all other powers which are necessary or
usual in such cases for the protection, possession, control, management and
operation of the Property, and such rights and powers as Mortgagee would have,
upon entering and taking possession of the Property under subsection (c) below.

Entry.  Mortgagee, in person, by agent or by court-appointed receiver, may
enter, take possession of, manage and operate all or any part of the Property,
and may also do any and all other things in connection with those actions that
Mortgagee may in its sole discretion consider necessary and appropriate to
protect the security of  this Mortgage.  Such other things may include:  taking
and possessing all of Mortgagor’s or the then owner’s Books and Records;
entering into, enforcing, modifying or canceling Leases on such terms and
conditions as Mortgagee may consider proper; obtaining and evicting tenants;
fixing or modifying Rents; collecting and receiving any payment of money owing
to Mortgagee; completing any unfinished construction; and/or contracting for and
making repairs and alterations.  If Mortgagee so requests, Mortgagor shall
assemble all of the Property that has been removed from the Premises and make
all of it available to Mortgagee at the site of the Premises.  Mortgagor hereby
irrevocably constitutes and appoints Mortgagee as Mortgagor’s attorney-in-fact
to perform such acts and execute such documents as Mortgagee in its sole





I-13










discretion may consider to be appropriate in connection with taking these
measures, including endorsement of Mortgagor’s name on any instruments.

Cure; Protection of Security.  Mortgagee may cure any breach or default of
Mortgagor, and if it chooses to do so in connection with any such cure,
Mortgagee may also enter the Property and/or do any and all other things which
it may in its sole discretion consider necessary and appropriate to protect the
security of this Mortgage.  Such other things may include: appearing in and/or
defending any action or proceeding which purports to affect the security of, or
the rights or powers of Mortgagee under, this Mortgage; paying, purchasing,
contesting or compromising any encumbrance, charge, lien or claim of lien which
in Mortgagee’s sole judgment is or may be senior in priority to this Mortgage,
such judgment of Mortgagee or to be conclusive as among the parties to this
Mortgage; obtaining insurance and/or paying any premiums or charges for
insurance required to be carried under the Credit Agreement; otherwise caring
for and protecting any and all of the Property; and/or employing counsel,
accountants, contractors and other appropriate persons to assist Mortgagee.
 Mortgagee may take any of the actions permitted under this Subsection 6.3(d)
either with or without giving notice to any person.  Any amounts expended by
Mortgagee under this Subsection 6.3(d) shall be secured by this Mortgage and the
other Loan Documents.

Uniform Commercial Code Remedies.  Mortgagee may exercise any or all of the
remedies granted to a secured party under the Uniform Commercial Code in the
State in which the Property is located.

Foreclosure; Lawsuits.  Mortgagee shall have the right, in one or several
concurrent or consecutive proceedings, to foreclose the lien hereof upon the
Property or any part thereof, for the Secured Obligations, or any part thereof,
by any proceedings appropriate under applicable law.  Mortgagee or its nominee
may bid and become the purchaser of all or any part of the Property at any
foreclosure or other sale hereunder, and the amount of Mortgagee’s successful
bid shall be credited on the Secured Obligations.  Without limiting the
foregoing, Mortgagee may proceed by a suit or suits in law or equity, whether
for specific performance of any covenant or agreement herein contained or in aid
of the execution of any power herein granted, or for any foreclosure under the
judgment or decree of any court of competent jurisdiction.  In addition to the
right provided in Subsection 6.3(b), upon, or at any time after the filing of a
complaint to foreclose this Mortgage, Mortgagee shall be entitled to the
appointment of a receiver of the property by the court in which such complaint
is filed, and Mortgagor hereby consents to such appointment.

Other Remedies.  Mortgagee may exercise all rights and remedies contained in any
other instrument, document, agreement or other writing heretofore, concurrently
or in the future executed by Mortgagor or any other person or entity in favor of
Mortgagee in connection with the Secured Obligations or any part thereof,
without prejudice to the right of Mortgagee thereafter to enforce any
appropriate remedy against Mortgagor.  Mortgagee shall have the right to pursue
all remedies afforded to a mortgagee under applicable law, and shall have the
benefit of all of the provisions of such applicable law, including all
amendments thereto which may become effective from time to time after the date
hereof.

Sale of Personal Property.  Mortgagee shall have the discretionary right to
cause some or all of the Property, which constitutes personal property, to be
sold or otherwise disposed of in any combination and in any manner permitted by
applicable law.





I-14










For purposes of this power of sale, Mortgagee may elect to treat as personal
property any Property which is intangible or which can be severed from the
Premises or Improvements without causing structural damage.  If it chooses to do
so, Mortgagee may dispose of any personal property, in any manner permitted by
Article 9 of the Uniform Commercial Code of the State in which the Property is
located, including any public or private sale, or in any manner permitted by any
other applicable law.

In connection with any sale or other disposition of such Property, Mortgagor
agrees that the following procedures constitute a commercially reasonable sale:
 Mortgagee shall mail written notice of the sale to Mortgagor not later than
thirty (30) days prior to such sale.  Mortgagee will publish notice of the sale
in a local daily newspaper of general circulation.  Upon receipt of any written
request, Mortgagee will make the Property available to any bona fide prospective
purchaser for inspection during reasonable business hours.  Notwithstanding,
Mortgagee shall be under no obligation to consummate a sale if, in its judgment,
none of the offers received by it equals the fair value of the Property offered
for sale.  The foregoing procedures do not constitute the only procedures that
may be commercially reasonable.

Single or Multiple Foreclosure Sales.  If the Property consists of more than one
lot, parcel or item of property,  Mortgagee may:

Designate the order in which the lots, parcels and/or items shall be sold or
disposed of or offered for sale or disposition; and

Elect to dispose of the lots, parcels and/or items through a single consolidated
sale or disposition to be held or made under or in connection with judicial
proceedings, or by virtue of a judgment and decree of foreclosure and sale; or
through two or more such sales or dispositions; or in any other manner Mortgagee
may deem to be in its best interests (any such sale or disposition, a
“Foreclosure Sale;” and any two or more, “Foreclosure Sales”).

If Mortgagee chooses to have more than one Foreclosure Sale, Mortgagee at its
option may cause the Foreclosure Sales to be held simultaneously or
successively, on the same day, or on such different days and at such different
times and in such order as Mortgagee may deem to be in its best interests.  No
Foreclosure Sale shall terminate or affect the liens of this Mortgage on any
part of the Property which has not been sold, until all of the Secured
Obligations have been paid in full.

Credit Bids.  At any Foreclosure Sale, any person, including Mortgagor or
Mortgagee, may bid for and acquire the Property or any part of it to the extent
permitted by then applicable law.  Instead of paying cash for such property,
Mortgagee may settle for the purchase price by crediting the sales price of the
property against the following obligations:

First, the portion of the Secured Obligations attributable to the expenses of
sale, costs of any action and any other sums for which Mortgagor is obligated to
pay or reimburse Mortgagee under Section 5.10 of this Mortgage; and

Second, all other Secured Obligations in any order and proportions as Mortgagee
in its sole discretion may choose.





I-15










Application of Foreclosure Sale Proceeds.  Mortgagee shall apply the proceeds of
any Foreclosure Sale in the following manner:

First, to pay the portion of the Secured Obligations attributable to the
expenses of sale, costs of any action and any other sums for which Mortgagor is
obligated to reimburse Mortgagee under Section 5.10 of this Mortgage;

Second, to pay the portion of the Secured Obligations attributable to any sums
expended or advanced by Mortgagee under the terms of this Mortgage which then
remain unpaid;

Third, to pay all other Secured Obligations in any order and proportions as
Mortgagee in its sole discretion may choose; and

Fourth, to remit the remainder, if any, to the person or persons entitled to it.

Application of Rents and Other Sums.  Mortgagee shall apply any and all Rents
collected by it, and any and all sums other than proceeds of a Foreclosure Sale
which Mortgagee may receive or collect under Section 6.3 above, in the following
manner:

First, to pay the portion of the Secured Obligations attributable to the costs
and expenses of operation and collection that may be incurred by Mortgagee or
any receiver;

Second, to pay all other Secured Obligations in any order and proportions as
Mortgagee in its sole discretion may choose; and

Third, to remit the remainder, if any, to the person or persons entitled to it.

Mortgagee shall have no liability for any funds which it does not actually
receive.

Miscellaneous Provisions.

Additional Provisions.  The Loan Documents fully state all of the terms and
conditions of the parties’ agreement regarding the matters mentioned in or
incidental to this Mortgage.  The Loan Documents also grant further rights to
Mortgagee and contain further agreements and affirmative and negative covenants
by Borrower and Mortgagor which apply to this Mortgage and to the Property.

No Waiver or Cure.

Each waiver by Mortgagee must be in writing, and no waiver shall be construed as
a continuing waiver.  No waiver shall be implied from any delay or failure by
Mortgagee to take action on account of any default of Mortgagor.  Consent by
Mortgagee to any act or omission by Mortgagor shall not be construed as a
consent to any other or subsequent act or omission or to waive the requirement
for Mortgagee’s consent to be obtained in  any future or other instance.

If any of the events described below occurs, that event alone shall not:  cure
or waive any breach, Default or notice of default under this Mortgage or
invalidate any act performed pursuant to any such default or notice; or nullify
the effect of any notice of default or sale (unless all Secured Obligations then
due have been paid and performed and all other defaults under the Loan Documents
have been cured); or impair the security of this Mortgage; or





I-16










prejudice Mortgagee or any receiver in the exercise of any right or remedy
afforded any of them under this Mortgage; or be construed as an affirmation by
Mortgagee of any tenancy, lease or option, or a subordination of the lien of
this Mortgage.

Mortgagee, its agent or a receiver takes possession of all or any part of the
Property in the manner provided in Subsection 6.3(c).

Mortgagee collects and applies Rents as permitted under Sections 2.3 and 6.6
above, either with or without taking possession of all or any part of the
Property.

Mortgagee receives and applies to any Secured Obligation any proceeds of any
Property, including any proceeds of insurance policies, condemnation awards, or
other claims, property or rights assigned to Mortgagee under Section 5.5 and
Section 5.6 above.

Mortgagee makes a site visit, observes the Property and/or conducts tests as
permitted under Section 5.13 above.

Mortgagee receives any sums under this Mortgage or any proceeds of any
collateral held for any of the Secured Obligations, and applies them to one or
more Secured Obligations.

Mortgagee or any receiver invokes any right or remedy provided under this
Mortgage.

Powers of Mortgagee.

If Mortgagee performs any act which it is empowered or authorized to perform
under this Mortgage, including any act permitted by Section 5.8 or Subsection
6.3(d) of this Mortgage, that act alone shall not release or change the personal
liability of any person for the payment and performance of the Secured
Obligations then outstanding, or the lien of this Mortgage on all or the
remainder of the Property for full payment and performance of all outstanding
Secured Obligations.  The liability of the original Mortgagor shall not be
released or changed if Mortgagee grants any successor in interest to Mortgagor
any extension of time for payment, or modification of the terms of payment, of
any Secured Obligation.  Mortgagee shall not be required to comply with any
demand by the original Mortgagor that Mortgagee refuse to grant such an
extension or modification to, or commence proceedings against, any such
successor in interest.

Mortgagee may take any of the actions permitted under Subsections 6.3(b) and/or
6.3(c) regardless of the adequacy of the security for the Secured Obligations,
or whether any or all of the Secured Obligations have been declared to be
immediately due and payable, or whether notice of default and election to sell
has been given under this Mortgage.

From time to time, Mortgagee may apply to any court of competent jurisdiction
for aid and direction in executing and enforcing the rights and remedies created
under this Mortgage.  Mortgagee may from time to time obtain orders or decrees
directing, confirming or approving acts in executing and enforcing these rights
and remedies.

Merger.  No merger shall occur as a result of Mortgagee’s acquiring any other
estate in or any other lien on the Property unless Mortgagee consents to a
merger in writing.





I-17










Joint and Several Liability.  If Mortgagor consists of more than one person,
each shall be jointly and severally liable for the faithful performance of all
of Mortgagor’s obligations under this Mortgage.

Applicable Law. The creation, perfection and enforcement of the lien of this
Mortgage shall be governed by the law of the State in which the property is
located.  Subject to the foregoing, in all other respects, this Mortgage shall
be governed by the substantive laws of the State of Illinois.

Successors in Interest.  The terms, covenants and conditions of this Mortgage
shall be binding upon and inure to the benefit of the heirs, successors and
assigns of the parties.  However, this Section 7.7 does not waive the provisions
of Section 6.1 above.

Interpretation.

Whenever the context requires, all words used in the singular will be construed
to have been used in the plural, and vice versa, and each gender will include
any other gender.  The captions of the sections of this Mortgage are for
convenience only and do not define or limit any terms or provisions.  The word
“include(s)” means “include(s), without limitation,” and the word “including”
means “including, but not limited to.”

The word “obligations” is used in its broadest and most comprehensive sense, and
includes all primary,  secondary, direct, indirect, fixed and contingent
obligations.  It further includes all principal, interest, prepayment charges,
late charges, loan fees and any other fees and charges accruing or assessed at
any time, as well as all obligations to perform acts or satisfy conditions.

No listing of specific instances, items or matters in any way limits the scope
or generality of any language of this Mortgage.  The Exhibits to this Mortgage
are hereby incorporated in this Mortgage.

Waiver of Statutory Rights.  To the extent permitted by law, Mortgagor hereby
agrees that it shall not and will not apply for or avail itself of any
appraisement, valuation, stay, extension or exemption laws, or any so-called
“Moratorium Laws,” now existing or hereafter enacted, in order to prevent or
hinder the enforcement or foreclosure of this Mortgage, but hereby waives the
benefit of such laws.  Mortgagor for itself and all who may claim through or
under it waives any and all right to have the property and estates comprising
the Property marshalled upon any foreclosure of the lien hereof and agrees that
any court having jurisdiction to foreclose such lien may order the Property sold
as an entirety. Mortgagor hereby waives any and all rights of redemption from
sale under any judgment of foreclosure of this Mortgage on behalf of Mortgagor
and on behalf of each and every person acquiring any interest in or title to the
Property of any nature whatsoever, subsequent to the date of this Mortgage.  The
foregoing waiver of right of redemption is made pursuant to the provisions of
applicable law.

Severability.  If any provision of this Mortgage should be held unenforceable or
void, that provision shall be deemed severable from the remaining provisions and
shall in no way affect the validity of this Mortgage except that if such
provision relates to the payment of any monetary sum, then Mortgagee may, at its
option, declare all Secured Obligations immediately due and payable.

Notices. Any notice, demand, request or other communication which any party
hereto may be required or may desire to give hereunder shall be in writing and
shall be deemed to have been properly given if given in accordance with Section
13.1 of the Credit Agreement.





I-18










Any notice or demand delivered to the person or entity named above to accept
notices and demands for Mortgagor shall constitute notice or demand duly
delivered to Mortgagor, even if delivery is refused.

Future Advances. This Mortgage is given to, and the parties intend that it shall
secure indebtedness, exclusive of interest thereon, in a maximum amount equal to
the Aggregate Commitment from time to time under the Credit Agreement which
shall be an amount up to $200,000,000 which indebtedness may include advances
made at the request of Borrower or Mortgagor or its respective successor(s) in
title after this Mortgage is filed of record to the fullest extent and with the
highest priority contemplated by law (including disbursements that the Lenders
may, but shall not be obligated to, make under this Mortgage, the Loan Documents
or any other document with respect thereto) plus interest thereon, and any
disbursements made for the enforcement of this Mortgage and any remedies
hereunder, payment of taxes, special assessments, utilities or insurance on the
Property and interest on such disbursements and all disbursements by Mortgagee
pursuant to applicable law (all such indebtedness being hereinafter referred to
as the maximum amount secured hereby). This Mortgage shall be valid and have
priority to the extent of the maximum amount secured hereby over all subsequent
liens and encumbrances, including statutory liens, excepting solely taxes and
assessments levied on the Property given priority by law.  All future advances
under the Credit Agreement, the Notes, this Mortgage and the other Loan
Documents shall have the same priority as if the future advance was made on the
date that this Mortgage was recorded.

Mortgagee’s Lien for Service Charge and Expenses.  At all times, regardless of
whether any Loan proceeds have been disbursed, this Mortgage secures the payment
of any and all loan commissions, service charges, liquidated damages, expenses
and advances due to or incurred by Mortgagee not to exceed the maximum amount
secured hereby.

Advances.  The loan evidenced by the Notes is a “revolving credit loan”.  The
lien of the Mortgage shall secure all advances made pursuant to the terms of the
Agreement to the same extent as if such future advances were made on the date of
execution of the Mortgage, provided that such advances are made within twenty
(20) years from the date hereof.  Although there may be no indebtedness
outstanding on the Note at the time any such advance is made, the lien of the
Mortgage as to third persons without actual notice thereof, shall be valid as to
all such indebtedness and future advances from the time this Mortgage is filed
for record.  The total amount of the indebtedness evidenced by the Notes and
secured by the Mortgage may increase or decrease from time to time, but the
total unpaid balance so secured at any one time shall not exceed the maximum
amount specified in Section 7.13 plus interest thereon and any disbursements
made for the payment of taxes, special assessments, insurance or other
disbursements made pursuant to the terms of this Mortgage, the Credit Agreement,
or the other Loan Documents.

WAIVER OF TRIAL BY JURY.  MORTGAGOR HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES ANY RIGHT THAT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LITIGATION ARISING IN ANY WAY IN CONNECTION WITH THIS MORTGAGE, THE NOTE, OR ANY
OF THE OTHER LOAN DOCUMENTS, THE LOAN OR ANY OTHER STATEMENTS OR ACTIONS OF
MORTGAGOR OR MORTGAGEE.  MORTGAGOR ACKNOWLEDGES THAT IT HAS BEEN REPRESENTED IN
THE SIGNING OF THIS MORTGAGE AND IN THE MAKING OF THIS WAIVER BY INDEPENDENT
LEGAL COUNSEL SELECTED OF ITS OWN FREE WILL, AND THAT IT HAS DISCUSSED THIS
WAIVER WITH SUCH LEGAL COUNSEL.  MORTGAGOR FURTHER ACKNOWLEDGES THAT (i) IT HAS
READ AND UNDERSTANDS THE MEANING AND RAMIFICATIONS OF





I-19










THIS WAIVER, (ii) THIS WAIVER IS A MATERIAL INDUCEMENT FOR MORTGAGEE TO MAKE THE
LOAN, ENTER INTO THIS MORTGAGE AND EACH OF THE OTHER LOAN DOCUMENTS, AND (iii)
THIS WAIVER SHALL BE EFFECTIVE AS TO EACH OF SUCH OTHER LOAN DOCUMENTS AS IF
FULLY INCORPORATED THEREIN.

Incorporation of Credit Agreement.  The terms and provisions of the Credit
Agreement are incorporated herein by express reference.  All advances and
indebtedness arising and accruing under the Credit Agreement from time to time,
whether or not the resulting indebtedness secured hereby may exceed the face
amount of the Notes, shall be secured hereby to the same extent as though said
Credit Agreement were fully incorporated in this Mortgage, and the occurrence of
any Default under said Credit Agreement shall constitute a Default under this
Mortgage entitling Mortgagee to all of the rights and remedies conferred upon
Mortgagee by the terms of both this Mortgage and the Credit Agreement.
 Mortgagor hereby agrees to comply with all covenants and fulfill all
obligations set forth in the Credit Agreement which pertain to the Premises as
if Mortgagor were a party to such documents.  In the event of any conflict or
inconsistency between the terms of this Mortgage and the Credit Agreement, the
terms and provisions of the Credit Agreement shall in each instance govern and
control.

Inconsistencies.  In the event of any inconsistency between this Mortgage and
the Credit Agreement, the terms hereof shall be controlling as necessary to
create, preserve and/or maintain a valid security interest upon the Property,
otherwise the provisions of the Credit Agreement shall be controlling.

Partial Invalidity; Maximum Allowable Rate of Interest.  Mortgagor and Mortgagee
intend and believe that each provision in this Mortgage and the Notes comports
with all applicable local, state and federal laws and judicial decisions.
 However, if any provision or provisions, or if any portion of any provision or
provisions, in this Mortgage or the Notes is found by a court of law to be in
violation of any applicable local, state or federal ordinance, statute, law,
administrative or judicial decision, or public policy, and if such court should
declare such portion, provision or provisions of this Mortgage and the Notes to
be illegal, invalid, unlawful, void or unenforceable as written, then it is the
intent both of Mortgagor and Mortgagee that such portion, provision or
provisions shall be given force to the fullest possible extent that they are
legal, valid and enforceable, that the remainder of this Mortgage and the Notes
shall be construed as if such illegal, invalid, unlawful, void or unenforceable
portion, provision or provisions were not contained therein, and that the
rights, obligations and interest of Mortgagor and Mortgagee under the remainder
of this Mortgage and the Notes shall continue in full force and effect.  All
agreements herein and in the Notes are expressly limited so that in no
contingency or event whatsoever, whether by reason of advancement of the
proceeds hereof, acceleration of maturity of the unpaid principal balance of the
Notes, or otherwise, shall the amount paid or agreed to be paid to the Lenders
for the use, forbearance or detention of the money to be advanced hereunder
exceed the highest lawful rate permissible under applicable usury laws.  If,
from any circumstances whatsoever, fulfillment of any provision hereof or of the
Notes or any other agreement referred to herein, at the time performance of such
provision shall be due, shall involve transcending the limit of validity
prescribed by law which a court of competent jurisdiction may deem applicable
hereto, then, ipso facto, the obligation to be fulfilled shall be reduced to the
limit of such validity and if from any circumstance the Lenders shall ever
receive as interest an amount which would exceed the highest lawful rate, such
amount which would be excessive interest shall be applied to the reduction of
the unpaid principal balance due under the Notes and not to the payment of
interest.





I-20










UCC Financing Statements.  Mortgagor hereby authorizes Mortgagee to file UCC
financing statements to perfect Mortgagee’s security interest in any part of the
Property.  In addition, Mortgagor agrees to sign any and all other documents
that Mortgagee deems necessary in its sole discretion to perfect, protect, and
continue Mortgagee’s lien and security interest on the Property.

Declaration of Subordination.  At the option of Mortgagee, this Mortgage shall
become subject and subordinate, in whole or in part (but not with respect to
priority of entitlement to insurance proceeds or any Condemnation Proceeds), to
any and all Leases of all or any part of the Premises upon the execution by
Mortgagee and recording thereof, at any time hereafter in the appropriate
official records of the County wherein the Premises are situated, of a
unilateral declaration to that effect.

Certain Matters Relating to Property Located in the State of [                ].
 Notwithstanding anything contained herein to the contrary the provisions
contained in the Rider attached hereto as Exhibit B (the “Rider”) are
incorporated by reference as if fully set forth herein.  If there is any
inconsistency between the terms contained in this Mortgage and the terms
contained in the Rider, the terms in the Rider shall prevail.

[remainder of this page intentionally left blank]





I-21













IN WITNESS WHEREOF, Mortgagor has executed this Mortgage as of the date first
above written.

CONFORM TO LOCAL SIGNATORY REQUIREMENTS (SEALS, WITNESSES, ATTESTATION, ETC.)

Mortgagor:




,

a Delaware limited liability company




By:

Inland Western Retail Real Estate Trust, Inc..

a Maryland corporation, its sole member







By:

Its:





I-22










CONFORM TO LOCAL NOTARY REQUIREMENTS

STATE OF ____________

)

)

SS:

COUNTY OF __________

)

The foregoing instrument was acknowledged before me this ____ day of
____________, ______, by ____________________, the _________________ of
_________________, a ___________________, on behalf of said________________.
 He/She is personally known to me or has produced a State of ______________
driver’s license as identification.

Sign Name:

Notary Public

Print Name:

Serial No. (if any):

[NOTARIAL SEAL]

My Commission Expires:  ____________________





I-23










EXHIBIT A

Description of Premises

[LEGAL DESCRIPTION MUST CONFORM WITH LOCAL RECORDING REQUIREMENTS]





I-24










EXHIBIT B

SPECIFIC STATE PROVISIONS RIDER











I-25










SCHEDULE 1

List of Initial Collateral Properties

 
















Property Name
















Owner Name













State of Organization
















EIN













Organizational Agreements

 

 

 

 

 

 

1.

Shaws-New Britain

Inland Western New Britain Main, L.L.C.

Delaware

20-0516778

Limited Liability Company Agreement dated January 12, 2004.

2.

WalMart Super Center-Blytheville

Inland Western Blytheville, L.L.C.

Delaware

20-1198854

Limited Liability Company Agreement dated May 28, 2004.

3.

Manchester Meadows

Inland Western Town and Country Manchester, L.L.C.

Delaware

20-1431000

Limited Liability Company Agreement dated July 28, 2004.

4.

Crown Theater

Inland Western Hartford New Park, L.L.C.

Delaware

20-2785007

Limited Liability Company Agreement dated as of June 16, 2005

5.

Greenwich Center

Inland Western Phillipsburg Greenwich, L.L.C.

Delaware

20-2729764

Limited Liability Company Agreement dated as of June 22, 2005

6.

Southpark Meadows II

Inland Western Austin South Park Meadows, II Limited Partnership

Delaware

20-8574543

Limited Liability Company Agreement dated June 22, 2005.

7.

Gerry Centennial Plaza

Inland Western Oswego Gerry Centennial, L.L.C.

Delaware

20-2934910

Limited Liability Company Agreement dated December 13, 2007.





















8.

The Shoppes at Stroud Township

Stroud Commons, L.L.C.

Delaware

26-0101120

Amended and Restated Limited Liability Company Agreement dated as of November
30, 2006

















SCHEDULE 2

LITIGATION

(See Section 5.6)

City of St. Clair Shores General Employees Retirement System v. Inland Western
Retail Real Estate Trust, Inc.

This litigation is described in Note (19) to the consolidated financial
statements included in the Borrower’s Form 10-Q filed for the quarter ending
September 30, 2008 and in Item 1 of Part II of such Form 10-Q

















SCHEDULE 3

ENVIRONMENTAL MATTERS

(See Section 5.19)

None




















SCHEDULE 4

LIST OF INITIAL SUBSIDIARY GUARANTORS




Inland Western New Britain Main, L.L.C., a Delaware limited liability company




Inland Western Blytheville, L.L.C., a Delaware limited liability company




Inland Western Austin South Park Meadows II Limited Partnership, an Illinois
limited partnership




Inland Western Town and Country Manchester, L.L.C., a Delaware limited liability
company




Inland Western Hartford New Park Member II, L.L.C., a Delaware limited liability
company




Inland Western Phillipsburg Greenwich Member II, L.L.C., a Delaware limited
liability company




Inland Western Oswego Gerry Centennial, L.L.C., a Delaware limited liability
company




IWR Protective Corporation, a Delaware corporation




















SCHEDULE 5

List of Pre-Approved Dispositions




Name of Property

Location

Computershare/Equiserve

250 Royall St.

Canton MA

Fisher Scientific

4481 Campus Dr.

Kalamazoo MI

American Express (Greensboro)

7701 Airport Center

Greensboro NC

American Express (Taylorsville)

4315 South 2700 West

Salt Lake City UT

East Stone Commons - Olive Garden

2003 North Eastman Road

Kingsport TN

Coventry

3900 Rogers Rd.

San Antonio TX

Diebold Warehouse

5400 Lauby Rd. Northwest

Canton OH

Sprint Data Systems

1350 Duane Ave.

Santa Clara CA

Whole Foods

500 East Ogden Ave.

Hinsdale IL

Zurich Towers

1400-50 E. American Ln.

Schaumburg IL





ENDNOTES













(Illinois)







(Illinois)















